      Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 1 of 211




                    IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA




     HUMANA INC.,

                                           COMPLAINT

                Plaintiff,

                                           JURY TRIAL DEMANDED

     v.

                                           Civil Action No.: 2:20-cv-04602

      INDIVIOR INC. f/k/a RECKITT
BENCKISER PHARMACEUTICALS INC.;
INDIVIOR SOLUTIONS INC. f/k/a
RECKITT BENCKISER
PHARMACEUTICALS SOLUTIONS INC.;
INDIVIOR PLC; RECKITT BENCKISER
GROUP PLC; RECKITT BENCKISER
HEALTHCARE (UK) LTD; and
AQUESTIVE THERAPEUTICS, INC. f/k/a
MONOSOL RX, LLC;



                Defendants.




                                     1
             Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 2 of 211


                                                    TABLE OF CONTENTS

                                                                                                                                        Page


COMPLAINT ................................................................................................................................ 1
NATURE OF THE CASE ............................................................................................................. 1
PARTIES ....................................................................................................................................... 5
JURISDICTION AND VENUE .................................................................................................... 9
FACTUAL BACKGROUND ...................................................................................................... 10
           A.         The Regulatory Structure for Approval and Substitution of Generic Drugs. ...... 10
           B.         Characteristics of the Pharmaceutical Marketplace. ............................................ 12
           C.         Suboxone.............................................................................................................. 13
           D.         The Suboxone Scheme. ........................................................................................ 14
           E.         Indivior’s Fraudulent “Safety Story” Marketing Blitz Conducted Through
                      the Activities of Indivior Solutions Inc.’s Sales Force. ....................................... 21
           F.         Suboxone Film Was Not Safer for Children ........................................................ 28
           G.         Indivior Tries to Destroy the Suboxone Tablet Market. ...................................... 32
           H.         Indivior Holds ANDA Approvals Hostage and Files a Sham Citizen
                      Petition with the FDA. ......................................................................................... 35
           I.         Defendants’ Suboxone Scheme Constitutes Racketeering. ................................. 46
           J.         Indivior Officers, Directors, Sales Representatives and Other Employees
                      Played Key Roles in the Suboxone Scheme. ....................................................... 50
           K.         Fraudulent Concealment of the Suboxone Scheme. ............................................ 51
           L.         Defendants’ Suboxone Scheme Was Intended To, And Did, Harm
                      Competition.......................................................................................................... 52
           M.         Effects on Competition and Antitrust Damages to Humana. ............................... 54
           N.         Effect on Interstate and Intrastate Commerce. ..................................................... 57
           O.         Monopoly Power.................................................................................................. 58
CLAIMS FOR RELIEF ............................................................................................................... 61
COUNT I: Violation of the RICO Act......................................................................................... 61
COUNT II: Conspiracy to Violate the RICO Act ........................................................................ 63
COUNT III: Fraud Under State Law ........................................................................................... 64
COUNT IV: Monopolization and Monopolistic Scheme Under State Law ................................ 66
COUNT V: Attempted Monopolization Under State Law .......................................................... 69
COUNT VI: Unfair and Deceptive Trade Practices Under State Law ........................................ 71


                                                                       -i-
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 3 of 211


                                            TABLE OF CONTENTS
                                                 (continued)
                                                                                                                   Page


COUNT VII: Insurance Fraud Under State Law ......................................................................... 74
COUNT VIII: Unjust Enrichment Under State Law ................................................................... 74
DEMAND FOR JUDGMENT..................................................................................................... 76




                                                            -ii-
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 4 of 211




                                         COMPLAINT

       Plaintiff Humana Inc. (“Humana” or “Plaintiff”) hereby sues Indivior Inc. f/k/a Reckitt

Benckiser Pharmaceuticals Inc., Indivior Solutions Inc. f/k/a Reckitt Benckiser Pharmaceuticals

Solutions, Inc., Indivior plc, Reckitt Benckiser Group plc, and Reckitt Benckiser Healthcare

(UK) Ltd. (collectively, “Indivior”) and Aquestive Therapeutics, Inc. f/k/a MonoSol Rx, LLC

(“MonoSol”) (together, “Defendants”). Based on personal knowledge as to facts pertaining to it,

the investigation of counsel, and upon information and belief as to all other matters, Humana

alleges as follows:


                                   NATURE OF THE CASE

       1.       As our nation was being ravaged by the opioid crisis, there was one critical

treatment for opioid addiction: Suboxone tablets. Suboxone is approved for use by recovering

opioid addicts to avoid or reduce withdrawal symptoms while they undergo treatment for opioid-

use disorder.    Introduced by Indivior Inc. (at the time, known as Reckitt Benckiser

Pharmaceuticals Inc.) in 2002, Suboxone tablets quickly became a mainstay of opioid addiction

treatment with annual United States sales of over $1 billion. Because the United States Food and

Drug Administration (“FDA”) designated Suboxone as an “orphan drug,” it was sold by one

company: Indivior.

       2.       By 2009, just as the opioid epidemic was spreading at an alarming rate throughout

the United States, Indivior was facing its own impending crisis—its regulatory exclusivity for

Suboxone tablets was about to expire. Generic pharmaceutical companies were waiting in the

wings to launch less expensive versions of Indivior’s crown jewel product, which would result in

its price collapsing to pennies on the dollar. Indivior decided that it had to prevent that from

happening. To do so, Indivior engaged in a complex, sophisticated scheme—including a pattern


                                                1
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 5 of 211




of racketeering activity involving mail and wire fraud, deceptive, unfair, illegal, and criminal

practices—to introduce a fraudulent new product in order to keep its Suboxone drug prices

artificially high and unlawfully impede generic manufacturers from competing effectively.

       3.      It worked. Through these machinations, Indivior not only delayed generic entry,

but also crippled the market for those products by creating a false narrative about a safety

concern with its own tablet—a concern that the FDA ultimately dismissed as unsupported.

Nonetheless, while the FDA fulfilled its duty to investigate this “concern,” Indivior made and

marketed a new form of Suboxone—a film. Through fear, coercion, and outright threats to pull

Suboxone tablets from the market, Indivior successfully switched approximately 85% of patients

to Suboxone film before competing manufacturers were authorized to sell generic versions of the

tablet. Suboxone prices remained high as the opioid epidemic spiraled out of control. Indivior’s

profits soared, while doctors and clinics on the front line fought the rising tide of the opioid

pandemic and Humana continued to pay higher prices for treatment of its insureds even though

safe, effective, and cheaper alternatives were available.

       4.      This was no garden variety fraud scheme. The Suboxone fraudulent film scheme

(referred to herein as the “Suboxone Scheme”) resulted in the criminal indictment of Indivior for

crimes, including mail and wire fraud by a federal grand jury on April 9, 2019. 1                That

indictment, for the first time, revealed the shocking facts behind the Suboxone Scheme. In July

2019, Reckitt Benckiser Group plc, Indivior Inc.’s former parent company, paid $1.4 billion to

resolve its potential criminal and civil liability related to a federal investigation of the marketing

of Suboxone. This was in addition to the $50 million Reckitt Benckiser Group plc paid to settle

an action brought by the Federal Trade Commission (the “FTC”) alleging that Reckitt Benckiser


1
 Grand Jury Indictment of Indivior Inc. and Indivior plc, dated April 9, 2019, attached as Exhibit
1.

                                                  2
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 6 of 211




Group plc violated the antitrust laws through its efforts to thwart lower-priced generic

competition to Suboxone. But despite these settlements and in the face of criminal charges,

Indivior continued to hide the truth. It failed to correct its false and misleading statements made

to health plans like Humana. To the contrary, on the very day the indictment was announced, in

an open letter from the Indivior Chairman of the Board, Indivior rebuked the government for

bringing criminal charges against the company. The Chairman explained that “[t]he Indivior

Board of Directors, including through a special committee of the board that [he] chaired, []

investigated the department’s allegations, and the board believes they are flat wrong.”

       5.      But on August 14, 2019, the government filed a superseding indictment, revealing

even more unsavory facts regarding the Suboxone Scheme. 2 In the following year, Indivior’s

Chief Executive Officer and Chief Medical Officer pleaded guilty to criminal informations filed

against them and admitted to making false statements regarding the safety of Suboxone film. 3

       6.      Less than a month after the Chief Executive Officer pleaded guilty, the other shoe

dropped—on July 24, 2020, Indivior Solutions Inc. pleaded guilty and admitted that it,

“knowingly and willingly made materially false statements . . . in connection with the delivery of

and payment for health care benefits, items, and services,” 4 based on the very Suboxone Scheme

at issue in this case. Indivior also admitted that “it failed to correct its inaccurate, false, and

misleading statements made to” 5 a health plan.




2
  Grand Jury Indictment of Indivior Inc. and Indivior plc, dated August 14, 2019, attached as
Exhibit 2.
3
  Criminal Information of Shaun Thaxter, dated June 30, 2020, attached as Exhibit 3; Criminal
Information of Timothy Baxter, dated August 31, 2020, attached as Exhibit 4.
4
  Criminal Information of Indivior Solutions Inc., dated July 24, 2020, at p. 8, ¶ 28, attached as
Exhibit 5.
5
  Id. at p. 8, ¶27.

                                                  3
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 7 of 211




         7.      On that same date, Indivior entered into a civil settlement agreement with the

United States Department of Justice (“DOJ”) regarding allegations that it submitted false claims

to federal and state government Medicare and Medicaid agencies in connection with the

Suboxone Scheme. Indivior’s $600 million settlement with the DOJ included an extraordinary

requirement that Indivior completely disband its United States Suboxone sales force and never

reinstate it. Indivior also entered into a $10 million civil settlement with the FTC, resolving

claims that it engaged in illegal monopolization and anticompetitive conduct.

         8.      Indivior’s profit-protection Suboxone Scheme made it billions of dollars —

money paid out by patients, clinics, and health insurers, like Humana.          Indeed, Indivior’s

Suboxone film product was itself a fraud. But for this criminal Suboxone Scheme, Indivior

never would have introduced its fraudulent film product, and Humana never would have paid for

a single packet of Suboxone film. Nor would have Humana, but for this criminal Scheme, have

paid inflated prices for Suboxone tablets.

         9.      The facts revealed in the three criminal informations and two grand jury

indictments are incorporated by reference. 6      The facts in those criminal informations and

indictments and the facts described in this Complaint are essentially the same. The only real

difference is that Humana is prosecuting these claims in an effort to recover sums it paid as a

direct result of Indivior’s Suboxone Scheme, as well as damages and attorneys’ fees. Therefore,

Humana has alleged additional relevant facts that demonstrate it was a victim of that very same

Suboxone Scheme.

         10.     In executing the Suboxone Scheme, Indivior and MonoSol engaged in: Violation

of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c)



6
    Attached as Exhibits 1-5 and incorporated by reference.

                                                 4
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 8 of 211




(Count I, against all Indivior Defendants); Conspiracy to Violate the RICO Act, 18 U.S.C. §

1962(d) (Count II, against all Defendants); Fraud (Count III, against all Defendants);

Monopolization (Count IV) and Attempted Monopolization (Count V) under various state laws

(against all Indivior Defendants except Reckitt Benckiser Healthcare (UK) Ltd.); Unfair and

Deceptive Trade Practices (Count VI, against all Defendants); Insurance Fraud under various

state laws (Count VII, against all Defendants); and Unjust Enrichment (Count VIII, against all

Defendants).


                                           PARTIES

       11.     Humana. Plaintiff Humana is a Delaware corporation with its principal place of

business at 500 West Main Street, Louisville, Kentucky. Humana and its subsidiaries are

providers of healthcare related services, including insuring risk for prescription drug costs for

more than eight million members in all 50 states, the District of Columbia, and Puerto Rico.

More than 75% of Humana’s total premium revenues in the year 2012 were derived from

contracts with the federal government, including Medicare Part D prescription drug coverage and

Medicare Advantage plans. Humana operates its insurance businesses through a variety of

wholly owned subsidiaries, all of which have assigned their relevant claims in this action to

Humana. 7


7
 Some of the subsidiaries through which Humana conducts insurance business include: Arcadian
Health Plan, Inc., CarePlus Health Plans, Inc., Cariten Health Plan, Inc., Cariten Insurance
Company, CHA HMO, Inc., CompBenefits Insurance Company, Emphesys Insurance Company,
Health Value Management, Inc. d/b/a ChoiceCare Network, Humana Behavioral Health, Inc.,
HumanaDental, Inc., Humana Benefit Plan of Illinois, Inc., Humana Employers Health Plan of
Georgia, Inc., Humana Health Benefit Plan of Louisiana, Inc., Humana Health Company of New
York, Inc., Humana Health Insurance Company of Florida, Inc., Humana Health Plan of
California, Inc., Humana Health Plan of Ohio, Inc., Humana Health Plan of Texas, Inc., Humana
Health Plan, Inc., Humana Health Plans of Puerto Rico, Inc., Humana Health Plan of Ohio, Inc.,
Humana Insurance Company, Humana Insurance Company of Kentucky, Humana Insurance
Company of New York, Humana Medical Plan of Michigan, Inc., Humana Insurance of Puerto

                                               5
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 9 of 211




       12.     Indivior Defendants.        Defendant Indivior Inc. f/k/a Reckitt Benckiser

Pharmaceuticals Inc. is a Delaware corporation with its principal place of business at 10710

Midlothian Turnpike, Suite 430, North Chesterfield, Virginia 23235. Indivior Inc. is a wholly-

owned subsidiary of Indivior plc. Indivior Inc. is engaged in the development, manufacture, and

sale of Suboxone throughout the United States and was responsible for the conduct alleged

herein. Until on or about December 22, 2014, Indivior Inc. was a wholly-owned subsidiary of

Reckitt Benckiser Group plc and was known as Reckitt Benckiser Pharmaceuticals Inc. But on

or about December 23, 2014, Indivior plc acquired Indivior Inc., when Indivior plc was

demerged from Reckitt Benckiser Group plc.

       13.     Defendant Indivior Solutions Inc. employed the marketing and sales personnel for

the Indivior group of companies. Indivior Solutions Inc. is a separate and distinct Delaware

corporation with its principal place of business at 10710 Midlothian Turnpike Suite 430, North

Chesterfield, Virginia 23235. It was previously known as Reckitt Benckiser Pharmaceuticals

Solutions Inc. On July 24, 2020, Indivior Solutions Inc. pleaded guilty to a one-count felony

information, and, together with Indivior Inc. and Indivior plc, agreed to pay a total of $600

million to resolve criminal and civil liability associated with the marketing of Suboxone. The

plea and settlement agreement with the government requires Indivior Inc. to disband its

Suboxone sales force and never reinstate it.

       14.     Defendant Indivior plc is a British corporation incorporated under the laws of

England and Wales, with its registered office located at 103-105 Bath Road, Slough, Berkshire,

SL1 3UH, United Kingdom. Indivior plc’s registered agent for service of process is Indivior


Rico, Inc., Humana Medical Plan of Michigan, Inc., Humana Medical Plan of Pennsylvania, Inc.,
Humana Medical Plan of Utah, Inc., Humana Medical Plan, Inc., Humana Pharmacy Solutions,
Inc., Humana Regional Health Plan, Inc., and Humana Wisconsin Health Organization Insurance
Corporation.

                                               6
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 10 of 211




Inc., 10701 Midlothian Turnpike, North Chesterfield, Virginia 23235. In the United States,

Indivior plc securities trade as American Depositary Receipts on the Over-The-Counter (pink

sheet) market (trading symbol INVVY). On or about December 23, 2014, Indivior plc owned,

controlled, managed, and operated Indivior Inc.

       15.    Defendant Reckitt Benckiser Group plc is a British corporation incorporated

under the laws of England and Wales, with its registered office located at 103-105 Bath Road,

Slough, Berkshire, SLI 3UH, United Kingdom. Reckitt Benckiser Group plc manufactures and

markets numerous consumer products, including pharmaceutical drugs subject to FDA approval,

and was responsible for the conduct alleged herein. This conduct includes, but is not limited to,

the execution of the initial contract with MonoSol in December 2006 that initiated the joint

venture to create and manufacture Suboxone film.

       16.    Defendant Reckitt Benckiser Healthcare (UK) Ltd. is a British company

incorporated under the laws of England and Wales. Reckitt Benckiser Healthcare (UK) Ltd. is a

subsidiary of Reckitt Benckiser Group plc. Reckitt Benckiser Healthcare (UK) Ltd. established

the parameters for the timing of the launch and the formulation of Suboxone film, gathered and

investigated all consumer complaints as to Suboxone products, trademarked the names for the

financial programs to encourage the switch from Suboxone tablets to film, and, together with

MonoSol, obtained patents related to Suboxone film development. Reckitt Benckiser Healthcare

(UK) Ltd. approved and paid for each stage of MonoSol’s development of the Suboxone film

product in the United States, evaluated film samples for MonoSol, monitored the taste and

quality of Suboxone film, and manufactured and provided MonoSol with the active ingredients

for Suboxone film, along with data, and information. Reckitt Benckiser Healthcare (UK) Ltd.

worked on responses to the FDA’s concerns about buprenorphine’s environmental impact; it




                                                  7
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 11 of 211




prosecuted patents on Suboxone in the United States Patent Office; it secured at least four United

States trademarks on the name Suboxone and the patient assistance program designed to coerce

the switch from tablets to film; it scheduled meetings with the FDA and prepared filings to

secure United States regulatory approval of Suboxone film; it had numerous interactions with

MonoSol in the United States via email and telephone, including weekly teleconferences

concerning the strength of MonoSol’s patents, and the timing, quality, and United States

approval of Suboxone film. Reckitt Benckiser Healthcare (UK) Ltd. also provided grants for the

study of Suboxone.

        17.     On December 23, 2014, Reckitt Benckiser Group plc spun off its pharmaceuticals

business, through a demerger transaction, forming Indivior plc. In all relevant respects, Indivior

plc is the successor to Defendant Reckitt Benckiser Group plc and has continued, and is

continuing, the course of conduct that the other Indivior Defendants began, as alleged herein. In

a press release dated February 11, 2015, Indivior plc announced its financial results for the

period ending on December 31, 2014, identified the United States market for Suboxone as a key

factor in Indivior plc’s revenues, and stated that Indivior plc’s “priority in 2015 is to continue to

build the Company’s future prospects by: preserving our Suboxone Film leadership position in

the United States . . .”

        18.     All of Indivior’s actions described in this Complaint are part of, and in

furtherance of, the illegal fraud, racketeering, monopolization and restraint of trade alleged

herein, and were authorized, ordered, and/or undertaken by Indivior's various officers, agents,

employees, or other representatives while actively engaged in the management of Indivior's

affairs (or that of their predecessors-in-interest) within the course and scope of their duties and

employment, and/or with the actual, apparent, and/or ostensible authority of Indivior.




                                                 8
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 12 of 211




       19.      MonoSol. Defendant Aquestive Therapeutics, Inc. f/k/a MonoSol Rx, LLC is a

corporation with its principal place of business located at 30 Technology Drive, Warren, New

Jersey 07059. MonoSol changed its name to Aquestive Therapeutics on November 30, 2017.

MonoSol is engaged in the development, manufacture, and sale of pharmaceuticals, including

Suboxone, throughout the United States.

       20.      All of MonoSol’s actions described in this Complaint are part of, and in

furtherance of, the racketeering activity, illegal monopolization and restraint of trade alleged

herein, and were knowingly authorized, ordered, and/or undertaken by MonoSol's various

officers, agents, employees, or other representatives while actively engaged in the management

of MonoSol’s affairs (or that of its predecessors-in-interest) within the course and scope of their

duties and employment, and/or with the actual, apparent, and/or ostensible authority of MonoSol.


                                JURISDICTION AND VENUE

       21.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this action arises under the laws of the United States, specifically, the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 28 U.S.C. § 1964(c).

       22.      This Court has supplemental jurisdiction over Humana’s pendent state law claims

pursuant to 28 U.S.C. § 1367. The exercise of supplemental jurisdiction avoids unnecessary

duplication and multiplicity of actions and is in the interests of judicial economy, convenience,

and fairness.

       23.      This Court has personal jurisdiction over Defendants pursuant to 18 U.S.C.

§ 1965 because Defendants are present in the United States, do business in the United States,

have registered agents in the United States, may be found in the United States, and are otherwise

subject to the service of process provisions of 18 U.S.C. § 1965(d). This Court also has personal



                                                9
            Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 13 of 211




jurisdiction over Defendants because Defendants sold Suboxone to Humana in Pennsylvania and

directed and made fraudulent statements in Pennsylvania.

        24.      Venue is proper and appropriate in this district under 28 U.S.C. §§ 1391(b) and

(c), and 18 U.S.C. § 1965. Each Defendant resides, transacts business and/or committed an

illegal or tortious act in this district, and/or has an agent and/or can be found in this district, and

the interstate trade and commerce, hereinafter described, is carried out in substantial part in this

district.


                                   FACTUAL BACKGROUND

A.      The Regulatory Structure for Approval and Substitution of Generic Drugs.

        25.      The   “Hatch-Waxman       Act”    provides     regulatory   exclusivity    for   new

pharmaceuticals while providing a pathway for entry of low-priced generic drugs. A company

seeking to market a new pharmaceutical product must file a New Drug Application (“NDA”)

with the FDA demonstrating the safety and efficacy of the new product. These NDA-based

products generally are referred to as “brand-name drugs” or “branded drugs.” A drug that

receives NDA approval is entitled to regulatory exclusivity for a limited period of time—in other

words, the FDA cannot approve any generic drug applications during this period. When the

regulatory exclusivity is about to expire, a generic drug company may submit an Abbreviated

New Drug Application (“ANDA”) that demonstrates that the generic version is essentially the

same as the branded version, i.e., it has the same active ingredient, dosage form, safety, strength,

route of administration, quality, performance characteristics, and intended use.

        26.      A 7-year regulatory exclusivity period for an NDA approved drug can also be

obtained by applying for orphan drug exclusivity with the FDA under 21 C.F.R. § 316. Orphan

drug exclusivity may be granted: (a) on the basis that a product is intended to treat a disease or



                                                  10
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 14 of 211




condition that has a United States prevalence of less than 200,000 persons; or (b) where the

sponsor can show that there is no reasonable expectation that the costs of developing and making

the drug available will be recovered from United States sales, despite the fact that the product

treats a disease or condition that has a United States prevalence of 200,000 or more individuals.

       27.     Generic drugs can be substituted at the pharmacy to fill a prescription for a

branded drug. All fifty states and the District of Columbia have drug substitution laws that

encourage and facilitate this type of substitution. When a pharmacist fills a prescription written

for a branded drug, these laws allow or require the pharmacist to dispense a generic version of

the drug instead of the more expensive branded drug, unless a physician directs or the patient

requests otherwise.

       28.     The Hatch-Waxman Act and state substitution laws have succeeded in facilitating

lower-cost generic competition: generic drugs typically capture over 80% of a branded drug’s

sales within six months. Generic drugs are usually far cheaper than the branded version—with

discounts often reaching 85% or more off the brand price. Thus, generic competition has

generated large savings for patients, health plans, and federal and state governments. The

Generic Pharmaceutical Association has reported that use of generic versions of brand-name

drugs saved the United States healthcare system $265 billion in 2017 alone.

       29.     Competition from low cost generic drugs saves consumers billions of dollars a

year. When a generic drug enters the market, the branded drug often suffers a rapid, steep

decline in sales. As more generic manufacturers enter the market, prices for generic versions of

a drug predictably decrease even further because of competition among the generic

manufacturers, and the loss of sales volume by the brand-name drug to the corresponding

generics accelerates.




                                                11
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 15 of 211




B.     Characteristics of the Pharmaceutical Marketplace.

       30.     State substitution laws were enacted in part because the pharmaceutical market

does not function well. In a well-functioning market, a consumer selects and pays for a product

after evaluating the product’s price and quality. In the prescription drug market, however, a

patient can obtain a prescription drug only if a doctor writes a prescription for that particular

drug. Because the doctor who selects the drug does not pay for it, he or she generally has little

incentive to consider price.     Thus, the pharmaceutical marketplace is characterized by a

“disconnect” between the payment obligation and the product selection. This “disconnect” arises

because the patient (and in many cases his or her insurer) has the obligation to pay for the

pharmaceutical product, but the patient’s physician chooses which product the patient will buy.

       31.     State substitution laws are designed to correct this disconnect by shifting the drug

selection choice from physicians to pharmacists and patients who have greater financial

incentives to make price comparisons.

       32.     Many branded pharmaceutical manufacturers, including Indivior, exploit this

disconnect by targeting marketing efforts at doctors who prescribe medication, rather than at the

patients who use the medication.         Branded manufacturers employ large forces of sales

representatives, who visit physicians’ offices in an effort to persuade physicians to prescribe the

manufacturers’ products. Importantly, these sales representatives do not advise the physicians of

the cost of the branded products. Studies show that physicians typically are not aware of the

relative costs of branded pharmaceutical products and that, even when physicians are aware of

the relative cost, they are insensitive to price differences because they do not pay for the products

themselves. The result is a marketplace in which price often plays a comparatively unimportant

role in product selection.




                                                 12
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 16 of 211




C.     Suboxone.

       33.     Indivior obtained FDA approval for Suboxone tablets in 2002. Subsequently,

Indivior applied for and received orphan drug exclusivity under 21 C.F.R. § 316 because

Suboxone was the first buprenorphine drug approved for the treatment of opioid addiction and

Indivior claimed that it would not recover the costs of developing the tablets.

       34.     Despite telling the FDA that it would never recoup these costs, during its 7-year

period of exclusivity, Indivior garnered over one billion dollars from marketing and selling

Suboxone tablets in the United States. This is far above the commercial potential that typically

entitles a drug company to orphan drug exclusivity.

       35.     But seven years of huge profits was not enough for Indivior.

       36.     As Indivior’s seven-year orphan drug exclusivity for Suboxone tablets was set to

expire on October 8, 2009, Indivior knew that less-expensive generic competition would likely

arrive given the lucrative Suboxone market. In fact, multiple generic manufacturers sought FDA

approval to market generic versions of Suboxone tablets.

       37.     The prospect of generic competition was alarming to Indivior because Suboxone

was extremely profitable and formed a substantial portion of Indivior’s revenue and profits.

Indivior knew that generic competition posed a substantial threat to those profits. Indivior

projected that it would lose 80% of its Suboxone tablet sales to generic Suboxone in the first-

year generic tablets were on the market, with further revenue and profit erosion thereafter.

       38.     Indivior devised a strategy to develop a new dosage form of Suboxone and submit

another NDA on this new form, thereby allowing Indivior to enjoy patent and regulatory

exclusivity on this new product. While legitimate follow-on formulations may occur in the

pharmaceutical industry—e.g., to introduce a better or safer form of a drug—Indivior instead

used fraud, coercion, and racketeering in its Suboxone Scheme to convince patients, their doctors


                                                13
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 17 of 211




and health plans to switch to a new formulation that was less effective than existing tablets, but

more dangerous, particularly with regard to accidental ingestion by children. The objective of

Indivior’s product-hopping scheme was to frustrate automatic substitution and maintain its

monopoly.

D.     The Suboxone Scheme.

       39.      In its search for ways to extend its monopoly power for Suboxone, Indivior found

a partner: MonoSol. MonoSol’s sole offering as a business is its drug delivery formulation—a

sublingual film. Using this technology, MonoSol’s business model is to encourage companies,

like Indivior, to use its dosage form to extend exclusivity:

       a.    “Patient-friendly delivery with no generic substitution”

       b.    “Partnering with MonoSol Rx offers pharmaceutical companies the ability to
             introduce products that are highly differentiated from other dosage forms, both in
             performance and marketability, creating fresh, dynamic revenue-generating
             opportunities.”

       c.    Mock quote used in advertisement: “We launched this brand 5 years ago. We’re not
             just letting it go over the cliff. It’s time for the new strategy.”

       d.    “PharmFilm formulations represent revenue-life cycle extensions for products with
             patent lives that have expired or are approaching expiration.”

       e.    “If patient-friendly delivery, patent expiry, or launching the next blockbuster is on
             your agenda, the time is right to consider the advantages of PharmFilm.”

       f.    “Because PharmFilm is a unique, patent-protected delivery technology, it can be an
             ideal strategy for extending the life of a brand as generic incursion approaches.”

       g.    “PharmFilm drug technology allows: no generic substitution.”

       40.      In December 2006, Indivior and MonoSol executed an initial contract that

initiated a joint venture to create and manufacture Suboxone film, using MonoSol’s proprietary

PharmFilm technology. MonoSol negotiated with Indivior to receive royalty payments on the

sales of Suboxone film.




                                                 14
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 18 of 211




       41.     Indivior and MonoSol’s development of the new sublingual film was intended to

thwart generic entry and to maintain Suboxone’s monopolistic market share by extending

Indivior’s exclusivity on a Suboxone product. But, then, Indivior and MonoSol’s dealings took a

darker turn.

       42.     Between December 2006 and March 2007, Indivior and others discussed ways to

delay FDA approval of generic versions of Suboxone tablets by raising false safety concerns

about Indivior’s own Suboxone tablets, and then discontinuing tablets under the pretext of those

safety concerns. This would have the effect of triggering the FDA safety-related processes that

could take as long as a year to resolve. They wrote, “We could tie up generic for 1 year. . . .

When we file for film and withdraw tablet [the FDA] is precluded from approving another tablet

until they have made a determination in response to a petition from generic company to

determine that product was not withdrawn for safety or efficacy.” A “negative safety issue”

could “prevent approval of generic[.]” “We need to think creatively about a safety story;” “we

probably also need to think very negatively about [tablets] and identify aspects that could be

unsafe[.]” “We cannot prevent generics . . . We can delay[.]” They also provided a timeline for

how long generics could be delayed.

       43.     And delay generics they did. In July of 2007—more than two years before its

orphan drug exclusivity expired—Indivior announced to the FDA that it planned to apply to

market a sublingual film version of Suboxone.

       44.     On October 20, 2008, Indivior submitted a new NDA to the FDA to market the

sublingual film version of Suboxone.

       45.     While awaiting FDA approval of Suboxone film, Indivior’s managers drafted

marketing plans for the drug. Between May 2009 and August 2010, the draft plans listed “Key




                                                15
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 19 of 211




Success Drivers” for Suboxone film such as “Driving physician prescriptions for Suboxone

film,” “Driving formulary support for Suboxone film through payors,” and “Driving patient

Suboxone film trial.”

       46.     Driving formulary support for Suboxone film through payors—like Humana—

was a key goal of the Suboxone Scheme because third-party payors like Humana were the

ultimate source of Indivior’s profits.

       47.     On or about June 9, 2009, Indivior’s Medical Director told fellow Indivior

medical personnel, “We need to develop a story about childhood exposures to set the stage for

switching patients to” Suboxone film, once again confirming that safety concerns relating to the

tablet was only a ploy force the market to switch from Suboxone tablets to Suboxone film. The

fabricated “safety story” became central to the Suboxone Scheme.

       48.     On or about October 5, 2009, Indivior sent a letter to the FDA asking whether the

FDA agreed that Suboxone film’s packaging would protect against diversion (e.g., illegal selling,

sharing, and smuggling of Suboxone) and accidental child exposure (i.e., children taking

Suboxone by accident). The FDA did not immediately respond. Indivior executives and others

internally discussed that the FDA could disagree, for reasons including “there is an incremental

risk of the film since once a child ingests the film it will be nearly impossible to remove vs.

tablets,” and it was not clear how physicians would use the serial numbers on Suboxone film

packages to deter diversion.

       49.     On or about November 24, 2009, Indivior resubmitted its NDA for Suboxone film

to the FDA, including a revised Risk Evaluation Management Strategy (“REMS”) to address

safety concerns related to the film product. MonoSol remained active in the NDA-approval




                                               16
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 20 of 211




process and committed to doing everything it could to enable FDA approval as quickly as

possible.

       50.       On or about January 22, 2010, Indivior’s Chief Executive Officer told company

executives, “Our immediate focus is to get the FDA approval for [Suboxone film] asap to switch

the business ahead of the generic.”

       51.       On or about March 29, 2010, the FDA responded to Indivior’s October 5, 2009

letter, rejecting Indivior’s claim that Suboxone film’s packaging would protect against diversion

and accidental child exposure:

            The Agency will not comment on whether the serial numbers [on Suboxone
            film’s packaging] would lead to a decrease in diversion of a drug product,
            because drug diversion issues are regulated by DEA.

                                                       ***

            No, we do not agree that the packaging for [Suboxone film] provides
            meaningful incremental protection against pediatric exposure. Although the foil
            pouches fulfill the child resistant effectiveness standards and the foil pouch
            bears warning statements alerting patients to keep out of reach of children, no
            data were provided to support that these measures will encourage patients to
            store [Suboxone film] in a manner which prevents accidental pediatric
            ingestion. Because patients are known to divide tablets, it may be expected that
            patients will remove films from the package and have partial dose[s] that are
            neither in the child-resistant pouch nor in a child-resistant medical bottle.
            Furthermore, because the film cannot be spit out (unlike a tablet) it is possible
            that a child who obtains access to even one dose might be more adversely
            affected than a child who obtains access to a single tablet.


       52.       Indivior’s executives, managers, and personnel understood from the FDA’s

response that they lacked substantiation to inform health care providers that Suboxone film was

safer than alternative drugs such as tablets. Indivior executives and managers wrote to each

other, “The FDA has stated that we have no proof that patients will not take the film out of the

[pouch] and cut it into multiple doses. Thus not reducing potential exposure . . . . Even then the

FDA points out that the film may not be swallowed thus making more buprenorphine


                                                  17
          Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 21 of 211




available[.]” Indivior’s executives and managers recognized that the FDA’s response could “be

a bigger issue as it may imply the overall risk/benefit is not favorable for our film (vs tablet);”

and noted “[i]t looks like they [the FDA] are trying to deny us the ability to make a claim on

additional pediatric safety of the film.”

          53.   With regard to misuse, abuse, and diversion, Indivior executives, managers, and

personnel knew that Suboxone film’s thin form potentially could make it easier to conceal, and

thus more susceptible to smuggling than tablets. They also knew that the film’s individual

packaging could make it more portable, including for reselling and sharing, and that the serial

numbers on the pouches were not electronically tracked or shown to deter diversion.

          54.   With regard to accidental child exposure, Indivior knew that Suboxone film had

attributes that potentially could make it more dangerous to children, including that it stuck and

could not easily be spit out if accidentally taken by a child; dissolved more rapidly, leaving less

time to remove it from a child’s mouth before absorption; had higher bioavailability at certain

doses, potentially increasing the severity of an incident; was formulated to taste better, reducing

the likelihood that a child would seek to remove it; and could not easily be re-secured in its

original packaging, which, unlike a bottle with a child-resistant cap, was not designed to be re-

closed.

          55.   Indivior submitted its REMS to address the FDA’s safety concerns, and the FDA

approved Indivior’s application to market the film formulation on August 30, 2010.            This

included approval of the REMS and prescribing information for the drug.            None of these

materials, however, stated that Suboxone film was safer than alternative drugs such as tablets, or

reduced the risk of misuse, abuse, diversion, or accidental child exposure. Nevertheless, Reckitt

Benckiser Pharmaceuticals Inc.’s Chief Executive Officer told its parent company Reckitt




                                                18
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 22 of 211




Benckiser Group plc’s executives, including its Chief Executive Officer and Chief Financial

Officer, “We will be making the most of every minute between now and generic approval to

convert our tablet business to film,” including a “Full Blitz campaign for salesforce through

Thanksgiving.” For the “Full Blitz” campaign, Indivior’s salespeople planned to raise “diversion

and misuse and pediatric safety” in sales presentations to physicians, even though there were no

scientific studies to establish that Suboxone film was safer with regard to diversion, misuse, or

pediatric safety.

       56.     Indivior initiated this “Full Blitz” campaign, including the false pediatric safety

story, despite the fact that it knew the risks Suboxone film posed to safety and that the film

formulation offered no medical or clinical benefits over the existing tablets.

       57.     From a treatment perspective, the film was, at best, equivalent to the tablets.

Until August 2012, its dosage strengths were the same as the tablets. In fact, Indivior obtained

FDA approval of the film version of Suboxone based almost entirely on previous studies that it

used to establish the safety and efficacy of the tablets. Indivior performed no efficacy studies on

Suboxone film itself. Indivior simply showed that the film version had sufficiently equivalent

bioavailability compared with the tablet version. The FDA confirmed that Indivior’s NDA

contained no new efficacy studies. And Indivior itself told the FDA that any differences between

the film and the tablet were “clinically insignificant.”

       58.     In fact, in many respects the film formulation had numerous drawbacks compared

to the tablets. Naloxone bioavailability with the film version was increased relative to the tablet

version. This increased the risk of unwanted opioid withdrawal symptoms—the very condition

Suboxone is designed to treat—and decreased the likelihood of successful induction and

stabilization of patients taking the film. The film formulation was also easier to dissolve and




                                                 19
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 23 of 211




inject than the tablet formulation, defeating one of Suboxone’s major “virtues”—low abuse

potential.

       59.     The new film formulation was also easier to conceal than the tablet, and thus

more susceptible to diversion. For example, because Suboxone film strips are flat, they can

easily be placed under stamps, in bindings of books, and in hems of clothing and smuggled into

jails and prisons. In fact, Indivior learned before the FDA approved Suboxone film that almost

6,000 strips (46% of those dispensed to study patients) were “missing” after the limited clinical

studies Indivior performed to support FDA approval.

       60.     Nor did patients prefer Suboxone film to Suboxone tablets; they preferred the

tablets by a wide margin. The film formulation was more irritating than the tablet to a patient’s

oral mucosa, and the taste of the film was described by some patients as too strong. The film also

gummed up on patients’ fingers when handled, was prone to blowing away in the wind when

opened outdoors, and was harder to divide into partial doses. The wrappers were also hard to

dispose of at work without co-workers finding out that patients were taking Suboxone.

       61.     None of that mattered to Indivior. It began aggressively marketing Suboxone film

shortly after obtaining the FDA’s approval, using a host of fraudulent and anticompetitive tactics

to cause doctors to switch prescriptions from Suboxone tablets to the non-substitutable Suboxone

film, in order to force the market to stop purchasing Suboxone tablets and begin purchasing

Suboxone film.

       62.     The fact that Suboxone film was inferior to Suboxone tablets caused Indivior very

substantial public relations and commercial problems. Indivior needed to somehow justify the

hard product switch to the public, to doctors, and payors during its initial marketing blitz.




                                                 20
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 24 of 211




E.     Indivior’s Fraudulent “Safety Story” Marketing Blitz Conducted Through the
       Activities of Indivior Solutions Inc.’s Sales Force.

       63.     Indivior and MonoSol concocted the idea that Suboxone film was safer than

Suboxone tablets for children who are accidentally exposed to the product. But, Suboxone film

itself is far less safe for children than Suboxone tablets—as the FDA concluded when this issue

was brought to them. So Indivior focused on the idea of selling Suboxone film in single-serving

packets (so-called “unit-dose” packaging) and asserting that this packaging made the product

safer than the tablets, which Indivior sold in the United States in child-resistant bottles that hold

multiple tablets. There are many more examples of materially false and misleading statements

that Indivior made, which have been included in the criminal information of Reckitt Benckiser

Pharmaceuticals Inc.’s (later Indivior plc’s) Chief Executive Officer 8 and the criminal

indictments of the company, incorporated by reference, including those below.

       64.     On or about September 2, 2010 (about three days after Suboxone film received

FDA approval), Reckitt Benckiser Group plc’s Chief Executive Officer emailed approximately

twenty Indivior executives and managers, including Reckitt Benckiser Pharmaceuticals Inc.’s

Chief Executive Officer and marketing personnel, stating that Suboxone film was “safer,” and

encouraging them to “convert [patients] from tablets to films, thereby protecting [Indivior’s] Net

Revenues in the USA.”

       65.     This was the beginning of Indivior’s massive nationwide mail and wire fraud

racketeering effort to use Indivior Solutions Inc.’s United States sales force to coerce physicians,

patients, and health plans to switch from Suboxone tablets to Suboxone film.

8
  On June 30, 2020, Indivior plc’s Chief Executive Officer pleaded guilty in Virginia federal
court to a misdemeanor for failing to prevent the company from giving misleading safety
statistics about how often children were accidentally poisoned by the drug to Massachusetts
officials as part of a marketing campaign for Suboxone film. The misleading statistics made it
seem safer than comparable treatments in pill form, and the Chief Executive Officer failed to
correct the record at the time.

                                                 21
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 25 of 211




       66.     Indivior Solutions Inc. employed the marketing and sales personnel for the

Indivior group of companies. On or about September 6, 2010 (about a week after Suboxone film

received FDA approval), an Indivior Solutions Inc. national sales supervisor emailed

approximately fifty Indivior salespeople, encouraging them to tell physicians that Suboxone film

was “safer because of the packaging.”

       67.     On or about October 17, 2010, Indivior’s Chief Executive Officer told Indivior

personnel to revise the performance appraisals and incentive programs for salespeople to reward

“film sales only.” He stated that Indivior’s salespeople had “every possible resource to enable

them to generate demand for a scheduled narcotic that is being given away for free to an addicted

population,” and those without “adequate film sales” may be fired.          Thereafter, Indivior

Solutions Inc. revised the performance appraisals and incentive programs to be based primarily

on the percentage of Suboxone film compared to tablet sales in the salesperson’s territory

(sometimes called the “film market share” or “film share”).

       68.     On or about October 25, 2010, Indivior Solutions Inc.’s sales supervisors

discussed baseless “dialogue points” that Indivior salespeople were using to highlight Suboxone

film’s “advantages” to physicians and pharmacists, which included “Reduced misuse/diversion”

and “Public safety-reduced pediatric exposure.” On or about November 3, 2010, an Indivior

Solutions Inc. sales supervisor emailed the dialogue points to Reckitt Benckiser Pharmaceuticals

Inc.’s Chief Executive Officer.

       69.     In or about December 2010, Indivior’s Vice President for Clinical Affairs met

with physicians in California and elsewhere, and, in the presence of Indivior salespeople,

materially falsely and fraudulently stated to the physicians that Suboxone “Film addresses child

safety and abuse and diversion” and was a “safer product.”




                                               22
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 26 of 211




       70.      On or about March 11, 2011, Indivior’s Chief Executive Officer materially falsely

and fraudulently stated in Indivior’s 2010 Annual Report that Suboxone film was “better from a

child safety point of view, mak[ing] it more attractive for doctors to prescribe.”

       71.      Throughout     the   relevant   time   period,   Indivior   Solutions    Inc.’s   sales

representatives continued to make false and fraudulent statements in order to induce and, in some

cases, coerce, physicians, pharmacists, and other health care providers to prescribe and dispense

Suboxone film and recommend the prescribing and dispensing of Suboxone film. The following

non-exhaustive list are statements and representations sales representatives made to health care

providers and used as models for other Indivior sales representatives to promote Suboxone film:

       a.    On or about September 1, 2010, an Indivior sales representative in New York told
             physicians that Suboxone film “offers increased protection against
             misuse/abuse/diversion and pediatric exposure. Due to this, and the fact that patients
             will be able to get the film at no cost, they have all stated that they will prescribe the
             Film when it is available. . . . Most pharmacists have also been impressed with the
             new formulation and the steps the company has taken to decrease diversion and
             pediatric exposure.”

       b.    On or about September 10, 2010, an Indivior sales representative in North Carolina
             told a physician that Suboxone film “offers greater protection against pediatric
             exposure & misuse/diversion.”

       c.    On or about September 30, 2010, an Indivior sales representative in South Carolina
             met with a physician and “[d]iscussed pediatric exposure & tablet diversion as
             reasons for MD to insist that pts switch from tablet to film.”

       d.    On or about December 16, 2010, an Indivior sales representative in Michigan told
             physicians that Suboxone film is the “safest choice,” has “less chance of inadvertent
             use by kids,” can “protect the community;” and can “protect office-based treatment”
             from being banned.

       e.    On or about December 21, 2010, an Indivior sales representative in California told
             physicians that Suboxone film “is a better safer medication” and “it would be
             unethical or inappropriate for us to promote the tablet now that we have a better,
             safer product.”

       f.    On or about December 22, 2010, an Indivior-paid speaker told physicians in
             Michigan that her “big plus for the Film was the packaging and therefore making it a
             safer product for the community.”


                                                  23
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 27 of 211




g.   On or about December 22, 2010, an Indivior sales representative in Tennessee told
     physicians that during the holiday season, Suboxone film gives patients “added
     comfort in knowing their medication is safer to have in the home as family and
     friends with small children will be visiting more.”

h.   On or about January 6, 2011, an Indivior sales representative in Michigan met with a
     physician who was “in the category of trying out the film but not yet sold on it,” and
     stated that “it’s important [for the physician] as a physician and mom to convert
     patients to the Film. The fact that film helps to protect [office-based opioid
     treatment] and reduces pediatric exposure appeared hard to ignore for the doctor.
     Hopefully that message will have a louder voice in her head than the patients telling
     her they are ‘happy’ with the Tablet.”

i.   On or about January 11, 2011, an Indivior sales representative in California told
     physicians and pharmacists that Suboxone film is a “safer product vs tablet.”

j.   On or about February 3, 2011, an Indivior sales representative in Indiana told a
     physician that patients who request tablets do so “in order to divert them. [The
     physician] said that he may have become a bit too trusting in his several years of
     treat[ing] patients. We spoke about how the Film can ‘weed out’ those patients truly
     not committed to recovery. He promised to convert ALL patients to Film.”

k.   On or about February 3, 2011, physicians told an Indivior sales representative in
     Utah that patients were “complaining about the Film and asking to be put back on the
     tablet.” Indivior’s sales representative responded by discussing “misuse and abuse
     of Suboxone tablets and how the Film is the better, safer choice. I know that we will
     have more followup [sic] in this office, due to these doctors’ new awareness of what
     is really happening when some ask to be switched back to the tablet.”

l.   On or about February 9, 2011, an Indivior sales representative in Texas told
     physicians “that many other doctors are going ‘film only’ because they want to
     provide the best quality care to their patients with the most efficacious, safest, and
     cost saving treatment and it has influenced several of them and they then have been
     interested in how others are doing this, how patients are responding, etc. I believe it
     makes them feel more confident to know that others are doing this and it also makes
     them want to do the same to keep up with ‘quality care’ physicians.”

m. On or about March 2, 2011, an Indivior sales representative in Texas told physicians
   that Suboxone film is “newer, easier, quicker and most importantly safer for the
   patients and their families, the physicians and community.”

n.   On or about March 2, 2011, an Indivior sales representative in Indiana met with a
     pharmacist and “had a candid discussion as to why some patients want so badly to
     stay on the tablet even at a higher price to them (diversion). [The pharmacist] is
     going to ‘hammer away’ at [doctors who prescribed tablets] to get these patients on
     Film.”




                                         24
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 28 of 211




o.   On or about April 13, 2011, an Indivior sales representative in Illinois told a
     physician and a pharmacist about “some of the blogs [he has] read and about the
     reported child death. This seemed to really impact them, and [the physician] said he
     has had some concern about a few patients in the past. We discussed that while the
     film cannot stop misuse and diversion, it can help prevent it, and our hope is to
     decrease the misuse and diversion, as well as the number of pediatric exposures. The
     pharmacist in the building also attended the [presentation] and everyone agreed that
     if a patient came to the pharmacy with a prescription for the tablet, the pharmacist
     would call back the office to see if it could be switched to film.”

p.   On or about April 14, 2011, an Indivior sales representative in California told a
     physician that Suboxone film is “safer, better, and cheaper than the pills. What
     reason do you have not to convert all of your patients to the film? She could not give
     a reason. She said she will switch her patients.”

q.   On or about May 10, 2011, an Indivior sales representative in California told a
     physician that she would not help the physician enroll in a patient-referral program
     “unless I knew those patients seeking treatment would get a Comprehensive
     approach that includes the Safest Medication on the Market for Opioid Dependency
     which is the Film.”

r.   On or about May 26, 2011, an Indivior sales representative in Utah told physicians
     that Suboxone film is “safer to have around their family members.”

s.   On or about June 8, 2011, an Indivior sales representative told physicians in Virginia
     that one doctor in the area “converted all patients to Film and no longer give[s] a
     choice [between tablets and film] due to rampant diversion of the tablet in the area,
     which borders Virginia, Kentucky and Tennessee. This has been a great win and is
     something that I’ve been able to tell all my other docs who have converted most of
     their patients but not all.”

t.   On or about July 7, 2011, an Indivior sales representative in North Carolina met with
     a physician who was “still giving [some] patients the choice between the Suboxone
     Film and tablet . . . . I strongly encouraged [the physician] to protect herself, her
     practice and her medical license by prescribing Suboxone film to ALL of her
     patients. I said, ‘I don’t want any of my physicians to find themselves on a witness
     stand defending their decision for prescribing Suboxone tablets which caused the
     death of a child.’ Hopefully that statement convinced [the physician] to adopt a fail
     first policy on the Suboxone film.”

u.   On or about July 7, 2011, an Indivior sales representative in Oregon asked a
     physician what was “holding [him] back from the patient-preferred Film?” The
     physician stated that his “tablet patients are doing well and are afraid of changing
     when they are doing well.” The sales representative then “talked about Tablet
     exposures to children and how [the physician] can be their safety net by prescribing
     the Film rather than the Tablets which he agreed with.”




                                        25
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 29 of 211




v.   On or about July 7, 2011, an Indivior sales representative in California was “working
     diligently with [a physician] in order to get him to transition his considerable amount
     of tablet patients to the Film. I am making progress with him. He’s been reluctant
     and has allowed his patients the choice [between tablets and film]. I believe I’ve
     instilled in him the importance of protecting public safety and [office-based opioid
     treatment], and how, by prescribing the Film, he will help to make that happen.”

w. On or about July 18, 2011, an Indivior sales representative in Pennsylvania “had an
   excellent conversation with [physicians] around more of the reasons why [they]
   might want to move more of their patients off of tablets and onto the Film. The
   agreed it was a safer option and are proud they are doing their part to protect our
   community.”

x.   On or about July 21, 2011, an Indivior sales representative in Delaware met with
     physicians and pharmacists, “capitalizing on the Public Health Message and the
     importance of providing patients with a safer option in the film.”

y.   On or about July 21, 2011, an Indivior sales representative in Pennsylvania told
     physicians, “You get the same clinical efficacy [with Suboxone film] as you get with
     tablets, possibly greater compliance with improved taste and dissolve time, safety is
     improved within the public and the home, and most patients get the Film for virtually
     free with the Savings program. Why take the chance?”

z.   On or about September 2, 2011, an Indivior-paid speaker in Maryland told
     physicians that Suboxone film was “preventing pediatric death in graphic terms.”

aa. On or about October 26, 2011, an Indivior sales representative in Tennessee “led
    physicians to the internet so that they may see how their decisions to prescribe any
    tablet over [Suboxone film] may have a negative impact on the community. There
    are current articles that [the tablet] kills children all over the internet and this helps
    them to see the reasons to prescribe [Suboxone film] over the tablets. . . . One of my
    doctors . . . still has not converted all of his patients to [Suboxone film]. He was able
    to visit the internet article to see how [Suboxone film] could put safe guards in the
    community as well as in his practice. Once he saw this information he committed to
    write all of the [tablet] patients [Suboxone film]. From the look on his face [he] was
    really concerned about the safety of his patients.”

bb. On or about November 11, 2011, an Indivior sales representative in Virginia made
    the following presentations to physicians: “The physicians agree that we all have an
    obligation to protect the public health. I have each physician [say] if they agree that
    it starts with THEM, the prescriber? They do agree. Then WHY would you not
    prescribe the SAFEST medication available? Is it worth the risk of pediatric
    exposure? Is it worth the risk of abuse and diversion? Is it worth the risk of ending
    office based treatment? It starts with YOU, DOCTOR! Unfortunately, it does NOT
    end with you! It can end with unintended consequences in the hands of people
    suffering from a terrible disease, who are not known for making the best decisions!
    These discussions have really opened the eyes of quite a few physicians who now


                                         26
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 30 of 211




             realize their obligation.” An Indivior sales supervisor singled out this presentation as
             a model presentation, forwarding it to other Indivior salespeople.

       cc. On or about December 5, 2011, an Indivior sales representative collected “best
           practices” for convincing doctors, pharmacists, and others to switch patients to
           Suboxone film from others across the region (in Illinois, Indiana, Kentucky,
           Michigan, Ohio, Tennessee, and West Virginia), including “Baby Death articles;”
           “Diversion with Tablets and high street value of $25.00 per pill;” “Film harder to sell
           on streets;” “if patients call office and ask if doctor writes the tablets (or pills) that is
           a patient you do not want—they will be diverting and your office can or will be tied
           to that illicit drug;” “I inform my doctors (and pharmacists) that insurance companies
           are beginning to view the film the same way we do . . . as the superior (safer)
           product;” “I focus on the safety for their office as well as the general public, the fact
           [Suboxone film] will weed out the drug seekers and it will make their offices
           respectable and full of patients who are serious about their recovery;” and “Patients
           are tempted to share especially when they are doing well and want to help people
           that they care about . . . [Suboxone film] will reduce this possibility.”

       dd. Throughout 2011, Indivior sales representatives collected “best practices” for
           convincing doctors, pharmacists, and others to switch patients to Suboxone film from
           others across the region, including “Once the dialogue opens up about community,
           safety etc, I explain that we believe [Suboxone film] is the safest medication
           available;” “[by] providing the safest medication (FILM) you (physician, pharmacist,
           counselor, office staff) are helping the patient ‘close the gaps’ in their treatment as
           well as reducing the chance of misuse, abuse and diversion, which increases public
           safety;” “Do you agree the Film is safer and less abusable than the tablet?;”
           “[Suboxone film is] a safer alternative to the tablet — safer for the patients, safer for
           their families and more aligned with [Indivior’s] goal to protect office-based
           treatment;” and asking physicians “to imagine how devastated [their] patients would
           be if one of those children were to get into a bottle full of Suboxone tablets.”

       72.      Indivior’s written marketing materials used to promote Suboxone film also

contained materially false and fraudulent statements and representations, including the

following:

       a.    Suboxone film was “Helping Address Public Health Needs;”

       b.    Suboxone film could “Help Address Misuse and Abuse;”

       c.    Suboxone film “Can Be Part of the Solution” to “misuse,” “diversion and abuse,”
             and “unintentional pediatric exposure;”

       d.    “Nearly half of Suboxone Film prescribers surveyed cited ‘potential for reduction of
             abuse and diversion’ as a reason to prescribe vs Suboxone Tablet,” when in fact,




                                                  27
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 31 of 211




             only 28% of the prescribers had cited that supposed reason (in the study described
             below), many of them after receiving fraudulent sales presentations from Indivior;

       e.    A false and fraudulent chart with the heading, “Suboxone Film—Helping to Reduce
             the Risk of Pediatric Exposure,” that purported to depict pediatric exposure data for
             Suboxone tablet and Suboxone film, but intentionally omitted other data from the
             same study that showed that buprenorphine-only tablets also had low pediatric
             exposure, and therefore undermined the claim that Suboxone film reduced pediatric
             exposure. An Indivior employee asked Indivior’s Medical Director, Timothy Baxter,
             “I couldn’t help but notice that the chart did not show the [buprenorphine-only
             tablets] line. Does that mean we can also show the graph without [that] line? That
             would make such a huge difference!” Timothy Baxter responded, “That chart is now
             published so nock [sic] yourself out!”

       f.    A false and fraudulent pair of charts with the heading, “Suboxone . . . Film—
             associated with lower rates of diversion and abuse . . .” that purported to depict
             diversion and abuse data for Suboxone tablet, buprenorphine-only tablets, and
             Suboxone film, but intentionally omitted two other charts from the same page of the
             same study that showed that Suboxone tablets and buprenorphine-only tablets had
             diversion and abuse rates similar to Suboxone film during certain time periods, and
             therefore called into question Indivior’s claim that Suboxone film was associated
             with lower rates of diversion and abuse.

       73.     Nor were these misrepresentations limited to marketing personnel. On or about

April 13, 2011, Indivior’s Chief Executive Officer materially falsely and fraudulently stated in a

corporate newsletter that Suboxone film “has the potential for greater child safety.”

       74.     In or about July 2012, at a Reckitt Benckiser Group plc investor presentation, in

the presence of Reckitt Benckiser Group plc’s Chief Executive Officer, Indivior’s Chief

Executive Officer materially, falsely and fraudulently stated that Suboxone film was “less

divertable [sic] and abusable.”

F.     Suboxone Film Was Not Safer for Children

       75.     Indivior’s “child safety” rationale was a complete fabrication and pretext.

Indivior’s sole reason for reformulating the product from tablets to film was to impair generic

competition and maintain its monopolistic profits. And the unit-dose packaging brought no

added measure of safety.



                                                28
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 32 of 211




       76.      Indivior repeatedly and expressly stated that its true purpose in reformulating

Suboxone and its packaging was to protect Indivior’s long-term Suboxone profits by delaying

and impairing generic competition. Thwarting generics, not protecting children, was Indivior’s

real goal. For example:

       a.    Indivior’s 2007 Annual Report states that the revenue and income of the Suboxone
             business “may not be sustained going forward unless replaced with new . . . forms on
             which [Indivior] is actively working.”

       b.    Indivior’s 2008 Annual Report states that it “continues to search for ways to offset
             the impact of the loss of exclusivity in the USA at the end of September [sic] 2009,
             up to 80% of the revenues and profits of that business might be lost to generic
             competition in 2010, with the possibility of further erosion thereafter.”

       c.    Indivior’s 2010 Annual Report states: “[I]n the event of generic competition to the
             Suboxone tablet, the Group expects that the Suboxone sublingual film will help to
             mitigate the impact thereof.”

       d.    Indivior’s 2010 Annual Report also states: “It is well known that by far the largest
             part of the Pharmaceuticals business, the Suboxone tablets in the USA, can become
             subject to generic competition at any time. To mitigate the potential impact of this,
             in August 2010 we launched a patent-protected . . . Suboxone film.”

       e.    Similarly, Indivior’s 2011 Annual Report states: Indivior “has developed a new and
             patented sublingual film delivery method for this product which partially mitigates
             the risk exposure from the expected generic variant entry against tablets.”

       77.      If Indivior really believed that unit-dose packaging was necessary to protect

children from accidental exposure to Suboxone, Indivior would have sold its Suboxone tablets in

unit dose packages. Indivior had known since at least 2004 that some children were accidentally

exposed to Suboxone tablets in the United States. Yet, Indivior continued to sell Suboxone

tablets in multi-unit bottles, rather than unit-dose packages, for almost ten years. Indivior’s

“epiphany” that unit-dose packages are safer occurred only when it became useful to Indivior in

impairing generic competition.




                                                 29
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 33 of 211




         78.    Indivior has admitted to the FDA that, during the time that Indivior was busy

reformulating the product from tablets to film, Indivior knew that it was feasible for it to market

the tablets in unit-dose packages. Again, it did not.

         79.    Indivior nonetheless sold Suboxone tablets in unit-dose packages throughout

much of the rest of the developed world. Indivior gained approval to sell unit-dose-packaged

Suboxone tablets in the European Union in 2006 and in Canada in 2007. The tablets that

Indivior sells in the European Union and Canada have the same formulation, in all material

respects, as the formulation that Indivior sold in the United States. If Indivior genuinely believed

that unit-dose packaging was necessary to prevent accidental exposure to children, nothing

stopped Indivior from seeking similar approval for that packaging in the United States.

         80.    Until FDA approval of generic Suboxone tablets was imminent, Indivior never

told or suggested to the FDA that tablets in multi-unit bottles presented an undue safety concern

for children. Instead, in June 2009, Indivior told the FDA that Indivior had worked with state

and federal agencies, and with medical societies, to assure responsible distribution of Suboxone

tablets “through a qualified and monitored distribution system designed to assure safe use” of

those tablets. In a REMS document that Indivior submitted to the FDA in connection with

Suboxone tablets, Indivior asserted that the existing REMS would “assure safe use” of Suboxone

tablets. 9 As late as August 2012, Indivior officially reported to the FDA that distribution of its

own tablets in bottles, pursuant to the REMS then in effect, was safe and required no changes.

         81.    In 2012, Indivior commissioned a study to test this theory. It hired contractors to

review telephone calls to poison control centers that involved Suboxone. This study was, at best,

inconclusive. In fact, it was described by the Indivior manager overseeing the project as a



9
    REMS submission to FDA dated December 22, 2011, at p. 1.

                                                 30
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 34 of 211




“worthless, empty shell.” In instances in which it is possible to tell whether the exposure was to

single, partial, or multiple doses of Suboxone, exposures to single or partial doses predominated.

The FDA later confirmed this data; the FDA studied 131 instances in which it was possible to

tell whether the child had been exposed to single, partial, or multiple doses. Only nineteen of

those 131 exposures (14.5%) involved multiple doses.

       82.     The data showing that most accidental exposures are of single or partial doses

further highlight the pretextual nature of Indivior’s alleged safety concern. At all relevant times

Indivior knew that unit-dose packaging may be substantially less effective than multi-unit bottles

in protecting children from the far more predominant exposures to single or partial doses. Unlike

a child-resistant bottle, once a unit-dose package is opened, there is no safe place to put the

unused single or partial dose. This is particularly a problem with Suboxone because Indivior

sold the tablets in only 2mg and 8mg dosages. A typical Suboxone regimen will start the patient

on the 8mg dose, then scale the dosage down in 2mg increments every month or so. Thus,

patients must break the 8mg tablet or film apart in order to get the 6mg and 4mg dosages. Unit-

dose packaging leaves the patient with no secure place to put these unused portions. For these

reasons, among others, the FDA specifically concluded that it could “not agree that the

packaging for [Suboxone] sublingual film provide[d] meaningful incremental protection against

pediatric exposure.” 10

       83.     Indivior’s alleged safety concerns are further shown to be pretextual because

Suboxone film itself—regardless of the packaging—is substantially more dangerous to children

than tablets. The film turns into a gel within thirty seconds and fully dissolves within three

minutes. Thus, children who accidentally place Suboxone film in their mouths tend to absorb it


10
   Suboxone sublingual film, ADMINISTRATIVE and CORRESPONDENCE DOCUMENTS,
p. 27, http://www.accessdata.fda.gov/drugsatfda_docs/nda/2010/022410Orig1s000AdminCorres.pdf.

                                                31
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 35 of 211




quickly and completely. Moreover, children have a hard time spitting out the film. In contrast,

Suboxone tablets may take up to ten minutes to dissolve, and children often spit them out,

terminating their exposure.

G.     Indivior Tries to Destroy the Suboxone Tablet Market.

       84.     This fraudulent marketing blitz would not work fast enough for Indivior to

convert the patient population before generic drugs came into the market. Indivior needed to

switch them faster, so it raised the price of the Suboxone tablet above that of the film.

       85.     Starting in or about 2010, Indivior significantly raised the price of Suboxone

tablets, but it did not increase the price of Suboxone film, thus creating an artificial price

difference to push patients to switch from the tablets to the film. For example, in or about

October 2011, an Indivior manager told colleagues, “I could not support a tablet [price] increase

again before next October. That would be essentially another 37% over 24 months. . . . If we

are considering the patient in all of this, then we need to understand that 40% will have to remain

on the tablet due to supply constraints . . . . We also need to consider the public health backlash

and that of physicians.” Yet, in early 2012, Indivior charged an average price of $140.00 for a

thirty-count bottle of the 2mg tablets and $252.00 for the 8mg tablets, and in or about July 2012,

Indivior implemented a 15% price increase on the tablets to $161.70 for a bottle of the 2mg

tablets and $289.80 for the 8mg tablets. But Indivior left the price of Suboxone film steady at

$117.85 for a thirty-count carton of the 2mg films and $211.1 for the 8mg films. Including the

effects of previous price hikes on the tablets, this created a total 27% difference in prices

between the tablets and the film. Of course, the “savings” to consumers (and Humana) from the

nominally lower prices on the branded film compared to the tablets was entirely an illusion.

Absent Indivior’s Suboxone Scheme, consumers (and thus Humana) could have bought generic

Suboxone tablets at a 70%–90% discount to the branded tablets.


                                                 32
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 36 of 211




       86.     On or about September 14, 2012, Indivior executives perpetrated a public

relations strategy to discontinue the Suboxone tablet, indicating that Indivior would use the

“[p]erception of discontinuation as a means for blunting generic/competitive entry” and convey a

“‘[w]e must be responsible’ sentiment.” On or about the same day, Indivior’s contractors

provided Indivior with a three-page “executive summary” that failed to include any finding that

Suboxone film was safer than tablets with regard to accidental child exposure, or caused any

drop in exposures. The summary stated that there were fewer references to Suboxone film than

tablets in the telephone call notes, but the reasons for this could not be determined, and “any

results related to the original packaging should be interpreted with considerable caution” because

many of the notes did not indicate whether the drug had been in the packaging or left outside the

packaging by an adult.

       87.     But the Defendants’ plan for the Suboxone Scheme was not complete—

Defendants still planned to covert the majority of Indivior’s patients to the film.

       88.     On or about September 18, 2012, Indivior sent a “Notice of Discontinuance” of

Suboxone tablet to the FDA, stating the reason for the discontinuance was “increasing concerns

regarding pediatric exposure to” Suboxone tablet. Indivior and its respective Chief Executive

Officers approved the notice, even though they knew the primary reason for the discontinuance

was to delay FDA approval of generic Suboxone.

       89.     On or about September 25, 2012, Indivior issued a press release falsely advising

the public and doctors that Indivior intended to withdraw the tablets from the market within the

next six months “due to increasing concerns with pediatric exposure.” Indivior’s executives

approved the press release, even though they knew the discontinuance was designed to force the

market to switch to Suboxone film and delay FDA approval of generic Suboxone tablets.




                                                 33
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 37 of 211




Indivior instructed its sales force to deliver the same fraudulent message to doctors and other

industry participants, asserting that Indivior would imminently withdraw the tablets from the

market due to child-safety concerns. In fact, the FDA determined that there was no evidence that

the tablets “were, or should have been, withdrawn from sale for reasons of safety.” 11

       90.     Indivior’s real and sole purpose in announcing the imminent withdrawal of the

tablets from the market was to further coerce doctors to switch their prescriptions and prescribing

habits from the tablets to the film, and to do its best to effectuate a hard switch in the market

from tablets to film.

       91.     On or about September 18, 2012 through 2019, Indivior prepared letters, signed

by Indivior’s Medical Director, sent through the United States mail and used to promote

Suboxone film, that contained materially false and fraudulent statements and representations,

including the following:

       a.    “ Dear Patient . . . The decision to take Suboxone Tablets off the market was a
             voluntary choice made by [Indivior] as a result of recent information the company
             received showing higher rates of accidental pediatric exposure (when a child
             accidentally takes the medicine) linked with the tablet form. If you are currently
             taking Suboxone Tablets, continue taking your medication and ask your doctor about
             how to transition to Suboxone Film. . . .”

       b.    “Dear Healthcare Professional . . . As we continue to work together to improve the
             health and well-being of opioid-dependent individuals, we would like to personally
             inform you about an important medication update . . . . The decision to discontinue
             Suboxone Tablets was based on accumulating data demonstrating significantly lower
             rates of accidental pediatric exposure with Suboxone [film] compared with the tablet
             form . . . . We remain committed to supporting you with updated information and
             resources to ensure you have the tools you need to educate and transition your
             patients to Suboxone Film . . . . We thank you for your continued support of
             [Indivior] as we uphold our commitment to patients and the safety of the public.”



11
  Determination that SUBOXONE (Buprenorphine Hydrochloride and Naloxone
Hydrochloride) Sublingual Tablets, 2 Milligrams/0.5 Milligrams and 8 Milligrams/2 Milligrams,
Were Not Withdrawn From Sale For Reasons of Safety or Effectiveness, 78 FR 34108 (June 6,
2013).

                                                34
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 38 of 211




       92.     On or about December 4, 2012, the lead researcher from one of Indivior’s

contractors that had reviewed and analyzed notes of telephone calls to poison control centers

emailed fellow researchers, stating that by using the research to supposedly justify discontinuing

Suboxone tablet, Indivior “played us as a pawn and continues to do so. They are smart people,

and they are playing a Machiavellian game.”

H.     Indivior Holds ANDA Approvals Hostage and Files a Sham Citizen Petition with the
       FDA.

       93.     To give itself more time to switch the market from Suboxone tablets to film,

Indivior used additional anticompetitive tactics to delay the FDA’s approval of competitors’

ANDAs for generic Suboxone tablets. Indivior did this by sabotaging the process by which it

and the generic manufacturers were required to finalize and submit to the FDA a shared REMS

for Suboxone tablets.

       94.     On January 6, 2012, the FDA advised Indivior and the generic manufacturers that

the generic Suboxone tablets would be subject to a Single Shared REMS (SSRS) program. FDA

approval of the joint REMS was the final regulatory hurdle before FDA would approve generic

Suboxone tablets. The FDA’s Notification Letter advised all ANDA filers to contact Indivior to

collaborate on the creation and implementation of an SSRS program. The Notification Letter

also stated that the REMS should address pediatric exposures. The FDA mandated compliance

by May 6, 2012. The deadline set by the FDA demonstrated the agency’s expectation that

Indivior’s own previously-approved Suboxone REMS could be amended to add generic

manufacturers in a relatively short time.

       95.     Although the FDA required the shared REMS, it did not contemplate that Indivior

would use the requirement of a shared REMS to delay FDA approval of the generics. In fact,

given that it had just approved Indivior’s Suboxone tablet REMS in December 2011, the FDA



                                               35
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 39 of 211




contemplated rapid development of a shared REMS. In addition to the FDA’s recent approval of

Indivior’s Suboxone tablet REMS, the applicable statute regulating the REMS process provides

that “[n]o holder of an approved covered application shall use any element to assure safe use

required by the Secretary under this subsection [Risk Evaluation and Mitigation Strategies, i.e.,

REMS] to block or delay approval of an application under section 355(b)(2) or (j) [21 U.S.C. §

355, regulating NDA and ANDA submissions] or to prevent application of such element under

subsection (i)(1)(B) to a drug that is the subject of an abbreviated new drug application.” 21

U.S.C. § 355-1(f)(8). But the FDA underestimated Indivior’s willingness to blatantly violate the

statute regulating the REMS process in order to delay generic competition.

       96.     Indivior knew that if it participated in and did not sabotage the FDA-required

process, the required joint REMS would quickly be completed, and the FDA would likely

approve the generic Suboxone tablets for sale no later than May 2012. Indivior’s problem was

that, by May 2012, it could only successfully convert about 50% of its Suboxone unit sales from

tablets to film. This would have left more than $500 million of Indivior’s annual Suboxone

tablet sales vulnerable to immediate loss to generic competition. Indivior therefore decided to

sabotage the REMS process to further delay FDA approval of the generics and to buy more time

to switch additional prescriptions from tablets to film.

       97.     Instead of coordinating its efforts and resources with ANDA applicants, Indivior

unilaterally retained the services of the Researched Abuse, Diversion and Addiction-Related

Surveillance System and Venebio Group, LLC to prepare a study on the risk of pediatric

exposure to Suboxone tablets, but not Suboxone film. Indivior’s goal in retaining these firms to

conduct a study regarding only Suboxone tablets is obvious—Indivior was mobilizing its

resources to ensure blocking, or at least delaying, ANDA applications.




                                                 36
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 40 of 211




       98.      Indivior knew that a joint REMS submission to the FDA was the final prerequisite

to FDA approval of the pending Suboxone tablet ANDAs and realized that it was a required

participant. Indivior thus sabotaged the joint process through unjustifiable and baseless delay

tactics, flat refusals to participate, and pretextual conditions on participation—all nothing more

than thin excuses intended to disguise its transparently anticompetitive intentions, in violation of

21 U.S.C. § 355-1(f)(8).

       99.      Indivior’s sabotage of the joint process was documented in writing by the various

generic manufacturers holding Suboxone tablet ANDAs. Those manufacturers were Actavis,

Inc., Amneal Pharmaceuticals LLC, Ethypharm USA Corp., Mylan Inc., Roxane Laboratories

Inc., Sandoz Inc., Sun Pharmaceuticals Industries, Ltd., and Teva Pharmaceuticals USA, Inc.

One or more of those manufacturers reported to the FDA that Indivior:

       a.    merely feigned cooperation with the shared REMS development process;

       b.    refused to participate in meetings with the generic ANDA filers;

       c.    refused to discuss any substantive issues with the generic ANDA filers pertaining to
             the shared REMS when it did attend meetings;

       d.    placed unreasonable conditions on its cooperation with the shared REMS
             development process that it knew the ANDA filers could not agree to (such as to
             assume Indivior’s tort liability by contract, which had nothing to do with the
             development of a joint REMS and would have caused the ANDA filers’ liability
             insurers to disclaim coverage);

       e.    refused to sign the governing memorandum of understanding for the ANDA filers
             unless Indivior was given veto authority or super-majority vote for all issues relating
             to SSRS;

       f.    insisted that ANDA filers agree to pre-specified percentage of product liability
             claims regardless of fault;

       g.    refused to share information with the generic ANDA filers about the existing REMS
             program that was essential to the shared REMS development process—despite
             having entered into confidentiality agreements with ANDA filers;




                                                 37
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 41 of 211




       h.     raised a last-minute issue merely to cause still further delay just before a shared
              REMS was to be submitted to FDA in August 2012; and

       i.     stopped participating altogether in September 2012.

       100.      Indivior’s sabotage of the shared REMS development process was intended to,

and did, delay the FDA’s approval of one or more Suboxone tablet ANDAs.

       101.      On May 6, 2012, and as a result of Indivior’s actions, ANDA filers jointly

requested a meeting with the FDA to discuss the delays created by Indivior. The FDA scheduled

a meeting on June 18, 2012 and invited all ANDA filers and Indivior. During the meeting, after

reviewing all written material and communications and hearing each party’s oral presentation,

the FDA agreed with the ANDA filers that Indivior was creating and causing delays to ANDA

applications. To mitigate the conflict, the FDA asked the ANDA filers and Indivior to develop a

new SSRS based upon the requirements set forth in the REMS Notification Letter, without using

any of Indivior's existing information.

       102.      Indivior advised the FDA at the meeting that it would cooperate with the ANDA

filers to develop this new SSRS, which Indivior knew was necessary for generic manufacturers

to obtain approval of their respective ANDAs.            But Indivior had an ulterior motive for

participating in the new SSRS process.           Despite its supposed commitment to cooperate,

Indivior’s goal was solely to maintain its access to proprietary information regarding ANDA

applicants’ filing status, timing, and content of the proposed new SSRS. This is evident by

Indivior’s continued intransigence and delay tactics.

       103.      For example, in mid-August 2012, the ANDA filers filed the SSRS with the FDA

as part of their respective applications. Indivior refused to submit the new SSRS with its own

NDA. Instead, Indivior suddenly, and only two days before the scheduled submission of the

REMS documents to the FDA, raised an issue regarding a prescriber outreach component of the



                                                   38
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 42 of 211




SSRS involving the use of a field force, arguing that the generic manufacturers had omitted an

important element of the REMS. This was yet another element in Indivior’s overall campaign to

sabotage and delay FDA approval of generic Suboxone tablets.

       104.     But, the coup de grâce came when Indivior used the final arrow in its quiver:

filing a sham citizen petition with the FDA—a shot it perfectly timed based on information it

received through the REMS process about the expected approval date of its competitors’

applications.

       105.     After generic Suboxone tablet ANDA filers submitted a shared REMS of their

own to the FDA in August 2012, Indivior knew that the FDA would likely accept the generics-

only shared REMS, as submitted or with modification, and then quickly approve one or more

generic Suboxone tablet ANDAs. But Indivior needed still more time to finalize and maximize

its profits from its anticompetitive product-hopping scheme. By September 2012, Indivior still

had converted only about 70% of the Suboxone unit sales from tablets to film. This left a still-

hefty $300 million of Indivior’s annual Suboxone revenue vulnerable to imminent loss to generic

competition.

       106.     Indivior therefore implemented yet another anticompetitive delay tactic.       On

September 25, 2012—when Indivior knew that FDA approval of generic Suboxone tablets was

imminent—Indivior announced its intent to permanently withdraw Suboxone tablets from the

market for purported public safety reasons, and also filed an objectively baseless citizen petition

with the FDA. Indivior had failed to disclose any of these so-called safety issues to the generic

manufacturers during the REMS negotiations. After ten years on the market, and just as the

FDA was ready to finally approve generic Suboxone tablets, Indivior suddenly and conveniently




                                                39
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 43 of 211




“discovered” a safety issue so severe that it purportedly required the removal of Suboxone tablets

from the United States market within the next six months.

       107.    Although the claims in Indivior’s petition were wholly devoid of merit, the FDA

could not approve the pending generic Suboxone tablet ANDAs without assuring itself that

Indivior’s petition was baseless, which the FDA did on February 22, 2013. During that five-

month delay, however, Indivior reaped $400 million in additional Suboxone sales.

       108.    Indivior’s petition was based entirely on the false “safety story.” The petition

asked the FDA to withhold approval of generic Suboxone tablet ANDAs unless: (1) the ANDA

contained a targeted pediatric exposure education program; and (2) the ANDA product had

child-resistant unit-dose packaging. Indivior’s petition also asked that the FDA refrain from

approving any generic Suboxone tablet ANDA until it determined whether Indivior discontinued

the Suboxone brand tablet for safety reasons. Indivior claimed it would cease distribution of

Suboxone tablets on March 18, 2013.

       109.    Indivior’s petition referenced a new, five-page version of the executive summary,

which Indivior’s executives had participated in altering, but kept dated September 14, 2012,

concealing the fact that it was altered from the version they originally cited for discontinuing

Suboxone tablets. The alterations included deleting the statement that “any results related to the

original packaging should be interpreted with considerable caution,” and adding baseless

conclusions.

       110.    Indivior did not even believe its own words that it put into its citizen petition. On

August 30, 2012—just over three weeks before Indivior submitted its citizen petition on

September 25, 2012—Indivior represented to the FDA in a combined REMS assessment that the

tablet REMS was successful and needed no further changes.            Indivior’s statements to the




                                                40
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 44 of 211




contrary in its citizen petition were not only false, but Indivior knew them to be false when it

made them.

       111.    Indivior’s petition also ignored the FDA’s previously stated positions regarding

unit-dose packaging. Indivior knew from a letter the FDA wrote to it in March 2010 that the

FDA had long since concluded that, because of the high percentage of patients who took

Suboxone in divided daily doses, unit-dose packaging did not ameliorate, and might even

exacerbate, the known incidence of accidental pediatric buprenorphine exposure: “Because

patients are known to divide tablets, it may be expected that patients will remove films from the

package and have partial doses that are neither in the child-resistant pouch nor in a child-resistant

medication bottle[.]”

       112.    On February 22, 2013, the FDA denied Indivior’s petition in its entirety. In

rejecting Indivior’s requests that ANDA filers be required to establish additional “education

initiatives” (which were not a part of its own approved REMS) and market generic Suboxone

products in unit-dose packaging, the FDA explained: (1) the data did not support Indivior’s

conclusion that its optional “educational interventions” were the cause of decreased pediatric

exposures; and (2) the data did not support Indivior’s purported concerns regarding “unit-dose

packaging” because, among other things, the vast majority of pediatric exposure incidents came

from single or partial doses of Suboxone—exposures that would not be affected or deterred at

all by a unit-dose packaging requirement.

       113.    Even the FDA recognized and exposed the pretextual nature of Indivior’s petition.

The FDA observed:

          Since approval of the SUBOXONE film REMS in 2010 (and sub-sequent
          approval of the same REMS for SUBOXONE and SUBUTEX tablets in 2011),
          Indivior has not proposed any revisions to the REMS for these products to
          further address the risk of accidental pediatric exposure. In its August 30, 2012,



                                                 41
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 45 of 211




          combined REMS assessment for these products, which contained poison
          control center data and information gathered from surveys of patients and
          prescribers through that time, Indivior stated that the REMS for SUBOXONE
          had been successfully implemented and that it was not proposing any changes.

The FDA further added, “[t]he timing of Indivior’s September 2012 announcement that it would

discontinue marketing of the tablet product because of pediatric exposure issues, given its close

alignment with the period in which generic competition for this product was expected to begin,

cannot be ignored.”

       114.    As to another of Indivior’s key arguments that federal regulations prohibited the

FDA from approving generic Suboxone tablets without first determining whether Indivior had

withdrawn Suboxone from the market for safety or efficacy reasons, the FDA had a simple

answer: Indivior had not withdrawn the tablets from the market. The FDA noted that Indivior

declared its intention to withdraw from the market, but its products were still being shipped and

sold, therefore the FDA was not obligated to make “[a] determination whether a listed drug that

has been voluntarily withdrawn from sale was withdrawn for safety or effectiveness reasons may

be made by the agency at any time after the drug has been voluntarily withdrawn from sale, but

must be made: Prior to approving an abbreviated new drug application that refers to the listed

drug.” 21 C.F.R. 314.161(a)(1). The FDA then affirmatively stated that withdrawal of the

Suboxone tablets was not necessary for reasons of safety.

       115.    On the same day that the FDA issued its scorching denial of Indivior’s sham

citizen petition, it granted the generic pharmaceutical companies’ ANDA applications. But the

damage was done.

       116.    The FDA alerted the FTC to Indivior’s conduct. The FTC subsequently sued

Indivior for its product hopping and abuse of the citizen petition process, alleging that in

“September 2012, Indivior submitted a citizen petition requesting that the FDA reject any



                                                42
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 46 of 211




generic Suboxone tablet applications or subject them to additional requirements because it knew

doing so could delay approval of generics while the FDA reviewed it.                    The petition

misrepresented a study that Indivior had commissioned and falsely claimed that there was

evidence that the packaging of Suboxone Film reduced the risk of pediatric exposures.” In

recent remarks, the FTC has described Indivior’s abuse of the citizen petition as a text book

example of a sham petition used to extend a drug monopoly: “In July 2019, the Commission

settled allegations that the pharmaceutical company Reckitt Benckiser maintained a monopoly in

the market for certain opioid addiction treatments. Reckitt did so both by abusing the FDA

citizens’ petition process and by engaging in a broader ‘product hopping’ strategy that allowed it

to thwart the entry of lower-cost generic drugs.” 12 As the FTC’s eventual action on Indivior’s

petition confirmed, there was no objective scientific, medical, or clinical basis for the petition.

Reckitt Benckiser Group plc agreed to pay $50 million, and Indivior Inc. agreed to pay an

addition $10 million, to settle FTC charges.

       117.      By the time generic manufacturers began selling generic Suboxone tablets in late

February 2013, Indivior’s anticompetitive tactics had almost entirely destroyed the prescription

base for Suboxone tablets. Some 85% of Suboxone prescriptions were already being written for

the film version of Suboxone.

       118.      Defendants’ conduct has fueled a series of litigation against them, including:

       a.     the FTC action described above;

       b.     Direct Purchaser Plaintiffs and End-Payor Plaintiffs initiated several class-action
              complaints against Indivior in June 2013, alleging anticompetitive behavior with
              respect to its marketing and sale of Suboxone.


12
   U.S. Fed. Trade Comm’n, “The FTC’s Ongoing Efforts to Promote Competition and Choice
in Our Health Care System,” Jan. 16, 2020,
https://www.ftc.gov/system/files/documents/public_statements/1562909/csw_remarks_-
_cahc_0.pdf.

                                                  43
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 47 of 211




       c.     Amneal Pharmaceuticals LLC, a generic manufacturer and competitor of Indivior,
              filed a complaint on December 23, 2015, regarding Indivior’s anticompetitive
              conduct surrounding Suboxone; and

       d.     Thirty-six Attorneys General initiated a lawsuit against Indivior and MonoSol on
              September 22, 2016.

       119.      Defendants’ conduct has also culminated in a number of criminal indictments and

guilty pleas:

       a.     In April 2019, Reckitt Benckiser Group plc paid $1.4 billion to end criminal and
              civil investigations into its Suboxone marketing practices in the decade prior to the
              demerger with Indivior Inc. (known until December 2014 as Reckitt Benckiser
              Pharmaceuticals Inc.). 13

       b.     On April 9, 2019, a federal grand jury in the Western District of Virginia indicted
              Indivior plc and Indivior Inc. on charges of health care fraud, wire fraud, mail fraud,
              and conspiracy, in connection with the marketing and promotion practices, pediatric
              safety claims, and overprescribing of Suboxone film and/or Suboxone tablets by
              certain physicians.

       c.     On June 30, 2020, former Indivior Chief Executive Officer Shaun Thaxter pleaded
              guilty in Virginia federal court to a misdemeanor for failing to prevent the company
              from giving misleading safety statistics about how often children were accidentally
              poisoned by the drug to Massachusetts officials as part of a marketing campaign for
              Suboxone film. The misleading statistics made it seem safer than comparable
              treatments in pill form, and Mr. Thaxter failed to correct the record at the time.

       d.     On July 24, 2020, Indivior Solutions Inc. pleaded guilty to a one-count criminal
              information based on this same Suboxone fraud Scheme. On that same date, Indivior
              entered into a $600 million civil settlement agreement with the DOJ regarding
              allegations that it submitted false claims to federal and state government Medicare
              and Medicaid agencies as a result of the Suboxone fraud Scheme. Indivior’s
              settlement with the DOJ included an extraordinary requirement that Indivior Inc.
              completely disband its Suboxone sales force and never reinstate it. Indivior also
              entered into a $10 million civil settlement with the FTC, resolving claims that it
              engaged in illegal monopolization and anticompetitive conduct in violation of the

13
   As the DOJ announced, “The resolution—the largest recovery by the United States in a case
concerning an opioid drug—includes the forfeiture of proceeds totaling $647 million, civil
settlements with the federal government and the states totaling $700 million, and an
administrative resolution with the Federal Trade Commission for $50 million.” U.S. Dep’t of
Justice, “Justice Department Obtains $1.4 Billion from Reckitt Benckiser Group in Largest
Recovery in a Case Concerning an Opioid Drug in United States History,” July 11, 2019,
https://www.justice.gov/opa/pr/justice-department-obtains-14-billion-reckitt-benckiser-group-
largest-recovery-case.

                                                  44
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 48 of 211




              Federal Trade Commission Act, 15 U.S.C. § 53(b). Together with the $1.4 billion
              resolution with Reckitt Benckiser Group plc, the DOJ’s total resolution relating to
              the marketing of Suboxone is more than $2 billion— “the largest-ever resolution in a
              case brought by the Department of Justice involving an opioid drug.” 14

       e.     On August 31, 2020, former Global Medical Director of Reckitt Benckiser
              Pharmaceuticals Inc. and later Chief Medical Officer of Indivior plc, Timothy
              Baxter, pleaded guilty in Virginia federal court to a misdemeanor in violation of 21
              U.S.C. §§ 331(a), 333(a)(1), 352(a) for causing “the introduction and delivery for
              introduction into interstate commerce of Suboxone Film, a drug that was misbranded
              in that the drug’s labeling was false and misleading.” 15

       120.     Defendants also filed baseless patent litigation against generic film competitors as

part of their anticompetitive strategy. MonoSol owned the relevant film patent and agreed with

Indivior to continue to file new patent applications so that Defendants could file successive

lawsuits against generic film competitors in order to improperly extend Indivior’s monopoly

power. Defendants exploited patent prosecution procedure, which enabled them to keep filing

successive patents from the same application. Once they had been defeated in the first patent

litigation, Defendants were able to file successive cases against generic competitors in order to

maintain their monopoly power. For example, MonoSol and Indivior filed an initial patent

infringement suit asserting infringement of one or more sublingual patents. After losing that

case because the court determined that the generic Suboxone film would not infringe the

MonoSol patent asserted there, MonoSol and Indivior obtained new patents, and asserted a new

patent (in the same family) against other generic competitors. Defendants collectively and

improperly leveraged their patents, including invalid patents, to develop marketing and legal




14
   U.S. Dep’t of Justice, “Indivior Solutions Pleads Guilty To Felony Charge And Indivior
Entities Agree To Pay $600 Million To Resolve Criminal And Civil Investigations As Part Of
DOJ’s Largest Opioid Resolution,” July 24, 2020, https://www.justice.gov/opa/pr/indivior-
solutions-pleads-guilty-felony-charge-and-indivior-entities-agree-pay-600-million.
15
   See United States v. Baxter, No. 1:20-cr-00032-JPJ-PMS (W.D. Va. Aug. 31, 2020) (ECF No.
1 at p. 10 ¶ 33).

                                                 45
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 49 of 211




strategies that enabled Indivior to manipulate the market for Suboxone products and decrease

competition for Suboxone film.

       121.    Defendants took each and every one of these steps in their fraudulent Suboxone

Scheme with a single goal in mind: to manipulate the market by destroying the prescription base

for Suboxone tablets before generic tablets entered the marketplace, thereby preventing generic

Suboxone tablets from effectively competing through the most efficient means available—

automatic generic substitution at the pharmacy counter. Defendants then solidified their film

product monopoly through baseless litigation against film product competitors.

I.     Defendants’ Suboxone Scheme Constitutes Racketeering.

       122.    Indivior designed and coordinated the multifaceted and fraudulent Suboxone

Scheme intended to charge and maintain inflated prices for Suboxone, the Suboxone market, and

to defraud payors like Humana.

       123.    In so doing, Indivior conducted the activities of an association-in-fact enterprise

(the “Suboxone Enterprise”) consisting of the Indivior Defendants and MonoSol through a

pattern of racketeering activity, including mail and wire fraud.

       124.    Between 2006 and the date of its criminal indictment, Indivior, with the intent to

defraud, devised and willfully participated with MonoSol, and with knowledge of its fraudulent

nature, in the scheme and artifice to defraud and obtain money and property by materially false

and fraudulent pretenses, representations, and promises described in the factual allegations of

this Complaint.

       125.    Including, but not limited to on the dates identified below, Indivior and MonoSol

caused to be delivered by mail and private or commercial interstate carrier according to the

direction thereon, the named matter and thing, namely, marketing visual aids containing

materially false and fraudulent representations that Suboxone film is safer and less susceptible to


                                                46
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 50 of 211




misuse, abuse, diversion, and accidental child exposure than other, similar drugs, including

misleading text, graphics, and charts, to an Indivior sales representative in Roanoke, Virginia,

who promoted Suboxone film to physicians, pharmacists, and others in locations including

Blacksburg, Cedar Bluff, Charlottesville, Christiansburg, Danville, Galax, Lynchburg, Roanoke,

Salem, Staunton, Willis, and Wytheville, Virginia.

       126.     Mail Fraud Date Examples

            a. February 6, 2012

            b. January 4, 2013

            c. March 21, 2013

            d. August 19, 2013

       127.     All of these mailings, and many similar mailings, were made in violation of Title

18, United States Code, Sections 2 and 1341.

       128.     Including, but not limited to on the dates identified below, Indivior and MonoSol,

caused to be transmitted by wire communication or radio communication in interstate and

foreign commerce, writings, signs, signals, pictures, and sounds, namely, reports of clinical

liaisons falsely and fraudulently representing to physicians, pharmacists, and other health care

providers that Suboxone film is safer and less susceptible to misuse, abuse, diversion, and

accidental child exposure than other, similar drugs, transmitted from Florida and New Jersey to

locations in Virginia, and referrals of prospective patients to physicians, transmitted from

Pennsylvania to locations in Virginia, as described below.

       129.     Wire Fraud Date Examples

                DATE                         ITEM

       a.     April 30, 2010          Referral to Physician

       b.     October 9, 2010         Activity Report with Model Safety Claims


                                                47
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 51 of 211




       c.     October 24, 2010       Activity Report with Model Safety Claims

       d.     November 29, 2010      Activity Report with Model Safety Claims

       e.     June 1, 2011           Referral to Physician

       f.     July 8, 2011           Activity Report with Model Safety Claims

       g.     September 2, 2011      Referral to Physician

       h.     October 6, 2011        Referral to Physician (1 of 2 on this date)

       i.     October 6, 2011        Referral to Physician (2 of 2 on this date)

       j.     May 1, 2012            Referral to Physician

       k.     April 12, 2013         Referral to Physician

       l.     April 26, 2013         Referral to Physician

       m. December 13, 2013          Referral to Physician

       n.     November 3, 2014       Referral to Physician

       o.     March 10, 2015         Referral to Physician

       p.     March 13, 2015         Referral to Physician

       q.     March 18, 2015         Referral to Physician

       r.     April 27, 2015         Referral to Physician

       s.     May 26, 2015           Referral to Physician (1 of 2 on this date)

       t.     May 26, 2015           Referral to Physician (2 of 2 on this date)

       u.     June 18, 2015          Referral to Physician

       v.     July 8, 2015           Referral to Physician

       130.     In addition, numerous email transmissions containing false information were used

as part of the Scheme. For example, on October 16, 2012, Indivior’s Medical Manager sent an

email to a MassHealth pharmacy director containing altered, inaccurate pediatric exposure data

for Suboxone film, Suboxone tablet, and buprenorphine-only tablets, making it appear as though

Suboxone film had the lowest rate of pediatric exposure in Massachusetts when, in fact,


                                               48
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 52 of 211




buprenorphine-only tablets did. Indivior’s Medical Manager sent Indivior’s Medical Director

email chains showing that she had altered the data and stating that she sent the altered data to

“help us get some movement in Mass” on Medicaid coverage of Suboxone film. Upon receiving

additional data unfavorable to Suboxone film, Indivior’s Medical Manager declined to provide it

to Medicaid personnel, and told Indivior Government Managers that her rationale for

withholding the unfavorable information from Medicaid personnel was, “don't ask, don't tell.”

        131.    On April 18, 2013, Indivior’s Government Manager and Medical Manager sent an

email to Kentucky Department for Medicaid Services commissioner and other officials stating

that compared to Suboxone film, the tablet form “increases the risk of diversion with adult

recipients because it can be crushed and snorted. . . . [S]ometimes leadership requires you to

make a decision locally to protect the residents of the State of Kentucky that you serve. You’ve

chosen not to . . .”

        132.    These wire communications, and many similar wire communications, were made

in violation of Title 18, United States Code, Sections 2 and 1343.

        133.    Indivior and MonoSol used thousands of mail and interstate wire communications

to create and manage their Suboxone Scheme, which involved the nationwide distribution of

Suboxone film.         Moreover, the massive, nationwide false “safety story” marketing scheme

described above involved numerous acts of mail and wire fraud. The predicate acts of mail and

wire fraud described above, as well as in the Indivior indictment, constituted a pattern of

racketeering activity.

        134.    Indivior’s racketeering activity damaged Humana. Humana paid hundreds of

millions of dollars for Suboxone film, as well as higher prices for Suboxone tablets, due to the

mail and wire fraud, and pattern of racketeering activity alleged herein.




                                                 49
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 53 of 211




J.     Indivior Officers, Directors, Sales Representatives and Other Employees Played
       Key Roles in the Suboxone Scheme.

       135.     Indivior officers and directors played key roles in the Suboxone film fraud

Scheme. Shaun Thaxter was the Chief Executive Officer of Indivior plc. Thaxter pleaded guilty

to the Introduction of Misbranded Drugs in Interstate Commerce as part of the Scheme, violating

21 U.S.C. §§ 331(a)(1), and 352(a), as set forth in the criminal information incorporated by

reference and attached as Exhibit 3 to this Complaint.

       136.     Timothy Baxter was the Global Medical Director for Indivior plc and had

responsibility for and authority over Indivior Solutions, Inc.’s medical affairs. Baxter also

pleaded guilty to the Introduction of Misbranded Drugs in Interstate Commerce as part of the

Scheme, violating 21 U.S.C. §§ 331(a)(1), and 352(a), as set forth in the criminal information

incorporated by reference and attached as Exhibit 4 to this Complaint.

       137.     Many other Indivior employees and sales representatives have knowledge of the

facts related to the allegations in this Complaint. Based upon information and belief, those

employees and sales representatives include, but are not limited to:

       a.     Ana Farr (aka Ana Craig): State College, Pennsylvania;

       b.     Scott Daniel: Staffordsville, Kentucky;

       c.     Jaime Neil: Lexington, Kentucky;

       d.     Joe Hall: Greeneville, Tennessee;

       e.     Clint Gagnon: Roanoke, Virginia;

       f.     Mary Bhaskar: Pittsburgh, Pennsylvania;

       g.     Teri Turconi: Pittsburgh, Pennsylvania;

       h.     Melanie Miller: Pittsburgh, Pennsylvania;

       i.     Mathew Holland: McCordsville, Indiana;

       j.     Scott Norman: Chicago, Illinois;


                                                  50
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 54 of 211




       k.     Gina Reed: Indianapolis, Indiana;

       l.     Lori Davis: Bridgeville, Pennsylvania;

       m. Daphne Atkins: Richmond, Virginia;

       n.     Lori Eaton: Lake Grove, New York; and

       o.     Andrea “Andie” Hall: Greenville, Tennessee.

K.     Fraudulent Concealment of the Suboxone Scheme.

       138.      Defendants actively concealed the existence of their illegal Suboxone Scheme.

Indeed, it took the DOJ years to investigate, uncover, indict and prosecute Indivior. The DOJ

indictment, as well as the emails, phone conversations, and documents identified in the

indictment, revealed the fraudulent Suboxone Scheme.

       139.      Until the DOJ indictment and entry of guilty pleas, Defendants continued to

affirmatively and overtly conceal their fraud through affirmative misrepresentations about their

film product’s safety and efficacy, and through aggressive denials of any misrepresentations.

For example:

       a.     Defendants claimed that Suboxone film out-performed other products such as
              generic tablets, because of Suboxone film’s “superior qualities” and unique dosage
              form.

       b.     As described throughout this Complaint, Defendants repeatedly lied about the safety
              of their Suboxone film product when, in fact, the tablet version that they were
              pulling off the market was safer.

       c.     Defendants continued to publicly and overtly claim that there was no basis for the
              claims that they lied about the safety risks of both Suboxone tablets and film: “The
              States also levy the false accusation that Indivior ‘was aware that its assertion of
              pediatric safety concerns regarding the tablet formulation were unfounded.’” 16

       d.     In an open letter from the Indivior Chairman of the Board, Indivior rebuked the
              government for bringing criminal charges against the company. The Chairman
              explained that “[t]he Indivior Board of Directors, including through a special


16
  Indivior Inc.’s Motion to Dismiss at 6, Wisconsin, et al. v. Indivior Inc. et al., No. 2:16-cv-
5073-MSG (E.D. Pa. Dec. 12, 2016), ECF No. 138-1.

                                                  51
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 55 of 211




              committee of the board that [he] chaired, [] investigated the department’s allegations,
              and the board believes they are flat wrong.”

       140.      Due to Defendants’ fraudulent concealment, Humana could not have discovered

and remained unaware of the Suboxone Scheme, including the instances of mail and wire fraud,

until the DOJ filed its indictment on April 9, 2019. The indictment set forth the internal

statements of Indivior’s top executives discussing their fraudulent Suboxone Scheme and plan,

which belied Indivior’s indignant denials of any kind of wrongdoing.

L.     Defendants’ Suboxone Scheme Was Intended To, And Did, Harm Competition.

       141.      Indivior’s motive to injure competition is illustrated by its willingness to sacrifice

short-term profits as part of its product-hopping strategy. Indivior’s decisions to incur the extra

costs (and suffer the revenue losses) associated with the change in Suboxone’s dosage form from

tablets to film and the discontinuation of Suboxone tablets were economically rational only

because those changes had the exclusionary effect of suppressing generic competition. But for

the impact on generic competition, Indivior would not have invested the resources necessary to

develop the inferior Suboxone film product, and destroy the prescription base for Suboxone

tablets, because it would have been economically irrational to do so.

       142.      Indivior’s unjustifiable delay and refusal to cooperate with the generic ANDA

filers in the joint REMS process mandated by the FDA, in violation of 21 U.S.C. § 355-1(f)(8),

directly prevented the generic ANDA filers from obtaining FDA approval. But for Indivior’s

unlawful conduct, the FDA would have approved one or more generic Suboxone tablets no later

than May 2012.

       143.      Indivior’s baseless, sham citizen petition further delayed FDA approval of generic

Suboxone tablets. But for Indivior’s sham filing, the FDA would have approved one or more

generic Suboxone tablets no later than September 2012.



                                                  52
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 56 of 211




           144.   To the extent it is even permitted to do so, Indivior cannot justify its Scheme by

pointing to any offsetting consumer benefit. The enormous cost savings offered by generic drugs

(and, correspondingly, the anticompetitive harm caused by suppressing generic competition to

Suboxone) outweigh any cognizable, non-pretextual procompetitive justifications Indivior could

possibly offer.

           145.   Any justifications Indivior could offer for its Scheme are, in fact, pretexts. And,

whatever justifications Indivior may offer, Indivior did not need to engage in the conduct

challenged in this lawsuit to achieve them.

           146.   If Indivior were simply interested in introducing a new Suboxone film product to

compete on the merits with Suboxone tablets, it could have done so without taking the

additional, affirmative steps described herein to: (a) fraudulently market its Suboxone film and

falsely disparage its Suboxone tablet; (b) delay the market entry of less-expensive generic

versions of Suboxone tablets; (c) interfere with the normal competition that routinely occurs

between branded products and their generic counterparts as contemplated by the Hatch-Waxman

Act; and (d) destroy the prescription base for Suboxone tablets.

           147.   If Indivior were simply and solely interested in modifying the container closure

system for Suboxone in the United States to contain a unit-dose packaging feature, it could have

done so, as it has done in several other countries since 2005, without reformulating Suboxone’s

dosage form into a film and thereby destroying the automatic substitutability of Suboxone

tablets.

           148.   As a result of its illegal Scheme, Indivior: (1) illegally maintained and extended

its monopoly in the market for Suboxone; (2) fixed, raised, maintained, and/or stabilized the

price of Suboxone at supra-competitive levels; and (3) overcharged Humana by hundreds of




                                                  53
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 57 of 211




millions of dollars by depriving Humana of the benefits of competition from cheaper generic

versions of Suboxone.

       149.    Indivior maintained its monopoly power, as alleged more fully below, through

willfully exclusionary conduct, as distinguished from growth or development as a consequence

of a superior product, business acumen or historic accident. Neither Indivior’s Scheme as a

whole, nor any of its constituent parts, constituted competition on the merits.

       150.    Indivior violated the state statutes and common law enumerated below through its

overarching Scheme to improperly maintain and extend its monopoly power by foreclosing or

delaying competition from lower-priced generic versions of Suboxone.

M.     Effects on Competition and Antitrust Damages to Humana.

       151.    Indivior’s fraud and overarching anticompetitive Scheme impaired and delayed

the sale of generic Suboxone tablets in the United States, and unlawfully enabled Indivior to sell

Suboxone at artificially inflated prices. But for Indivior’s illegal conduct, generic competitors

would have been able to compete, unimpeded, with generic versions of Suboxone tablets.

       152.    If manufacturers of generic Suboxone tablets had been able to enter the

marketplace and effectively compete with Indivior earlier or without Indivior’s having switched

the market to Suboxone film, as set forth above, Humana would have: (1) substituted lower-

priced generic Suboxone tablets for the higher-priced brand-name Suboxone tablets for some or

all of their Suboxone requirements; (2) paid a lower price for their generic Suboxone products,

sooner; and/or (3) paid lower prices for some or all of their remaining branded Suboxone

purchases.

       153.    Defendants’ Suboxone Scheme, however, has impaired and delayed the FDA

approval of the generic products, and deprived the manufacturers of generic Suboxone tablets of




                                                54
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 58 of 211




the cost- efficient means of distribution, thus artificially limiting the pool of potential generic

tablet prescriptions to a small fraction of the total Suboxone prescriptions.

       154.    Suboxone film was created for the sole purpose of illegal monopolization of the

Suboxone market.      Humana would have never paid for Suboxone film but for Indivior’s

anticompetitive scheme.

       155.    As a result of Indivior’s anticompetitive scheme, however, when generic

Suboxone tablets finally entered the market, Indivior had converted some 85% of the unit sales

from tablets to the non-substitutable film. Consequently, a fraction of Indivior’s annual sales of

Suboxone were in tablet form and thus available for automatic generic substitution.

       156.    Absent the product hop and the coercion of the market from tablet to film, generic

tablets would have captured a far greater percentage of the market regardless of when they

entered the market.

       157.    Absent Indivior’s improper, deceptive, coercive and delaying tactics, Suboxone

film would have captured, at best, only a very small percentage of the Suboxone market, and

generic tablets would have captured most of the market quickly after entering.

       158.    Defendants’ improper Suboxone Scheme involved a series of price increases for

Suboxone film and Suboxone branded tablets which would not have occurred but for Indivior’s

improper conduct. Had generic tablets entered earlier, absent Indivior’s improper conduct, not

only would generic tablets have captured greater market share (because branded Suboxone

tablets would have had a greater share of the Suboxone market, which would have eventually

been converted to generics), but also: (a) branded Suboxone tablet prices would have been

substantially lower; (b) generic Suboxone tablet prices would have been substantially lower; and

(c) Suboxone film prices would have been lower.




                                                 55
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 59 of 211




        159.     Even if certain conversions to the film were “legitimate,” the price of the film was

still artificially inflated. The film overcharge did not end with generic entry of the tablets and

will continue forward into the future.

        160.     General economic principles recognize that any overcharge at a higher level of

distribution generally results in higher prices at every level below. Moreover, the institutional

structure of pricing and regulation in the pharmaceutical drug industry assures that overcharges

at the higher level of distribution are passed on to end-payors like Humana. Wholesalers and

retailers passed on the inflated prices of Suboxone to Humana. The impairment and delay of

generic competition at the direct-purchaser level similarly injured Humana, who was equally

denied the opportunity to purchase cheaper Suboxone.

        161.     During the relevant period, Humana purchased substantial amounts of Suboxone.

Humana’s Suboxone purchases were made according to the wholesale cost that Indivior set and

controlled. Humana purchased Suboxone from 2010 to 2018 and also from other specialty

pharmacies that fulfilled prescriptions for Humana’s members located in all 50 states, the District

of Columbia, and Puerto Rico.

        162.     As a result of Defendants’ illegal conduct as alleged herein, Humana was

compelled to pay, and did pay, artificially inflated prices for its Suboxone requirements.

Humana paid prices for Suboxone that were substantially greater than the prices it would have

paid absent the illegal conduct alleged herein.

        163.     As a consequence, Humana has sustained substantial losses and damage to its

business and property in the form of overcharges, the exact amount of which will be the subject

of proof at trial.




                                                  56
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 60 of 211




N.       Effect on Interstate and Intrastate Commerce.

         164.   At all material times, Suboxone, manufactured by MonoSol and sold by Indivior,

was shipped across state lines and sold to customers located outside its state of manufacture.

         165.   During the relevant time period, in connection with the purchase and sale of

Suboxone, monies as well as contracts, bills and other forms of business communication and

transactions were transmitted in a continuous and uninterrupted flow of intrastate and interstate

commerce.

         166.   During the relevant time period, various devices were used to effectuate the

illegal acts alleged herein, including the United States mail and wires, interstate and foreign

travel, and interstate and foreign telephone commerce. The activities of Indivior, as alleged in

this Complaint, were within the flow of, and have substantially affected, interstate commerce.

         167.   Indivior’s racketeering and anticompetitive conduct occurred in part in trade and

commerce within the states set forth herein, and also had substantial intrastate effects in that,

inter alia, retailers within each state were foreclosed from offering cheaper generic Suboxone to

end-payors inside each respective state. The foreclosure of generic Suboxone directly impacted

and disrupted commerce for Humana, who was forced to pay supra-competitive prices in each

state.

         168.   Before it was disbanded as a result of its criminal guilty plea, Indivior Solutions

Inc.’s United States sales force engaged in fraudulent marketing activity in every state.

         169.   MonoSol manufactures all Suboxone film sold in interstate commerce throughout

the United States. MonoSol’s unlawful activities alleged in this Complaint have occurred in and

have had a substantial effect on interstate commerce. MonoSol has received fixed payments as

well as royalties associated with the sales of Suboxone film.




                                                57
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 61 of 211




O.     Monopoly Power.

       170.    At all relevant times, Indivior had monopoly power over Suboxone, because it

had the power to raise and/or maintain the price of Suboxone at supra-competitive levels without

losing so many sales as to make the supra-competitive price unprofitable.

       171.    To the extent that Humana is required to prove monopoly power circumstantially

by first defining a relevant product market, Humana alleges that the relevant product market is

all Suboxone products—i.e., Suboxone in all its forms and dosage strengths and the respective

generic equivalents.

       172.    A small but significant, non-transitory price increase by Indivior to Suboxone

would not have caused a significant loss of sales to other drugs or products used for the same

purposes, with the exception of generic versions of Suboxone.

       173.    At competitive prices, Suboxone does not exhibit significant, positive cross-

elasticity of demand with respect to price, with any opioid dependence treatment or other product

other than generic versions of Suboxone.

       34.     Indivior needed to control only Suboxone and its generic equivalents, and no

other products, in order to maintain the price of Suboxone profitably at supra-competitive prices.

Only the market entry of a competing, generic version of Suboxone would render Indivior unable

to profitably maintain supra-competitive prices for Suboxone.

       174.    Indivior also sold branded Suboxone substantially in excess of marginal costs, and

in excess of the competitive price, and enjoyed unusually high profit margins.

       175.    At all relevant times, Suboxone was unique and not reasonably interchangeable

with other therapies for the treatment of opioid addiction. Suboxone was unique in that it is an

opioid replacement therapy. Suboxone was unique in that it is a maintenance therapy. Suboxone

was unique in that it was the only FDA-approved opioid replacement maintenance therapy


                                                58
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 62 of 211




(unlike methadone, which has never been formally approved by the FDA). Suboxone was

unique in that it was the only opioid replacement maintenance therapy that was a Schedule III

drug under the Controlled Substances Act and could be prescribed in an office setting under the

Drug Addiction Treatment Act (DATA) of 2000 (unlike methadone, which is a Schedule II drug,

and must be administered in a clinic setting). Suboxone was unique in that it was the only opioid

replacement maintenance therapy that was co-formulated with an opioid antagonist (naloxone) to

deter abuse. Suboxone was unique in that it was the only opioid replacement maintenance

therapy that was only a partial (as opposed to full) agonist of the µ-opioid receptor; thus, unlike

methadone or other full agonists, Suboxone’s unique properties created a “ceiling effect” that

prevented larger doses of buprenorphine from producing greater agonist effects, protecting

patients against death by respiratory depression or overdose.        This property also afforded

Suboxone a unique efficacy profile: unlike methadone, which is prescribed for a patient

population suffering from severe forms of opioid addiction, Suboxone was suitable only for

patients with mild to moderate forms of opioid addiction.

       176.    The relevant geographic market is the United States and its territories.

       177.    At all relevant times, Indivior enjoyed high barriers to entry with respect to the

above-defined relevant market due to patent and other regulatory protections, and high costs of

entry and expansion.

       178.    On or about August 5, 2013, Indivior’s Chief Executive Officer emailed Reckitt

Benckiser Group plc’s Chief Executive Officer and others, stating that Suboxone film’s share of

the market had grown to 69.1%, which was “almost enough to make you wonder when we will

break through the 70% share barrier?” Reckitt Benckiser Group plc’s Chief Executive Officer

replied-all, “I agree, our US team has done a fantastic job of defending our film share thus far.”




                                                59
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 63 of 211




       179.     Indivior’s own Annual Reports continually touted its monopolistic market share

and its ability to retain its high market share. With respect to Suboxone film alone:

       a.     Suboxone film had a 64% market share by the end of 2012, up from 48% at the end
              of 2011;

       b.     Suboxone film exited 2013 with a 67% share of the United States buprenorphine
              market;

       c.     Suboxone film exited 2014 with a 58% share of the United States buprenorphine
              market, averaging 62% for the year;

       d.     In 2015, Suboxone film sustained market share in the United States on average of
              59%;

       e.     In 2016, Suboxone film increased its average market share to 61%;

       f.     In 2017, Indivior maintained Suboxone film’s “leading share position” at an average
              of 57% in the United States, “despite competition from lower priced generic
              options”;

       g.     Suboxone film’s market share only dropped slightly to 53% in 2018 “[d]espite
              continued competition from manufacturers of generic [Suboxone tablets] and the
              market impact of [a competitor’s generic Suboxone film launch]”;

       h.     In 2019, average market share was 32% for Suboxone film;

       i.     As of early March 2020, Suboxone branded products retain approximately 43% of
              the film market share and “the branded Suboxone[] has continued to retain
              significant market share.”

       180.     The improper steps Defendants took to create prescriber preference for Suboxone

film—and to remove buprenorphine/naloxone tablets as an acceptable alternative to the film—

were successful in changing prescriber preferences and practices.




                                                60
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 64 of 211




                                        CLAIMS FOR RELIEF

                                            COUNT I:

                          Violation of the RICO Act, 18 U.S.C. § 1962(c)
                          (AGAINST THE INDIVIOR DEFENDANTS)

        181.    Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        182.    Indivior is a “person” within the meaning of 18 U.S.C. § 1961(3), that conducted

the affairs of an enterprise through a pattern of racketeering activity in violation of 18 U.S.C.

§ 1962(c).

        183.    The Suboxone Enterprise was an association-in-fact within the meaning of 18

U.S.C. § 1961(4), consisting of Indivior and MonoSol — including their employees, and agents.

        184.    The Suboxone Enterprise was an ongoing organization that functioned as a

continuing unit. The Suboxone Enterprise was created for and used as a tool to effectuate a

pattern of racketeering activity. Each member of the Suboxone Enterprise played different roles

in the Suboxone Scheme, is functionally distinct, and used their separate legal incorporation to

facilitate the racketeering activity.

        185.    Indivior and MonoSol are alternatively each “persons” distinct from the Suboxone

Enterprise.

        186.    Indivior established the Suboxone Enterprise to fraudulently increase its sales of

Suboxone film and prevent or delay generic entry into the Suboxone market.

        187.    Indivior knew that their Suboxone Scheme violated federal and state laws.

        188.    False representations were made to Humana for payment over the wires or by

mail.




                                                61
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 65 of 211




       189.    The Suboxone Enterprise engaged in and affected interstate commerce because,

among other things, it marketed, sold, purchased, or provided Suboxone film to thousands of

individuals throughout the United States.

       190.    Indivior asserted control over the Suboxone Enterprise by designing and

implementing the fraudulent Suboxone Scheme, including creating the joint venture with

MonoSol, concocting the fabricated “safety story,” and disseminating that false story nationwide

through mail and wire fraud.

       191.    Indivior has conducted and participated in the affairs of the Suboxone Enterprise

through a pattern of racketeering activity that includes acts indictable under 18 U.S.C. §§ 1341

(mail fraud), 1343 (wire fraud), and 1952 (use of interstate facilities to conduct unlawful

activity). The effect of Indivior’s racketeering activity was to induce and increase sales of

Suboxone film that otherwise would not have been made in the absence of the illegal conduct, to

maintain or raise the price of Suboxone film to a higher level than it would have commanded in

the absence of the illegal conduct, and to preclude or delay generic entry.

       192.    Humana suffered injuries when it reimbursed prescriptions for Suboxone that

otherwise would not have been made and/or paid the higher prices that resulted from the illegal

conduct.

       193.    Indivior’s racketeering activities, as described above, directly injured Humana.

By virtue of these violations of 18 U.S.C. § 1962(c), Indivior is jointly and severally liable to

Humana for three times the damages Humana has sustained, plus the cost of this suit, including

reasonable attorneys’ fees.




                                                62
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 66 of 211




       194.      Indivior participated in the affairs of the Suboxone Enterprise through a pattern of

racketeering activity and has engaged in the commission of overt acts, including the following

unlawful racketeering predicate acts:

       a.     Multiple instances of mail and wire fraud in violation of 18 U.S.C. §§ 1341 and
              1342;

       b.     Multiple instances of mail fraud in violation of 18 U.S.C. §§ 1341 and 1346;

       c.     Multiple instances of wire fraud in violation of 18 U.S.C. §§ 1343 and 1346;

       d.     Multiple instances of unlawful activity in violation of 18 U.S.C. §1952.

                                             COUNT II:

                    Conspiracy to Violate the RICO Act, 18 U.S.C. § 1962(d)
                              (AGAINST ALL DEFENDANTS)

       195.      Humana incorporates by reference each of the above paragraphs of this Complaint

as though fully stated herein.

       196.      Title 18 U.S.C. § 1962(d) provides that it “shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b) or (c) of this section.”

       197.      Indivior violated 18 U.S.C. § 1962(d) by conspiring with MonoSol to violate 18

U.S.C. §1962(c). The object of this conspiracy was to conduct or participate in, directly or

indirectly, the conduct of the affairs of the Suboxone Enterprise described previously through a

pattern of racketeering activity.

       198.      Indivior and its co-conspirator have engaged in numerous overt and predicate

fraudulent    racketeering    acts   in   furtherance   of   the   conspiracy,   including   material

misrepresentations and omissions designed to defraud Humana of money.

       199.      The nature of the above-described Indivior’s co-conspirator’s acts, material

misrepresentations, and omissions in furtherance of the conspiracy gives rise to an inference that

they not only agreed to the objective of an 18 U.S.C. § 1962(d) violation of RICO by conspiring


                                                  63
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 67 of 211




to violate 18 U.S.C. § 1962(c), but they were aware that their ongoing fraudulent acts have been

and are part of an overall pattern of racketeering activity.

        200.      Indivior’s overt acts and predicate acts in furtherance of violating 18 U.S.C.

§ 1962(d) by conspiring to violate 18 U.S.C. § 1962(c) directly injured Humana in its business

and property as set forth more fully above.

        201.      Indivior and its co-conspirator have sought to and have engaged in the

commission of overt acts, including the following unlawful racketeering predicate acts:

        a.     Multiple instances of mail and wire fraud in violation of 18 U.S.C. §§ 1341 and
               1342;

        b.     Multiple instances of mail fraud in violation of 18 U.S.C. §§ 1341 and 1346;

        c.     Multiple instances of wire fraud in violation of 18 U.S.C. §§ 1343 and 1346;

        d.     Multiple instances of unlawful activity in violation of 18 U.S.C. §1952.

                                             COUNT III:

                                    Fraud Under State Law
                                 (AGAINST ALL DEFENDANTS)

        202.      Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        203.      Defendants’ creation of the Suboxone film product was itself a fraud.

        204.      Indivior made, aided, abetted, counseled, commanded, induced, and procured

others to make the materially false and fraudulent statements and representations described in

detail above, including:

        a.     Representing to Humana, other health care providers, physicians, and pharmacists
               that Suboxone film is safer and less susceptible to misuse, abuse, diversion, and
               accidental child exposure than other, similar drugs, and has other unsubstantiated
               effects such as weeding out drug seekers, making patients feel less like addicts,
               protecting physicians from being criminally prosecuted, and protecting office-based
               treatment of opioid addition/dependence from being banned; and




                                                  64
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 68 of 211




       b.     Producing and disseminating printed marketing materials representing that Suboxone
              film is safer and less susceptible to misuse, abuse, diversion, and accidental child
              exposure than other, similar drugs, containing misleading text, graphics, and charts.

       205.     Indivior knew that the development and creation of its Suboxone film product was

a fraud undertaken for the sole purpose of extending its monopolistic market share in the market

for Suboxone.

       206.     Indivior knew that the statements and misrepresentations about the product were

false, where Indivior had commissioned various reports that only confirmed the falsity of the

statements and misrepresentations.

       207.     Humana reasonably relied on Indivior’s statements and misrepresentations—not

knowing they were false statements or misrepresentations—and included Suboxone film on its

formularies. Humana rightfully relied on Indivior’s false statements and misrepresentations.

       208.     It was the intent and object of Defendants’ Scheme to fraudulently induce

physicians to write prescriptions for Suboxone film, for pharmacists to fill prescriptions of

Suboxone film, and for health care benefit programs like Humana to provide coverage of

prescriptions for Suboxone film.

       209.     As a direct and proximate result of Defendants’ fraud, Humana was injured.

       210.     Humana exercised reasonable diligence in investigating Indivior’s conduct with

respect to Suboxone film.

       211.     Despite Humana’s diligence, Humana did not know and could not by reasonable

diligence have discovered the facts constituting Indivior’s fraud, Humana’s cause of action for

fraud, or even that Humana had been injured, until the publication of the April 9, 2019, federal

indictment of Indivior for fraud.      Defendants had planned and undertaken their fraudulent

development of Suboxone film in secret such that the fraud was self-concealing, and Defendants

thereafter affirmatively concealed that fraud with a continuous course of fraudulently concealing


                                                 65
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 69 of 211




conduct lasting at least until April 9, 2019.         As a result, the facts making Defendants’

development of Suboxone film fraudulent, and the facts rendering Humana’s payment for

Suboxone film an injury, were not reasonably knowable.

           212.   Prior to the publication of the Federal indictment of Indivior for fraud, Humana

did not have notice of facts that would prompt a reasonably prudent person to investigate

whether Defendants’ development of Suboxone film had been fraudulent. Furthermore, even if a

person in Humana’s position had pursued a reasonably diligent investigation, such an

investigation would not have produced knowledge or discovery of the facts constituting Indivior

or MonoSol’s fraud, Humana’s cause of action for fraud, or even that Humana had been injured,

that is, that Indivior and MonoSol’s development of Suboxone film had been fraudulent.

           213.   Humana is entitled to recover damages, including punitive damages, against

Defendants based on fraud in an amount to be determined at trial, but not less than 50 million

dollars.


                                            COUNT IV:

             Monopolization and Monopolistic Scheme Under State Law
     (AGAINST ALL INDIVIOR DEFENDANTS, EXCEPT RECKITT BENCKISER
                           HEALTHCARE (UK) LTD.)

           214.   Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

           215.   At all relevant times, Indivior’s Suboxone products possessed over 50% market

share and substantial market power (i.e., monopoly power) in the relevant market. Indivior

possessed the power to control prices in, prevent prices from falling in, and exclude competitors

from the relevant market.




                                                 66
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 70 of 211




       216.      Through the overarching anticompetitive scheme, as alleged above, Indivior

willfully maintained its monopoly power in the relevant market using restrictive or exclusionary

conduct, rather than by means of greater business acumen.

       217.      It was Indivior’s conscious objective to further its dominance in the relevant

market by and through the overarching anticompetitive scheme.

       218.      Indivior’s scheme harmed competition, as alleged above.

       219.      There is and was no cognizable, non-pretextual procompetitive justification for

Indivior’s actions comprising the anticompetitive scheme that outweigh the scheme’s harmful

effects. Even if there were some conceivable justification that Indivior could assert, the scheme

is and was broader than necessary to achieve such a purpose.

       220.      Indivior’s conduct, as alleged herein, directly and proximately injured Humana.

       221.      By engaging in the foregoing conduct, Indivior has intentionally and wrongfully

maintained monopoly power in the relevant market in violation of the following laws, where

overcharges occurred:

       a.     Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases of Suboxone in
              Arizona;

       b.     Cal. Bus. & Prof. Code §§ 17200, et seq., and California common law, with respect
              to purchases of Suboxone in California;

       c.     D.C. Code §§ 28-4503, et seq., with respect to purchases of Suboxone in the District
              of Columbia;

       d.     Hawaii Code §§ 480, et seq., with respect to purchases of Suboxone in Hawaii;

       e.     740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Suboxone in Illinois;

       f.     Iowa Code §§ 553.5, et seq., with respect to purchases of Suboxone in Iowa;

       g.     Kansas Stat. Ann. § 50-161 (b), et seq., with respect to purchases of Suboxone in
              Kansas;




                                                  67
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 71 of 211




h.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases of Suboxone in
     Maine;

i.   Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases of Suboxone
     in Michigan;

j.   Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to
     purchases of Suboxone in Minnesota;

k.   Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Suboxone in
     Mississippi;

l.   Mont. Code Ann. §§ 30-14-201, et seq., with respect to purchases of Suboxone in
     Montana;

m. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases of Suboxone in
   Nebraska;

n.   Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases of Suboxone in
     Nevada.

o.   N.H. Rev. Stat. Ann. §§ 356.1, et seq., with respect to purchases of Suboxone in
     New Hampshire;

p.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Suboxone in New
     Mexico;

q.   N.Y. Gen. Bus. Law §§ 340, et. seq., with respect to purchases of Suboxone in New
     York;

r.   N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Suboxone in North
     Carolina;

s.   N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Suboxone in
     North Dakota;

t.   Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases of Suboxone in Oregon;

u.   10 L.P.R.A. §§ 257, et seq., with respect to purchases of Suboxone in Puerto Rico;

v.   R.I. Gen. Laws §§ 6-36-1, et seq., with respect to purchases of Suboxone in Rhode
     Island;

w. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of Suboxone in
   South Dakota;

x.   Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Suboxone in
     Tennessee, in that the actions and transactions alleged herein substantially affected
     Tennessee trade or commerce;


                                         68
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 72 of 211




        y.     Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases of Suboxone in
               Utah, where Humana is a citizen of Utah;

        z.     Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases of Suboxone in Vermont;

        aa. W.Va. Code §§ 47-18-4, et seq., with respect to purchases of Suboxone in West
            Virginia;

        bb. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Suboxone in Wisconsin.

                                             COUNT V:

                   Attempted Monopolization Under State Law
     (AGAINST ALL INDIVIOR DEFENDANTS, EXCEPT RECKITT BENCKISER
                         HEALTHCARE (UK) LTD.)

        222.     Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        223.     Indivior, through its anticompetitive scheme, specifically intended to maintain

monopoly power in the relevant market. It was Indivior’s conscious objective to control prices

and exclude competition in the relevant market.

        224.     The natural, intended, and foreseeable consequence of Indivior’s anticompetitive

scheme was to control prices and exclude competition in the relevant market.

        225.     There is a substantial and real chance, a reasonable likelihood, and/or a dangerous

probability that Indivior will succeed in and achieve its goal of maintaining monopoly power in

the relevant market.

        226.     Indivior’s conduct, as alleged herein, directly and proximately injured Humana

with respect to Humana’s indirect purchases of Suboxone.

        227.     By engaging in the foregoing conduct, Indivior has intentionally and wrongfully

attempted to monopolize the relevant market in violation of the following laws, where

overcharges occurred:




                                                  69
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 73 of 211




a.   Arizona Rev. Stat. §§ 44-1403, et seq., with respect to purchases of Suboxone in
     Arizona;

b.   Cal. Bus. & Prof. Code §§ 17200, et seq., and California common law, with respect
     to purchases of Suboxone in California;

c.   D.C. Code §§ 28-4503, et seq., with respect to purchases of Suboxone in the District
     of Columbia;

d.   Hawaii Code §§ 480, et seq., with respect to purchases of Suboxone in Hawaii;

e.   740 Ill. Comp. Stat. 10/3, et seq., with respect to purchases of Suboxone in Illinois;

f.   Iowa Code §§ 553.5, et seq., with respect to purchases of Suboxone in Iowa;

g.   Kansas Stat. Ann. § 50-161 (b), et seq., with respect to purchases of Suboxone in
     Kansas;

h.   Me. Rev. Stat. Ann. 10, §§ 1102, et seq., with respect to purchases of Suboxone in
     Maine;

i.   Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases of Suboxone
     in Michigan;

j.   Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. § 8.31, et seq., with respect to
     purchases of Suboxone in Minnesota;

k.   Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases of Suboxone in
     Mississippi;

l.   Mont. Code Ann. §§ 30-14-201, et seq., with respect to purchases of Suboxone in
     Montana;

m. Neb. Code Ann. §§ 59-802, et seq., with respect to purchases of Suboxone in
   Nebraska;

n.   Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases of Suboxone in
     Nevada.

o.   N.H. Rev. Stat. Ann. §§ 356.1, et seq., with respect to purchases of Suboxone in
     New Hampshire;

p.   N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases of Suboxone in New
     Mexico;

q.   N.Y. Gen. Bus. Law §§ 340, et. seq., with respect to purchases of Suboxone in New
     York;




                                         70
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 74 of 211




        r.     N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases of Suboxone in North
               Carolina;

        s.     N.D. Cent. Code §§ 51-08.1-03, et seq., with respect to purchases of Suboxone in
               North Dakota;

        t.     Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases of Suboxone in Oregon;

        u.     10 L.P.R.A. §§ 257, et seq., with respect to purchases of Suboxone in Puerto Rico;

        v.     R.I. Gen. Laws §§ 6-36-1, et seq., with respect to purchases of Suboxone in Rhode
               Island;

        w. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases of Suboxone in
           South Dakota;

        x.     Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases of Suboxone in
               Tennessee, in that the actions and transactions alleged herein substantially affected
               Tennessee trade or commerce;

        y.     Utah Code Ann. §§ 76-10-911, et seq., with respect to purchases of Suboxone in
               Utah, where Humana is a citizen of Utah;

        z.     Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases of Suboxone in Vermont;

        aa. W.Va. Code §§ 47-18-4, et seq., with respect to purchases of Suboxone in West
            Virginia;

        bb. Wis. Stat. §§ 133.03, et seq., with respect to purchases of Suboxone in Wisconsin.

                                             COUNT VI:

                      Unfair and Deceptive Trade Practices Under State Law
                                (AGAINST ALL DEFENDANTS)

        228.      Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        229.      Indivior and MonoSol engaged in unfair competition or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection statutes

listed below. As a direct and proximate result of Indivior and MonoSol’s anticompetitive,

deceptive, unfair, unconscionable, and fraudulent conduct, Humana was deprived of the

opportunity to purchase Suboxone at prices restrained by competition and forced to pay


                                                   71
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 75 of 211




artificially inflated prices. There was a gross disparity between the price that Humana paid for

Suboxone and the value received, given that more cheaply priced Suboxone should have been

available, and would have been available, absent Indivior and MonoSol’s illegal conduct.

       230.      By engaging in the foregoing conduct, Indivior and MonoSol have engaged in in

unfair competition or deceptive acts and practices in violation of the following laws, where

overcharges occurred:

       a.     Ariz. Code §§ 44-1522, et seq., with respect to purchases of Suboxone in Arizona;

       b.     Ark. Code §§ 4-88-101, et seq., with respect to purchases of Suboxone in Arkansas.

       c.     Cal. Bus. & Prof. Code §§ 17200, et seq., with respect to purchases of Suboxone in
              California;

       d.     Colo. Rev. Stat § 6-1-105, et seq., with respect to purchases of Suboxone in
              Colorado;

       e.     D.C. Code §§ 28-3901, et seq., with respect to the purchases of Suboxone in the
              District of Columbia;

       f.     Fla. Stat. §§ 501.201, et seq., with respect to purchases of Suboxone in Florida;

       g.     Idaho Code §§ 48-601, et seq., with respect to purchases of Suboxone in Idaho;

       h.     815 ILCS §§ 505/1, et seq., with respect to purchases of Suboxone in Illinois;

       i.     Ind. Code §§ 24-5-0.5-1, et seq., with respect to purchases of Suboxone in Indiana;

            a. Kan. Stat. §§ 50-623, et seq., with respect to purchases of Suboxone in Kansas;

       j.     La. Rev. Stat. Ann. § 51:1401, et seq., with respect to purchases of Suboxone in
              Louisiana;

       k.     5 Me. Rev. Stat. §§ 207, et seq., with respect to purchases of Suboxone in Maine;

       l.     Mass. Ann. Laws ch. 93A, et seq., with respect to purchases of Suboxone in
              Massachusetts;

       m. Mich. Stat. §§ 445.901, et seq., with respect to purchases of Suboxone in Michigan;

       n.     Minn. Stat. § 325D.43, et. seq., Minn. Stat. § 325F.69, et seq., and Minn. Stat.
              § 8.31, et seq., with respect to purchases of Suboxone in Minnesota;




                                                  72
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 76 of 211




o.   Miss. Code. Ann. § 75-24-1, et seq., with respect to purchases of Suboxone in
     Mississippi

p.   Missouri Stat. §§ 407.010, et seq., with respect to purchases of Suboxone in
     Missouri;

q.   Neb. Rev. Stat. §§ 59-1601, et seq., with respect to purchases of Suboxone in
     Nebraska;

r.   Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases of Suboxone in
     Nevada;

s.   N.H. Rev. Stat. §§ 358-A:1, et seq., with respect to purchases of Suboxone in New
     Hampshire;

t.   N.M. Stat. §§ 57-12-1, et seq., with respect to purchases of Suboxone in New
     Mexico;

u.   N.Y. Gen. Bus. Law §§ 349, et seq., with respect to purchases of Suboxone in New
     York;

v.   N.C. Gen. Stat. §§ 75-1.1, et seq., with respect to purchases of Suboxone in North
     Carolina;

w. N.D. Cent. Code § 51-15-01, et seq., with respect to purchases of Suboxone in North
   Dakota;

x.   Or. Rev. Stat. §§ 646.605, et seq., with respect to purchases of Suboxone in Oregon;

y.   73 Pa. Stat. Ann. §§ 201-1, et seq., with respect to purchases of Suboxone in
     Pennsylvania;

z.   S.C. Stat. Ann. § 39-5-10, et seq., for purchases of Suboxone in South Carolina;

aa. S.D. Code Laws §§ 37-24-1, et seq., with respect to purchases of Suboxone in South
    Dakota;

bb. Utah Code §§ 13-11-1, et seq., with respect to purchases of Suboxone in Utah;

cc. 9 Vt. § 2451, et seq., with respect to purchases of Suboxone in Vermont;

dd. Va. Code Ann. §§ 59.1-196, et seq., with respect to purchases of Suboxone in
    Virginia;

ee. W.Va. Code §§ 46A-6-101, et seq., with respect to purchases of Suboxone in West
    Virginia;

ff. Wis. Stat. § 100.18; Wis. Stat. § 100.20, et seq., with respect to purchases of
    Suboxone in Wisconsin;


                                         73
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 77 of 211




        gg. Wyo. Stat. Ann. § 40-12-101, et seq., with respect to purchases of Suboxone in
            Wyoming.

                                            COUNT VII:

                                 Insurance Fraud Under State Law
                                 (AGAINST ALL DEFENDANTS)

        231.      Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        232.      Indivior and MonoSol knowingly presented or caused to be presented to Humana

statements in support of claims for insurance benefits for Suboxone that it knew contained false

and/or misleading information. Indivior knew and intended that by engaging in its Suboxone

Scheme that misleading and/or false information would be submitted to Humana and other third-

party payors in connection with insurance claims.

        233.      Indivior and MonoSol have committed insurance fraud in violation of the laws of

Kentucky, North Carolina, New Jersey, Pennsylvania and Tennessee, and in particular the

following laws:

        a.     Ky. Rev. Stat. §§ 304.47-020, et seq. (Kentucky);

        b.     N.C. Gen. Stat. §§ 58-2-160, et seq. (North Carolina);

        c.     N.J. Stat. §§ 17:33A, et seq. (New Jersey);

        d.     18 Pa. Cons. Stat. Ann. §§4117 (Pennsylvania);

        e.     Tenn. Code Ann. §§ 56-53-103, et seq. (Tennessee).

                                            COUNT VIII:

                                Unjust Enrichment Under State Law
                                 (AGAINST ALL DEFENDANTS)

        234.      Humana hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.




                                                  74
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 78 of 211




       235.    Indivior and MonoSol have benefited from artificial prices in the sale of

Suboxone resulting from the unlawful and inequitable acts alleged throughout this Complaint.

       236.    Indivior’s and MonoSol’s financial benefit resulting from their unlawful and

inequitable acts are traceable to overpayments for Suboxone made by Humana.

       237.    Humana has conferred upon Indivior and MonoSol an economic benefit, profits

from unlawful overcharges, to the economic detriment of Humana.

       238.    It would be futile for Humana to seek a remedy from any party with whom it has

privity of contract for its indirect purchases of Suboxone.

       239.    It would be futile for Humana to seek to exhaust any remedy against the

immediate intermediary in the chain of distribution from which it purchased Suboxone, as it is

not liable and would not compensate Humana for the impact of Indivior’s and MonoSol’s

unlawful conduct.

       240.    The economic benefit of overcharges derived by Indivior and MonoSol through

charging supra-competitive and artificially inflated prices for Suboxone is a direct and proximate

result of Indivior’s and MonoSol’s unlawful conduct.

       241.    The economic benefits derived by Indivior and MonoSol rightfully belong to

Humana, as it paid anticompetitive and monopolistic prices during the relevant period, benefiting

Indivior and MonoSol.

       242.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories in the United States, except Ohio

and Indiana, for Indivior and MonoSol to be permitted to retain any of the overcharges for

Suboxone derived from Indivior’s and MonoSol’s unfair and unconscionable methods, acts, and

trade practices alleged in this Complaint.




                                                75
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 79 of 211




         243.   Indivior and MonoSol are aware of and appreciate the benefits bestowed upon

them by Humana.

         244.   Indivior and MonoSol should be compelled to disgorge in a common fund for the

benefit of Humana all unlawful or inequitable proceeds it received.

         245.   A constructive trust should be imposed upon all unlawful or inequitable sums

received by Indivior and MonoSol that are traceable to Humana.


                                 DEMAND FOR JUDGMENT

         WHEREFORE, Humana demands judgment against Defendants, as follows:

         246.   Awarding Humana actual, consequential, compensatory, treble, punitive, and/or

other damages, in an amount to be proven at trial, including pre- and post-judgment interest at

the statutory rates;

         247.   Awarding Humana equitable relief in the nature of disgorgement, restitution, and

the creation of a constructive trust to remedy Indivior’s unjust enrichment;

         248.   Declaring the acts alleged herein to be unlawful under the state statutes set forth

above, and the common law of fraud and unjust enrichment of the states and territories set forth

above;

         249.   Awarding Humana its reasonable costs and expenses, including attorneys’ fees;

and

         250.   Awarding all other legal or equitable relief as the Court deems just and proper.




                                                 76
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 80 of 211




                                          JURY DEMAND

       Humana demands a jury trial on all claims so triable under Federal Rule of Civil

Procedure 38(b).

       Dated: September 18, 2020                        Respectfully submitted,

                                                        s/ Jerome P. DeSanto

                                                        Jerome P. DeSanto
                                                        PA Bar I.D. No. 314637
                                                        Kent A. Gardiner*
                                                        Keith J. Harrison*
                                                        CROWELL & MORING LLP
                                                        1001 Pennsylvania Avenue NW
                                                        Washington, D.C. 20004
                                                        Telephone: 202.624.2500
                                                        Facsimile: 202.628.5116
                                                        jdesanto@crowell.com
                                                        kgardiner@crowell.com
                                                        kharrison@crowell.com

                                                        Sima Namiri-Kalantari*
                                                        CROWELL & MORING LLP
                                                        515 S. Flower Street, 41st Floor
                                                        Los Angeles, California 90071
                                                        Telephone: 213.622.4750
                                                        Facsimile: 213.622.2690
                                                        snamiri@crowell.com

                                                        Tiffanie McDowell*
                                                        CROWELL & MORING LLP
                                                        3 Park Plaza, 20th Floor
                                                        Irvine, California 92614
                                                        Telephone: 949.263.8400
                                                        Facsimile: 949.263.8414
                                                        tmcdowell@crowell.com


                                                      *Pro Hac Vice Application forthcoming




                                              77
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 81 of 211




              EXHIBIT 1
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 82 of 211
                                                                        CLERK'S OFFICE U.S. DISTRICT COURT
                                                                                 AT ABINGDON. VA
                                                                                      FILED'
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA                                APR O9 2019
                                     ABINGDON                                     JULIA C. DUDLEY. CLERK

UNITED STATES OF AMERICA                          )                               BY:    V /J lla.u:_
                                                                                        DEPurvVe~K
                                                  )
        v•.                                       )     Case No.   l ! J '\ C(l())O l lP
                                                  )
 INDIVIOR INC. (a/k/a Reckitt Benck.is.er         )     Violations:·
    Pharmaceutkals Inc.) and                      )     18 u.s.c. §§ 2, 1341, 1343, 1347, 1349
 1·NDIVIOR PLC                                    )

                                       INDICTMENT

                                           OVERVIEW

        The Grand Jury charges that:

        1. ·    Suboxone Film is an opioid drug used in the treatment of opioid

addiction/dependence. Indivior sells Suboxone Filn:i throughout the United States. Beginning in

or about 20 I 0, Indivior executed an illicit nationwide scheme to increase prescriptions of

 Suboxone Film. In particular, I~divior illegally obtained billions·of dollars in revenue from

 Suboxone Film prescriptions by dec.eiving health care providers and health care benefit programs

 into believing that Suboxone Film is safer and less susceptible to diversion and abuse than other,

similar drugs. Indivior further sought to boost its profits from Suboxone Film by establishing a

 telephone pro~am for patients to call to be connected with a doctor for opioid

addiction/dependence treatment, which Indivior used to connect patients to doctors Indivior

knew were prescribing Suboxone and/or other opioids in a careless and clinically unwarranted

manner. Indivior's fraudulent scheme lasted for years and hindered patients', health care

providers', an~ health care benefit programs' accurate assessments regarding opioid-addiction

treatment in order to increase the company's profits.




                                 Page 1 of47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page11ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:109
                                                                                 3
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 83 of 211



                                       INTRODUCTION

        The Grand Jury charges that at times material to this Indictment:

                                         DEFENDANTS

        2.     INDIVIOR INC. (hereinafter "INDIVIOR") was a Delaware corporation

headquartered in Richmond, Virginia, that marketed and distributed prescription drugs

containing buprenorphine, an opioid controlled substance, under brand names including

 Suboxone and Subutex. Until on or about December 23, 2014, INDIVIOR was a wholly owned

subsidiary of Company A, and was known as Reckitt Benckiser Pharmaceuticals Inc.

        3.     INDIVIORPLC was an English public limited company headquartered in Slough,

England, United Kingdom, that owned, controlled, managed, and operated INDIVIOR after on

or about December 23, 2014.

                           HEALTH CARE BENEFIT PROGRAMS

        4.     Medicare was a health care benefit program under Title 18; United States Code,

 Sec~ion 24(b) that provided basic medical coverage to individuals age 65 or older and to certain

disabled persons. The United States Department of Health and Human Services, through the

Centers for Medicare and Medicaid Services ("CMS"), administered Medicare through

contractors. Medicare Part D paid for certain prescription drugs for Medicare beneficiaries.

        s:     Medicaid was a health care benefit program under Title 18, United States Code,

Section 24(b) that was administered by agencies of the various states to provide health care

benefits and services to those who qualified. Medicaid was funded jointly by the states and by

CMS and paid for certain prescription drugs for Medicaid beneficiaries.




                                 Page 2 o/47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page22ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:110
                                                                                 4
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 84 of 211



      · 6.      Other public health care programs and private health care insurance providers

were health care benefit programs under Title 18, United States Code, Section 24(b) that paid for

·certain 'prescription drugs for their beneficiaries.

                                        LEGAL AUTHORITY

       . 7.     The Federal Food, Drug, and Cosmetic Act («FDCA"), Title 21, United States

.Code, Sections 301, et seq., provided. that no dr.ug could be marketed in interstate commerce

unless it had been approved by the Food and Drug Administration ("FDA'l

        8.      The Orphan Drug Act ("ODA"), Titl~ 21, United States Code, Sections 360aa,       et·
seq., provided that the FDA could designate a drug as an "orphan drug," and upon approving the

drug, would not approve another drug for the same disease or condition for seven years.'

        9. ·    The Drug Price Competition and Patent Term Restoration Act ("Hatch-Waxman

Act"), Title 21, United States Code, Se~tion 3550), provided that the FDA could approve generic .

drugs without requiring all of the clinical testing required for new drugs.

        10.     The Drug Addiction Treatment Act ("DATA''), Titl_e 21, United States Code,

Section 823(g), authorized registered healt~ care providers to prescribe certain opioid drugs in

Schedules III, IV, or V of the Controlled Substances Act ("CSA"), T~tle 21, United States Code,

Section 801, et. seq., for the treatment of opioid addiction/dependence outside a treatment clinic.

The DATA -limited the maximum number of patients a provider could so treat at any one time.

Through in or about July 2016, the maximum limit for any one provider was 100 patients at a

.time. In or about August 2016, the maximum limit was raised to 275 patients at a time.

        11.     Title 21, Code of Federal Regulations, Part 1306.04, stated that a prescription for

a controlled substance was effective only if issued for a legitimate medical purpose by a

practitioner acting in *e usual course of his or her professional practice.




                                 Page.3 of47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page33ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:111
                                                                                 5
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 85 of 211



                       SUBOXONE TABLET AND SUBUTEX TABLET

        12.     Opioid addiction/dependence was and is an epidemic. Some individuals seeking

 to recover from ·opioid addiction/dependence continued taking opioids under medical

supervision, to avoid or reduce withdrawal symptoms while they sought to recover. The only·

 opioid approved for use in such treatment outside a treatment clinic (i.e., that a pat~ent could take

 home) was buprenorphine, a Schedule III controlled substance under the CSA. 1

        13.     On or about October 8, 2002, INDIVIOR received FDA approval of the first

 buprenorphine-containing drugs for use in the treatment of opioid addiction/dependence:

 Suboxone Sublingual Tablet ("Suboxone Tablet") and Subutex Sublingual Tablet (''Subutex

 Table~"). The FDA designated both as orphan drugs, meaning the FDA committed not to

 approve any competitor drug for seven years (the '~exclusivity period").

        14.     Suboxone Tablet contained buprenorphine and another substance, naloxone.

 Suboxone Tablet was
                  .
                     intended to be taken by placement under the tongue until dissolved. The
                                                                                          .


' naloxone· generally was not active when taken under the tongue as intended, but could precipitate

 withdrawal if the drug were taken in other ways (e.g., injected). Daily doses of Suboxone Tablet

 containing more than 24 milligrams ("mgs'') of buprenorphine were not shown to provide any

 clinical advantage over lower dose~. Phannacies typically dispensed.Suboxone Tablet in bottles

 with child-resistant caps. Before in or about 2013, another subsidiary of Company A

 manufactured Suboxone Tablet in Hull, England, United Kingdom, and INDIVIOR marketed

and distributed it throughout the United States. ·




 1Buprenorphine is an opioid partial agonist with a morphine milligram equivalent conversion
 factor ("MME-CF") 20 times higher than oxycodone.


                                 Page 4 o/47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page44ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:112
                                                                                 6
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 86 of 211



       15.     Subutex Tablet was similar to Suboxone Tablet, but did not include naloxone. It

was intended for certain patient populations, such as patients hypersensitive to naloxone.

Pharmacies typically dispensed Subutex Tablet in bottles with child-resist~t caps. Before in ~r

about 2011, another subsidiary of Company A man~factured Subutex Tablet in Hull, England,

United Kingdom, and INDIVIOR distributed it throughout the United States.

                   SUBOXONE FILM AN.D THE PLAN TO MARKET IT

        16.    By in or about 2007, INDIVIOR's and Company A's annual revenue from sales

of Suboxone Tablet and Subutex Tablet ha~ grown to more than $260 mimon, but they forecast

they would lose most of that revenue to competitor drugs, particularly generic versions of

Suboxone Tablet, after the exclusivity period erided on October 8, 2009.

        17.    Between in or about December 2006 and March 2007, INDIVIOR and Company

A began developing a new buprenorphine-containing drug for use in the treatment of opioid

addiction/depend_ence: Suboxone Sublingual_Film ("Suboxqne Film"). They believed Suboxone
                                              .                                   .
Film would be protected by patents. They planned to promote Suboxone Filpl by claiming it was

safer than alternative drugs such as tablets, though there were no scientific studies to establish

that claim.

        18.    Additionally, between in or about December 2006 and March 2007, INDIVIOR,

 Company A, and others discussed ways to delay FDA approval of generic versions of Suboxone

Tablet by discontinuing Suboxone Tablet tinder the pretext of a safety concem,thereby

triggering FDA safety-related processes that could take as long as a year. They wrote, "We

could tie up generic for I year .... When we file for film and withdraw tablet [the FDA] is

precluded from approving another tablet until they have made a determination in response to a

petition from generic company to determine that product was not withdrawn for safety or




                                 Page 5 o/47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page55ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:113
                                                                                 7
            Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 87 of 211



    efficacy~" a "negative safety issue" could "prevent approval of generic;'' "We need to think

    creatively about a safety story;" '~we probably also need to think yery negatively about [tablets]

    and identify aspects that could be unsafe;'' "We cannot prevent generics ... We can delay;'' and

    a timeline for how long generics could be delayed.

            19.        On or about October 20, 2008, INDIVIOR submitted. a new drug application

    ("NDA") for Suboxone Film to the FDA. (INDIVIOR did not seek approval of a film version of

    Subutex.)

            20.        Like Suboxone Tablet, Suboxone Film contained buprenorphine and ·naloxone,

    was intended to be taken by placement under the tongue until dissolved, and daily doses

    containing more than 24 mgs ofbup~norphine were not shown to provide any clinical advantage ·

    over lower doses. However, Suboxone Film differed from
                                                       .
                                                           Stiboxone
                                                               I
                                                                     Tablet
                                                                       .
                                                                            in that it had a thin

    form; stuck to the tongue/mouth; dissolved more rapidly; potentially had higher bi?availability at

    certain dose$; was formulated to taste better; and typically was dispensed by phannacies in

    individually wrapped, child.:.resistant foil pouches each bearing a serial number.

            21.       . Between in or about May 2009 and August 20 I 0, while awaiting FDA approyal of

    Suboxone Film, INDIVIOR managers drafted marketing plans for the drug. The draft plans

    listed "Key Success Drivers" for. Suboxone Film such as "Driving physician prescriptions for

    Suboxone film," ."Driving fonnulary support for Suboxone film through payors," and "Driving

. patient Suboxone film trial," and included the messages that Su~oxo~e Film was "a rc:iore

    responsible medication from a public health perspective," was a "less divertible/abusable
.       .         .                                   .             (.


    forrnulationt and had a "lower risk of child exposure," and that generic drug~ would "jeopardize·

    the entire disease space," though there were no scientific studies to establish these claims. The
         .                                                                  .
    draft plans noted that public health care benefit programs such as Medicare, Medicaid, and the




                                 Page·6 of47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page66ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:114
                                                                                 8
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 88 of 211



Veterans Administration paid for 27% of all Suboxone Tablet and Subutex Tablet prescribed,.

while private health care benefit programs paid for 55%. ·

       22.     On or about June 9, 2009, INDIVIOR's medical director told fellow INDIVIOR

medical personnel, "We need to develop a story about childhood exposures to set the stage for

switching patients to'' Suboxone Film.

       23.     On or about August 21, 2009, the FDA declined to approve INDIVIOR's NOA

for Suboxone Film because it did not contain an adequate risk evaluation and mitigation strategy

("REMS") to address the FDA's concerns about misuse, _abuse, and accidental overdose.

      · 24.    On or about October 5, 2009, INDIVIOR sent a letter to the FDA, asking whether

the FDA agreed that Suboxone Film's packaging would protect against diversion (e.g., illegal

selling, sharing, and smuggling of Suboxone) and accidental child exposure (i.e., children taking

Suboxone by accident). The FDA did not immediately respond. INDIVIOR executives and

others internally_ discussed ihat the FDA could disagree, for reasons including that it was not

clear how physicians would use the serial numbers on Suboxo?e Film packages to deter .

diversion, and "there is an incremental risk of the film since once a child ingests the film it will

be nearly impossible to remove vs. tablets."

      . 25.    On or about November 24, 2009, INDIVIOR resubmitted its NOA for Suboxone

Film to the FDA, including a REMS.

       26.     On or about January 22, 2010, INDIVIOR's chief executive officer told Company

A executives, "Our immediate focus is to get the FDA approval for [Suboxone Film] asap to

switch the business ahead of the gene~ic."




                                 Page 7 of47
Case
 Case1:19-cr-00016-JPJ-PMS
      1:19-cr-00016-JPJ-PMS Document
                             Document33 Filed
                                         Filed04/09/19
                                               04/09/19 Page
                                                         Page77ofof47
                                                                    47 Pageid#:
                                                                        Pageid#:115
                                                                                 9
            Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 89 of 211



           27.     On or about March 29) 2010) the FDA responded to INDIVIOR's October 5, 2009

    letter that sought the FDA's agreement that Suboxone Film's packaging would protect against

    diversion and accidental child exposure, stating: ·

                   The Agency will not comment on whether the serial numbers [on
                   Suboxone Film's packaging] would lead to a decrease in diversion
                   of a drug product~ because drug diversion issues are regulated by
                   DEA.

                                                     ***

                   No, we do not agree that the packaging for [Suboxone Film] ·
                   provides meaningful incremental protection against pediatric
                   exposure. Although _the foil pouches fulfill the child resistant
                   effectiveness standards and the foil pouch bears warning
                   statements alerting patients to keep out ofreach of children, no
                   data were 'provided to support ·that these measures will encourage
                   patients to store [Suboxone Film] in a manner which prevents
                   accidental pediatric ingestion. Because patients are known to
                   divide tablets, it may be expected that patients wi)l remove films
                   from the package and have partial doses that are neither in the ·
                   child-resistant pouch nor in a child-resistant medication bottle.
                   Furthermore, because the film cannot be spit out (unlike a tablet) it ·
                   is possible that a child who obtains access to even one dose might
                   be more adverse.ly affected than a child who obtains access to a.
                   single tablet.

           28.     INDIVIOR executives, managers, and personnel understood from the FDA's

    response that they lacked substantiation to inform health care providers that Suboxone Film was
I


I   safer than alternative drugs such as tablets. INDIVJOR executives and managers wrote to each

    other, "The FDA has stated that we have no proof that patients will not take the film out of the

    [pouch] and cut it info multiple doses. Thus not reducing potential exp..osure. : .. Even then the

    FDA points outthat the film may not be swallowed thus making more buprenorphine available;"

    that the FDA's response could "be a bigger issue as it may imply the overall risk/benefit is not

    favorable for our film (vs tablet);" and, "It looks like they are trying to deny us the.ability to

    make a claim on additional paediatric ~afety of the film." With regard to misuse, abuse, and



                                                 Page8 o/47
    Case
    Case1:19-cr-00016-JPJ-PMS
         1:19-cr-00016-JPJ-PMS Document
                               Document33 Filed
                                          Filed04/09/19
                                                04/09/19 Page
                                                         Page88of
                                                               of47
                                                                  47 Pageid#:
                                                                     Pageid#:116
                                                                              10
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 90 of 211



 diversion, INDIVIOR executives, managers, and personnel knew that Suboxone Film's thin form .

 potentially could make it easier to conceal, and thus.more susceptibk to smuggling than tablets;

 its individual packaging co.uld make it more portable, including for reselling and sharing; and the

 serial numbers on the pouches were not electronically tracked and not shown to deter diversion.

 With regard to accidental child exposure, they knew that Suboxone Film had attributes that

 potentially could make it more dangerous to children, including that it stuck and could not easily

 be spit out if accidentally taken by a child; dissolved more rapidly, leaving less time to remove it

· from a child's mouth before absorption; had potentially higher bioavailability at certain doses,

 potentially increasing the severity of an incident; was formulated to taste better, potentially
                        .                                     .

 reducing the likelihood that a child would seek to remove it; and could not easily be re-secured

 in its original packaging, which, unlike a bottle. with a child-resi~tant cap, was not designed to be

 re-closed.

        29.    · On or about August 3 0, 2010, the FDA approved Suboxone Film, including the

 REMS and prescribing information for the drug. None of these materials stated that Suboxone

 Film was safer than alternative drugs such as tablets, or reduced the risk of misuse, abuse,

 diversion, or accidental child exposure. Nevertheless, INDIVIOR's chief executive officer told

 Company A executive~ including its chief executive officer and chief financial officer, "We will

 be making the most of every minute between now and generic approval to convert our tablet

 business to film," including a "Full Blitz campaign for salesforce through Thanksgiving." For

 the.full blitz campaign, INDIVIOR salespeople planned. to raise "diversion and misuse and

 pediatric safety" in sales presentations to physicians, even though
                                                                .
                                                                     there were
                                                                            .
                                                                                no scientific studies

 to establish that Suboxone Film was safer with. regard to diversion, misuse, or pediatric safety.




                                Page 9of 47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page99of
                                                           of47
                                                              47 Pageid#:
                                                                 Pageid#:117
                                                                          11
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 91 of 211



           30.   Suboxone Film was manufactured by another subsidiary of Company A in Hull,

 England, United Kingdom, and a third party in Portage, Indiana. INDIVIOR marketed and ·

 distributed it through~ut the United States.:

                        THE SCHEME AND ARTIFICE TO DEFRAUD

           31.   Between in or about 2006 and the date of this Indictment, INDIV I OR PLC,

 INDIVIOR INC: (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,
                                     ··,
 employees, and agents did devise and intend to devise a scheme and artifice to defraud and to

· obtain money and property from health care benefit programs by means of materially false and

 fraudulent pretenses, representations, and promises, by (A) making materially false and

 fraudulent statements and representations to health care providers to induce them to prescribe,

· dispense, and recommend Suboxone Film; (B) preparing and causing to be prepared, and
       .                                   .
 shipping and causing t<;> be shipped, materially false and fraudulent marketing materials

 promoting Suboxone Film;. (C) making materially false and fraudulent statements and

 representations to and relating to state Medicaid administrators and others to promote Suboxone

 Film; and (D) marketing Suboxone Film to health care providers to be prescribed and dispensed

 in_ a careless and clinically unwarranted· manner.

 A.        MATERIALLY FALSE AND FRAUDULENT STATEMENTS AND
           REPRESENTATIONS TO HEALTH CARE PROVIDERS

           32.   Between in or about 2006 and the date of this Indictment, INDIVIOR PLC, -

 INDIVIOR INC. (also known as Reck_itt Benckiser Pharmaceuticals Inc.), and their executives,

 employees, and agents made, and caused to be made, materially false and fraudulent statements

 and representations to health care providers to induce them t~ prescribe and dispense Suboxone

 Film, and recommend the prescribing and dispensing of Suboxone Film.




                                Page IOo/47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                            04/09/19 Page
                                                     Page10
                                                          10of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:118
                                                                           12
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 92 of 211



        33.    On or about September 2, 20W (about three days after Suboxone Film received

 FDA approval), Company A's chief executive officer emailed approximately 20 INDIVIOR

 executives and managers, including INDIVIOR's chief executive officer and marketing

 personnel, stating that Suboxone Film was ''safer," and encouraging them to "convert [pa~ients]

 from tablets to films, thereby protecting our Net.Revenues in the USA."

        34.     On or about September 6, 2010 (about a week after Suboxone Film received FDA

 approval), an INDIVIOR national sales supervisor emailed approximately 50 INDIVIOR

 salespeople, encouraging them to tell physicians that Suboxorte Film was "safer because of the

 packaging."

        35.     On or about October 17, 2010, INDIVIOR's chief executive officer told

 INDIVIOR personnel to revise the performance appraisals and incentive programs for

 salespeople to reward '~film sales only." He stated that INDIVIOR's salespeople had ''every

 possible resource to enable them to generate deman4 for a scheduled narcotic that is being given

 away for free to an addicted populationt and those without "adequate film sales" may be fired.

 Thereafter, INDIVIOR revised the performance appraisals and i~centive programs to be based

 primarily on the percentage of Suboxone Film compared to tablet sales in the salesperson's

 territory (sometimes called the "film market share" or "film share").

        36.     On ?r about O~tober25, 2010, INDIVIOR~ales supervisors discussed baseless

 "dialogue points". that INDIVIOR salespeople
                                      .
                                              were
                                               .
                                                   using to highlight Suboxone Film's
                                                                                .



 «advantages" to physicians and pharmacists, which included "Reduced misuse/diversion" and

."Public safety- reduced pediatric exposure." On or about November 3,2010, an INDIVIOR

 sales supervisor emailed the dialogue points to INDIVIOR's chief executive officer.




                                Page 11 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page11
                                                           11of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:119
                                                                            13
            Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 93 of 211



        37.      In or.about December 2010, INDIVIOR's vice president for clinical affairs met

 with physicians in California &id elsewhere, and in the presence ofINDIVIOR salespeople,

 materially falsely and fraud~lently stated to the physicians that Suboxone "Film addresses child

 safety and abuse and diversion" and was a "safer product."

        38.      On.or about February 14, 2011, an INDIVIOR national sales supervisor instructed

 a regional sales supervisor in Michigan and a sales representat~ve .in Ohio to:

                   not be afraid to let the physician know very clearly what you
                   believe. If you believe.that Suboxone Sublingual Film will lower
                   pediatric exposure, or lower diversion and misuse let them know.
                 . You are the expert and because of all you have done, the ·
                   relationships you have built, they will be receptive to what you
                   believe.

       · 39.     On or about March 11, 2011, Comp~ny A's chief executive officer materially

 falsely and fraudulently stated in Company A's.public 2010 annual report that Suboxone Film

 was "better from a child safety point of view, mak[ing] it more attractive for doctors to
        '    .



 prescribe."

        40.      On or about April 13, 2011, INDIVIOR's chief executive officer materially

 falsely and fraudulently stated in a corporate newsletter that Suboxone Film "has the potential for

 greater child safety."

      · 41.      In or about July 2012, at a Comp~y A investor presentation, in the presence of

 Company A's chief executive officer, INDIVIOR's chief executive officer materially falsely and

 fraudulently stated that Suboxone Film was "less divertable and abusable."

        42.      On or about the specified dates, in or around the specified states, INDIVIOR sales

 representatives reported to their supervisors and their fellow sales representatives to use as

 models for promoting Suboxone Film, the below-described.statements
                                                 .
                                                                    and representations
                                                                                     .
                                                                                        made

 to physicians, pharmacists~ and other health care providers to materially falsely and fraudulently



                                Page 12of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                            04/09/19 Page
                                                     Page12
                                                          12of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:120
                                                                           14
                 Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 94 of 211



      induce them to prescribe and dispense Suboxone Film, and recommend the prescribing ~nd

      dispensing of Suboxone F~lm: 2

Par. Date             State Report
43   9/1/2010         NY INDIVIOR sales representative told physicians that Suboxone Film "offers
                            increased protection against misuse/abuse/diversion and pediatric exposure. Due
                            to this, and the fact that patients will be able to get the film at no cost, they have all
                            stated that they will prescribe the Film when it is available. . . . Most pharmacists
                            have also been impressed with the new fonnulation and the steps the company has
                            taken to decrease diversion and pediatric exposure"
44   9/10/2010        NC    INDIVIOR sales representative told a physician that Suboxone Film "offers
                            greater protection against pediatric exposure & misuse/diversion'' ·
45   9/30/2010        SC    INDIVIOR sales representative met with a physician and "[d]iscussed pediatric
                            exposure & tablet diversion as reasons for MD to insist that pts switch from tablet
                            to film''
46    12/16/2010      MI    INDIVIOR sales representatives told physicians that Suboxone Film is the ''safest
                            choice," has "less chance of inadvertent use by kids," can "protect the
                            community;" and can "protect office-based treatment" from being banned
47    12/21/2010      CA    INDIVIOR sales representative told physicians that Suboxone Film "is a better
                            safer medication'' and "it would be unethical or inappropriate for us to promote· the
                            tablet now that we have a better, safer product"
48    12/22/2010      MI    INDIVIOR-paid speaker told physicians that her "big plus for the Film was the
                            packaging and therefore making it a safer product for the communitf'
49    12/22/2010      lN    INDIVIO~ sales representative told physicians that during the holiday season,
                            Suboxone Film gives patients "added comfort in knowing their medication is safer
                            to have in the home as family and friends with small children will be visiting
                            more''
50    1/6/2011        MI    INDIVIOR sales representative met with a physician who was ''in the category of
                            trying out the film but not yet sold on it,n and stated that "it's important [for the
                            physician] as a physician and mom to convert patients to the Film. The fact that
                            film helps to protect [office-based opioid treatment] and reduces pediatric
                            exposure appeared hard to ignore for the doctor. Hopefully that message will have
                            a louder voice in her head than the patients telling her they are 'happy' with the
                  I         Tablef'
51    1/11/2011       CA    INDIVIOR sales representative told physician and phannacists that Suboxone
                            Film is a "safer product vs tablet"
52   2/3/2011         IN    INDIVIOR sales representative told a physician that patients who request tablets
                            do so "in order to divert them. [The physician] said that he may have become a bit
                            too trusting in his several years of treat[ingJ patients. We spoke about how the
                            Film can 'weed out' those patients truly not committed to recovery. He promised
                            to convert ALL patients to Film"
53   2/3/2011         UT    Physicians told an INDIVIOR sales representative that patients were "complaining
                            about the Film and asking to be put back on the tablet." INDIVIOR sales

      2 These   are illustrative examples, not an exhaustive list.


                                     Page 13 of47
     Case
     Case1:19-cr-00016-JPJ-PMS
          1:19-cr-00016-JPJ-PMS Document
                                Document33 Filed
                                            Filed04/09/19
                                                  04/09/19 Page
                                                           Page13
                                                                13of
                                                                  of47
                                                                     47 Pageid#:
                                                                        Pageid#:121
                                                                                 15
             Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 95 of 211



                      representative responded by discussing "misuse and abuse of Suboxonetablets and
                      how the Film is the better, safer choice. I know that w~ will have more followup
                      in this office, due to these doctors' new awareness of what is really happening
                       when some ask to be switched back to the tablet"
54   2/9/2011    TX INDIVIOR sales representative told physicians "that many other doctors are going
                       'film only' because they want to provide the best quality-care to their patien~s with
                       the most efficacious, safest, and cost saving treatment and it has influenced several
                       of them and they then have been interested in how others are doing this, how
                       patients are responding, etc. I believe it makes them feel more confident to know
                       that others are doing this and it also makes them want to. do the same to keep up
                      with 'quality care' physicians"
55   3/2/2011    TX INDIVIOR sales representative told physicians that Suboxone Film is "newer,
                       easier, quicker and most importantly safer     forthe patients and their fan-)ilies, the
                       physicians and community"                                                       ,•




56   3/2/2011    IN    INDIVIOR sales representative met with a pharmacist and "had a candid
                       discussion as to why some patients want so badly to stay on the tablet even at a
                       higher price to them (diversion) .. [The pharmacist] is going to 'hammer away' at
                       [doctors who prescribed tablets] to get these patients on Film"
57   4/13/2011   IL    INDIVIOR sales representative told a physician and a pharmacist.about "some of
                      the biogs I have read and about the reported child death.· This seemed to really
                       impact them, and [the physician] said he has had some concern about a few
                       patients in the past. We discussed. that while the film cannot stop misuse and
                       diversion, it can help prevent it, and our hope is to decrease the mis1:1se and
                       diversion, as well as the number of pediatric exposures .. The pharmacist in the
                       building also attended the [presentation} and everyone agreed that if a patient
                       came to the pharmacy with a p~scription for the tablet, the pharmacist would call
                       back the office to see if it could be switched. to film"
58   4/14/2011 · CA    INDIVIOR sales representative told a physician that Suboxone Film is "safer,
                     .better, and cheaper. than the pills. V{hat reason do you have not to convert all of
                      your patients to the film? She could not give a reason. She said she will switch
                       her patients"
59   5/10/2011   CA    INDIVIOR.sales representative told a physician that she would not help the
                       physician enroll in a patient-referral program "unless I knew those patients seeking
                      treatment would get a Comprehensive approach that includes the Safest
                       Medication on the Market for Opioid Dependency which is the Film"
60   5/26/2011   UT. INDIVIOR sales representative told physicians that Suboxone Film is "safer to
                     . have around their family members"
61   6/8/2011    VA . INDIVIOR sales representative told physicians ·that one doctor in the area
                      "converted all patients to Film and no longer give[s] a choice [between tablets and
                       film] due to rampant diversion of the tablet in the area, which borders Virginia,
                       Kentucky and Tennessee. This has been a great win.and is something that I've
                      been able to tell all my other docs who have converted most of their patients but
                      not all"
62   7/7/2011    NC   INDiVIOR sales representative met with a physician who was "still giving [some]
                       patients the choice between the Suboxone Film and tablet . . . . I strongly
                      encouraged [the physician] to protect herself, her practice and her medical license


                                     Page 14 of47
     Case
     Case1:19-cr-00016-JPJ-PMS
          1:19-cr-00016-JPJ-PMS Document
                                Document33 Filed
                                            Filed04/09/19
                                                  04/09/19 Page
                                                           Page14
                                                                14of
                                                                  of47
                                                                     47 Pageid#:
                                                                        Pageid#:122
                                                                                 16
                 Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 96 of 211



                           by prescribing Suboxone film to ALL of her patients. I said, 'I don't want any of
                           my physicians to find themselves on a witness stand defending their decision for
                           prescribing.Suboxone tablets which caused the death of a child.' Hopefully that
                           statement'convinced [the physician] to adopt a fail first policy on the Suboxone
                           film"
63,   7/7/2011      OR     INDIVIOR sales representative asked a physician what was "holding [him] back
                            from the patie~t-preferred Film?" The physician stated that his ."tablet patients are
                           doing well and are afraid of changing when they are doing well.'' The INDIVIOR
                           sales representative then "talked about Tablet exposures to Ghildren and how [the
                           physician] can be their safety net by prescribing the Film rather than the Tablets
                            which he agreed with"
64     7/7/2011     CA    . INDIVIOR sales representative was "working diligently with [a physician] in
                           order to get him to transition his considerable amount of tablet patients to the
                           Film. I am making progress with him. He's been reluctant and has allowed his
                           patients the choice [between tablets and film]. I believe I've instilled in him the
                           importance of protecting public safety and [office-based opioid treatment], and
                           how, by prescribing the Film, he will help to make that happen"
65    7/18/2011     PA     INDIVIOR sales representative "had an excellent conversation with [physicians]
                           around more of the reasons why [they] might want to move more of their patients
                           off of tablets and onto the Film. They agreed it was a safer option and are proud
                           they are doing their p'art to protect our community"
66    7/21/2011     DE     INDIVIOR sales representative met with physicians and pharmacists, "capitalizing
                           on the Public Health Message and the importance of providing patients with a
                           safer option in the film"
67    7/21/2011     PA     INDIVIOR sales representative told physicians, "You get the same clinical
                           efficacy [with Suboxone Film] as you get with tablets, possibly greater compliance
                           with improved taste and dissolve time, safety is improved within the public and
                           the home, and most p~tients get the Film for virtually free with the Savings
                           program. Why .take the chance?"
68    9/2/2011      MD     INDIVIOR-paid speaker told physicians that Suboxone Film was "preventing
                           pediatric death in graphic terms"
69     10/26/2011   TN     INDIVIOR sales representative "led-physicians to the internet so that they may see
                           how their deci'sions to prescribe any tablet over [Suboxone Film] may have a
                           negative impact on the community. There are·current articles that [the tablet] kills
                           children all over the intern~t and this helps them to see the reasons to prescribe
                            [Suboxone Film] over the tablets .... One of my doctors ... still has not
                           converted all of his patients to [Suboxone Film]. He was able to visit the internet
                           article to see how (Suboxone Film] could put safe guards in the community as well
                           as in his practice. Once he saw this information he committed to write all of the
                           [tablet] patients (Suboxone Film]. From the look on his face [he] was really
                           concerned about the safety of his patients'' ·
70     11/11/2011   VA     INDIVIOR sales representative made the following presentations to physicians:
                           "The physicians agree that we all have an obligation to protect the public health. I
                           have each physician [say] if they agree that it starts with THEM, the prescriber?
                           They do agree. Then WHY would you not prescribe the.SAFEST medication
                           available? Is it worth the risk of pediatric exposure? Is it worth the risk of abuse


                                      Page 15 of47
      Case
      Case1:19-cr-00016-JPJ-PMS
           1:19-cr-00016-JPJ-PMS Document
                                 Document33 Filed
                                             Filed04/09/19
                                                   04/09/19 Page
                                                            Page15
                                                                 15of
                                                                   of47
                                                                      47 Pageid#:
                                                                         Pageid#:123
                                                                                  17
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 97 of 211



                          and diversion? Is it worth the risk of ending office based treatment? It starts with
                          YOU, DOCTOR! Unfortunateiy, it does NOT end with you! It can end with
                           unintended consequences in the harids of people suffering from a terrible disease,
                          who ate not known for making the best decisions! These discussions have really
                           opened the eyes of quite a few physicians who now realize their obligation."
                           INDIVIOR sales supervisor singled out this presentation as a model presentation,
                           forwarding it to other INDIVIOR salespeople
71    12/5/2011    IL,     INDIVIOR sales representative collected "best practices" for'convincing doctqrs,
                   IN,     pharmacists, and others to switch patients to Suboxone Film from others. across the
                   KY,     region, including "Baby Death articles;" "Diversion with Tablets and high ~treet
                   MI,     value of $25.00 per pill;" "Film harder to sell on streets;" «if patients call office
                   OH, and ask if doctor writes the tablets (or pills) that is a patient you do not want-they
                   TN,     will be diverting and your office can or will be tied to that illicit drug;" "I inform
                   WV my doctors (and pharmacists) that insurance companies are beginning to view the
                           film the same way we do. : . as the superior (safer) product;'' "I focus on the
                           safety for their office as well as the general public, the fact [Suboxone Film] will
                           weed out the drug seekers and it will make their offices respectable and full of
                           patients who are serious about their recovery;" and "Patients are tempted to share
                         . especially when they are doing well and want to help peopie that they care about .
                           ; . . [Suboxone Filml will reduce this possibility"
72   2011          AZ,     INDIVIOR sales representatives collected "best practices" for convincing doctors,
                   CA, pharmacists, and others to switch patients to Suboxone Film from others across the
                   co, region, including "Once the dialogue opens up about community, safety etc, l
                   LA,     explain th.at we believe [Suboxone Film] is the safe'st m~dication available;" "[by]
                   MO, providing the safest medication (FILM) you (physician, pharmacist, counselor,
                   OR,     office staff) are helping the patient 'close the gaps' in their treatment as well as
                   TX      reducing the chance of misuse, abuse and diversion, -which increases public
                   UT
                       '   safety;" "Do you agree the Film 'is safer and less abusable than the tablet?;"
                           "[Suboxone Film is] a safer alternative to the tablet - safer for the patients, safer
                           for their families and more aligned with [INDIVIOR's] goal to protect office-
                           based treatment;" and asking physicians "to imagine how devastated [their]
                           patients would be if one of those children were to get into a bottle full of
                           Suboxone tablets"

             73.     INDIVIOR PLC, INDIVIOR INC. (also known a~ Reckitt Benckiser

      Pharmaceuticals. Inc.), and their executives, employees, and agents knew that messages like those

      desc~bed in paragraphs 33-72 of the Introduction to this Indictment materially influenced health

      care providers to prescribe and dispense Suboxone Film, and recommend the prescribing and

      dispensing of Sµboxone Film. In or about January 2011, an INDIVIOR contractor reported to

      INDIVIOR executives, managers, and personnel that in a sur".'ey of245 physicians who had




                                    . Page 16 of 47
     Case
     Case1:19-cr-00016-JPJ-PMS
          1:19-cr-00016-JPJ-PMS Document
                                Document33 Filed
                                             Filed04/09/19
                                                    04/09/19 Page
                                                             Page16
                                                                  16of
                                                                    of47
                                                                       47 Pageid#:
                                                                          Pageid#:124
                                                                                   18
            Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 98 of 211



 prescribed Suboxone Film, 68 physicians (approximately 28%) stated that they did so because it

 "[d]ecreases misuse/abuse/diversiont and 26 physicians (approximately 11 %) stated that they .

 did so for "[s]afety re: inadvertent use by chi.ldren.'' Additionally, the physicians rated "Ability

 to minimize unintentional pediatric exposure" and "Reduces the likelihood of misuse &

 diversion'' as the se~ond and third leading reasons to prefer Suboxone Film, respectively. 3 More

 than 80% of the physicians, and 98% of the high-prescribing physicians,·stated that they I.earned

 about Suboxone Film.from INDIVIOR salespeople.

           74.     INDIVIOR PLC, INDIVIOR INC (also known as Reckitt Benckiser

 Phannaceuticals Inc.), and 'their executives, employees, and agents knew that the messages

 described in paragraphs33-72 of the Introduction to.this Indictment, and others like them, were

 false and fraudulent. In addition to the FD A's letter of March 29, 2010, informing INDIVIOR

 that it lacked substantiation to cl~im that Suboxone Film better protects against accidental child

· exposure (discussed above), on or·about June 30, 2011, an INDIVIOR contractor reviewing

 information as part of the Suboxone Film REMS told INDIVIOR that Suboxone Film was more

 frequently abused parenterally (e.g., by injection) and involved in more accidental ch1ld

 exposures per million doses than Suboxone Tablet. INDIVIOR did not alert patients, physicians,

 phannacists, health care benefit programs, or others to these findings, which cast doubt on ·

 INDIVIOR's promotional messages about Suboxone Film. Subsequently, between in or about

 December 2011 and February 2012, INDIVIOR's compliance committee determined that

 INDIVIOR salespeople's written reports of their promotional statements to physicians and

 pharmacists (examples of which are set forth   in paragraphs 43-72, above) posed "compliance
 risks," and discontinued the reports, without contacting patients, physicians, pharmacists, health


 3
     "Speed of dissolving" was first.


                                Page 17 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page17
                                                           17of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:125
                                                                            19
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 99 of 211



  care benefit prog·rams, or others to correct or retract the promotional statements reflected in the

  report~. In or about November 2012, INDIVIOR's medical director, vice president for clinical_

  affairs, and others discussed attributes of Suboxone Film that potentially could make it more

  dangerous to children, such as-that, ·"With a tablet, they've got options. They can spit it out.

  They can swallow it. With the film, not necessarily. We know, it's stuck" in the child's mouth.

           75. ··In or about 2012-13, INDIVIOR managers discussed that, "Under no

  circumstances can we make the claim that Suboxone Filqi i~ safer or better at reducing pediatric

  exposures," and "Saying Suboxone Film is safer than any tablet on the market because Film has

  less ability to be snorted/injected [is an] unsubstantiated superiority claim," but did not contact

  patients, physicians, pharmacists, health care benefit programs, or others to correct or retract the

  promotional statements INDIVIQR salespeople had already made.

  B.      MATERIALLY FALSE AND FRAUDULENT MARKETING MATERIALS
          PROMOTING SUBOXONE FILM
           76.    Between in or abo~t 2010 and the date of this Indictment, INDIVIOR PLC,

  INDIVIOR INC. (also)mown as Reckitt Benckiser Phiµmaceuticals Inc.), and their ~xecutives,

  employees, and agents prepared and caused to be prepared, and shipped and caused to be shipped

  by mail and priva:t~ or commercial interstate carrier to their executives and employees and others

  throughout the United. States, written marketing materials used to promote Suboxone Film that

  .contained materially false and fraudulent statements and representations, including the

· . following:

                  a.     Suboxone Film was "Helping Address Public Health Needs;"

                  b.     Suboxone Film could "Help Address Misuse and Abuse;"

                  c.     Suboxone Film "Can Be Part of the Solution'' to ."misuse," "diversion and

           abuse," and "unintentiona~ pediatric exposure;"



                                Page 18 o/47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page18
                                                           18of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:126
                                                                            20
      Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 100 of 211



              d.     "Nearly half of Suboxone Film prescribers surveyed cited 'potential for

      reduction of abuse and diversion' as a reason to prescribe vs Suboxone Tablett when in

      fact, only 28% of the prescribers had cited that suppose~ reason, many of them after

      r~ceiving fraudulent sales presentations from INDIVIOR;

              e.      A false and fraudulent chart with the heading, "Suboxone Film-Helping

      to Reduce the Risk of Pediatric Exposure/' that purported to depict pediatric exposure

      data for Suboxone Tablet and Suboxone Film, but int~ntionally omitted other data from

       the same study that showed that buprenorphine-only.tablets also had low pediatric

       exposure, and therefore called into question the claim that Suboxone Film reduced

       pediatric exposure. An INDIVIOR employee asked INDIVIOR's medical director, "I

      couldn't help but notice that the chart did not show the [buprenorphine-only tablets] line.

      Does that mean we can also show the graph without [that] line? That would make such a

      .huge difference!" INDIVIOR's medical director responded, "That chart is now published

      so nock [sic] yourself out!"

              f.      A false and fraudulent pair of charts with the heading, "Suboxone ...

       Film-associated with lower rates of diversion and abuse ...~' that puIJ)orted to depict

       diversion and abuse data for Suboxone Tablet, buprenoIJ)hine-onlr tablets, and Suboxone

       Film, but intentionally omitted two other charts from the same page of the same study

      that showed that Suboxone Tablet and buprenorphine-on1y tablets had diversion and

      abuse rates similar to Suboxone Film during certain time periods, and therefore called

       irito question the claim that Suboxone Film was associated with lower rates of diversion

      and abuse.




                                Page 19of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                            04/09/19 Page
                                                     Page19
                                                          19of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:127
                                                                           21
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 101 of 211



        77.     On various dates, INDIVIOR PLC, INDlVIOR INC. (also known as Reckitt

 Benckiser Phannaceuticals Inc.), and their executives, employees, and agents shipped and caused

 to be shipped by mail and private or commercial interstate carrier, copies. of marketing materials

 described in paragraph 76 of the Introduction to this Indictment, from a contractor in New Jersey

 to sales repres~ntatives throughout the United States, including:

                a.      a sales representative in Roanoke, Virginia, who promoted Suboxone Film

        to physicians, pharmacists, and others in locations including Blacksburg, Cedar Bluff,

        Charlottesville, Christiansburg, Danville, Galax, Lynchburg, Roanoke, Salem, Staunton,

        Willis, and Wytheville, Virginia, and

                b.      a sales representative in Greeneville, Tennessee, who promoted Suboxone

        Film to physicians, pharmacists, and others in locations including Abingdon, Big Stone

        Gap, Bristol, Coeburn, Glade Spring, Lebanon, Marion, Norton, Pennington Gap, Pound,

        Saint Charles, Tazewell, and Wise, Virginia.

 C.     MATERIALLY FALSE AND FRAUDULENT STATEMENTS AND
        REPRESENTATIONS TO AND RELATING TO STATE MEDICAID
        ADMINISTRATORS AND OTHERS

        78.     Between in or about2006 and the date of this Indictment, INDIVIOR PLC,

 INDIVIOR INC. (also known as Reckitt Benckiser Phannaceuticals Inc.), and their executives,

 employees, and agents maqe, and caused to be. made, statements and representations that

 INDIVIOR was discontinuing the distribution ofSuboxone Tablet due to safety concerns, when

 in fact, the reason for discontinuing the distribution of Suboxone T.ablet was to delay the FDA's

 approval of generic versions of Suboxone Tablet.
                         .                                              .
        79.    ,Between on or about January 6, 2012, and September 14, 2012, INDIVIOR and

 Company A, knowing that potential competitors were preparing applications for FDA approval




                                Page 20of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                            04/09/19 Page
                                                     Page20
                                                          20of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:128
                                                                           22
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 102 of 211



 of generic versions of Suboxone Tablet, retained contractors to review and analyze notes of

 telephone calls to poison control centers regarding accidental child exposure._

        80.     On or about June 21, 2012, Company A's investor relations dir~ctor emailed

 Company A'_s chief executive officer, INDIVIOR's chief executive-officer, and others,

 referencing "our
              .
                  plans" to withdraw Subox~ne Tablet's .FDA approval in: order to delay FDA

 approval of generic versions of Suboxone Tablet. Company A's general counsel responded by

 emailing Company A's chief executive officer; chief financial officer, and investor relations

 director, and INDIVIOR's chief executive officer and general counsel, and others, stating,

 "please do not create any emails or other documents suggesting that we would consider"

 attempting to delay FDA approval of generic versions of Suboxone Tablet in this way, and "any

 decision we make will be based on consumer safety."

        81;     On or about August 31, 2012, INDIVIOR's and Company A's contractors

 provided them with an "interim report" that failed to include any finding that Suboxone Film was

 safer than tablets with regard to accidental child exposure, or caused any· drop in exposures. The

 interim report stated, "there remains considerable uncertainty in our ability   to use root cause
 analysis for identifying the role of select factors in these unintentional pediatric exposures," and

 that the data were "insufficient to make any final conclusions regarding the severity of effects

 associated with specific buprenorphine medications or the child-resistance efficacy of product

 packaging types." The INDIVIOR manager ove~seeing the project stat~d that the interim report

 was a "worthless, empty shell."

        82.     On or about September 14, 2012, INDIVIOR executives caused the preparation of

 a public r~lations strategy for discontinuing Suboxone Tablet, indicating that INDIVIOR would
             .                                                                 .

 dispel the "[p]erception of discontinuation as a means for blunting generic/competitive entry"




                                            Page2Jof47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page21
                                                          21of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:129
                                                                           23
          Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 103 of 211



 and convey a "'[w]e must be responsible sentiment." On or about the 'same day, INDIVIOR's

 and Company A's contractors provided INDIVIOR and Company A with. a three-page

 "executive summary" that failed to include any finding that Suboxone Film was safer than tablets

 with regard to accidental child exposure, or caused any drop in exposures. The summary stated

 that there were fewer references to Su~oxone Film than tablets in the telephone call notes, but

 the reasons for this could not be determined, and "any results related to the original packaging

 should be interpreted with considerable caution'' because many of the notes did not ind~cate

 whether the drug had been in the packaging or left outside the packaging by an adult..

          83.    On or about September 18, 2012 (about four days later), INDIVIOR and

 ·company A sent a "Notice of Discontinuance" of Suboxone Tablet to the FDA, stating that the

 reason   for the discontinuance was "increasing concerns regarding pediatric exposure to"
  .                                                                        .          .
 Suboxone Tablet. INDIVIOR's and Company A's res~ective chief executive officers approved

 the notice, even though they knew the primary reason for the discontinuance was to delay FDA

 approval of generic Suboxone.

          84.    On or about September 25, 2012, INDIVIOR and Company A submitted a

 peti~ion to the FDA, signed by INDIVIOR's medical director, stating that INDIVIOR

 discontinued Suboxone Tablet "due to safety concerns" about tablets, and asking the FDA not to

 approve generic versions of Suboxone Tablet. INDIVIOR's and Company A's respective chief

 executive officers approved the petition, even though they knew the primary reason for the
                                 ;                              .
 discontinuance was to delay FDA approval of generic Suboxone.

          85.   · The petition referenced a new, five-page version of the executive summary, which

 INDIVIOR and Company A executives and others had participated in altering, but kept dated

 September 14, concealing the fact that it was altered from the version they originally cited for




                                Page 22 of 47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                              04/09/19 Page
                                                       Page22
                                                            22of
                                                              of47
                                                                 47 Pageid#:
                                                                    Pageid#:130
                                                                             24
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 104 of 211



 discontinuing Suboxone Tablet. The alterations in_cluded deleting the statement that "any results

 refated to the original packaging should be interpreted with consi~erable caution/' and adding

 conclusions.

        86.      On or about September 2_5, 2012, Company A posted on its website a press

 release stating that Suboxone Tablet was· discontinued "due to increasing concerns with pe~iatric

 exposure." INDIVIOR's and Company A's respective chief executive officers approved the

 press release, even though ther knew the primary reason.for the dis~ontinuance was to delay

 FDA approval of generic Suboxone.

        87.      INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

 Pharmaceuticals Inc.), and their executives, employees, and agents used. the discontinuation of

 Suboxone Tablet to materially falsely and fraudulently market Suboxone Film. Between on or

 about September 18, 2012, and the date of this Indictment, they prepared and caused to be

 prepared, and shipped and caused to be shipped by mail and private ~r commercial interstate

 carrier to their executives and employees and others throughout the United States, letters signed

 by INDIVIOR's medical director and used to promote Suboxone Film that contained materially

 false and fraudulent statements and representations, including the following:

                · a.    "Dear Patient ... The decision to take Suboxone Tablets off the market

        was a voluntary choice made by [INDIVIOR] as a result ofrecent information the

       . company received showing higher rates of accidental pediatric exposure (when ·a child

        accidentally talces the medicine) linked with the tablet form. If you are _currently talcing

        Suboxone Tablets, continue taking your medication and ask your doctor about how to

        transition to Suboxone Film...."




                                Page 23 o/47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page23
                                                           23of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:131
                                                                            25
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 105 of 211



                b.     "Dear Healthcare Professional ... As we continue to work together to

 \      improve the health and well-being of opioid-dependent individuals, we would like to

        personally inform you about an important medication update .... The 4ecision to

        discontinue Suboxone Tablets was based on accumulating data demonstrating

        significantly lower rates of accidental pediatric exposure with Suboxone [Film] compared

        with the tablet form .... We remain committed to supporting you with updated

        information and resources to ensure you have the tools you need to educate and transition

        your patients to Suboxone Film.... We thank you for your continued support of

        [INDIVIOR] as we uphold our commitment to patients and the safety of the public.''

        88.     On various dates, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt

 Benckiser Pharmaceuticals Inc.), and their executives, employees, and agents shipped and caused

 to be shipped by mail and private or commercial interstate carrier, copies of marketing materials

 described in paragraph 87 of the Introduction to this Indictment from a contractor in New Jersey

 to sales representatives throughout the United States.

        89.   · On or about December 4, 2012, the lead researcher from one of INDIVIOR's and

. Company A's contractors that had reviewed and analyzed notes of telephone calls to poison

 control centers emailed fellow researchers, stating that by using the research to supposedly

 justify discontinuing Suboxone Tablet, INDIVIOR and Company A "played us as a pawn and ·

 continues to do so. They are smart people, and they are playing a Machiavellian game."

        90.     It was also a part of the scheme and artifice to defraud that INDIVIOR PLC,

 INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,

 employees, and agents made? and caused to be made, materially false and fraudulent statements

 and representations to and relating to state Medicaid administrators and others, claiming that




                                Page 24 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page24
                                                           24of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:132
                                                                            26
                Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 106 of 211



      Suboxone Film was safer than tablets with regard to misuse, abuse, diversion? and accidental

      child exposure. These materially false and fraudulent statements and representations included

      representations by employees, physicians, and agents, acting on behalf of the defendants,

      including those on or about the dates set forth below, in or around the specified states, and sent

      by the physician, employee, or agent identified below:4 .

Par. Date             State Sent bv  False and Fraudulent Statement and Representation
91   5/17/2011        MA Physician, at
                                     Op-Ed Letter to The Boston Globe, The Boston Herald, and
                                    ·The Patriot Ledger: Suboxone Film was "preventing diversion,
                            direction of       /




                                     recidivism, and the accidental death of inquisitive children,"
                            lNDIVIOR Gov.
                            Mgrs.    and by declining to provide Medicaid coverage of Suboxone
                                     Film, MassHealth officials were "engaging in 21st century
                                     biological warfare, no different than giving small pox infected
                                     blankets to the Indians"·
92   5/30/2011  CA. INDIVIOR         Quote for article in Alcoholism & Drug Abuse Weekly, News
                    Publicist        for Policy and Program Decision-makers: "the main value of
                                     [Suboxone Film] is that it is less easily diverted because
                                     physicians can track the numbered unit-dose packaging, and it
                                     is safer because the packaging is child-resistane' INDIVIOR's
                                  . marketing director emailed INDIVIOR's chief ~xecutive
                                     officer, president, medical director, and others stating that
                                     "[t]here does seem to be some liberty taken with regards to
                                     early comments attributed to" INDIVIOR's publicist, but
                                     INDIVIOR did not correct or retract the comments
93   6/23/2011  MA  Physician, at    Email to MassHealth officials: "there is less opportunity for
                    direction of     diversion with" Suboxone Film, "there is less ch;mce that a
                    INDIVIOR Gov. curious child wiH ingest the film," and "the inaction by the
                    Mgrs.            policy makers ofMassHealth can be seen just as Strom
                                     Thurmond's filibuster in opposition of the Civil Rights Act of
                                     1957." Physician subsequently emailed INDIVIOR Gov. Mgrs.
                                     requesting that INDIVIOR donate $30,000 to his foundation
                                     and give him a H~rley-Davidson Road King motorcycle as
                                     payment
94   10/16/2012 MA: INDIVI0R Med. Email to MassHealth pharmacy director: altered, inaccurate
                    Mgr.            pediatric exposure data for Suboxone Film, Suboxone. Tablet,
                                     and buprenorphine-only tablets, making it appear as though
                                    Suboxone Film had the lowest rate of pediatric exposure in
                                     Massachusetts when, in fact, buprenorphine-only tablets did.
                                     INDIVIOR Med. Mgr. sent INDIVIOR's medical director email
                                     chains showing that she had altered the data, and stating that

      4
          These are illustrative examples, not an exhaustive list.


                                     Page 25 o/47
     Case
     Case1:19-cr-00016-JPJ-PMS
          1:19-cr-00016-JPJ-PMS Document
                                Document33 Filed
                                            Filed04/09/19
                                                 04/09/19 Page
                                                          Page25
                                                               25of
                                                                 of47
                                                                    47 Pageid#:
                                                                       Pageid#:133
                                                                                27
             Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 107 of 211



                                           she sent the altered data to ~'help us get some movement in
                                       ;   Mass" ~n Medicaid coverage of Suboxone Film. Upon
                                          -receiving additional data unfavorable to Suboxone Film,
                                           INDIVIOR Med. Mgr. declined to provide it to Medicaid
                                           personnel, and told INDIVIOR government managers that her
                                           rationale for withholding the unfavorable information from
                                           Medicaid personnel was, "don't ask, don't tell"
95   4/18/2013     KY      INDIVIOR Gov. Email to KY Department for Medicaid Services pommissioner
                           Mgr. and        and other officials: Compared to Suboxone Film, the tablet
                           INDlVIOR Med. form "increases the risk of diversion with adult recipients
                                           because it can be crushed and snorted. . . . [S]ometimes
                                           leadership requires you to make a decision locally to protect the
                                           residents of the State of Kentucky that you serve. You've
                                           chosen not to ...."
96    Before       KY      INDIVIOR Sales Model form letters shown to physicians to send to KY
      12/2013              Representative  Department for Medicaid Services contractors: request for pre-
                                           authorization for payment of Medicaid claims for Suboxone
                                           Film because "Suboxone filmstrips are medically necessary to
                                           properly manage the post acute withdrawal process. Filmstrips
                                           are necessary in lieu of sublingual tablets because many adverse
                                           side effects are found to be prevalent in tablet form. Patient's
                                           [sic] present with constant salivation, discomfort, agitation,
                                           dissolution unnecessary prolonged.. Also, feelings of
                                           disorientation, plus a craving for tablets in general, thus.
                                           hindering the addiction recovery process and increasing
                                           pr(? bability of relapse. Use of filmstrips has diminished the
                                           adverse side effect~ of tablets. Use of filmstrips eliminates the
                                           abuse of tablets, and variation from the prescribed method of.
                                           ingestion''

      D~        MARKETING SUBOXONE FILM TO HEALTH CARE PROVIDERS TO BE
                PRESCRIBED AND DISPENSED IN A CARELESS AND CLINICALLY
                UNWAR.RANTED MANNER ·

             97.     Beginning on an unknown d~te, but no later than on or about April 9, 2009, and

      continuing through the date of this Indictment, INDIVIOR PLC, INDIVIOR JNC. (also known

      as Reckitt Benckiser Pharmaceuticals _Inc.), and thei.r executives, employees, and agents did aid,

      abet, co1:111sel, command, induce, and procure physicians at various locations throughout the

      United States who they knew were prescribing buprenorphine-containing drugs to more patients

      at a time than allowed by fe4eral law (i.e., the DATA), at daily doses higher than 24 mgs of




                                     Page 26 o/47
     Case
     Case1:19-cr-00016-JPJ-PMS
          1:19-cr-00016-JPJ-PMS Document
                                Document33 Filed
                                            Filed04/09/19
                                                  04/09/19 Page
                                                           Page26
                                                                26of
                                                                  of47
                                                                     47 Pageid#:
                                                                        Pageid#:134
                                                                                 28
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 108 of 211



 huprenorphine (i.e., in excess of the maximum dose of any demonstrated additional clinical

 advantage), and in a careless and clinically unwarranted manner, to swit~h their prescribing to

 Suboxone Film.

        98.     One way in which INDIVIOR encouraged physicians to prescribe SuboX:one Film

. was by including them in IliDIVIOR's internet and telepµone ref~rral program, ~alled "Here to

 Help/' Patients and prospective patients could use the "Locate a Doctor" tool on the Here to

 Help websit~ to find physicians prescribing buprenorphine~containing drugs~ and could call the

 Here to Help hotline to receive information about certain physicians and have the call transferred

 to a physician's office to schedule an appointment. INDIVIO~ salespeople told physicians that

 Here to Help was "like a concierge service."

        99.     Additionally, INDIVIOR salespeople provided physicians with marketing

. materials, billing advice, and access to lunch and dinner events through INDIVIOR's "Treatment

 Advocate" speaker program, including physicians they knew were prescribing buprenorphine-

 c~ntaining drugs to more patients at a time than aHowed by federal law (i.e., the DATA), at daily

 doses higher than 24 !Ilgs of buprenorphin~ (i.e., in excess of the maximum dose of any

 demonstrated additional clinical advantage), and in a careless and clinically unwarranted manner.

        100:    INPIVIOR executives, employees, and personnel knew from statistical and

 firsthand reports that certain physicians had prescribed buprenorphine-containing drugs to

 substantially more patients at a time than allowed by the DATA, at daily doses higher than 24

 ings ofbuprenorphine, and in a careless and r;linically unwarranted manner. No later than in or

 about April 2009, INDIVIOR managers began receiving statistical reports that identified

 physicians overprescribing buprenorphine~cont~ining drugs. One manager emailed another,

 copying INDIVIOR's medical director, stating, "It takes only a short tinie perusing the




                                Page 27 of 47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                              04/09/19 Page
                                                       Page27
                                                            27of
                                                              of47
                                                                 47 Pageid#:
                                                                    Pageid#:135
                                                                             29
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 109 of 211



 [statistical reports] to realize that we have some serious breaches. of [the DATA law's cap on the

 number of patients a physician may treat} along with very careless and clinically unwarranted

 prescribing behaviors(% of patients above 24mg)," and certain physicians "need to be removed.

 from the [buprenorphine} practice arena." INDIVIOR managers also received firsthand reports

 fro.m INDIVIOR salespeople and medical advisors that particular physicians were engaged in

 "continuous prescribing to patients known to be trafficking in Suboxone/Subutex;" allowing

 "prescriptions [to be} given when provider not present in office;" "charg[ing] 400 per month" for

 prescriptions; and suspected. of allowing "overt trafficking in provider's parking lot."

         IO I.   INDIVIOR executives were aware of the careless, clinically unwarranted

 prescribing. On or about July 22, 2009, INDIVIOR's chief executive officer wrote to

 INDIVIOR's vice president for clinical affairs, .''I think that the process for reporting rogue

 physicians is going to be very important." On or about July 14, 2010, INDIVIOR executives met

 and disc~ssed data indicating that the 564 highest-prescribing physicians in the United States

 prescribed bupre~orphine-containing drugs to an average of more than 200 patients at a time, and

 the highest prescribers, which INDIVIOR called "Super P8s," accounted for 33% of

 INDIVIOR's business.

        102.     INDIVIOR continued to include physicians it knew were issuing careless,

 clinically unwarranted opioid prescriptions in the Here to Help and Treatment Advocate ·

 pr~grams, and otherwise m~ket Suboxone Film. to them. On or about the stated dates, the

 identified INDIVIOR executives, employees, and agents communicated the information

 described below relating to aiding, abetting, counse)ing, commanding, inducing, and procuring

 Doctor A, located in or around Cedar Bluff, Galax, and Willis, Virginia, to switch prescriptions

 to Suboxone Film where Doctor A exceeded the maximum number of patients allowed at a time,




                                Page 28of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                            04/09/19 Page
                                                     Page28
                                                          28of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:136
                                                                           30
                  Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 110 of 211



       · where daily doses exceeded the maximum indicated for additional clinical advantage, and where

        prescriptions were issued in a careless and clinically unwarranted manner: 5

Par.      Date(s)          Personnel                Information
103       7/17/2008        INDIVIOR Risk            Email: JNDIVIOR Risk Mgr. suspected that Doctor A's clinic
                           Mgr. to INDIVIOR         was one of two possible sources of "l to 2 controlled buys of
                           Med. Advisor             Suboxone per week" by law enforcement
104       4/9/2009.        INDIVIOR Risk            Received statistical,report: Doctor A prescribed buprenorphine-
                           Mgr. and others          containing drugs to 805 indiyiduals in February 2009, at daily
                                                    doses higher than 24 mgs ofbuprenorphine to 428 of those
                                                    individuals
105       8/28/2009        INDIVIOR Sales           Firsthand report: Doctor A intentionally mislabeled
                           Spvsr. to INDIVIOR       prescriptions for buprenorphine-containing drugs as being for
                           Risk Mgr.                pain management, when also prescribed for opioid addiction, to
                                                    evade detection for violating the DATA patient limit
106       4/30/2010,       "Here to Help"           Here to Help operators referred opioid-addiction/dependence
          6/1/2011,        telephone operators      patients to Doctor A; using lists of enrolled prescribers in the
          9/2/2011,                                 patients' geographic areas
         · 10/6/2011
107     · 2011             INDIVIOR Sales            Reports: met with Doctor A at least 28 times to encourage
                           Rep. to INDIVIOR         .Doctor A to prescribe Suboxone Film
                           Sales Spvsr.
108       5/1/2012         "Here to Help"           Here to Help operator referred an opioid-addiction/dependence
                           telephone operator ·     patient to Doctor A, using a list of enrolled prescribers in the
                                                    patient's geographic area
·109      5/10/2012        INDIVIOR Sales           Email: successfully convinced Doctor A to switch to
                           Rep. to INDIVIOR         prescribing Suboxone Film, as "Basically I lived with [Doctor
                           Med. Advisor             A] last fall, seeing her once or twice a week, every week, even
                                                    Saturdays; and eventually it paid off and her share of tablet vs
                                                    film completely flip flopped"
110       4/12/2013,       "Here to Help''          Here to Help operators referred opioid-addiction/dependence
          4/26/2013        telephone operators      patients to Doctor A, using lists of enrolled prescribers in the
                                                    patients' geographic areas
111       9/10/2013        INDIVIOR Sales           Firsthand report: Doctor A is "[m]assively over cap [the
                           Rep: to INDIVIOR         maximum patient limit allowed under the DATA] ... she also
                           Risk Mgr.                overdoses .... 1bis has been an ongoing problem since I started
                                                    that only continues to get worse"
112       12/13/2013, "Here to Help"                Here to Help operators referred opioid-addiction/dependence
          11/3/2014,   telephone operators          patients to Doctor A, using lists of enrolled prescribers in the
          3/10/2015, ·                              patients' geographic areas
          3/13/2015,
          3/18/2015,


        5 These   are illustrative examples, not an exhaustive list.


                                       Page 29of47
       Case
       Case1:19-cr-00016-JPJ-PMS
            1:19-cr-00016-JPJ-PMS Document
                                  Document33 Filed
                                              Filed04/09/19
                                                   04/09/19 Page
                                                            Page29
                                                                 29of
                                                                   of47
                                                                      47 Pageid#:
                                                                         Pageid#:137
                                                                                  31
               Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 111 of 211




         4/27/2015,
         5/26/2015,
         5/26/2015,
         6/18/2015,
         7/8/2015

               113.    On or about the stated dates, the identi'fied INDIVIOR executives, employees, and

       agents communicated the information described below relating to aiding, abetting, counseling,

       commanding, inducing, and procuring Doctors B and C, located in or around Johnson City,

       Tennessee, to switch prescriptions to Suboxone Film where Doctors B and C exceeded the

       maximum number of patients allowed at a time, where daily doses exceeded the maximum

       indicated for additional clinical advantage, and where prescriptions were issued in a careless and

       clinically unwarranted manner: ·

Par. Date(s)          Personnel             Information
114   4/9/2009        INDIVIOR Risk         Received statistical report: in March 2009, Doctor B prescribed
                      Mgr. and others       buprenorphine-containing drugs to 650 individuals, at daily doses
                                            higher than 24 mgs of buprenorphine to 618 of those individuals,
                                            and Doctor C prescribed buprenorphine-containing drugs to 635
                                            individuals, at daily doses higher than 24 mgs of buprenorphine to
                                            272 of those individuals
115   4/9/2009        INDIVIOR              Email re statistical report: "Notice your favorite, [Doctor BJ, is still
                      Employee,             at the top. I think now you can feel much more certain that he is
                      INDIVIOR Med.         likely a big source of diversion - 9 5% (618) of his patients are
                      Advisor, and          over24mg. Wow!"
                      INDIVIOR Sales        Email further discussing report: "It appears that the 'high' doses
                      Spvsr.                may be the contributing factor to the diversion that continues to be
                                            reported in the Tri-Cities area of SE KY, NE TN, and SW VA"
116   5/28/2009       INDIVIOR Risk         Email: ''I am concerned about the Tri-Cities area in northeast
                      Mgr. to INDIVIOR      Tennessee (a_lso inc_ludes southeast KY and southwest VA).
                      Exec.                 Physicians are prescribing for too many patients and the dosing is
                                            very high in some circwnstances. 14 treating over 200 patients -
                                            range 200 to 800. 8 of 14 are prescribing doses >24 mg for at least
                                            50% of their patients"
117   7/6/2009,   "Here to Help"            Here to Help operators referred opioid-addiction/dependence
      12/14/2009, telephone operators       patients to Doctor C, using lists of enrolled prescribers in the
      12/18/2009                            patients' geographic areas
118   2/3/2010    "Here to Help" ·          Here to Help operator referred an opioid-addiction/dependence
                  telephone operator        patient to Doctor B; using a list of enrolled prescribers in the
                                            patient's geographic area                         ,




                                      Page 30of47
      Case
      Case1:19-cr-00016-JPJ-PMS
           1:19-cr-00016-JPJ-PMS Document
                                 Document33 Filed
                                             Filed04/09/19
                                                  04/09/19 Page
                                                           Page30
                                                                30of
                                                                  of47
                                                                     47 Pageid#:
                                                                        Pageid#:138
                                                                                 32
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 112 of 211



119   2/5/2010       "Here to Help''        Here to Help operator referred an opioid-addiction/dependence
                     telephone operator     patient to ·Doctor C, using a list of enrolled prescribers in the
                                            patient's geographic area
120   4/8/2010         INDIVIOR Sales       Email: Doctor B is "well over the allowed patient capt and
                     · Sprvsr. to           Doctor C's office "will prescribe to as many patients as they can fit
                       INDIVIOR National    in [while physicians are] in about 2-3 hours each week. In that
                       Sales Sprvsr.        time they quickly see the patient & provide a script"
121   6/2/2010         "Here to Help"       Here to Help operator referred an opioid-addiction/d~pendence
                       telephone operator   patient to Doctor C, using a list of enrolled prescribers iri the
                                            patient's geographic area         .     .
122   11/20/2010     INDIVIOR Exec. to      Award: INDIVIOR sales rep. marketing Suboxone Film to Doctors
                     INDIVIOR               B and C named Suboxone Film Marketing Blitz "Contest Winner"
                     Salespeople            and credited with "incredible performance ... 13 times the initial
                                            Contest patient threshold"
123   2010           INDIVIOR Exec. to      Award: INDIVIOR sales rep. marketing Suboxone Film to Doctors
                     INDIVIOR               Band C recognized as INDIVIOR's sales rep. of the year
                     Salespeople
124   2010'-2011     INDIVIOR Sales         Reports: met with Doctors Band C at least 75 times to encourage
                     Rep. to INDIVIOR       them to prescribe Suboxone Film
                     Sales Sprvsr.
125   1/23/2012      "Here to Help"         Here to Help operator referred an opioid-addiction/dependence
                     telephone operator     patient to Doctor C, using a list of enrolled prescribers in the
                                            patient's geographic area
126   4/22/2013      INDIVIOR Sales         Conversation: "It's a liability almost that we're even walking into
                     Rep. and INDIVIOR      these offices, these two main clinic offices [of Doctor C], because
                     Sales Sprvsr. to       of how criminal it is. Like they have a Vegas-style cash machine
                     INDIVIOR Mgr.          sitting behind the office where they're taking stacks of hundreds
                                            and shoving it in there while we're trying to like, detail the nurse.
                                            It's like the mob. It's awful"
127   8/9/2013       "Here to Help"         Here to Help operator referred an opioid~addiction/dependence
                     telephone operator     patient to Doctor C, using a list of enrolled prescribers in the
                                            patient's geographic area

              128.     On or about the stated dates, the identified INDIVIOR executives, employees, and

       agents communicated the information described below relating to aiding, abetting, counseling,

       commanding, inducing, and procuring Doctor D, located in or around Danville, Kentucky, to

       swi:tch prescriptions to Suboxone Film where Doctor D exceeded the maximum number of

       patients allowed at a: time, where daily doses exceeded ~he maximum indicated for additional

       clinical advantage, and where prescriptions were issued in a careless and clinically unwarranted

       manner:


                                      Page 31 of47
      Case
      Case1:19-cr-00016-JPJ-PMS
           1:19-cr-00016-JPJ-PMS Document
                                 Document33 Filed
                                             Filed04/09/19
                                                   04/09/19 Page
                                                            Page31
                                                                 31of
                                                                   of47
                                                                      47 Pageid#:
                                                                         Pageid#:139
                                                                                  33
               Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 113 of 211




Par. Date(s)        Personnel            Information
129   6/25/2008     INDIVIOR Sales       Coaching form: "Continue to Partner with [Doctor D's .clinic] and
..                  Sprvsr. to           their growing ... organization. While it can appear the program is
                    INDIVIOR Sales       on auto-pilot, they still have mu.ch to learn, and we can help".
                    Rep.
130   7/11/2008     INDIVIOR Sales       · Report: "The 2nd [office of Doctor D's clinic] opened in
                    Rep; to INDIVIOR       Barboursville, the third one is scheduled. to open in August and that
                    Sales Sprvsr.          will be in Frankfurt. The plan is to have 10 physicians in each .
                                           clinic. Expanding trx in the South, one clinic at a time!''
131    12/17/2008   INDIVIOR Med.       · Email: Doctor D "is in difficulties with his organization of 30 MDs
                    Advsr. to·             related to prescribing of Suboxone. This stems perhaps from a
                    INDIVIOR Risk          couple of problem patients and led to a state board investigation.
                    Mgr. and INDIVIOR      Most of their patients are on 24 mg daily.... Is this group in
                    Sales Sprvsr.          Kentucky an area of concern for us? Is there any follow-up
                                                                                ,
                                         . ~eeded?" .
132   7/23/2009, "Here to Help"            Here to Help operators referred opioid;.addiction/dependence
      8/13/2009, telephone operators       patients to Doctor D, using lists of enrolled prescribers in the.
      8/31/2009                            patients' geographic ·areas.
133   9/23/2009 , Doctor D to · ·          Email: "We are even more excited about the opportunities we have
                  INDIVIOR Gov.            to facilitate each others' [sic] success. . . . We will keep our noses ·
                  Mgr. and IND1VIOR        to the grindstone getting our program of care 'refined' and ask that
                  Sales Rep.               you continue to keep your brain grinding on how to best 'use' us
                                           everywhere and any way it makes sense. We will keep
                                           [INDIVIOR] updated as we collaborate with Medicaid, private
'                                          payors, the VA system, and anything/anyone else we come across.
                                           We are pursuing multiple grants as of yesterday evening for the
                                           call centerdatabase [sic]/website plan and indigent care for opiate
                                           addicts (those with no pay source), but if there is any way
                                           [INDIVIOR] can get involved financially, there will be great
                                           business benefit for [INDIVIOR) in the erid (more patients being
                                           prescribed SBX) and amazing PR for each state· you support"
134   9/23/2009     INDIVIOR Sales         Email: "We have had a difficult time giving [Doctor DJ what he
                    Sprvsr. to             wanted, because most of his requests are out of phanna guidelines.
                    INDIVIOR Gov.          . . . I can see you were able to provide him with opportunities and
                    Mgr.                   information that he sees as very valuable to his treatment center
                                           plans and goats. Tharik you for helping [ensure Doctor D~s clinic] .
                                           sees the Integrated Value [INDIVIOR] has to offer"
135   1/4/20,10,     "Here to Help"        Here to Help operators referred opioid-addiction/dependence
      5/13/2010, telephone operators     · patients to Doctor D, using lists of enrolled prescribers in the
      5/17/2010,                           patients,. geographic areas
      91712910, .
      9/30/20 I 0, ·
      10/19/2010,
      10/26/2010,
      11/10/2010



                                      Page 32 o/47
      Case
      Case1:19-cr-00016-JPJ-PMS
           1:19-cr-00016-JPJ-PMS Document
                                 Document33 Filed
                                             Filed04/09/19
                                                   04/09/19 Page
                                                            Page32
                                                                 32of
                                                                   of47
                                                                      47 Pageid#:
                                                                         Pageid#:140
                                                                                  34
                 Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 114 of 211


i
I   136   12/8/2010    Doctor D to           Report: in one month, Doctor D's clinic had prescribed
                       INDIVIOR Gov.         buprenorphine-contairting drugs to 1,659 individuals, at daily
                       Mgrs., INDIVIOR       doses higher than 24 mgs of buprenorphine to 39% of them, and at
                       Sales Rep., and       daily doses of at least 24 mgs of buprenorphine to 76% of them.
                       others                INDIVIOR's Public Sector Dir. forwarded the report to others at
                                             J;NDIVIOR, stating, "[w]ith over 76% of the patients at 24 mg·and
                                             above, we hav.e some serious work today in educating his
                                             organization and the physicians about dosing and overall quality .
                                             care. The reverse should likely be the case''
    137   12/23/2010, "Here to Help"         Here to Help operators referred opioid-addiction/dependence
          1/5/2011,    telephone operators   pati~nts to Doctor D, using lists of enrolled prescribers in the
          1/10/2011,                         patients' geographic areas
          1/28/2011,
          3/25/2011,
          4/21/2011,
          4/22/2011,
          5/5/2011,
          5/11/2011,
          5/16/2011,
          5/17/2011,
          5/25/2011,
          6/8/2011,
          6/27/2011,
          8/12/2011,
          8/15/2011,
          8/19/2011,
          9/15/2011,
          10/3/2011,                                                            ;


          I 0/19/2011,
          11/4/2011,
          11/30/2011                ·'


    138 2011           INDIVIOR Exec. to     Award: INDIVIOR sales rep. marketing Suboxone Film to Doctor
                       INDIVIOR              D's clinic recognized as INDIVIOR's sales rep. of the year
                       Salespeople
    139 2/2/2012       INDIVIOR Sales        Email: INDIVIOR to sponsor Doctor D's clinic's annual.meeting,
                       Rep. to INDIVIOR      including breakfast and lunch for 46 people
                       Sales Sprvsr.
    140 2/.13/2012, "Here to Help"           Here to Help operators referred opioid-addiction/dependence .
          2/16/2012, telephone· operators    patients to Doctor D, using lists of enrolled prescribers in the
          3/7/2012,                          patients' geographic areas
          4/9/2012,
        . 4/18/2012,
          5/2/2012,
          5/16/2012




                                          Page 33 of47
          Case
          Case1:19-cr-00016-JPJ-PMS
               1:19-cr-00016-JPJ-PMS Document
                                     Document33 Filed
                                                 Filed04/09/19
                                                       04/09/19 Page
                                                                Page33
                                                                     33of
                                                                       of47
                                                                          47 Pageid#:
                                                                             Pageid#:141
                                                                                      35
               Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 115 of 211



141    6/4/2012        . Kentucky Board of      Indefinite restriction of Doctor D's authorization to prescribe
                         Medical Licensure      buprenorphine-containing drugs for use in opioid
                                                addiction/qeQendence treatment
142    6/25/2012       "Here to Help'' .        About 140 instances in which Here to Help operators referred
       through         telephone operators      opioid-addiction/dependence patients to Doctor D, using lists of
       12/2/2016                                enrolled prescribers in the patients' geographic areas
·143   3/31/2017       United States            Doctor D convicted of 17 counts of health care fraud
                       District Court for the
                       Eastern District of
                       Kentucky .

                   SUBOXONE TABLET PRICE INCREASES TO SUPPORT SCHEME

                144.     Between in or about 2010 and the date of this Indictment, INDIVIOR PLC,

        INDIVIOR INC. (also known as Reckitt Benckiser Phannaceuticals Inc.), and their executives,

        employees, and agents also increased the price of Suboxone Tablet to cause patients to switch to ·

        Suboxone Film. In or about October 2011, an INDIVIOR manager told colleagues, "I could not

        support a tabiet [price] increase again before next.October. That would be essentially another

        3 7% over 24 months. . . .. If we are considering the patient in all of this, then we need to

        understand that 40% will have to remain on the tablet due to supply constr~ints .... We also

        need to consider the public health backlash and that of physicians." In or about July 2012,

        INDIVIOR increased the price ofSuboxone Tablet by 15%, stating the '~Rationale of Price

        Increase" as ''accelerate conversion to Film."

                                             REVENUE AND PROFIT.

                145.    In or about the specified years, INDIVIOR INC. (also known as Reckitt Benckiser·

        Phannaceuticals Inc.) and Company A received approximately the following revenues from sa}es

        of Suboxone Film:

                                        Year               Revenue
                                        2010             $83,328,721
                                        2011             $400,615,412
                                        2012             $666,695,781



                                       Page 34 of47
       Case
       Case1:19-cr-00016-JPJ-PMS
            1:19-cr-00016-JPJ-PMS Document
                                  Document33 Filed
                                              Filed04/09/19
                                                    04/09/19 Page
                                                             Page34
                                                                  34of
                                                                    of47
                                                                       47 Pageid#:
                                                                          Pageid#:142
                                                                                   36
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 116 of 211



                               2013             $887,469,559
                               2014             $843,047,500

 In or about the same years, Medicare and ·Medicaid payments for Suboxone Film were

 approximately as follows.:

                 Year             Medicare                      Medicaid
                 2010            $2,134,000 .                   $7,136,000
                 2011           $26,188,000                    $108,079,000
                 2012           $70,329,000                    $211,294,000
                 2013           $132,984,000                   $326,666,000
                 2014           $147,704,000                   $386,685,000

         146.   In or about September 2012, Company A stated that it would give "special

 recognition awards" of thousands of shares of Company A stock to about ten INDIVIOR

 executives and managers for the commercial success of Suboxone Film, saying it had "created a

 long-term sustainable business model for" INDIVIOR.
                   .                 .                                       .
        J47. On or about August 5, 2013, INDIVIOR's chief executive officer emailed

 Company A's chief executive officer and others, stating that Suboxone Film's share of the

 market had grown to 69.1 %, which was "almost enough to make you wonder when we will break
          .                                        .
 through the 70% share barrier?" Company A's chief executive officer replied-all, "I agree, our

 US team has done a fantastic job of defending our film share thus far."

         148.   On or about November 17, 2013, INDIVIOR's chief executive officer stated to an

 INDIVIOR manager that in switching physicians, pharmacists, health care bene_fit programs, and

 others to Suboxone Film, INDIVIOR had achieved "the best format conversion ever in the

 history of the industry."




                                          Page 35 o/47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                      Filed04/09/19
                                            04/09/19 Page
                                                     Page35
                                                          35of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:143
                                                                           37
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 117 of 211



                                         COUNT ONE
                     Conspiracy to Commit Mail, Wire, and Health Care Fraud

        The Grand Jury charges that:

        1. .    The Introduction to" this Indictment and the factual allegations of Counts Two

 through Twenty-eight are realleged and incorporated as if fully set forth herein.

        2. ·    Between in or about 2006 and the date of this Indictment, in the Western District

 ofVirgi!lia and elsewhere, INDIVIOR PLC, INDIVIOR INC (also known as Reckitt Benckiser

 Pharmaceuticals Inc.), and others known and unknown to the Grand Jury knowingly conspired to

 commit the following offenses:

                a.       Mail fraud, in violation of Title 18, United States Code, Section 1341, that

        is, having devised and intending to devise the scheme and artifice to defraud and to

        obtain money and property by· means of materially false and fraudulent pretenses,

        representations, and promises described _in the Introduction to this Indictment, ~nd for the

        purpose of executing such scheme. and artifice and attempting to do so, did knowingly

        cause to be delivered by the Postal Service and any private or commercial interstate

        carrier certain matters and.things according to the directions thereon;'

                b.       Wire fraud, in violation of Title 18, United States Code, Section 1343, that

        is, having devised and intending to devise the scheme and artifice to defraud and ~o

        obtain money and property by means of materially false and fraudulent pretenses,

       · representations, and promises described in the Introduction to this Indictment, and for the

        purpose of executing such sc~eme and a1tifice and attempting to do so, transmitted and

        cau~ed. to be transmitted by means of wire communication in interstate commerce

        writings, signals, and sounds;




                                Page 36 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page36
                                                           36of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:144
                                                                            38
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 118 of 211



                   c.      Health care fraud, in violation of Title 18, United States Code, Section

           1347, that is, knowingly and willfully executed and attempted to execute the scheme and

       \
           artifice
                 .
                    to defraud and to obtain by means of materially
                                                          .         false and fraudulent pretenses,
                                                                              \


           representations, and promises money and property owned by and under the custody and

           contr?l of Medicare, Med~caid, private insurance providers, and other health care benefit

           programs in connection with the delivery of and payment for health care benefits, items,

           and services, described in· the Introduction of this Indictment.

           3.      In furtherance of the conspiracy, and to effect its object, INDIVIOR PLC,

 INDIVIOR INC. (also known as Reckitt Benckiser Phannaceuticals Inc.), and others known and

 unknown to the Grand Jury 9ommitted the overt acts described in'the Introduction to this ·

 Indictment, and Counts Two through Twenty-eight of this Indictment.

           4.      All in violation ofTitle 18, United States Code, Section 1349.

                                              COUNTTWO
                                             Health. Care Fraud

           'f1:le Grand Jury charges that:

           1.      The Introduction to this Indictment and the factual allegations of Counts One and

 Three through Twenty~eight are realleged and incorporated as if fully set forth herein.

           2.     Between in or about 2006 and the date of this Indictment, in the Western District

 of Virginia·and elsewhere, INDIVIOR PLC and INDIVIOR INC (also known as Reckitt

 Benckiser Phannaceuticals Inc.), and others known and unknown to the Grand Jury, as principals

 and aiders and abettors, knowingly and willfully executed and attempted to execute a scheme

 and artifice to (I) defraud health care benefit programs    as defined in Title 18, United States
 Code, Section 24(b), including Medicaid, Medicare, other public health care programs, private

 insurance providers, and other health care benefit programs, and (2) obtain. by means of



                                Page 37 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page37
                                                           37of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:145
                                                                            39
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 119 of 211



 materially false an~ fraudulent pretenses> representations, and promises, money and property

 owned by and under the custody and control of said.health care benefit programs, in connection

 with the delivery of and payment _for health care benefits, items, and services.

           3.     It was the object of the scheme and artifice to fraudulently induce physicians to

 write p~escriptions for Suboxone Film, pharmacists to fill prescriptions for Suboxone Film, and

 health care benefit p~ograms· to provide coverage of prescriptions for Suboxone Film, and to

 cause:.

                  a.      Patients to.obtain Suboxone Film from pharmacies and others;

                  b.      Patients> phannacies, and others to submit claims for Suboxone Film to·

           health care benefit programs;

                  c.      Health care benefit programs to pay claims for Suboxone Film;

                  d.      Pharmacies and others to make payments to wholesalers, distributors, and

           others for Suboxone Film; and

                  e.      Wholesalers, distributors, and others to ·make payments to INDIVIOR .

           PLC and INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.) for

           sales of Suboxone Film made as a result of the scheme and artifice to defraud.

           4.    . In furtherance of the scheme and artifice, and to effect its objec~, INDIVIOR PLC,

 INDIVIOR INC. (also known as Reckitt Benckiser Phannaceuticals Inc.), and others known apd

 unknown to the Grand Jury, for the purpose ofcausing health care providers and others to

 prescribe and dispense Suboxone Film, and to recommend the prescribing and dispensing of

 Suboxone Film, did, and aided, abetted, counseled, commanded, induced, _and procured others to,

 make materially false and fraudulent statements and ~presentations, including the following:




                                Page 38 of 47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                              04/09/19 Page
                                                       Page38
                                                            38of
                                                              of47
                                                                 47 Pageid#:
                                                                    Pageid#:146
                                                                             40
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 120 of 211




              a.      Representing to physicians, phannacists, and other health care providers

      that Suboxone ~ii~ is safer and less susceptiqle to misuse, abuse, diversion, and

       accidental child exposure than other, similar drugs, and has other unsubstantiated effects

       such as weeding out drug seekers, making patients feel less like addicts, protecting

       physicians from being criminally prosecuted, and protecting office-based treaf:ment of

       opioid addiction/dependence from being banned;
                                                                                     .        .
              b.      Producing and disseminating printed marketing materials representing that

       Suboxone Film is safer and less susceptible to misuse, abuse, diversion, and accidental

       child exposure than other, similar drugs, containing misleading text, graphics, and charts;

              c.      Representing to government officials, employees, and agents

      ~dministering various _state Medicaid programs, and others, that Suboxone Film is safer

      and less susceptible to misuse, abuse, diversion, and accidental child exposure than other,

      .similar drugs, to cause such government officials, employees, and agents, and others to

       expand and maintain Medicaid coverage df Suboxone Film at substantial cost to the

      government and substantial profit to the defendants; and

              d.      Providing patient referrals, presentations, marketing materia~s, access to

       lunch and dinner events, and other benefits to physicians they knew ·were prescribing

       buprenorphine-containing drugs to more patients at a time than allowed. by federal law

       (i.e., the DATA), at daily doses higher than the maximum dose of any demonstrated

                                                                            a
      additional clinical advantage (i.e., 24 mgs of buprenorphine), and in careless and

      clinically unwarranted manner.

      5.      All in violation of Title 18, United States Code, Sections 2 and 1~47.




                                Page,39 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page39
                                                           39of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:147
                                                                            41
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 121 of 211




                               COUNTS THREE THROUGH SIX
                                       Mail Fraud

        The Grand Jury chfilges that:,

        1.      The Introduction and the factual allegations of Counts One through Two and

 Seven through Twenty-eight are realleged and incorporated as if fully set forth ~erein.

        2.      Between in or about 2006 and the date of this Indictment, in the Western District

 of Virginia ai:id elsewhere, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

 Pharmaceuticals· Inc.), and others known and unknown to the Grand Jury, :with the intent to

 defraud, devised and willfully participated in, with knowledge of its fraudulent nature, the

 scheme and artifice to defraud arid obtain money and property by materially false and fraudulent

 pretenses, representations, arid promises described in the Introduction and in the factual

 allegations of Counts One through Two and Seven through Twenty-eight of this Indictment.
                        .                                                                     .
        3.      On or about the date specified as to each count below, in the Western District of

 Virginia, for the purpose of executing and attempting to execute such scheme and artifice to

 defraud, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals

. Inc.), and others known and unknown to the Grand Jury caused to be delivered by mail and

 pdvate or commercial interstate carrier according to the direction thereon, the named matter and

 thing, namely, marketing visual aids containing mater~ally false and fraudulent representations

 that Suboxone Film is safer and·l_ess susceptible to misuse,. abuse, diversion, and. accidental child

 exposure than other, similar drugs, including misleading text, graphics, and charts, to an

 INDIVIOR sales representative in Roanoke, Virginia, who promoted Suboxone Film to

 physicians, pharmacists, and others in locations including Blacksburg, Cedar Bluff,

 Charlottesville, Christiansburg, Danville, Galax, Lynchburg, Roanoke, Salem, Staunton, Willis,

 and Wytheville, Virginia:



                                Page 40 o/47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page40
                                                           40of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:148
                                                                            42
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 122 of 211




                        COUNT                               DATE
                        THREE                               February 6, 2012
                        FOUR                                January 4, 2013
                        FIVE                                March 21, 2013
                        SIX                                 August 19, 2013

         4.      All in violation of Title 18, United States Code, Sections 2 and 1341.

                        COUNTS SEVEN THROUGH TWENTY-EIGHT
                                     Wire Fraud

         The Grand Jury charges that:

         1.     The Introduction and the factual allegations of Counts One through Six are

 realleged and incorporated as if fully set forth herein.

        2.      Between in or about 2006 and the date of this Indictment, in the Western District

 of Virginia and elsewhere, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

 Pharmaceuticals Inc.), and others known and unknown to the Grand Jury, with the intent to

 defraud, devised and willfully part~cipated in, with knowledge of its fraudulent nature, the

 scheme and artifice to defraud and obtain money and property by materially false and fraudulent

 pretenses, representations, and promise~ described in the Introduction and the factual allegations

 of Counts One through Six of this Indictment.

        3.      On or about the date specified as to each ~unt below, in the Western District of

 Virginia and elsewhere, for the purpose of executing and attempting to execute such scheme and

 artifice to defraud, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

 Phannaceuticals Inc.), arid others known and unknown to the Grand Jury, caused to be

 transmitted by wire communi~ation or radio communication in interstate and foreign commerce,

 writings, signs, signals, pictures, and sounds, namely, reports of clinical liaisons falsely and

 fraudulently representing to physicians, pharmacists, and other health care providers that

. Suboxone-Film is safer.and less susceptible to misuse, abuse, diversion, and accidental child


                                Page 41 of 47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                              04/09/19 Page
                                                       Page41
                                                            41of
                                                              of47
                                                                 47 Pageid#:
                                                                    Pageid#:149
                                                                             43
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 123 of 211



 exposure than other, similar drugs, transmitted from Florida and New Jersey to locations in the

. Western District of Virginia, and referrals of prospective patients to Doctor A, transmitted from

· .Pennsylvania to locations in the Western District of Virginia, as described below:

   COUNT                        DATE                   ITEM
  SEVEN                         April 3b, 2010         Referral to Doctor A
  EIGHT                         October 9, 2010        Activity Report with Model Safety Claims
  NINE                          October 24, 2010       Activity Report with Model Safety Claims
  TEN.                          November 29, 2010.     Activity Re})ort with Model Safety Claims
  ELEVEN                        June 1, 2011           Referral ·to Doctor A
  TWELVE                        July 8, 2011           Activity Report with Model Safety Claims
  THIRTEEN                      September 2, 2011      Referral to Doctor A
  FOURTEEN                      October 6, 2011        Referral to Doctor A ( 1 of 2 on this date)
  FIFTEEN                       October 6, 2011        Referral to Doctor A (2 of 2 on this date)
  SIXTEEN                       May 1, 2012            Referral to Doctor A
  SEVENTEEN                     April 12, 2013         Referral to Doctor A
  EIGHTEEN                      April 26, 2013 .       Referral to Doctor A
  NINETEEN                      December 13, 2013      Referral to Doctor A
  TWENTY                        November 3, 2014       Referral to Doctor A
  TWENTY-ONE                   .March 10, 2015         Referral to Doctor A
  TWENTY-TWO                    March 13, 2015         Referral to Doctor A
  TWENTY-THREE                  March 18, 2015         Referral to Doctor A
  TWENTY-FOUR                   April 27, 2015         Referral to Doctor A
  TWENTY-FIVE                   May 26, 2015           Referral to Doctor A ( I of 2 on this date)
  TWENTY-SIX                    May 26, 2015           Referral to Doctor A (2 of 2 on this date)
  TWENTY-SEVEN                  June 18, 2015          Referral to Doctor A
  TWENTY-EIGHT·                 July 8, 2015           Referral to Doctor A

         4.      All in violation of Title 18, United States Code, Sections 2 and 1343.

                                       NOTICE OF FORFEITURE

         1.      The Introduction and the factual allegations of Counts One through Twenty-Eight

 :or this Indictment are realleged and made part of this Notice. ·

         2.      Upon conviction of one or more of the. felony offenses alleged in this Indictment,

 INDIVIOR PLC and INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.)

 shall forfeit to the United States:




                                Page 42 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page42
                                                           42of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:150
                                                                            44
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 124 of 211



               a.         pursuant to 18 U.S.C. § 98I(a)(l)(C) and 28 U.S.C. § 2461(c), any

        property, real or personal, which constitutes, or is derived from proceeds traceable to a

        violation of any offense constituting "specified unlawful a~tivity" (as defined fn section

        1956(c)(7)), or a conspiracy to commit such offense; and

               b.         pursuant to 18 U.S.C. § 982(a)(7), property, real or personal. that

        constitutes, or is derived, directly or indirectly, from gross proceeds traceable to the

        commission of the offense.
                                                         .                                 ..
        3.     The property to be forfeited to the United States includes, but is not limited to, the

 following:

               a.         Monetary Judgment: Not less than $3,000,000,000 (three billion dollars)

        in United States currency and all interest and procyeds traceable thereto, in that such sum

        in aggregate was obtained directly or indirectly as a result of said offenses or is ·traceable

        to such property.

               b.         Business Entities {including all assets, inventory, and property related

      . thereto): lndivior Finance (2014) LLC; Indivior Finance SARL; Indivior Global

        Holdings Ltd (a/k/a RBP Global Holdings Limited); Indivior Inc. (a/k/a Reckitt

        Benckiser Pharmaceuticals Inc.); Indivior PLC; Indivior Solutions Inc. (a/k/a Reckitt

        Benckiser Pharmaceuticals Solutions Inc.); and Indivior US Holdings Inc. (f/k/a RBP US

        Holdings Inc.).
                                                         \
               C.         Bank Accounts, all funds. received and on deposit as set forth below:

                            Bank                        Account Name               Accoµnt#
                                                 lndivior Inc. (a/k/a Reckitt
                                                 Benckiser Pharmaceuticals
        (1) Bank of America                      Inc.)
        (2) JP Morgan Chase                      Indivior Inc.
      . (3) JP Morgan Chase                      Indivior Inc.


                                Page 43 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page43
                                                           43of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:151
                                                                            45
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 125 of 211




       4) JP Morgan Chase                   Indivior Inc.
                                            Indivior Solutions Inc. (a/k/a
                                            Reckitt Benckiser
                                                                              -
      (5) JP Morgan Chase
                                            Phannaceuticals Solutions
                                            Inc.)
                                            Reckitt Benckiser
                                            Pharmaceuticals Inc. -
                                                                              -
       6    JP Morgan Chase
                                            Catalyst IASO CGLIC as
                                            ADMIN - BRISA Account
                                            Reckitt Benckiser
                                            Pharmaceuticals Inc. -
                                                                              - ·
       7) JP Morgan Chase
          JP Morgan Chase (Great
       8 Britain)
          JP Morgan Chase (Great
                                            Catalyst /ASO CGLIC as
                                            ADMIN - ERJSA Account

                                            Indivior PLC
                                                                             --
      (9) Britain)                          lndivior PLC
          JP Morgan Chase (Great            Reckitt Benckiser J?harin
          Britain)                          Inc.
          Wells Fargo                       Indivior Inc.
          Institutional Cash Distributors
           ICD), LLC                        Indivior PLC

              d.     Trademarks:

                                    Serial No., Registration No.
                                (1) 86779039

                                (2) 86779033

                                (3)' 86779029.

                                (4) 86779026

                                (5) 79151424,4718643


              e.     Patents:

             Patent
                                                    Patent Title
             Number
      (I)    8,475,832    Sublingual and buccal film compositions




                                Page 44 q/47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page44
                                                           44of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:152
                                                                            46
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 126 of 211



                              Medicinal compositions comprising buprenorphine and
               8,497,280
        (2)                   nalmefene

        (3)    8,697,718      Pack of medicinal tablets

                              Medicinal compositions comprising buprenorphine and
               8,912,21 _l
        (4)                   naltrexone

        (5)    8,921,387      Injectable flowable composition comprising buprenorphine

       (6)     8,975,270      Injectable flowable composition comprising buprenorphine

        (7)   9,101,625      · Buprenorphine-wafer for drug substitution therapy

       (8)     9,180,197      Sustained delivery formulations of risperidone compounds

       (9)    9,186,413       Sustained delivery formulations   of risperidone compowids
      (10)    9,272,044       Injectable flowable composition buprenorphine

      ( 11)   9,370,512       Buprehorphine-_wafer for drug substitution therapy


        4.      If any of the above-_described forfeitable property, as a result of any act or

 omission of the defendant, cannot be located upon the exercise of due diligence; has been

· transferred or sold to or deposited with a third person; has been placed beyond the jurisdiction of .

 the Court; has been substantially diminished in value; or has been commingled with other

 property which cannot be subdivided without difficulty; it is the intent of the United States to

.seek forfeiture of any other property of the defendant up to the value of the above d~scribed

 forfeitable property pursuant to 21 U.S.C. § ~53(p), including the assets described above, and

 including but not limited to the following assets:

                a.       Accounts Receivable, all amounts due from the following entities:

                               (~) Amerisource Bergen
                               (2) Burlington Drug

                               (3) Cardinal Health
                               (4) Dakota Drug Inc

                               (5) Dixon Shane LLC



                                Page 45 of47.
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                            04/09/19 Page
                                                     Page45
                                                          45of
                                                            of47
                                                               47 Pageid#:
                                                                  Pageid#:153
                                                                           47
       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 127 of 211



                       (6) Harvard Drug Group

                       (7) HD Smith

                           Integrated Commercialization
                       (8) Solutions

                       (9) JMSmith
                      (10) Luis Garraton

                      (11) McKesson

                      (12) Morris Dickson

                      (13) MWI Vet Supply

                      (14) NC ·Mutual Drug Company

                      (15) Rochester Drug

                      (16) Valley Wholesale

                      (17) Value
                           .
                                 Drug
                                  .
                                      Company




                                Page 46 of47
Case
Case1:19-cr-00016-JPJ-PMS
     1:19-cr-00016-JPJ-PMS Document
                           Document33 Filed
                                       Filed04/09/19
                                             04/09/19 Page
                                                      Page46
                                                           46of
                                                             of47
                                                                47 Pageid#:
                                                                   Pageid#:154
                                                                            48
            Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 128 of 211




     A TRUE BILL, this   t/f"'            ll+-?r~r_r____, 2019.
                                 day of _ _




                                                    /~/Grand jury Foreperson




 J.~UB~
fTFirst Assistant United States.Attorney
   Attorney for the United States, Acting Under Authority Conferred by 28 U .S.C. § 515

     JAMES M. BURNHAM
     Deputy Assistant Attorney General
     Civil Division
     Department of Justice

     GUSTAV W. EYLER
     Acting Director
     Consumer Protection Branch
     Department of Justice




    Case
    Case1:19-cr-00016-JPJ-PMS
         1:19-cr-00016-JPJ-PMS Document
                                    Page3347Filed
                               Document      of4704/09/19
                                            Filed 04/09/19 Page
                                                           Page47
                                                                47of
                                                                  of47
                                                                     47 Pageid#:
                                                                        Pageid#:155
                                                                                 49
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 129 of 211




               EXHIBIT 2
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 130 of 211

                                                                          CLERK'S OFFICE U.S. DISTRICT COURT
                                                                                   AT ABINGDON, VA       ·
                                                                                        FILED
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA                                AUG 14 2019
                                      ABINGDON
                                                                                   BY:
  UNITED STATES OF AMERICA                         )                                       p
                                                   )
         v.                                        )     CaseNo.    1: ,q~WlW
                                                   )
  INDIVIOR INC. (a/k/a Reckitt Benckiser           )     Violations:
     Pharmaceuticals Inc.) and                     )     18 u.s.c. §§ 2, 1341, 1343, 1347, 1349
  INDIVIOR PLC                                     )

                                 SUPERSEDING INDICTMENT

                                            OVERVIEW

         The Grand Jury charges that:

         1.      Suboxone Film is an opioid drug used in the treatment of opioid
                                                          !


  addiction/dependence. Indivior sells Suboxone Film throughout the United States. Beginning in

  or about 2010, lndivior executed an illicit nationwide scheme to increase prescriptions of

  Suboxone Film. In particular, lndivior illegally obtained billions of dollars in revenue from

  Suboxone Film prescriptions by deceiving health care providers and health care benefit programs

  into believing that Suboxone Film is safer and less susceptible to diversion and abuse than other,

  similar drugs. lndivior further sought to boost its profits from Suboxone Film by establishing a

 telephone program for patients to call to be connected with a doctor for opioid

  addiction/dependence treatment, which lndivior used to connect patients to doctors lndivior

 knew were prescribing Suboxone and/or other opioids in a careless and clinically unwarranted

 manner. Indivior's fraudulent scheme lasted for years and hindered patients'~ health care

 providers', and health care benefit programs' accurate assessments regarding opioid-addiction

 treatment in order to increase the company's profits.




                                 Page 1 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 1 of 46 Pageid#: 726
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 131 of 211




                                         INTRODUCTION

         The Grand Jury charges that at times material to this Indictment:

                                          DEFENDANTS

         2.      INDIVIOR INC. (hereinafter "INDIVIOR") was a Delaware corporation

  headquartered in Richmond, Virginia, that marketed and distributed prescription drugs

  containing buprenorphine, an opioid controlled substance, under brand names including

  Suboxone and Subutex. Until on or about December 23, 2014, INDIVIOR was a wholly owned

  subsidiary of Company A, and ,was known as Reckitt Benckiser Pharmaceuticals Inc.

         3.      INDIVIOR PLC was an English public limited company headquartered in Slough,

  England, United Kingdom, that owned, controlled, managed, and operated INDIVIOR after on

  or about December 23, 2014.

                            HEALTH CARE BENEFIT PROGRAMS

         4.      Medicare was a health care benefit program under Title 18, United States Code,

  Section 24(b) that provided basic medical coverage to individuals age 65 or older and to certain

  disabled persons. The United States Department of Health and Human Services, through the

  Centers for Medicare and Medicaid Services ("CMS"), administered Medicare through

  contractors. Medicare Part D paid for certain prescription drugs for Medicare beneficiaries.

         5.      Medicaid was a health care benefit program under Title 18, United States Code,

  Section 24(b) that was administered by agencies of the various states to provide health care

  benefits and services to those who qualified. Medicaid was funded jointly by the states and by

  CMS and paid for certain prescription drugs for Medicaid beneficiaries.




                                 Page 2 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 2 of 46 Pageid#: 727
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 132 of 211




         6.      Other public health care programs and private health care insurance providers

 . were health care benefit programs under Title 18, United States Code, Section 24(b) that paid for

  certain prescription drugs for their beneficiaries.

                                        LEGAL AUTHORITY

         7.      The Federal Food, Drug, and Cosmetic Act ("FDCA"), Title 21, United States

  Code, Sections 301, et seq., provided that no drug could be marketed in interstate commerce

  unless it had been approved by the Food and Drug Administration ("FDA").

          8.     The Orphan Drug Act ("ODA"), Title 21, United States Code, Sections 360aa, et

  seq., provided that the FDA could designate a drug as an "orphan drug," and upon approving the

  drug, would not approve another drug for the same disease or condition for seven years.

         9.      The Drug Price Competition and Patent Term Restoration Act ("Hatch-Waxman

  Act"), Title 21, United States Code, Section 355G), provided that the FDA could approve generic

  drugs without requiring all of the clinical testing required for new drugs.

         10.     The Drug Addiction Treatment Act ("DATA"), Title 21, United States Code,

  Section 823(g), authorized registered health care providers to prescribe certain opioid drugs in

  Schedules III, IV, or V of the Controlled Substances Act ("CSA"), Title 21, United States Code,

  Section 801, et. seq., for the treatment of opioid addiction/dependence outside a treatment clinic.

  The DATA limited the maximum number of patients a provider could so treat at any one time.

  Through in or about July 2016, the maximum limit for any one provider was 100 patients at a

 time. In or about August 2016, the maximum limit was raised to 275 patients at a time.

         11.     Title 21, Code of Federal Regulations, Part 1306.04, stated that a prescription for

 a controlled substance was effective only if issued for a legitimate medical purpose by a

 practitioner acting in the usual course of his or her professional practice.




                                 Page 3 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 3 of 46 Pageid#: 728
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 133 of 211




                        SUBOXONETABLETANDSUijUTEXTABLET

         12.     Opioid addiction/dependence was and is an epidemic. Some individuals seeking

  to recover from opioid addiction/dependence continued taking opioids under medical

  supervision, to avoid or reduce withdrawal symptoms while they sought to recover. The only

  opioid approved for use in such treatment outside a treatment clinic (i.e., that a patient could take

  home) was buprenorphine, a Schedule III controlled substance under the CSA. 1

         13.     On or about October 8, 2002, INDIVIOR received FDA approval of the first

  buprenorphine-containing drugs for use in the treatment of opioid addiction/dependence:

  Suboxone Sublingual Tablet ("Suboxone Tablet") and Subutex Sublingual Tablet ("Subutex

  Tablet"). The FDA designated both as orphan drugs, meaning the FDA committed not to

  approve any competitor drug for seven years (the "exclusivity period").

         14.     Suboxone Tablet contained buprenorphine and another substance, naloxone.

  Suboxone Tablet was intended to be taken by placement under the tongue until dissolved. The

  naloxone generally was not active when taken under the tongue as intended, but could precipitate

  withdrawal if the drug were taken in other ways (e.g., injected). Daily doses of Suboxone Tablet

  containing more than 24 milligrams ("mgs") ofbuprenorphine were not shown to provide any

  clinical advantage over lower doses. Pharmacies typically dispensed Suboxone Tablet in bottles

 · with child-resistant caps. Before in or about 2013, another subsidiary of Company A

  manufactured Suboxone Tablet in Hull, England, United Kingdom, and INDIVIOR marketed
                                                                                                          j

  and distributed it throughout the United States.




  1
   Buprenorphine is an opioid partial agonist with a morphine milligram equivalent conversion
  factor ("MME-CF") 20 times higher than oxycodone.


                                 Page 4 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 4 of 46 Pageid#: 729
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 134 of 211




          15.    Subutex Tablet was similar to Suboxone Tablet, but did not include naloxone. It

  was intended for certain patient populations, such as patients hypersensitive to naloxone.

  Pharmacies typically dispensed Subutex Tablet in bottles with child-resistant caps. Before in or

  about 2011, another subsidiary of Company A manufactured Subutex Tablet in Hull, England,

  United Kingdom, and INDIVIOR distributed it throughout the United States.

                     SUBOXONE FILM AND THE PLAN TO MARKET IT

          16.    By in or about 2007, INDIVIOR's and Company A's annual revenue from sales

  of Suboxone Tablet and Subutex Tablet had grown to more than $260 million, but they forecast

  they would lose most of that revenue to competitor drugs, particularly generic versions of

  Suboxone Tablet, after the exclusivity period ended on October. 8, 2009.

          17.    Between in or about December 2006 and March 2007, INDIVIOR and Company

  A began developing a new buprenorphine-containing drug for use in the treatment of opioid

  addiction/dependence: Suboxone Sublingual Film ("Suboxone Film"). They believed Suboxone

  Film would be protected by patents. They planned to promote Suboxone Film by claiming it was

  safer than alternative drugs such as tablets, though there were no scientific studies to establish

  that claim.

          18.    Additionally, between in or about December 2006-and March 2007, INDIVIOR,

  Company A, and others discussed ways to delay FDA approval of generic versions of Suboxone

  Tablet by discontinuing Suboxone Tablet under the pretext of a safety concern, thereby

  triggering FDA safety-related processes that could take as long as a year. They wrote, "We

  could tie up generic for 1 year .... When we file for film and withdraw tablet [the FDA] is

  precluded from approving another tablet until they have made a determination in response to a

  petition from generic company to determine that product was not withdrawn for safety or




                                 Page 5 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 5 of 46 Pageid#: 730
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 135 of 211




  efficacy;" a "negative safety issue" could "prevent approval of generic;" "We need to think

  creatively about a safety story;" "we probably also need to think very negatively about [tablets]

  and identify aspects that could be unsafe;" "We cannot prevent generics ... We can delay;" and

  a timeline for how long generics could be delayed.

         19.     On or about October 20, 2008, INDIVIOR submitted a new drug application

  ("NDA") for Suboxone Film to the FDA. (INDIVIOR did not seek approval of a film version of

  Subutex.)

         20.     Like Suboxone Tablet, Suboxone Film contained buprenorphine and naloxone,

  was intended to be taken by placement under the tongue until dissolved, and daily doses

  containing more than 24 mgs of buprenorphine were not shown to provide any clinical advantage

  over lower doses. However, Suboxone Film differed from Suboxone Tablet in that it had a thin

  form; stuck to the tongue/mouth; dissolved more rapidly; potentially had higher bioavailability at

  certain doses; was formulated to taste better; and typically was dispensed by pharmacies in

  individually wrapped,,child-resistant foil pouches each bearing a serial number.

         21.     Between in or about May 2009 and August 2010, while awaiting FDA approval of

  Suboxope Film, INDIVIOR managers drafted marketing plans for the drug. The draft plans

  listed "Key Success Drivers" for Suboxone Film such as "Driving physician prescriptions for

  Suboxone film," "Driving formulary support for Suboxone film through payors," and "Driving

  patient Suboxone film trial," and included the messages that Suboxone Film was "a more

  responsible medication from a public health perspective," was a "less divertible/abusable

  formulation," and had a "lower risk of child exposure," and that generic drugs would 'jeopardize

  the entire disease space," though there were no scientific studies to establish these claims. The

  draft plans noted that public health care benefit programs such as Medicare, Medicaid, and the




                                 Page 6 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 6 of 46 Pageid#: 731
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 136 of 211




  Veterans Administration paid for 27% of all Suboxone Tablet and Subutex Tablet prescribed,

  while private health care benefit programs paid for 55%.

         22.     On or about June 9, 2009, INDIVIOR's medical director told fellow INDIVIOR

  medical personnel, "We need to develop a story about childhood exposures to set the stage for

  switching patients to" Suboxone Film.

         23.     Op or about August 21, 2009, the FDA declined to approve INDIVIOR's NDA

  for Suboxone Film because it did not contain an adequate risk evaluation and mitigation strategy

  ("REMS") to address the FDA's concerns about misuse, abuse, and accidental overdose.

         24.     On or about October 5, 2009, INDIVIOR sent a letter to the FDA, asking whether

  the FDA agreed that Suboxone Film's packaging would protect against diversion (e.g., illegal

  selling, sharing, and smuggling of Suboxone) and accidental child exposure (i.e., children taking

  Suboxone by accident). The FDA did not immediately respond. INDIVIOR executives and

  others internally discussed that the FDA could disagree, for reasons including that it was not

  clear how physicians would use the serial numbers on Suboxone Film packages to deter

  diversion, and "there is an incremental risk of the film since once a child ingests the film it will

  be nearly impossible to remove vs. tablets."

         25.     On or about November 24, 2009, INDIVIOR resubmitted its NDA for Suboxone .

  Film to the FDA, including a REMS.

         26.     On or about January 22, 2010, INDIVIOR's chief executive officer told Company

  A executives, "Our immediate focus is to get the FDA approval for [Suboxone Film] asap to

  switch the business ahead of the generic."




                                 Page 7 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 7 of 46 Pageid#: 732
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 137 of 211




          27.     On or about March 29, 2010, the FDA responded to INDIVIOR's October 5, 2009

  letter that sought the FDA's agreement that Suboxone Film's packaging would protect against

  diversion and accidental child exposure, stating:

                  The Agency will not comment on whether the serial numbers [on
                  Suboxone Film's packaging] would lead to a decrease in diversion
                  of a drug product, because drug diversion issues are regulated by
                  DEA.

                                                   ***
                  No, we do not agree that the packaging for [Suboxone Film]
                  provides meaningful incremental protection against pediatric
                  exposure. Although the foil pouches fulfill the child resistant
                  effectiveness standards and the foil pouch bears warning
                  statements alerting patients to keep out of reach of children, no
                  data were provided to support that these measures will encourage
                  patients to store [Suboxone Film] in a manner which prevents
                  accidental pediatric ingestion. Because patients are known to
                  divide tablets, it may be expected that patients will remove films
                  from the package and have partial doses that are neither in the
                  child-resistant pouch nor in a child-resistant medication bottle.
                  Furthermore, because the film cannot be spit out (unlike a tablet) it
                  is possible that a child who obtains access to even one dose might
                  be more adversely affected than a child who obtains access to a
                  single tablet.

          28.     INDIVIOR executives, managers, and personnel understood from the FDA's

  response that they lacked substantiation to inform health care providers that Suboxone Film was

  safer than alternative drugs such as tablets. INDIVIOR executives and managers wrote to each

  other, "The FDA has stated that we have no proof that patients will not take the film out of the

  [pouch] and cut it into multiple doses. Thus not reducing potential exposure . . . . Even then the

  FDA points out that the film may not be swallowed thus making more buprenorphine available;"

  that the FD A's response could "be a bigger issue as it may imply the overall risk/benefit is not

  favorable for our film (vs tablet);" and, "It looks like they are trying to deny us the ability to

  make a claim on additional paediatric safety of the film." With regard to misuse, abuse, and



                                 Page 8of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 8 of 46 Pageid#: 733
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 138 of 211




  diversion, INDIVIOR executives, managers, and personnel knew that Suboxone Film's thin form

  potentially could make it easier to conceal, and thus more susceptible to smuggling than tablets;

  its individual packaging could make it more portable, including for reselling and sharing; and the

  serial numbers on the pouches were not electronically tracked and not shown to deter diversion.

  With regard to accidental child exposure, they knew that Suboxone Film had attributes that

  potentially could make it more dangerous to children, including that it stuck and could not easily

  be spit out if accidentally taken by a child; dissolved more rapidly, leaving less time to remove it

  from a child's mouth before absorption; had potentially higher bioavailability at certain doses,

  potentially increasing the severity of an incident; was formulated to taste better, potentially

  reducing the likelihood that a child would seek to remove it; and could not easily be re-secured

  in its original packaging, which, unlike a bottle with a child-resistant cap, was not designed to be

  re-closed.

         29.     On or about August 30, 2010, the FDA approved Suboxone Film, including the

  REMS and prescribing information for the drug. None of these materials stated that Suboxone

  Film was safer than alternative drugs such as tablets, or reduced the risk of misuse, abuse,

  diversion, or accidental child exposure. Nevertheless, INDIVIOR's chief executive officer told

  Company A executives including its chief executive officer and chief financial officer, "We will

  be making the most of every minute between now and generic approval to convert our tablet

  business to film,'' including a "Full Blitz campaign for salesforce through Thanksgiving." For

  the full blitz campaign, INDIVIOR salespeople planned to raise "diversion and misuse and

  pediatric safety" in sales presentations to physicians, even though there were no scientific studies

  to establish that Suboxone Film was safer with regard to diversion, misuse, or pediatric safety.




                                 Page 9of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 9 of 46 Pageid#: 734
             Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 139 of 211




             30.     Suboxone Film was manufactured by another subsidiary of Company A in Hull,

      England, United Kingdom, and a third party in Portage, Indiana. INDIVIOR marketed and

      distributed it throughout the United States.

                             THE SCHEME AND ARTIFICE TO DEFRAUD

             31.     Between in or about 2006 and the date of this Indictment, INDIVIOR PLC,

      INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,

      employees, and agents did devise and intend to devise a scheme and artifice to defraud and to

      obtain money and property from health care benefit programs by means of materially false and

      fraudulent pretenses, representations, and promises, by (A) making materially false and

      fraudulent statements and representations to health care providers to induce them to prescribe,

      dispense, and recommend Suboxone Film; (B) preparing and causing to be prepared, and

      shipping and causing to be shipped, materially false and fraudulent marketing materials

      promoting Suboxone Film; (C) making materially false and fraudulent statements and

j     representations to and relating to state Medicaid administrators and others to promote Suboxone

      Film; and (D) marketing Suboxone Film to health care providers to be prescribed and dispensed

      in a careless and clinically unwarranted manner.

      A.     MATERIALLY FALSE AND FRAUDULENT STATEMENTS AND
             REPRESENTATIONS TO HEALTH CARE PROVIDERS

             32.     Between in or about 2006 and the date of this Indictment, INDIVIOR PLC,

      INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,

      employees, and agents made, and caused to be made, materially false and fraudulent statements

      and representations to health care providers to induce them to prescribe and dispense Suboxone

      Film, and recommend the prescribing and dispensing of Suboxone Film.




                                     Page 10 of 46
    Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 10 of 46 Pageid#: 735
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 140 of 211




         33.     On or about September 2, 2010 (about three days after Suboxone Film received

  FDA approval), Company A's chief executive officer emailed approximately 20 INDIVIOR

  executives and managers, including INDIVIOR's chief executive officer and marketing

  personnel, stating that Suboxone Film was "safer," and encouraging them to "convert [patients]

  from tablets to films, thereby protecting our Net Revenues in the USA."

         34.     On or about September 6, 2010 (about a week after Suboxone Film received FDA

  approval), an INDIVIOR national sales supervisor emailed approximately 50 INDIVIOR

  salespeople, encouraging them to tell physicians that Suboxone Film was "safer because of the

  packaging."

         35.     On or about October 17, 2010, INDIVIOR's chief executive officer told
                                                                              )




  INDIVIOR personnel to revise the performance appraisals and incentive programs for

  salespeople to reward "film sales only." He stated that INDIVIOR's salespeople had "every

  possible resource to enable them to generate demand for a scheduled narcotic that is being given

  away for free to an addicted population," and those without "adequate film sales" may be fired.

  Thereafter, INDIVIOR revised the performance appraisals and incentive programs to be based

  primarily on the percentage of Suboxone Film compared to tablet sales in the salesperson's

  territory (sometimes called the "film market share" or "film share").

         36.     On or about October 25, 2010, INDIVIOR sales supervisors discussed baseless

  "dialogue points" that INDIVIOR salespeople were using to highlight Suboxone Film's

  "advantages" to physicians and pharmacists, which included "Reduced misuse/diversion" and

  "Public safety- reduced pediatric exposure." On or about November 3, 2010, an INDIVIOR

  sales supervisor emailed the dialogue points to INDIVIOR's chief executive officer.




                                 Page 11 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 11 of 46 Pageid#: 736
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 141 of 211




          37.    In or about December 2010, INDIVIOR's vice president for clinical affairs met

  with physicians in California and elsewhere, and in the presence of INDIVIOR salespeople,

  materially falsely and fraudulently stated to the physicians that Suboxone "Film addresses child

  safety and abuse and diversion" and was a "safer product."

          38.    On or about February 14, 2011, an INDIVIOR national sales supervisor instructed

  a regional sales supervisor in Michigan and a sales representative in Ohio to:

                 not be afraid to let the physician know very clearly what you
                 believe. If you believe that Suboxone Sub lingual Film will lower
                 pediatric expo~ure, or lower diversion and misuse let them know.
                 You are the expert and because of all you have done, the
                 relationships you have built, they will be receptive to what you
                 believe.

          39.    On or about March 11, 2011, Company A's chief executive officer materially

  falsely and fraudulently stated in Company A's public 2010 annual report that Suboxone Film

  was "better from a child safety point of view, mak[ing] it more attractive for doctors to

  prescribe."

         40.     On or about April 13, 2011, INDIVIOR's chief executive officer materially

  falsely and fraudulently stated in a corporate newsletter that Suboxone Film "has the potential for

  greater child safety."

         41.     In or about July 2012, at a Company A investor presentation, in the presence of

  Company A's chief executive officer, INDIVIOR's chief executive officer materially falsely and

  fraudulently stated that Suboxone Film was "less divertable and abusable."

         42.     On or about the specified dates, in or around the specified states, INDIVIOR: sales

  representatives reported to their supervisors and their fellow sales representatives to use as

  models for promoting Suboxone Film, the below-described statements and representations made

  to physicians, pharmacists, and other health care providers to materially falsely and fraudulently



                                 Page 12 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 12 of 46 Pageid#: 737
                 Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 142 of 211




       induce them to prescribe and dispense Suboxone Film, and recommend the prescribing and

       dispen;ing of Suboxone Film: 2

Par.   Date            State Report
43     9/1/2010        NY    INDIVIOR sales representative told physicians that Suboxone Film "offers
                             increased protection against misuse/abuse/diversion and pediatric exposure. Due
                             to this, and the fact that patients will be able to get the film at no cost, they have all
                             stated that they will prescribe the Film when it is available. . . . Most pharmacists
                             have also been impressed with the new formulation and the steps the company has
                             taken to decrease diversion and pediatric exposure"
44     9/10/2010       NC    INDIVIOR sales representative told a physician that Suboxone Film "offers
                             greater protection against pediatric exposure & misuse/diversion"
45     9/30/2010       SC    INDIVIOR sales representative met with a physician and "[d]iscussed pediatric
                             exposure & tablet diversion as reasons for MD to insist that pts switch from tablet
                             to film",
46     12/16/2010      MI    INDIVIOR sales representatives told physicians that Suboxone Film is the "safest
                             choice;" has "less chance of inadvertent use by kids," can "protect the
                             community;" and can "protect office-based treatment" from being banned
47     12/21/2010      CA    INDIVIOR sal:es representative told physicians that Suboxone Film "is a better
                             safer medication" and "it would be unethical or inappropriate for us to promote the
                             tablet now that we have a better, safer product"
48     12/22/2010      MI    INDIVIOR-paid speaker told physicians that her "big plus for the Film was the
                             packaging and therefore making it a safer product for the community"
49     12/22/2010      TN    INDIVIOR sales representative told physicians that during the holiday season,
                             Suboxone Film gives patients "added comfolj: in knowing their medication is safer
                             to have in the home as family and friends with small children will be visiting
                             more"
50     1/6/2011        MI    INDIVIOR sales representative met with a physician who was "in the category of
                             trying out the film but not yet sold on it," and stated that "it's important [for the
                             physician] as a physician and mom to convert patients to the Film. The fact that
                             film helps to protect [office-based opioid treatment] and reduces pediatric
                             exposure appeared hard to ignore for the doctor. Hopefully that message will have
                             a louder voice in her head than the patients telling her they are 'happy' with the
                             Tablet"
51     1/11/2011       CA    INDIVIOR sales representative told physician and pharmacists that Suboxone
                             Film is a "safer product vs tablet"
52     2/3/2011        IN    INDIVIOR sales representative told a physician that patients who request tablets
                             do so "in order to divert them .. [The physician] said that he may have become a bit
                             too trusting in his several years oftreat[ing] patients. We spoke about how the
                             Film can 'weed out' those patients truly not committed to recovery. He promised
                             to convert ALL patients to Film"
53     2/3/2011        UT    Physicians told an INDIVIOR sales representative that patients were "complaining
                             about the Film and asking to be put back on the tablet." INDIVIOR sales

       2
           These are illustrative examples, not an exhaustive list.


                                      Page 13 of 46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 13 of 46 Pageid#: 738
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 143 of 211




                        representative responded by discussing "misuse and abuse of Suboxone tablets and
                        how the Film is the better, safer choice. I know that we will have more followup
                        in this office, due to these doctors' new awareness of what is really happening
                        when some ask to be switched back to the tablet"
54     2/9/2011    TX   INDIVIOR sales representative told physicians "that many other doctors are going
                        'film only' because they want to provide the best quality care to their patients with
                        the most efficacious, safest, and cost saving treatment and it has influenced several
                        of them and they then have been interested in how others are doing this, how
                        patients are responding, etc. I believe it makes them feel more confident to know
                        that others are doing this and it also makes them want to do the same to keep up
                        with 'quality care' physicians"
55     3/2/2011    TX   INDIVIOR sales representative told physicians that Suboxone Film is "newer,
                        easier, quicker and most importantly safer for the patients and their families, the
                        physicians and community"
56     3/2/2011    IN   INDIVIOR sales representative met with a pharmacist and "had a candid
                        discussion as to why some patients want so badly to stay on the tablet even at a
                        higher price to them (diversion). [The pharmacist] is going to 'hammer away' at
                        [doctors who prescribed tablets] to get these patients on Film"                 J

57     4/13/2011   IL   INDIVIOR sales representative told a physician and a pharmacist about "some of
                        the biogs I have read and about the reported child death. This seemed to really
                        impact them, and [the physician] said he has had some concern about a few
                        patients in the past. We discussed that while the film cannot stop misuse and
                        diversion, it can help prevent it, and our hope is to decrease the misuse and
                        diversion, as well as the number of pediatric exposures. The pharmacist in the
                        building also attended the [presentation] and everyone agreed that if a patient
                        came ro the pharmacy with a prescription for the tablet, the pharmacist would call
                        back the office to see if it could be switched to film"
58     4/14/2011   CA   INDIVIOR sales representative told a physician that Suboxone Film is "safer,
                        better, and cheaper than the pills. What reason do you have not to convert all of
                        your patients to the film? She could not give a reason. She said she will switch
                        her patients"
59     5/10/2011   CA   INDIVIOR sales representative told a physician that she would not help the
                        physician enroll in a patient-referral program "unless I knew those patients seeking
                        treatment would get a Comprehensive approach that includes the Safest
                        Medication on the Market for Opioid Dependency which is the Film"
60     5/26/2011   UT   INDIVIOR sales representative told physicians that Suboxone Film is "safer to
                        have around their family members"
61     6/8/2011    VA   INDIVIOR sales representative told physicians that one doctor in the area
                        "converted all patients to Film and no longer give[ s] a choice [between tablets and
                        film] due to rampant diversion of the tablet in the area, which borders Virginia,
                        Kentucky and Tennessee. This has been a great win arid is something that I've
                        been able to tell all my other docs who have converted most of their patients but
                        not all"
62     7/7/2011    NC   INDIVIOR sales representative met with a physician who was "still giving [some]
                        patients the choice between the Suboxone Film and tablet .... I strongly
                        encouraged [the physician] to protect herself, her practice and her medical license


                                      Page 14 of 46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 14 of 46 Pageid#: 739
             Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 144 of 211




                         by prescribing Suboxone film to ALL of her patients. I said, 'I don't want any of
                         my physicians to find themselves on a witness stand defending their decision for
                         prescribing Suboxone tablets which caused the death of a child.' Hopefully that
                         statement convinced [the physician] to adopt a fail first policy on the Suboxone
                         film"
63     7/7/2011     OR                                           a
                         INDIVIOR sales representative asked physician what was "holding [him] back
                         from the patient-preferred Film?" The physician stated that his "tablet patients are
                         doing well and are afraid of changing when they are doing well." The INDIVIOR
                         sales representative then "talked about Tablet exposures to children and how [the
                         physician] can be tneir safety net by prescribing the Film rather than the Tablets
                     /
                         which he agreed with"
64     7/7/2011     CA   INDIVIOR sales representative was "working diligently with [a physician] in
                         order to get him to transition his considerable amount of tablet patients to the
                         Film. I am making progress with him. He's been reluctant and has allowed his
                         patients the choice [between tablets and film]. I believe I've instilled in him the
                         importance of protecting public safety and [office-based opioid treatment], and
                         how, by prescribing the Film, he will help to make that happen"
65     7/18/2011    PA   INDIVIOR sales representative "had an excellent conversation with [physicians]
                         around more of the reasons why [they] might want to move more of their patients
                         off of tablets and onto the Film. They agreed it was a safer option and are proud
                         they are doing their part to protect our community"
66     7/21/2011    DE   INDIVIOR sales representative met with physicians and pharmacists, "capitalizing
                         on the Public Health Message and the importance of providing patients with a
                         safer option in the film"
67     7/21/2011    PA   INDIVIOR sales representative told physicians, "You get the same clinical
                         efficacy [with Suboxone Film] as you get with tablets, possibly greater compliance
                         with improved taste and dissolve time, safety is improved within the public and
                         the home, and most patients get the Film for virtually free with the Savings
                         program. Why take the chance?"
68     9/2/2011     MD   INDIVIOR-paid speaker told physicians that Suboxone Film was "preventing
                         pediatric death in graphic terms"
69     10/26/2011   1N   INDIVIOR sales representative "led physicians to the internet so that they may see
                         how their decisions to prescribe any tablet over [Suboxone Film] may have a
                         negative impact on the community. There are current articles that [the tablet] kills
                         children all over the internet and this helps them to see the reasons to prescribe
                         [Suboxone Film] over the tablets. . . . One of my doctors ... still has not
                         converted all of his patients to [Suboxone Film]. He was able to visit the internet
                         article to see how [Suboxone Film] cou,d put safe guards in the community as well
                         as in his practice. Once he saw this information he committed to write all of the
                         [tablet] patients [Suboxone Film]. From the look on his face [he] was really         :

                         concerned about the safety of his patients"
70     11/11/2011   VA   INDIVIOR sales representative made the following presentations to physicians:
                         "The physicians agree that we all have an obligation to protect the public health. I
                         have each physician [say] if they agree that it starts with THEM, the prescriber?
                         They do agree. Then WHY would you not prescribe the SAFEST medication
                         available? Is it worth the risk of pediatric exposure? Is it worth the risk of abuse


                                      Page 15 of 46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 15 of 46 Pageid#: 740
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 145 of 211




                           and diversion? Is it worth the risk of ending office based treatment? It starts with
                           YOU, DOCTOR! Unfortunately, it does NOT end with you! It can end with
                           unintended consequences in the hands of people suffering from a terrible disease,
                           who are not known for making the best decisions! These discussions have really
                           opened the eyes of quite a few physicians who now realize their obligation."
                           INDIVIOR sales supervisor singled out this presentation as a model presentation,
                           forwarding it to other INDIVIOR salespeople
71     12/5/2011    IL,    INDIVIOR sales representative collected "best practices" for convincing doctors,
                    IN,    pharmacists, and others to switch patients to Suboxone Film from others across the
                    KY,    region, including "Baby Death articles;" "Diversion with Tablets and high street
                    MI,    value of $25.00 per pill;" "Film harder to sell on streets;" "if patients call office
                    OH,    and ask if doctor writes the tablets (or pills) that is a patient you do not want-they
                    TN,    will be diverting and your office can or will be tied to that illicit drug;" "I inform
                    WV     my doctors (and pharmacists) that insurance companies are beginning to view the
                           film the same way we do ... as the superior (safer) product;" "I focus on the
                           safety for their office as well as the general public, the fact [Suboxone Film] will
                           weed out the drug seekers and it will make their offices respectable and full of
                           patients who are serious about their recovery;" and "Patients are tempted to share
                           especially when they are doing well and want to help people that they care about .
                           . . . [Suboxone Film] will reduce this possibility"
72     2011         AZ,    INDIVIOR sales representatives collected "best practices" for convincing doctors,
                    CA,    pharmacists, and others to switch patients to Suboxone Film from others across the
                    co,    region, including "Once the dialogue opens up about community, safety etc, I
                    LA,    explain that we believe [Suboxone Film] is the safest medication available;" "[by]
                    MO,    providing the safest medication (FILM) you (physician, pharmacist, counselor,
                    OR,    office staff) are helping the patient 'close the gaps' in their treatment as well as
                    rx,    reducing the chance of misuse, abuse and diversion, which increases public
                    UT     safety;" "Do you agree the Film is safer and less abusable than the tablet?;"
                           "[Suboxone Film is] a safer alternative to the tablet - safer for the patients, safer
                           for their families and more aligned with [INDIVIOR's] goal to protect office-
                           based treatment;" and asking physicians "to imagine how devastated [their]
                           patients would be if one of those children were to get into a bottle full of
                           Suboxone tablets"

              73.     INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

       Pharmaceuticals Inc.), and their executives, employees, and agents knew that messages like those

       described in paragraphs 33-72 of the Introduction to this Indictment materially influenced health

       care providers to prescribe and dispense Suboxone Film, and recommend the prescribing and

       dispensing of Suboxone Film. In or about January 2011, an INDIVIOR contractor reported to

       INDIVIOR executives, managers, and personnel that in a survey of245 physicians who had




                                      Page 16 of 46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 16 of 46 Pageid#: 741
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 146 of 211




  prescribed Suboxone Film, 68 physicians (approximately 28%) stated that they did so because it

  "[d]ecreases misuse/abuse/diversion," and 26 physicians (approximately 11 %) stated that they

  did so for "[s]afety re: inadvertent use by children." Additionally, the physicians rated "Ability

  to minimize unintentional pediatric exposure" and "Reduces the likelihood of misuse &
                                                                .           '
  diversion" as the second and third leading reasons to prefer Suboxone Film, respectively. 3 More

  than 80% of the physicians, and 98% of the high-prescribing physicians, stated that they learned

  about Suboxone Film from INDIVIOR salespeople.

            74.     INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

  Pharmaceuticals Inc.), and their executives, employees, and agents knew that the messages

  described in paragraphs 33-72 of the Introduction to this Indictment, and others like them, were

  false and :fraudulent. In addition to the FDA's letter of March 29, 2010, informing INDIVIOR

  that it lacked substantiation to claim that Suboxone Film better protects against accidental child

  exposure (discussed above), on or about June 30,201 r, an INDIVIOR contractor reviewing

  information as part of the Suboxone Film REMS told INDIVIOR that Suboxone Film was more

  :frequently abused parenterally (e.g., by injection) and involved in more accidental child

  exposures per million doses than Suboxone Tablet. INDIYIOR did not alert patients, physicians,

  pharmacists, health care benefit programs, or others to these findings, which cast doubt on

  INDIVIOR's promotional messages about Suboxone Film. Subsequently, between in or about

  December 2011 and February 2012, INDIVIOR's compliance committee determined that

  INDIVIOR salespeople's written reports of their promotional statements to physicians and

  pharmacists (examples of which are set forth in paragraphs 43-72, above) posed "compliance

  risks," and discontinued the reports, without contacting patients, physicians, pharmacists, health


  3
      "Speed of dissolving" was first.


                                 Page 17 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 17 of 46 Pageid#: 742
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 147 of 211




  care benefit programs, or others to correct or retract the promotional statements reflected in the

  reports. In or about November 2012, INDIVIOR's medical director, vice president for clinical

  affairs, and others discussed attributes of Suboxone Film that potentially could make it more

  dangerous to children, such as that, "With a tablet, they've got options. They can spit it out.

  They can swallow it. With the film, not necessarily. We know, it's stuck" in the child's mouth.

          75.    In or about 2012-13, INDIVIOR managers discussed that, "Under no

  circumstances can we make the claim that Suboxone Film is safer or better at reducing pediatric

  exposures," and "Saying Suboxone Film is safer than any tablet on the market because Film has

  less ability to be snorted/injected [is an] unsubstantiated superiority claim," but did not contact

  patients, physicians, pharmacists, health care benefit programs, or others to correct or retract_ the

  promotional statements INDIVIOR salespeople had already made.

  B.     MATERIALLY FALSE AND FRAUDULENT MARKETING MATERIALS
         PROMOTING SUBOXONE FILM

         76.     Between in or about 2010 and the date of this Indictment, INDIVIOR PLC,

  INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,

  employees, and agents prepared and caused to be prepared, and shipped and caused to be shipped

  by mail and private or commercial interstate carrier to their executives and employees and others

  throughout the United States, written marketing materials used to promote Suboxone Film that

  contained materially false and fraudulent statements and representations, including the

  following:

                 a.      Suboxone Film was "Helping Address Public Health Needs;"

                 b.      Suboxone Film could "Help Address Misuse and Abuse;"

                 c.      Suboxone Film "Can Be Part of the Solution" to "misuse," "diversion and

         abuse," and "unintentional pediatric exposure;"



                                 Page 18 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 18 of 46 Pageid#: 743
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 148 of 211




               d.      ''Nearly half of Suboxone Film prescribers surveyed cited 'potential for

        reduction of abuse and diversion' as a reason to prescribe vs Suboxone Tablet," when in

        fact, only 28% of the prescribers had cited that supposed reason, many of them after

        receiving fraudulent sales presentations from INDIVIOR;

               e.      Afalse and fraudulent chart with the heading, "Suboxone Film-Helping

        to Reduce the Risk of Pediatric Exposure," that purported to depict pediatric exposure

        data for Suboxone Tablet and Suboxone Film, but intentionally omitted other data from

        the same study that showed that buprenorphine-only tablets also had low pediatric

        exposure, and therefore called into question the claim that Suboxone Film reduced

        pediatric exposure. An INDIVIOR employee asked INDIVIOR's medical director, "I

        couldn't help but notice that the chart did not show the [buprenorphine-only tablets] line.

        Does that mean we can also show the graph without [that] line? That would make such a

        huge difference!" INDIVIOR's medical director responded, "That chart is now published

        so nock [sic] yourself out!"

               f.      A false and fraudulent pair of charts with the heading, "Suboxone ...

        Film-associated with lower rates of diversion and abuse ... " that purported to depict

        diversion and abuse data for Suboxone Tablet, buprenorphine-only tablets, and Suboxone

        Film, but intentionally omitted two other charts from the same page of the same study

        that showed that Suboxone Tablet and buprenorphine-only tablets had diversion and

        abuse rates similar to Suboxone Film during certain time periods, and therefore called

        into question the claim that Suboxone Film was associated with lower rates of diversion

        and abuse.




                                 Page 19of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 19 of 46 Pageid#: 744
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 149 of 211




         77.     On various dates, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt

  Benckiser Phannaceuticals Inc.), and their executives, employees, and agents shipped and caused

  to be shipped by mail and private or commercial interstate carrier, copies of marketing materials

  described in paragraph 76 of the Introduction to this Indictment, from a contractor in New Jersey

  to sales representatives throughout the United States, including:

                 a.     a sales representative in Roanoke, Virginia, who promoted Suboxone Film

         to physicians, phannacists, and others in locations including Blacksburg, Cedar Bluff,

         Charlottesville, Christiansburg, Danville, Galax, Lynchburg, Roanoke, Salem, Staunton,

         Willis, and Wytheville, Virginia, and

                 b.     a sales representative in Greeneville, T,ennessee, who promoted Suboxone

         Film to physicians, phannacists, and others in locations including Abingdon, Big Stone
                                                                                         \
         Gap, Bristol, Coeburn, Glade Spring, Lebanon, Marion, Norton, Pennington Gap, Pound,

         Saint Charles, Tazewell, and Wise, Virginia.

  C.     MATERIALLY FALSE AND FRAUDULENT STATEMENTS AND
         REPRESENTATIONS TO AND RELATING TO STATE MEDICAID
         ADMINISTRATORS AND OTHERS

         78.     Between in or about 2006 and the date of this Indictment, INDIVIOR PLC,

  INDIVIOR INC. (also known as Reckitt Benckiser Phannaceuticals Inc.), and their executives,

  employees, and agents made, and caused to be made, statements and representations that

  INDIVIOR was discontinuing the distribution of Suboxone Tablet due to safety concerns, when

  in fact, the reason for discontinuing the distribution of Suboxone Tablet was to delay the FDA' s

  approval of generic versions of Suboxone Tablet.

         79.     Between on or about January 6, 2012, and September 14, 2012, INDIVIOR and

  Company A, knowing that potential competitors were preparing applications for FDA approval




                                 Page 20of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 20 of 46 Pageid#: 745
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 150 of 211




  of generic versions of Suboxone Tablet, retained contractors to review and analyze notes of

  telephone calls to poison control centers regarding accidental child exposure.

         80.     On or about June 21, 2012, Company A's investor relations director emailed

  Company A's chief executive officer, INDIVIOR's chief executive officer, and others,

  referencing "our plans" to withdraw Suboxone Tablet's FDA approval in order to delay FDA

  approval of generic versions of Suboxone Tablet. Company A's general counsel responded by

  emailing Company A's chief executive officer, chief
                                                   \
                                                      financial officer, and investor relations

  director, and INDIVIOR's chief executive officer and general counsel, and others, stating,

  "please do not create any emails or other documents suggesting that we would consider"

  attempting to delay FDA approval of generic versions of Suboxone Tablet in this way, and "any

  decision we make will be based on consumer safety."

         81.     On or about August 31, 2012, INDIVIOR's and Company A's contractors

  provided them with an "interim report" that failed to include any finding that Suboxone Film was

  safer than tablets with regard to accidental child exposure, or caused any drop in exposures. The

  interim report stated, "there remains considerable uncertainty in our ability to use root cause

  analysis for identifying the role of select factors in these unintentional pediatric exposures," and

  that the data were "insufficient to make any final conclusions regarding the severity of effects

  associated with specific buprenorphine medications or the child-resistance efficacy of product

  packaging types." The INDIVIOR manager overseeing the project stated that the interim report

  was a "worthless, empty shell."

         82.     On or about September 14, 2012, INDIVIOR executives caused the preparation of

  a public relations strategy for discontinuing Suboxone Tablet, indicating that INDIVIOR would

  dispel the "[p]erception of discontinuation as a means for blunting generic/competitive entry"




                                 Page 21 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 21 of 46 Pageid#: 746
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 151 of 211




  and convey a '"[w]e must be responsible' sentiment." On or about the same day, INDIVIOR's

  and Company A's contractors provided INDIVIOR and Company A with a three-page

  "executive summary" that failed to include any finding that Suboxone Film was safer than tablets

  with regard to accidental child exposure, or caused any drop in exposures. The summary stated

  that there were fewer references to Suboxone Film than tablets in the telephone call notes, but

  the reasons for this could not be determined, and "any results related to the original packaging

  should be interpreted with considerable caution" because many of the notes did not indicate

  whether the drug had been in the packaging or left outside the packaging by an adult.

         83.  On or about September 18, 2012 (about four days later), INDIVIOR and
                                 \
  Company A sent a "Notice of Discontinuance" of Suboxone Tablet to the FDA, stating that the

  reason for the discontinuance was "increasing concerns regarding pediatric exposure to"

  Suboxone Tablet. INDIVIOR's and Company A's respective chief executive officers approved

  the notice, even though they knew the primary reason for the discontinuance was to delay FDA

  approval of generic Suboxone.

         84.     On or about September 25, 2012, INDIVIOR and Company A submitted a

  petition to the FDA, signed by INDIVIOR's medical director, stating that INDIVIOR

  discontinued Suboxone Tablet "due to safety concerns" about tablets, and asking the FDA not to

  approve generic versions of Suboxone Tablet. INDIVIOR's and Company A's respective chief

  executive officers approved the petition, even though they knew the primary reason for the

  discontinuance was to delay FDA approval of generic Suboxone.
                                                                                                         /


         85.     The petition referenced a new, five-page version of the executive summary, which

  INDIVIOR and Company A executives and others had participated in altering, but kept dated

  September 14, concealing the fact that it was altered from the version they originally cited for




                                 Page 22 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 22 of 46 Pageid#: 747
                                                                                                     /
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 152 of 211




  discontinuing Suboxone Tablet. The alterations included deleting the statement that "any results

  related to the original packaging should be interpreted with considerable caution," and adding

  conclusions.

         86.     On or about September 25, 2012, Company A posted on its website a press

  release stating that Suboxone Tablet was discontinued "due to increasing concerns with pediatric

  exposure." INDIVIOR's and Company A'~ respective chief executive officers approved the

  press release, even though they knew the primary reason for the discontinuance was to delay

  FDA approval of generic Suboxone.

         87.     INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

  Pharmaceuticals Inc.), and their executives, employees, and agents used the discontinuation of

  Suboxone Tablet to materially falsely and fraudulently market Suboxone Film. Between on or

  about September 18, 2012, and the date of this Indictment, they prepared and caused to be

  prepared, and shipped and caused to be shipped by mail and private or commercial interstate

  carrier to their executives and employees and others throughout the United States, letters signed

  by INDIVIOR's medical director and used to promote Suboxone Film that contained materially

  false and fraudulent statements and representations, including the following:

                 a.     "Dear Patient ... The decision to take Suboxone Tablets off the market

         was a voluntary choice made by [INDIVIOR] as a result ofrecent information the

         company received showing higher rates of accidental pediatric exposure (when a child

         accidentally takes the medicine) linked with the tablet form. If you are currently taking

         Suboxone Tablets, continue taking your medication and ask your doctor about how to

         transition to Suboxone Film .... "




                                 Page 23 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 23 of 46 Pageid#: 748
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 153 of 211




                 b.     "Dear Healthcare Professional ... As we continue to work together to

         improve the health and well-being of opioid-dependent individuals, we would like to

         personally inform you about an important medication update . . . . The decision to

         discontinue Suboxone Tablets was based on accumulating data demonstrating

         significant!y lower rates of accidental pediatric exposure with Suboxone [Film] compared

         with the tablet form. . . . We remain committed to supporting you with updated
                                                  \
         information and resources to ensure you have the tools you need to educate and transition

         your patients to Suboxone Film. . . . We thank you for your continue4 support of

         [INDIVIOR] as we uphold our commitment to patients and the safety of the public."

         88.     On various dates, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt

  Benckiser Pharmaceuticals Inc.), and their executives, employees, and agents shipped and caused

  to be shipped by mail and private or commercial interstate carrier, copies of marketing materials

  described in paragraph 87 of the Introduction to this Indictment from a contractor in New Jersey

  to sales representatives throughout the United States.

         89.     On or about December 4, 2012, the lead researcher from one ofINDIVIOR's and

  Company A's contractors that had reviewed and analyzed notes of telephone calls to poison

  control centers emailed fellow researchers, stating that by using the research to supposedly

  justify discontinuing Suboxone Tablet, INDIVIOR and Company A "played us as a pawn and

  continues to do so. They are smart people, and they are playing a Machiavellian game."

         90.     It was also a part of the scheme and artifice to defraud that INDIVIOR PLC,

  INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,

  employees, and agents made, and caused to be made, materially false and fraudulent statements

  and representations to and relating to state Medicaid administrators and others, claiming that




                                 Page 24 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 24 of 46 Pageid#: 749
                 Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 154 of 211




       Suboxone Film was safer than tablets with regard to misuse, abuse, diversion, and accidental

       child exposure. These materially false and fraudulent statements and representations included

       representations by employees, physicians, and agents, acting on behalf of the defendants,

       includwg those on or about the dates set forth below, in or around the specified states, and sent

       by the physician, employee, or agent identified below: 4

Par. Date              State Sent by               False and Fraudulent Statement and Representation
91   5/17/2011         MA    Physician, at         Op-Ed Letter to The Boston Globe, The Boston Herald, and
                             direction of          The Patriot Ledger: Suboxone Film was "preventing diversion,
                             INDIVIOR Gov.         recidivism, and the accidental death of inquisitive children,"
                             Mgrs.                 and by declining to provide Medicaid coverage of Suboxone
                                                   Film, MassHealth officials were "engaging in 21st century
                                                   biological warfare, no different than giving small pox infected
                                                   blankets to the Indians"
92     5/30/2011       CA      INDIVIOR            Quote for article in Alcoholism & Drug Abuse Weekly, News
                               Publicist           for Policy and Program Decision-makers: "the main value of
                                                   [Suboxone Film] is that it is less easily diverted because
                                                   physicians can track the numbered unit-dose packaging, and it
                                                   is safer because the packaging is child-resistant." INDIVIOR's
                                                   marketing director emailed INDIVIOR's chief executive
                                                   officer, president, medical director, and others stating that
                                                   "[t]here does seem to be some liberty taken with regards to
                                                   early comments attributed to" INDIVIOR's publicist, but
                                                   IND IVI OR did not correct or retract the comments
93     6/23/2011       MA      Physician, at       Email to.MassHealth officials: "there is less opportunity for
                               direction of        diversion with" Suboxone Film, "there is less chance that a
                               INDIVIOR Gov.       curious child will ingest the film," and "the inaction by the
                               Mgrs.               policy makers ofMassHealth can be seen just as Strom
                                                   Thurmond's filibuster in opposition of the Civil Rights Act of
                                                   1957." Physician subsequently emailed INDIVIOR Gov. Mgrs.
                                                   requesting .that INDIVIOR donate $30,000 to his foundation
                                                   and give him a Harley-Davidson Road King motorcycle as
                                                   payment
94     10/16/2012 MA           INDIVIOR Med.       Email to MassHealth pharmacy director: altered, inaccurate
                               Mgr.                pediatric exposure data for Suboxone Film, Suboxone Tablet,
                                                   and buprenorphine-only tablets, making it appear as though
                                                   Suboxone Film had the lowest rate of pediatric exposure in
                                                   Massachusetts when, in fact, buprenorphine-only tablets did.
                                                   INDIVIOR Med. Mgr. sent INDIVIOR's medical director email
                                                   chains showing that she had altered the data, and stating that

       4
           These are illustrative examples, not an exhaustive list.
                                                            r·



                                      Page 25 o/46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 25 of 46 Pageid#: 750
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 155 of 211




                                          she sent the altered data to "help us get some movement in
                                          Mass" on Medicaid coverage of Suboxone Film. Upon
                                          receiving additional data unfavorable to Suboxone Film,
                                          INDIVIOR Med. Mgr. declined to provide it to Medicaid
                                          personnel, and told INDIVIOR government managers that her
                                          rationale for withholding the unfavorable information from
                                          Medicaid personnel was, "don't ask, don't tell"
95     4/18/2013    KY     INDIVIOR Gov. Email to KY Department for Medicaid Services commissioner
                           Mgr. and       and other officials: Compared to Suboxone Film; the tablet
                           INDIVIOR Med.  form  "increases the risk of diversion with adult recipients
                                          because it can be crushed and snorted. . . . [S]ometimes
                                          leadership requires you to make a decision locally to protect the
                                          residents of the State of Kentucky that you serve. You've
                                          chosen not to .... "
96     Before       KY     INDIVIOR Sales Model form letters shown to physicians to send to KY
       12/2013             Representative Department for Medicaid Services contractors: request for pre-
                                          authorization for payment of Medicaid claims for Suboxone
                                          Film because "Suboxone filmstrips are medically necessary to
                                          properly manage the post acute withdrawal process. Filmstrips
                                          are necessary in lieu of sublingual tablets because many adverse
                                          side effects are found to be prevalent in tablet form. Patient's
                                          [sic] present with constant salivation, discomfort, agitation,
                                          dissolution unnecessary prolonged. Also, feelings of
                                          disorientation, plus a craving for tablets in general, thus
                                          hindering the·addiction recovery process and increasing
                                          probability of relapse. Use of filmstrips has diminished the
                                          adverse side effects of tablets. Use of filmstrips eliminates the
                                          abuse of tablets, and variation from the prescribed method of
                                          ingestion"

       D.     MARKETING SUBOXONE FILM TO HEALTH CARE PROVIDERS TO BE
              PRESCRIBED AND DISPENSED IN A CARELESS AND CLINICALLY
              UNWARRANTED MANNER

              97.    Beginning on an unknown date, but no later than on or about April 9, 2009, and

       continuing through the date of this Indictment, INDIVIOR PLC, INDIVIOR INC. (also known

       as Reckitt Benckiser Pharmaceuticals Inc.), and their executives, employees, and agents did aid,

       abet, counsel, command, induce, and procure physicians at various locations throughout the

       United States who they knew were prescribing buprenorphine-containing drugs to more patients

       at a time than allowed by federal law (i.e., the DATA), at daily doses higher than 24 mgs of




                                      Page 26 o/46
     Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 26 of 46 Pageid#: 751
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 156 of 211




  buprenorphine (i.e., in excess of the maximum dose of any demonstrated additional clinical

  advantage), and in a careless and clinically unwarranted manner, to switch their prescribing to

  Suboxone Film.

         98.     One way in which INDIVIOR encouraged physicians to prescribe Suboxone Film

  was by including them in INDIVIOR's internet and telephone referral program, called "Here to

  Help." Patients and prospective patients could use the "Locate a Doctor" tool on the Here to

  Help website to find physicians prescribing buprenorphine-containing drugs, and could call the

  Here to Help hotline to receive information about certain physicians and have the call transferred

  to a physician's office to schedule an appointment. INDIVIOR salespeople told physicians that

  Here to Help was "like a concierge service."

         99.     Additionally, INDIVIOR salespeople provided physicians with marketing

  materials, billing advice, and access to lunch and dinner events through INDIVIOR's "Treatment

  Advocate" speaker program, including physicians they knew were prescribing buprenorphine-

  containing drugs to more patients at a time than allowed by federal law (i.e., the DATA), at daily

  doses higher than 24 mgs of buprenorphine (i.e., in excess of the maximum dose of any

  demonstra~ed additional clinical advantage), and in a careless and clinically unwarranted manner.

         100.    INDIVIOR executives, employees, and personnel knew from statistical and

  firsthand reports that certain physicians had prescribed buprenorphine-containing drugs to

  substantially more patients at a time than allowed by the DATA, at daily doses higher than 24

  mgs ofbuprenorphine, and in a careless and clinically unwarranted manner. No later than in or

  about April 2009, INDIVIOR managers began receiving statistical reports that identified

  physicians overprescribing buprenorphine-containing drugs. One manager emailed another,

  copying INDIVIOR's medical director, stating, "It takes only a short time perusing the




                                 Page 27 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 27 of 46 Pageid#: 752
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 157 of 211




  [statistical reports] to realize that we have some serious breaches of [the DATA law's cap on the

  number of patients a physician m~y treat] along with very careless and clinically unwarranted

  prescribing behaviors (% of patients above 24mg)," and certain physicians "need to be removed

  from the [buprenorphine] practice arena." INDIVIOR managers also received firsthand reports

  from INDIVIOR salespeople and medical advisors that particular physicians were engaged in

  "continuous prescribing to patients known to be trafficking in Suboxone/Subutex;" allowing

  "prescriptions [to be] given when provider not present in office;" "charg[ing] 400 per month" for

  prescriptions; and suspected of allowing "overt trafficking in provider's parking lot."

         101.    INDIVIOR executives were aware of the careless, clinically unwarranted

  prescribing. On or about July 22, 2009, INDIVIOR's chief executive officer wrote to

  INDIVIOR's vice president for clinical affairs, "I think that the process for reporting rogue

  physicians is going to be very important." On or about July 14, 2010, INDIVIOR executives met

  and discussed data indicating that the 564 highest-prescribing physicians in the United States

  prescribed buprenorphine-containing drugs to an average of more than 200 patients at a time, and

  the highest prescribers, which INDIVIOR called "Super P8s," accounted for 33% of

  INDIVIOR's business.

         102.    INDIVIOR continued to include physicians it knew were issuing careless,

  clinically unwarranted opioid prescriptions in the Here to Help and Treatment Advocate

  programs, and otherwise market Suboxone Film to them. On or about the stated dates, the

  identified INDIVIOR executives, employees, and agents communicated the information

  described below relating to aiding, abetting, counseling, commanding, inducing, and procuring

  Doctor A, located in or around Cedar Bluff, Galax, and Willis, Virginia, to switch prescriptions

  to Suboxone Film where Doctor A exceeded the maximum number of patients allowed at a time,




                                 Page 28 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 28 of 46 Pageid#: 753
                   Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 158 of 211




        where daily doses exceeded the maximum indicated for additional clinical advantage, and where

        prescriptions were issued in a careless and clinically unwarranted manner: 5

Par.         Date(s)        Personnel                Information
103          7/17/2008      INDIVIOR Risk            Email: INDIVIOR Risk Mgr. suspected that Doctor A's clinic
                            Mgr. to INDIVIOR         was one of two possible sources of "1 to 2 controlled buys of
                            Med. Advisor             Suboxone per week" by law enforcement
104          4/9/2009       INDIVIOR Risk            Received statistical report: Doctor A prescribed buprenorphine-
                            Mgr. and others          containing drugs to 805 individuals in February 2009, at daily
                                                     doses higher than 24 mgs ofbuprenorphine to 428 of those
                                                     individuals
105          8/28/2009      INDIVIOR Sales           Firsthand report: Doctor A intentionally mislabeled
                            Spvsr. to INDIVIOR       prescriptions for buprenorphine-containing drugs as being for
                            Risk Mgr.                pain management, when also prescribed for opioid addiction, to
                                                     evade detection for violating the DATA patient limit
106          4/30/2010,     "Here to Help"           Here to Help operators referred opioid-addiction/dependence
             6/1/2011,      telephone operators      patients to Doctor A, using lists of enrolled prescribers in the
             9/2/2011,                               patients' geographic areas
             10/6/2011
107          2011           INDIVIOR Sales           Reports: met with Doctor A at least 28 times to encourage
                            Rep. to INDIVIOR         Doctor A to prescribe Suboxone Film
                            Sales Spvsr.
108          5/1/2012       "Here to Help"          Here to Help operator referred an opioid-addiction/dependence
                            telephone operator      patient to Doctor A, using a list of enrolled prescribers in the
                                                    patient's geographic area
109          5/10/2012      INDIVIOR Sales          Email: successfully convinced Doctor A to switch to
                            Rep. to INDIVIOR        prescribing Suboxone Film, as "Basically I lived with [Doctor
                            Med. Advisor            A] last fall, seeing her once or twice a week, every week, even
                                                    Saturdays; and eventually it paid off and her share of tablet vs
               \                                    film completely flip flopped"
110          4/12/2013,    "Here to Help"           Here to Help operators referred opioid-addiction/dependence
             4/26/2013     telephone operators      patients to Doctor A, using lists of enrolled prescribers in the
                                                    patients' geographic areas
111          9/10/2013     INDIVIOR Sales           Firsthand report: Doctor A is "[m]assively over cap [the
                           Rep. to INDIVIOR         maximum patient limit allowed under the DATA] ... she also
                           Risk Mgr.                overdoses .... This has been an ongoing problem since I started
                                                    that only continues to get worse"
112          12/13/2013, "Here to Help"             Here to Help operators referred opioid-addiction/dependence
             11/3/2014, telephone operators         patients to Doctor A, using lists of enrolled prescribers in the
             3/10/2015,                             patients' geographic areas
             3/13/2015,
             3/18/2015,

        5
            These are illustrative examples, not an exhaustive list.


                                       Page 29of46
      Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 29 of 46 Pageid#: 754
               Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 159 of 211




          4/27/2015,
          5/26/2015,
          5/26/2015,
          6/18/2015,
          7/8/2015

               113.      On or about the stated dates, the identified INDIVIOR executives, employees, and

        agents communicated the information described below relating to aiding, abetting, counseling,

        commanding, inducing, and procuring Doctors Band C, located in or around Johnson City,

        Tennessee, to switch prescriptions to Suboxone Film where Doctors Band C exceeded the

        maximum number of patients allowed at a time, where daily doses exceeded the maximum

        indicated for additional clinical advantage, and where prescriptions were issued in a careless and

        clinically unwarranted manner:

Par. Date(s)            Personnel             Information
114     4/9/2009    '   INDIVIOR Risk         Received statistical report: in March 2009, Doctor B prescribed
                        Mgr. and others       buprenorphine-containfr1g drugs to 650 individuals, at daily doses
                                              higher than 24 mgs ofbuprenorphine to 618 of those individuals,
                                              and Doctor C prescribed buprenorphine-containing drugs to 63 5
                                              individuals, at daily doses higher than 24 mgs ofbuprenorphine to
                                              272 of those individuals
115     4/9/2009        INDIVIOR              Email re statistical report: "Notice your favorite, [Doctor BJ, is still
                        Employee,             at the top. I think now you can feel much more certain that he is
                        INDIVIOR Med.         likely a big source of diversion - 95% (618) of his patients are
                        Advisor, and          over 24mg. Wow!"
                        INDIVIOR Sales        Email further discussing report: "It appears that the 'high' doses
                        Spvsr.                may be the contributing factor to the diversion that continues to be
                                              reported in the Tri-Cities area of SE KY, NE TN, and SW VA"
116     5/28/2009       INDIVIOR Risk         Email: "I am concerned about the Tri-Cities area in northeast
                        Mgr. to INDIVIOR      Tennessee (also includes southeast KY and southwest VA).
                        Exec.                 Physicians are prescribing for too many patients and the dosing is
                                              very high in some circumstances. 14 treating over 200 patients -
                                              range 200 to 800. 8 of 14 are prescribing doses >24 mg for at least
                                              50% of their patients"
117     7/6/2009,   "Here to Help"            Here to Help operators referred opioid-addiction/dependence
        12/14/2009, telephone operators       patients to Doctor C, using lists of enrolled prescribers in the
        12/18/2009                            patients' geographic areas
118     2/3/2010    "Here to Help"            Here to Help operator referred an opioid-addiction/dependence
                    telephone operator        patient to Doctor B, using a list of enrolled prescribers in the
                                              patient's geographic area


                                       Page 30 of 46
      Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 30 of 46 Pageid#: 755
                       Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 160 of 211




119         2/5/2010          "Here to Help"        Here to Help operator referred an opioid-addiction/dependence
                              telephone operator    patient to Doctor C, using a list of emolled prescribers in the
                                                    patient's geographic area
120         4/8/2010          INDIVIOR Sales        Email: Doctor Bis "well over the allowed patient cap," and
                              Sprvsr. to            Doctor C's office "will prescribe to as many patients as they can fit
                              INDIVIOR National     in [while physicians are] in about 2-3 hours each week. In that
                              Sales Sprvsr.         time they quickly see the patient & provide a script"
121         6/2/2010          "Here to Help"        Here to Help operator referred an opioid-addiction/dependence
                              telephone operator    patient to Doctor C, using a list of emolled prescribers in the
                                                    patient's geographic area
122         11/20/2010        INDIVIOR Exec. to     Award: INDIVIOR sales rep. marketing Suboxone Film to Doctors
                              INDIVIOR              B and C named Suboxone Film Marketing Blitz "Contest Winner"
                              Salespeople           and credited with "incredible performance . . . 13 times the initial
                         '
                                                    Contest patient threshold"
123         2010              INDIVIOR Exec. to     Award: INDIVIOR sales rep. marketing Suboxone Film to Doctors
                              INDIVIOR              Band C recognized as INDIVIOR's sales rep. of the year
                              Salespeople
124         2010-2011         INDIVIOR Sales        Reports: met with Doctors Band Cat least 75 times to encourage
                              Rep. to INDIVIOR      them to prescribe Suboxone Film
                              Sales Sprvsr.
125         1/23/2012         "Here to Help"        Here to Help operator referred an opioid-addiction/dependence
        /                     telephone operator    patient to Doctor C, using a list of emolled prescribers in the
                                                    patient's geographic area
126         4/22/2013         INDIVIOR Sales        Conversation: "It's a liability almost that we're even walking into
                              Rep. and INDIVIOR     these offices, these two main clinic offices [of Doctor C], because
                              Sales Sprvsr. to      of how ci:_iminal it is. Like they have a Vegas-style cash machine
                              INDIVIOR Mgr.         sitting behind the office where they're taking stacks of hundreds
                                                    and shoving it in there while we're trying to like, detail the nurse.
                   '                                It's like the mob. It's awful"
127         8/9/2013          "Here to Help"        Here to Help operator referred an opioid-addiction/dependence
                              telephone operator    patient to Doctor C, using a list of emolled prescribers in the       -

                                                    patient's geographic area

                       128.    On or about the stated dates, the identified INDIVIOR executives, employees, and

            agents communicated the information described below relating to aiding, abetting, counseling,

            commanding, inducing, and procuring Doctor D, located in or aroung. Danville, Kentucky, to

            switch prescriptions to Suboxone Film where Doctor D exceeded the maximum number of

            patients allowed at a time, where daily doses exceeded the maximum indicated for additional

            clinical advantage, and where prescriptions were issued in a careless and clinically unwarranted

            manner:


                                       Page 31 of 46
      Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 31 of 46 Pageid#: 756
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 161 of 211




Par.    Date(s)       Personnel             Information
129     6/25/2008     INDIVIOR Sales        Coaching form: "Continue to Partner with [Doctor D's clinic] and
                      Sprvsr. to            their growing ... organization. While it can appear the program is
                      INDIVIOR Sales        on auto-pilot, they still have much to learn, and we can help"
                      Rep.
130     7/11/2008     INDIVIOR Sales      Report: "The 2nd [office of Doctor D's clinic] opened in
                      Rep. to INDIVIOR    Barboursville, the third one is scheduled to open in August and that
                      Sales Sprvsr.       will be in Frankfurt. The plan is to have 10 physicians in each
                                          clinic. Expanding trx in the South, one clinic at a time!"
131     12/17/2008    INDIVIOR Med.       Email: Doctor D "is in difficulties with his organization of 30 MDs
                      Advsr. to           related to prescribing of Suboxone. This stems perhaps from a
                      INDIVIOR Risk       couple of problem patients and led to a state board investigation.
                      Mgr. and INDIVIOR Most of their patients are on 24 mg daily. . . . Is this group in
                      Sales Sprvsr.       Kentucky an area of concern for us? Is there any follow-up
                                          needed?"
132     7/23/2009,    "Here to Help"      Here to Help operators referred opioid-addiction/dependence
        8/13/2009,    telephone operators patients to Doctor D, using lists of emolled prescribers in the
        8/31/2009                         patients' geographic areas
133     9/23/2009     Doctor D to         Email: "We are even more excited about the opportunities we have
                      INDIVIOR Gov.       to facilitate each others' [sic] success .... We will keep our noses
                      Mgr. and INDIVIOR to the grindstone getting our program of care 'refined' and ask that
                      Sales Rep.          you continue to keep your brain grinding on how to best 'use' us
                                          everywhere and any way it makes sense. We will keep
                                          [INDIVIOR] updated as we collaborate with Medicaid, private
                                          payors, the VA system, and anything/anyone else we come across.
                                          We are pursuing multiple grants as of yesterday evening for the
                                          call centerdatabase [sic]/website plan and indigent care for opiate
                                          addicts (those with no pay source), but if there is any way
                                          [INDIVIOR] can get involved financially, there will be great
                                          business benefit for [INDIVIOR] in the end (more patients being
                                          prescribed SBX) and amazing PR for each state you support"
134     9/23/2009     INDIVIOR Sales      Email: "We have had a difficult time giving [Doctor D] what he
                      Sprvsr. to          wanted, because most of his requests are out of pharma guidelines.
                      INDIVIOR Gov.       . . . I can see you were able to provide him with opportunities and
                      Mgr.                information that he sees as very valuable to his treatment center
                                          plans and goals. Thank you for helping [ensure Doctor D's clinic]
                                          sees the Integrated Value [INDIVIOR] has to offer"
135     1/4/2010,     "Here to Help"      Here to Help operators referred opioid-addiction/dependence
        5/13/2010,    telephone operators patients to Doctor D, using lists of emolled prescribers in the
        5/17/2010,                        patients' geographic areas
        9/7/2010,
        9/30/2010,
        10/19/2010,
        10/26/2010,
        11/10/2010



                                       Page 32 of 46
      Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 32 of 46 Pageid#: 757
              Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 162 of 211




136     12/8/2010   Doctor D to           Report: in one month, Doctor D's clinic had prescribed
                    INDIVIOR Gov.         buprenorphine-containing drugs to 1,659 individuals, at daily
                    Mgrs., INDIVIOR       doses higher than 24 mgs ofbuprenorphine to 39% of them, and at
               I
                    Sales Rep., and       daily doses of at least 24 mgs of buprenorphine to 76% of them.
                    others                INDIVIOR's Public Sector Dir. forwarded the report to others at
                                          INDIVIOR, stating, "[w]ith over 76% of the patients at 24 mg and
                                          above, we have some serious work today in educating his
                                          organization and the physicians about dosing and overall quality
                                          care. The reverse should likely be the case"
137     12/23/2010, "Here to Help"        Here to Help operators referred opioid-addiction/dependence
        1/5/2011,   telephone operators   patients to DoctorD, using lists of enrolled prescribers in the
        1/10/2011,                        patients' geographic areas
        1/28/2011,
        3/25/2011,
        4/21/2011,
        4/22/2011,
        5/5/2011,
        5/11/2011,
        5/16/2011,
        5/17/2011,
        5/25/2011,
        6/8/2011,
        6/27/2011,
        8/12/2011,
        8/15/2011,
        8/19/2011,
        9/15/2011,
        10/3/2011,
        10/19/2011,
        11/4/2011,
        11/30/2011
138     2011        INDIVIOR Exec. to     Award: INDIVIOR sales rep. marketing Suboxone Film to Doctor
                    INDIVIOR              D's clinic recognized as INDIVIOR's sales rep. of the year
                    Salespeople
139     2/2/2012    INDIVIOR Sales        Email: INDIVIOR to sponsor Doctor D's clinic's annual meeting,
                    Rep. to INDIVIOR      including breakfast and lunch for 46 people
                    Sales Sprvsr.
140     2/13/2012, "Here to Help"         Here to Help operators referred opioid-addiction/dependence
        2/16/2012, telephone operators    patients to Doctor D, using lists of enrolled prescribers in the
        3/7/2012,                         patients' geographic areas      /


        4/9/2012,
        4/18/2012,
        5/2/2012,
        5/16/2012




                                       Page 33 of 46
      Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 33 of 46 Pageid#: 758
               Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 163 of 211




141     6/4/2012      Kentucky Board of        Indefinite restriction of Doctor D's authorization to prescribe
                      Medical Licensure        buprenorphine-containing drugs for use in opioid
                                               addiction/dependence treatment
142     6/25/2012     "Here to Help"           About 140 instances in which Here to Help operators referred
        through       telephone operators      opioid-addiction/dependence patients to Doctor D, using lists of
        12/2/2016                              enrolled prescribers in therpatients' geographic areas
143     11/5/2015     United States            Doctor D indicted onJ 1/5/2015 for health care fraud rel_ated to
        through       District Court for the   urine testing; found guilty of 17 counts on 3/31/2017
        3/31/2017     Eastern District of
                      Kentucky

                    SUBOXONE TABLET PRICE INCREASES TO SUPPORT SCHEME

               144.    Between in or about 2010 and the date of this Indictment, INDIVIOR PLC,

        INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and their executives,

        employees, and agents also increased the price of Suboxone Tablet to cause patients to switch to

        Suboxone Film. In or about October 2011, an INDIVIOR manager told colleagues, "I could not

        support a tablet [price] increase again before next October. That would be essentially another

        37% over 24 months .... Ifwe are considering the patient in all of this, then we need to

        understand that 40% will have to remain on the tablet due to supply constraints. . . . We also

        need to consider the public health backlash and that of physicians." In or about July 2012,

        INDIVIOR increased the price of Suboxone Tablet by 15%, stating the "Rationale of Price

        Increase" as "accelerate conversion to Film."

                                            REVENUE AND PROFIT

               145.    In or about the specified years, INDIVIOR INC. (also known as Reckitt Benckiser

        Pharmaceuticals Inc.) and Company A received approximately the following revenues from sales

        of Suboxone Film:

                                       Year               Revenue
                                       2010             $83,328,721
                                       2011             $400,615,412
                                       2012             $666,695,781



                                       Page 34 o/46
      Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 34 of 46 Pageid#: 759
             Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 164 of 211




                                    2013            $887,469,559
                                    2014            $843,047,500

      In or about the same years, Medicare and Medicaid payments for Suboxone Film were
/
      approximately as follows:

                      Year             Medicare                      Medicaid
                      2010            $2,134,000                    $7,136,000
                      2011            $26,188,000                  $108,079,000
                      2012            $70,329,000                  $211,294,000
                      2013           $132,984,000                  $326,666,000
                      2014           $147,704,000                  $386,685,000

              146.   In or about September 2012, Company A stated that it would give "special

      recognition awards" of thousands of shares of Company A stock to about ten INDIVIOR

      executives and managers for the commercial success of Suboxone Film, saying it had "created a

      long-term sustainable business model for" INDIVIOR.

              147.   On or about August 5, 2013, INDIVIOR's chief executive officer emailed

      Company A's chief executive officer and others, stating that Suboxone Film's share of the

      market had grown to 69 .1 %, which was "almost enough to make you wonder when we will break

      through the 70% share barrier?" Company A's chief executive officer replied-all, "I agree, our

      US team has done a fantastic job of defending our film share thus far."

              148.   On or about November 17, 2013, INDIVIOR's chief executive officer stated to an

      INDIVIOR manager that in switching physicians, pharmacists, health care benefit programs, and

      others to Suboxone Film, INDIVIOR had achieved "the best format conversion ever in the

      history of the industry."




                                     Page 35 of 46
    Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 35 of 46 Pageid#: 760
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 165 of 211




                                          COUNT ONE
                      Conspiracy to Commit Mail, Wire, and Health Care Fraud

         The Grand Jury charges that:

         1.      The Introduction to this Indictment and the factual allegations of Counts Two

  through Twenty-eight are realleged and incorporated as if fully set forth herein.

         2.      Between in or about 2006 and the date of this Indictment, in the Western District

  of Virginia and elsewhere, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

  Pharmaceuticals Inc.), and others known and unknown to the Grand Jury knowingly conspired to

  commit the following offenses:

                 a.       Mail :fraud, in violation of Title 18, United States Code, Section 1341, that

         is, having devised and intending to devise the scheme and artifice to defraud and to

         obtain money and property by means of materially false and fraudulent pretenses,

         representations, and promises described in the Introduction to this Indictment, and for the

         purpose of executing such scheme and artifice and attempting to do so, did knowingly

         cause to be delivered by the Postal Service and any private or commercial interstate

         carrier certain matters and things according to the directions thereon;

                 b.       Wire fraud, in violation of Title 18, United States Code, Section 1343, that

         is, having devised and intending to devise the scheme and artifice to defraud and to

         obtain money and property by means of materially false and fraudulent pretenses,

         representations, and promises described in the Introduction to this Indictment, and for the

         purpose of executing such scheme and artifice and attempting to do so, transmitted and

         caused to be transmitted by means of wire communication in interstate commerce

         writings, signals, and sounds;




                                 Page 36 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 36 of 46 Pageid#: 761
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 166 of 211




                 c.      Health care fraud, in violation of Title 18, United States Code, Section

         1347, that is, knowingly and willfully executed and attempted to execute the scheme and

         artifice to defraud and to obtain by means of materially false and fraudulent pretenses,

         representations, and promises money and property owned by and under the custody and

         control of Medicare, Medicaid, private insurance providers, and other health care benefit

         programs in connection with the delivery of and payment for health care benefits, items,

         and services, described in the Introduction of this Indictment.

         3.      In furtherance of the conspiracy, and to effect its object, INDIVIOR PLC,

  INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and others known and

  unknown to the Grand Jury committed the overt acts described in the Introduction to this

  Indictment, and Counts Two through Twenty-eight of this Indictment.

         4.      All in violation of Title 18, United States Code, Section 1349.

                                          COUNT TWO
                                         Health Care Fraud

         The Grand Jury charges that:

         1.      The Introduction to this Indictment and the factual allegations of Counts One and

  Three through Twenty-eight are realleged and incorporated as if fully set forth herein.

         2.      Between in or about 2006 and the date of this Indictment, in the Western District

  of Virginia and elsewhere, INDIVIOR PLC and INDIVIOR INC. (also known as Reckitt

  Benckiser Pharmaceuticals Inc.), and others known and unknown to the Grand Jury, as principals

  and aiders and abettors, knowingly and willfully executed and attempted to execute a scheme

  and artifice to (1) defraud health care benefit programs as defined in Title 18, United States

  Code, Section 24(b), including Medicaid, Medicare, other public health care programs, private

  insurance providers, and other health care benefit programs, and (2) obtain by means of



                                 Page 37 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 37 of 46 Pageid#: 762
           Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 167 of 211




  materially false and :fraudulent pretenses, representations, and promises, money and property

  owned by and under the custody and control of said health care benefit programs, in connection
                                                               '•,

  with the delivery of and payment for health care benefits, items, and services.

           3.     It was the object of the scheme and artifice to fraudulently induce physicians to

  write prescriptions for Suboxone Film, pharmacists to fill prescriptions for Suboxone Film, and

  health care benefit programs to provide coverage of prescriptions for Suboxone Film, and to

  cause:

                  a.     Patients to obtain Suboxone Film from pharmacies and others;

                  b.     Patients, pharmacies, and others to submit claims for Suboxone Film to

           health care benefit programs;

                  c.     Health care benefit programs to pay claims for Suboxone Film;

                  d.     Pharmacies and others to make payments to wholesalers, distributors, and

           others for Suboxone Film; and

                  e.     Wholesalers, distributors, and others to make payments to INDIVIOR

           PLC and INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.) for

           sales of Suboxone Film made as a result of the scheme and artifice to defraud.

           4.     In furtherance of the scheme and artifice, and to effect its object, INDIVIOR PLC,

  INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.), and others known and

  unknown to the Grand Jury, for the purpose of causing health care providers and others to

  prescribe and dispense Suboxone Film, and to recommend the prescribing and dispensing of

  Suboxone Film, did, and aided, abetted, counseled, commanded, induced, and procured others to,

  make materially false and fraudulent statements and representations, including the following:




                                 Page 38 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 38 of 46 Pageid#: 763
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 168 of 211




               a.      Representing to physicians, pharmacists, and other health care providers

        that Suboxone Film is safer and less susceptible to misuse, abuse, diversion, and

        accidental child exposure than other, similar drugs, and has other unsubstantiated effects

        such as weeding out drug seekers, making patients feel less like addicts, protecting

        physicians from being criminally prosecuted, and protecting office-based treatment of

        opioid addiction/dependence from being banned;

               b.      Producing and disseminating printed marketing materials representing that

        Suboxone Film is safer and less susceptible to misuse, abuse, diversion, and accidental

        child exposure than other, similar drugs, containing misleading text, gr~phics, and charts;

               c.      Representing to government officials, employees, and agents

        administering various state Medicaid programs, and others, that Suboxone Film is safer

        and less susceptible to misuse, abuse, diversion, and accidental· child exposure than other,

        similar drugs, to cause such government officials, employees, and agents, and others to

        expand and maintain Medicaid coverage of Suboxone Film at substantial cost to the

        government and substantial profit to the defendants; and

               d.      Providing patient referrals, presentations, marketing materials, access to

        lunch and dinner events, and other benefits to physicians they knew were prescribing
                                     I



        buprenorphine-containing drugs to more patients at a time than allowed by federal law

        (i.e., the DATA), at daily doses higher than the maximum dose of any demonstrated

        additional clinical advantage (i.e., 24 mgs of buprenorphine), and in a careless and

        clinically unwarranted manner.

        5.     All in violation of Title 18, United States Code, Sections 2 and 1347.




                                 Page 39 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 39 of 46 Pageid#: 764
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 169 of 211




                                COUNTS THREE THROUGH SIX
                                        Mail Fraud

         The Grand Jury charges that:

         1.      The Introduction and the factual allegations of Counts One through Two and

  Seven through Twenty-eight are realleged and incorporated as if fully set forth herein.
                                   I   '




         2.      Between in or about 2006 and the date of this Indictment, in the Western District

  of Virginia and elsewhere, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

  Pharmaceuticals Inc.), and others known and unknown to the Grand Jury, with the intent to

  defraud, devised and willfully participated in, with knowledge of its fraudulent nature, the

  scheme and artifice to defraud and obtain money and property by materially false and fraudulent

  pretenses, representations, and promises described in the Introduction and in the factual

  allegations of Counts One through Two and Seven through Twenty-eight of this Indictment.

         3.      On or about the date specified as to each count below, in the Western District of

  Virginia, for the purpose of executing and attempting to execute such scheme and artifice to

  defraud, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals

  Inc.), and others known and unknown to the Grand Jury caused.to be delivered by mail and

  private or commercial interstate carrier according to the direction thereon, the named matter and

  thing, namely, marketing visual aids containing materially false and fraudulent representations

  that Suboxone Film is safer and less susceptible to misuse, abuse, diversion, and accidental child

  exposure than other, similar drugs, including misleading text, graphics, and charts, to an

  INDIVIOR sales representative in Roanoke, Virginia, who promoted Suboxone Film to

  physicians, pharmacists, and others in locations including Blacksburg, Cedar Bluff,

  Charlottesville, Christiansburg, Danville, Galax, Lynchburg, Roanoke, Salem, Staunton, Willis,

  and Wytheville, Virginia:



                                 Page 40of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 40 of 46 Pageid#: 765
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 170 of 211




                         COUNT                               DATE
                         THREE                               February 6, 2012
                         FOUR                                January 4, 2013
                         FIVE                                March 21, 2013
                         SIX                                 August 19, 2013

          4.     All in violation of Title 18, United States Code, Sections 2 and 1341.

                         COUNTS SEVEN THROUGH TWENTY-EIGHT
                                      Wire Fraud

          The Grand Jury charges that:

          1.     The Introduction and the factual allegations of Counts One through Six are

  realleged and incorporated as if fully set forth herein.

          2.     Between in or about 2006 and the date of this Indictment, in the Western District

  of Virginia and elsewhere, INDIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

  Pharmaceuticals Inc.), and others known and unknown to the Grand Jury, with the intent to

  defraud, devised and willfully participated in, with knowledge of its fraudulent nature, the

  scheme and artifice to defraud and obtain money and property by materially false and fraudulent

  pretenses, representations, and promises described in the Introduction and the factual allegations

  of Counts One through Six of this Indictment.

         3.      On or about the date specified as to each count below, in the Western District of

  Virginia and elsewhere, for the purpose of executing and attempting to execute such scheme and

  artifice to defraud, JNPIVIOR PLC, INDIVIOR INC. (also known as Reckitt Benckiser

  Pharmaceuticals Inc.), and others known and unknown to the Grand Jury, caused to be

  transmitted by wire communication or radio communication in interstate and foreign commerce,

  writings, signs, signals, pictures, and sounds, namely, reports of clinical liaisons falsely and

  fraudulently representing to physicians, pharmacists, and other health care providers that

  Suboxone Film is safer and less susceptible to misuse, abuse, diversion, and accidental child


                                 Page 41 of 46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 41 of 46 Pageid#: 766
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 171 of 211




  ·exposure than other, similar drugs, transmitted from Florida and New Jersey to locations in the '

  Western District of Virginia, and referrals of prospective patients to Doctor A, transmitted from

  Pennsylvania to locations in the Western District of Virginia, as described below:

   COUNT                         DATE                   ITEM
   SEVEN                         April 30, 2010         Referral to Doctor A
   EIGHT                         October 9, 2010        Activity Report with Model Safety Claims
   NINE                          October 24, 2010       Activity Report with Model Safety Claims
   TEN                           November 29, 2010      Activity Report with Model Safety Claims
   ELEVEN                        June 1, 2011           Referral to Doctor A
   TWELVE                        July 8, 2011           Activity Report with Model Safety Claims
   THIRTEEN                      September 2, 2011      Referral to Doctor A
   FOURTEEN                      October 6, 2011        Referral to Doctor A (1 of2 on this date)
   FIFTEEN                       October 6, 2011        Referral to Doctor A (2 of 2 on this date)
   SIXTEEN                       May 1, 2012            Referral to Doctor A
   SEVENTEEN                     April 12, 2013         Referral to Doctor A '
   EIGHTEEN                      April 26, 2013         Referral to Doctor A
   NINETEEN                      December 13, 2013      Referral to Doctor A
   TWENTY                        November 3, 2014       Referral to Doctor A
   TWENTY-ONE                    March 10, 2015         Referral to Doctor A
   TWENTY-TWO                    March 13, 2015         Referral to Doctor A
   TWENTY-THREE                  March 18, 2015         Referral to Doctor A
   TWENTY-FOUR,                  April 27, 2015         Referral to Doctor A
   TWENTY-FIVE                   May 26, 2015           Referral to Doctor A (1 of 2 on this date)
   TWENTY-SIX                    May 26, 2015           Referral to Doctor A (2 of 2 on this date)
   TWENTY-SEVEN                  June 18, 2015          Referral to Doctor A
   TWENTY-EIGHT                  July 8, 2015           Referral to Doctor A

          4.      All in violation of Title 18, United States Code, Sections 2 and 1343.

                                        NOTICE OF FORFEITURE

          1.      The Introduction and the factual allegations of Counts One through Twenty-Eight

  of this Indictment are realleged and made part of this Notice.

          2.      Upon conviction of one or more of the felony offenses alleged in this Indictment,

  INDIVIOR PLC and INDIVIOR INC. (also known as Reckitt Benckiser Pharmaceuticals Inc.)

  shall forfeit to the United States:




                                 Page 42 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 42 of 46 Pageid#: 767
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 172 of 211




                a.         pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), any

         property, real or personal, which constitutes, or is derived from proceeds traceable to a

         violation of any offense constituting "specified unlawful activity" (as defined in section

         1956(c)(7)), or a conspiracy to commit such offense; and

                b.         pursuant to 18 U.S.C. § 982(a)(7), property, real or personal, that

         constitutes, or is derived, directly or indirectly, from gross proceeds traceable to the

         commission of the offense.

         3.     The property to be forfeited to the United States includes, but is not limited to, the

  following:

                a.         Monetary Judgment: Not less than $3,000,000,000 (three billion

         dollars) in United States currency and all interest and proceeds traceable thereto, in that

         such sum in aggregate was obtained directly or indirectly as a result of said offenses or is

         traceable to such property.

                b.         Business Entities (including all assets, inventory, and property related

         thereto): Indivior Finance (2014) LLC; Indivior Finance SARL; Indivior Global

         Holdings Ltd (a/k/a RBP Global Holdings Limited); Indivior Inc. (a/k/a Reckitt

         Benckiser Pharmaceuticals Inc.); Indivior PLC; Indivior Solutions Inc. (a/k/a Reckitt

         Benckiser Pharmaceuticals Solutions Inc.); and Indivior US Holdings Inc. (f/k/a RBP US

         Holdings Inc.).

                C.         Bank Accounts, all funds received and on deposit as set forth below:

                       Bank                              Account Name               Account#
        (1) JP Morgan Chase                       Indivior Inc.
        (2) JP Morgan Chase                       Indivior Inc.                             419
        (3) JP Morgan Chase                       Indivior Inc.                             420




                                 Page 43 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 43 of 46 Pageid#: 768
         Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 173 of 211




                                                 Indivior Solutions Inc. (a/k/a
                                                 Reckitt Benckiser
                                                 Pharmaceuticals Solutions
         (4) JP Morgan Chase                     Inc.)                                     148
             Institutional Cash Distributors
         (5) (ICD), LLC                          Indivior Inc./Indivior plc

         4.      If any of the above-described forfeitable property, as a result of any act or

  omission of the defendant, cannot be located upon the exercise of due diligence; has been

  transferred or sold to or deposited with a third person; has been placed beyond the jurisdiction of

  the Court; has been substantially diminished in value; or has been commingled with other

  property which cannot be subdivided without difficultY,; it is the intent of the United States to

  seek forfeiture of any other property of the defendant up to the value of the above described

  forfeitable property pursuant to 21 U.S.C. § 853(p), including the assets described above, and

  including but not limited to the following assets:

                 a.      Trademarks:

                                        Serial No., Registration No.

                                 (1)   86779039

                                 (2)   86779033

                                 (3)   86779029

                                 (4)   86779026

                                 (5)   79151424,4718643


                 b.      Patents:

                 Patent
                                                         Patent Title
                Number
        (1)     8,475,832     Sublingual and buccal film compositions

                              Medicinal compositions comprising buprenorphine and
                8,497,280                 "
        (2)                   nalmefene




                                 Page 44 o/46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 44 of 46 Pageid#: 769
        Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 174 of 211




        (3)   8,697,718   Pack of medicinal tablets

                          Medicinal compositions comprising buprenorphine and
              8,912,211
        (4)               naltrexone

        (5)   8,921,387   Injectable :flowable composition comprising buprenorphine

        (6)   8,975,270   Injectable :flowable composition comprising buprenorphine

        (7)   9,101,625   Buprenorphine-wafer for drug substitution therapy

        (8)   9,180,197   Sustained delivery formulations of risperidone compounds

        (9)   9,186,413   Sustained delivery formulations of risperidone compounds

       (10)   9,272,044   Injectable :flowable composition buprenorphine

       (11)   9,370,512   Buprenorphine-wafer for drug substitution therapy


               c.     Accounts Receivable, all amounts due from the following entities:

                           (1) Amerisource Bergen

                           (2) ANDA

                           (3) Besse Medical

                           (4) Burlington Drug

                           (5)   Capital Wholesale

                           (6)   Cardinal Health

                           (7) Dakota Drug Inc

                           (8) Dixon Shane LLC

                           (9) DMS Pharmaceutical Group

                          (10) Harvard Drug Group

                          (11) HD Smith Wholesale

                                 Integrated Commercialization
                          (12)   Solutions

                          (13) JM Smith

                               Louisiana Wholesale Drug
                          (14) Company




                                 Page 45 of46
Case 1:19-cr-00016-JPJ-PMS Document 115 Filed 08/14/19 Page 45 of 46 Pageid#: 770
               Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 175 of 211




                                   (15) Luis Garraton
                                   (16) McKesson
                                                 ...

                                   (17) Miami-Luken Inc.
                                   (18) Morris Dickson
                                   (19) MWI Vet Supply

                                   (20) NC Mutual Wholesale
                                   (21) Prescription Supply Company
                                   (22) Quality King Distributors
                                   (23) R& S Sales
                                   (24) Rochester Drug Cooperative
                                   (25) Smith Drug Company
                                   (26) Valley Wholesale Drug Company
                                   (27) Value Drug Company




         A TRUE BILL, this \   4   day of       ~5 os\-             , 2019.




                                                           /s/ Grand Jury Foreperson



          ~~
     /,,,..,DANIELP.~AR
     U First Assistant United States Attorney
         Attorney for the United States, Acting Under Authority Conferred by 28 U.S.C. § 515

         GUSTAV W. EYLER
         Director
         Consumer Protection Branch
         Department of Justice




     Case 1:19-cr-00016-JPJ-PMS DocumentPage
                                         11546Filed
                                               o/4608/14/19 Page 46 of 46 Pageid#: 771
11
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 176 of 211




               EXHIBIT 3
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 1 of
                                                          Page 17711ofPageid#:
                                                                      211      1




                             81,7('67$7(6',675,&7&2857
                            :(67(51',675,&72)9,5*,1,$                                       FILED       
                                                                                                 6/30/2020
                                      $%,1*'21

81,7('67$7(62)$0(5,&$                            
                                                            &ULPLQDO1R 1:20CR00024
    Y                                             
                                                            9LRODWLRQV
6+$817+$;7(5                                              86& D  D  D  
                                                    
                                                 
                                           ,1)250$7,21
                                                 
        7KH8QLWHG6WDWHVFKDUJHVWKDW

                                           '()(1'$17

             $WDOOWLPHVUHOHYDQWWRWKLV,QIRUPDWLRQWKHGHIHQGDQW6+$817+$;7(5ZDV

DUHVLGHQWRI5LFKPRQG9LUJLQLD

             $WDOOWLPHVUHOHYDQWWRWKLV,QIRUPDWLRQWKURXJKRQRUDERXW'HFHPEHU

7+$;7(5ZDVWKHKLJKHVWUDQNLQJH[HFXWLYHRI5HFNLWW%HQFNLVHU3KDUPDFHXWLFDOV,QF ³5%3´ 

D'HODZDUHFRUSRUDWLRQZLWKRIILFHVLQ5LFKPRQG9LUJLQLDWKDWFRQGXFWHGEXVLQHVVLQWKH:HVWHUQ

'LVWULFWRI9LUJLQLDDQGHOVHZKHUH5%3ZDVDVXEVLGLDU\RI&RPSDQ\$$VWKHKLJKHVWUDQNLQJ

H[HFXWLYHRI5%37+$;7(5UHSRUWHGWRWKH&KLHI([HFXWLYH2IILFHURI&RPSDQ\$

             2QRUDERXW'HFHPEHU5%3ZDVGHPHUJHGIURP&RPSDQ\$)ROORZLQJ

WKHGHPHUJHU5%3ZDVUHQDPHG,QGLYLRU,QFDQGEHFDPHDVXEVLGLDU\RI,QGLYLRU3/&D8QLWHG

.LQJGRP FRPSDQ\ ZLWK RIILFHV LQ 6ORXJK (QJODQG DQG 5LFKPRQG 9LUJLQLD WKDW FRQGXFWHG

EXVLQHVVLQWKH:HVWHUQ'LVWULFWRI9LUJLQLDDQGHOVHZKHUH$IWHURQRUDERXW'HFHPEHU

7+$;7(5ZDVWKH&KLHI([HFXWLYH2IILFHURI,QGLYLRU3/&

             ,QGLYLRU 6ROXWLRQV ,QF SUHYLRXVO\ NQRZQ DV 5HFNLWW %HQFNLVHU 3KDUPDFHXWLFDO

6ROXWLRQV,QFLVDZKROO\RZQHGVXEVLGLDU\RI,QGLYLRU,QF,QGLYLRU6ROXWLRQV,QFLVD'HODZDUH

FRUSRUDWLRQ KHDGTXDUWHUHG LQ 5LFKPRQG 9LUJLQLD  $W DOO WLPHV UHOHYDQW WR WKLV ,QIRUPDWLRQ


.
                                             3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 2 of
                                                          Page 17811ofPageid#:
                                                                      211      2




7+$;7(5KDGUHVSRQVLELOLW\IRUDQGDXWKRULW\RYHU,QGLYLRU6ROXWLRQV,QF7KLV,QIRUPDWLRQ

UHIHUVWR5%3,QGLYLRU,QFDQG,QGLYLRU6ROXWLRQV,QFFROOHFWLYHO\DV³,QGLYLRU´

               $W DOO WLPHV UHOHYDQW WR WKLV ,QIRUPDWLRQ ,QGLYLRU ZDV HQJDJHG LQ WKH

SKDUPDFHXWLFDO EXVLQHVV WKURXJKRXW WKH 8QLWHG 6WDWHV LQFOXGLQJ LQ WKH :HVWHUQ 'LVWULFW RI

9LUJLQLD,QGLYLRU¶VEXVLQHVVLQFOXGHGPDUNHWLQJSURPRWLRQILHOGVDOHVPDQDJHGFDUHVDOHVDQG

ILHOGPHGLFDO IXQFWLRQV IRU GUXJV FRQWDLQLQJ EXSUHQRUSKLQH DQ RSLRLG XQGHU EUDQG QDPHV

LQFOXGLQJ6XER[RQHDQG6XEXWH[

                                           /(*$/%$&.*5281'

               8QGHU WKH )HGHUDO )RRG 'UXJ DQG &RVPHWLF $FW  86&   et seq

    ³)'&$´ DQ\DUWLFOHLQWHQGHGIRUXVHLQWKHGLDJQRVLVFXUHPLWLJDWLRQWUHDWPHQWRUSUHYHQWLRQ

RIGLVHDVHLQKXPDQVLVDGUXJ86& J 

               7KH )'&$ SURKLELWV WKH LQWURGXFWLRQ RU GHOLYHU\ IRU LQWURGXFWLRQ LQWR LQWHUVWDWH

FRPPHUFHRIDPLVEUDQGHGGUXJRUWKHFDXVLQJWKHUHRI86& D 8QGHU86&

 D  DQGDSSOLFDEOHFDVHODZDUHVSRQVLEOHH[HFXWLYHZLWKDXWKRULW\WRHLWKHUSUHYHQWLQWKH

ILUVW LQVWDQFH RU WR SURPSWO\ FRUUHFW FHUWDLQ FRQGXFW UHVXOWLQJ LQ WKH PLVEUDQGLQJ RI D GUXJ

LQWURGXFHGRUGHOLYHUHGIRULQWURGXFWLRQLQWRLQWHUVWDWHFRPPHUFHPD\EHOLDEOHIRUDPLVGHPHDQRU

YLRODWLRQRI D 

               7KH)'&$SURYLGHVWKDWDGUXJLVPLVEUDQGHGLIDPRQJRWKHUWKLQJVLWVODEHOLQJ

LV³IDOVHRUPLVOHDGLQJLQDQ\SDUWLFXODU´86& D ³/DEHOLQJ´LQFOXGHV³EURFKXUHV

ERRNOHWV    OHWWHUV    H[KLELWV >DQG@ OLWHUDWXUH    GHVFULSWLYH RI D GUXJ´ ZKHWKHU RU QRW LW

SK\VLFDOO\ DFFRPSDQLHV WKH GUXJ ZKHQ GLVWULEXWHG  See  86&   P   &)5

 O  &RQVLGHULQJZKHWKHUODEHOLQJLVPLVOHDGLQJUHTXLUHVDVVHVVLQJ³WKHH[WHQWWRZKLFK




.
                                                     3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 3 of
                                                          Page 17911ofPageid#:
                                                                      211      3




WKH ODEHOLQJ    IDLOV WR UHYHDO IDFWV´ WKDW DUH ³PDWHULDO´ LQ OLJKW RI ³UHSUHVHQWDWLRQV PDGH RU

VXJJHVWHGE\VWDWHPHQWZRUGGHVLJQGHYLFHRUDQ\FRPELQDWLRQWKHUHRI´86& Q 

                                        68%2;21(352'8&76

              2SLRLGDGGLFWLRQGHSHQGHQFHZDVDQGLVDQHSLGHPLF6RPHLQGLYLGXDOVVHHNLQJWR

UHFRYHUIURPRSLRLGDGGLFWLRQGHSHQGHQFHFRQWLQXHWRWDNHRSLRLGVXQGHUPHGLFDOVXSHUYLVLRQWR

DYRLGRUUHGXFHZLWKGUDZDOV\PSWRPVZKLOHWKH\VHHNWRUHFRYHU7KHRQO\RSLRLGPHGLFDWLRQ

DSSURYHGIRUXVHLQVXFKWUHDWPHQWRXWVLGHDWUHDWPHQWFOLQLF i.e.WKDWDSDWLHQWFRXOGWDNHDWKRPH 

ZDV EXSUHQRUSKLQH DQ RSLRLG SDUWLDO DJRQLVW DQG 6FKHGXOH ,,, FRQWUROOHG VXEVWDQFH XQGHU WKH

&RQWUROOHG6XEVWDQFHV$FW

             2QRUDERXW2FWREHU,QGLYLRUUHFHLYHGDSSURYDOIURPWKH)RRGDQG'UXJ

$GPLQLVWUDWLRQ ³)'$´ IRUWKHILUVWEXSUHQRUSKLQHFRQWDLQLQJGUXJVIRUXVHLQWKHWUHDWPHQWRI

RSLRLG DGGLFWLRQGHSHQGHQFH 6XER[RQH 6XEOLQJXDO 7DEOHW ³6XER[RQH 7DEOHW´  DQG 6XEXWH[

6XEOLQJXDO7DEOHW ³6XEXWH[7DEOHW´ ,QGLYLRUKDGSUHYLRXVO\REWDLQHGRUSKDQGUXJGHVLJQDWLRQ

IRUEXSUHQRUSKLQHIRUWKH³WUHDWPHQWRIRSLRLGDGGLFWLRQLQRSLRLGXVHUV´$PRQJRWKHUWKLQJV

WKLVGHVLJQDWLRQPHDQWWKDW6XER[RQHDQG6XEXWH[ZHUHSRWHQWLDOO\HOLJLEOHIRU\HDUVRIRUSKDQ

GUXJ H[FOXVLYLW\ XSRQ DSSURYDO ZKLFK ZRXOG SURKLELW )'$ IURP DSSURYLQJ DQ\ FRPSHWLQJ

DSSOLFDWLRQIRUEXSUHQRUSKLQHIRUWKHVDPHLQGLFDWLRQIRU\HDUV $IWHUDSSURYLQJWKHVHGUXJV

)'$GHWHUPLQHGWKDWWKH\ZHUHHOLJLEOHDQGJUDQWHGWKHPRUSKDQGUXJH[FOXVLYLW\

             6XER[RQH 7DEOHW FRQWDLQHG EXSUHQRUSKLQH DQG DQRWKHU VXEVWDQFH QDOR[RQH

6XER[RQH7DEOHWZDVLQWHQGHGWREHWDNHQE\SODFHPHQWXQGHUWKHWRQJXHXQWLOGLVVROYHG7KH

QDOR[RQHJHQHUDOO\ZDVQRWDFWLYHZKHQWDNHQXQGHUWKHWRQJXHDVLQWHQGHGEXWLWFRXOGSUHFLSLWDWH

ZLWKGUDZDOLIWKHGUXJZHUHWDNHQLQRWKHUZD\V e.g.LQMHFWHG 3KDUPDFLHVW\SLFDOO\GLVSHQVHG

6XER[RQH7DEOHWLQERWWOHVZLWKFKLOGUHVLVWDQWFDSV



.
                                                  3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 4 of
                                                          Page 18011ofPageid#:
                                                                      211      4




            6XEXWH[7DEOHWZDVVLPLODUWR6XER[RQH7DEOHWEXWLWGLGQRWLQFOXGHQDOR[RQH,W

ZDV LQWHQGHG IRU LQGXFWLRQ DQG FHUWDLQ SDWLHQW SRSXODWLRQV VXFK DV SDWLHQWV K\SHUVHQVLWLYH WR

QDOR[RQH3KDUPDFLHVW\SLFDOO\GLVSHQVHG6XEXWH[7DEOHWLQERWWOHVZLWKFKLOGUHVLVWDQWFDSV

            ,QDV6XER[RQH7DEOHWDQG6XEXWH[7DEOHWQHDUHGWKHHQGRIWKHLUSHULRGRI

H[FOXVLYLW\ ,QGLYLRU EHJDQ GHYHORSLQJ D QHZ EXSUHQRUSKLQHFRQWDLQLQJ GUXJ IRU XVH LQ RSLRLG

DGGLFWLRQGHSHQGHQFHWUHDWPHQW6XER[RQH6XEOLQJXDO)LOP ³6XER[RQH)LOP´ 

            /LNH6XER[RQH7DEOHW6XER[RQH)LOPZDVDFRPELQDWLRQRIEXSUHQRUSKLQHDQG

QDOR[RQH EXW EHFDXVH DVSHFWV RI WKH ILOP IRUPXODWLRQ ZHUH SDWHQWHG LW DUJXDEO\ KDG SDWHQW

SURWHFWLRQ6XER[RQH)LOPGLIIHUHGIURP6XER[RQH7DEOHWLQWKDW DPRQJRWKHUWKLQJV LWKDVD

WKLQ IRUP VWLFNV WR WKH WRQJXHPRXWK GLVVROYHV PRUH UDSLGO\ KDV SRWHQWLDOO\ JUHDWHU UHODWLYH

ELRDYDLODELOLW\DWFHUWDLQGRVHV DVVWDWHGLQWKH)'$DSSURYHGODEHO LVIRUPXODWHGWRWDVWHEHWWHU

DQGLVSDFNDJHGLQLQGLYLGXDOO\ZUDSSHGFKLOGUHVLVWDQWIRLOSRXFKHV

            ,Q$XJXVW,QGLYLRUUHFHLYHGDSSURYDOIURPWKH)'$WRPDUNHW6XER[RQH)LOP

IRUXVHLQWKHWUHDWPHQWRIRSLRLGDGGLFWLRQGHSHQGHQFH

            $W WLPHV UHOHYDQW WR WKLV ,QIRUPDWLRQ ,QGLYLRU PDUNHWHG 6XER[RQH )LOP WR

SK\VLFLDQVDQGKHDOWKFDUHSURJUDPVWKURXJKRXWWKH8QLWHG6WDWHVLQFOXGLQJWKH:HVWHUQ'LVWULFW

RI9LUJLQLD

                                  3(',$75,&(;32685(5,6.

            6XER[RQH7DEOHW6XEXWH[7DEOHWDQG6XER[RQH)LOPOLNHPDQ\RWKHUGUXJVFDUU\

DULVNWRFKLOGUHQZKRWDNHWKHPE\DFFLGHQWVRPHWLPHVFDOOHG³XQLQWHQGHGSHGLDWULFH[SRVXUH´

7KLV ULVN RI XQLQWHQGHG SHGLDWULF H[SRVXUH LV LGHQWLILHG LQ WKH ,PSRUWDQW 6DIHW\ ,QIRUPDWLRQ LQ




.
                                               3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 5 of
                                                          Page 18111ofPageid#:
                                                                      211      5




6XER[RQH¶V )'$DSSURYHG ODEHOLQJ RQ LWV SDFNDJH DQG LQ D 0HGLFDWLRQ *XLGH DQG 3K\VLFLDQ

%URFKXUHZLWKLQVWUXFWLRQVRQVDIHVWRUDJHRIWKHGUXJ

            ,QGLYLRU H[HFXWLYHV LQFOXGLQJ 7+$;7(5 UHFHLYHG GDWD IURP SRLVRQ FRQWURO

FHQWHUVRQXQLQWHQGHGSHGLDWULFH[SRVXUHIRUDOOEXSUHQRUSKLQHGUXJV'XULQJDQGWKHUHDIWHU

,QGLYLRU FRQWUDFWHG ZLWK WKH 5HVHDUFKHG $EXVH'LYHUVLRQ DQG $GGLFWLRQ5HODWHG 6XUYHLOODQFH

6\VWHP ³5$'$56´ WRDQDO\]HWKHGDWDIRUUDWHVDQGWUHQGV

352027,21$1'',675,%87,212)68%2;21(),/0720$66+($/7+:,7+
                     0,6/($',1*/$%(/,1*

            $WDOOWLPHVUHOHYDQWWRWKLV,QIRUPDWLRQVDOHVRI6XER[RQH7DEOHW6XEXWH[7DEOHW

DQG6XER[RQH)LOPJHQHUDWHGVXEVWDQWLDOO\DOORI,QGLYLRU¶VUHYHQXH$IWHU,QGLYLRUUHFHLYHG)'$

DSSURYDOLQ$XJXVWWRPDUNHW6XER[RQH)LOPWKHFRPSDQ\DFWLYHO\SURPRWHGRQO\6XER[RQH

)LOP7+$;7(5DQGRWKHUH[HFXWLYHVVWUXFWXUHGWKHERQXVHVDQGLQFHQWLYHVIRUVDOHVHPSOR\HHV

WRUHZDUGRQO\6XER[RQH)LOPVDOHV,QGLYLRUXVHGWKH5$'$56DQDO\VHVRIXQLQWHQGHGSHGLDWULF

H[SRVXUHWREXSUHQRUSKLQHGUXJVLQWKHPDUNHWLQJRI6XER[RQH)LOP

            %HIRUHLQRUDURXQG'HFHPEHU6XER[RQH)LOPZDVQRWDSUHIHUUHGGUXJRQ

WKH0DVVDFKXVHWWV0HGLFDLGSURJUDP ³0DVV+HDOWK´ IRUPXODU\DQGKDGUHVWULFWLRQVRQDSSURYDO

IRUUHLPEXUVHPHQW0DVV+HDOWKZDVWKHODUJHVW0HGLFDLGSURJUDPLQWKHFRXQWU\E\YROXPHRI

DGGLFWLRQWUHDWPHQWGUXJEXVLQHVV7KXV,QGLYLRUDQG7+$;7(5SODFHGKLJKLPSRUWDQFHRQ

SHUVXDGLQJ0DVV+HDOWKWRH[SDQGFRYHUDJHRI6XER[RQH)LOP

            2Q RU DERXW -DQXDU\   7+$;7(5 UHFHLYHG DQ HPDLO IURP DQ ,QGLYLRU

6HQLRU0DQDJHULQGLFDWLQJWKDW0DVV+HDOWKZDVFRQVLGHULQJH[SDQGLQJFRYHUDJHRIDGLIIHUHQW

QRQRSLRLGGUXJIRUXVHLQWKHWUHDWPHQWRIRSLRLGDGGLFWLRQGHSHQGHQFH,QUHVSRQVH7+$;7(5

HPDLOHG,QGLYLRU¶VWRS6WDWH*RYHUQPHQW$IIDLUVHPSOR\HHFRS\LQJLWV9LFH3UHVLGHQWIRU6DOHV

DQG 0DUNHWLQJ DVNLQJ IRU D ³VWUDWHJ\ WR FRXQWHU´ WKDW GUXJ  ,QGLYLRU¶V WRS 6WDWH *RYHUQPHQW


.
                                              3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 6 of
                                                          Page 18211ofPageid#:
                                                                      211      6




$IIDLUVHPSOR\HHUHSOLHGE\HPDLOWR7+$;7(5OD\LQJRXWDPXOWLSURQJHGSODQWKDWLQFOXGHG

XVLQJ³D6WUDWHJLF&RPPXQLFDWLRQVDSSURDFKWREULQJIRUZDUGWKHSRLVRQFRQWUROGDWDWKDW

GHPRQVWUDWHV WKH QXPEHU RI XQLQWHQGHG H[SRVXUHV DQG KRZ >6XER[RQH )LOP@ KROGV SURPLVH WR

DGGUHVV´WKHULVNRIXQLQWHQGHGSHGLDWULFH[SRVXUH

           2Q RU DERXW 0D\   DIWHU 7+$;7(5 IDLOHG WR VHFXUH D PHHWLQJ ZLWK D

0DVV+HDOWKRIILFLDO,QGLYLRU¶V0DQDJHG&DUH'LUHFWRUZURWHWR7+$;7(5³6KDXQ7KDQNVIRU

WKHHIIRUWV:HNQRZKRZLPSRUWDQW0DVV+HDOWKLVDQGLWLVUDQNHG0HGLFDLG>IRUXV@E\

YROXPHLQWKH860\VXJJHVWLRQV LQFRQILGHQFHQRWWREHVKDUHG  :HEXLOGRXUSHGLDWULF

SRLVRQFDPSDLJQZLWKWKHODUJHVWSRLVRQFRQWUROFHQWHUVLQ0DVVDQGZHGHPRQVWUDWHWKHSXEOLF

KHDOWKLPSDFW´WR0DVV+HDOWK

           2QRUDERXW2FWREHU7+$;7(5DQGRWKHUH[HFXWLYHVUHFHLYHGDQHPDLO

IURP,QGLYLRU¶V0HGLFDO$IIDLUV0DQDJHU,QWKHHPDLOWKH0HGLFDO$IIDLUV0DQDJHUVWDWHGWKDWD

0DVV+HDOWKRIILFLDOKDGUHDFKHGRXW³UHTXHVWLQJDPHHWLQJZLWKPHLQKLVRIILFHV´7KH0HGLFDO

$IIDLUV0DQDJHUQRWHG³,DPYHU\H[FLWHGDWWKLVRSSRUWXQLW\WRVKDUHWKHSHGLDWULFGDWD´EXWDVNHG

WRDWWHQGWKHPHHWLQJDORQHEHFDXVH³WKHVLWXDWLRQLVYHU\GHOLFDWH´³<RXFDQUHVWDVVXUHG´WKH

0HGLFDO$IIDLUV0DQDJHUZURWH³WKDWZHZLOOKDYHDVXFFHVVIXOPHHWLQJDQGWKLQJVZLOOFKDQJHLQ

0DVVDFKXVHWWV´7+$;7(5UHVSRQGHG³6RUU\,PLVVHGWKHGLVFXVVLRQ0\FRQWULEXWLRQLVWKDW

,ZRXOGOLNH>,QGLYLRU¶V*OREDO0HGLFDO'LUHFWRUDQG9LFH3UHVLGHQWIRU&OLQLFDO$IIDLUV@WRDWWHQG

WKHPHHWLQJDVZHOO,DJUHHWKDWZHFRPPHUFLDOSHRSOHVKRXOGQRWDWWHQGWKLVPHHWLQJ´

           2Q RU DERXW 2FWREHU   ,QGLYLRU¶V 0HGLFDO $IIDLUV 0DQDJHU PHW ZLWK WKH

0DVV+HDOWKRIILFLDODQGSURYLGHGD5$'$56DQDO\VLVRIXQLQWHQGHGSHGLDWULFH[SRVXUHGDWDIURP

SRLVRQFRQWUROFHQWHUVQDWLRQZLGH)ROORZLQJWKHPHHWLQJWKH0HGLFDO$IIDLUV0DQDJHUHPDLOHG

DUHSRUWRIWKHPHHWLQJWR7+$;7(5DQGRWKHUVVWDWLQJWKDWWKH0DVV+HDOWKRIILFLDOZDV³YHU\



.
                                            3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 7 of
                                                          Page 18311ofPageid#:
                                                                      211      7




UHVSRQVLYHWRWKHSHGLDWULFGDWD´DQGDGGLQJ³>E@HFDXVH5$'$56FDQDQDO\]HH[SRVXUHGDWDWR

WKHGLJLW]LSFRGHLQWKH86P\QH[WVWHSLVWKDW,KDYHDVNHG>5$'$56@WRGRDQLPPHGLDWH

DQDO\VLVRIWKHUDWHVRIXQLQWHQGHGSHGLDWULFH[SRVXUHWREXSUHQRUSKLQHWDEOHWVLQ0DVVDFKXVHWWV

DVWKHXWLOL]DWLRQRIWDEOHWVLVKLJKWKHUHDQG,H[SHFWWKDWWKHUDWHVRIH[SRVXUHIROORZVXLW,DP

JRLQJ WR IROORZ XS ZLWK D WHOHSKRQH PHHWLQJ ZLWK >WKH 0DVV+HDOWK RIILFLDO@ WR VKDUH WKLV

LQIRUPDWLRQ´7KH0HGLFDO$IIDLUV0DQDJHUWKHQDVNHG5$'$56IRUDQDQDO\VLVRIXQLQWHQGHG

SHGLDWULFH[SRVXUHGDWDIRU0DVVDFKXVHWWVRQO\i.e.D0DVVDFKXVHWWVVSHFLILFDQDO\VLVWRSURYLGH

WRWKH0DVV+HDOWKRIILFLDO

             7KH QH[W GD\ RQ RU DERXW 2FWREHU   5$'$56 SURYLGHG WKH 0HGLFDO

$IIDLUV 0DQDJHU ZLWK WKH 0DVVDFKXVHWWVVSHFLILF DQDO\VLV  ,W VKRZHG WKH UDWHV RI XQLQWHQGHG

SHGLDWULF H[SRVXUH LQ 0DVVDFKXVHWWV IRU WKUHH FDWHJRULHV RI GUXJV 6XER[RQH )LOP 6XER[RQH

7DEOHWDQGEXSUHQRUSKLQHRQO\WDEOHWVVXFKDV6XEXWH[7DEOHW VRPHWLPHVFDOOHG³PRQRWDEOHWV´ 

7KH DQDO\VLV VKRZHG WKDW LQ 0DVVDFKXVHWWV WKHUH ZHUH  H[SRVXUHV SHU  XQLWV IRU

6XER[RQH 7DEOHWV  H[SRVXUHV SHU  XQLWV IRU 6XER[RQH )LOP DQG  H[SRVXUHV SHU

 XQLWV IRU EXSUHQRUSKLQHRQO\ WDEOHWV VXFK DV 6XEXWH[ 7DEOHW  7KHVH GDWD VKRZHG WKDW

EXSUHQRUSKLQHRQO\ WDEOHWV OLNH 6XEXWH[ 7DEOHW²ZKLFK DUH SDFNDJHG LQ ERWWOHV ZLWK FKLOG

UHVLVWDQWFDSVLQWKHVDPHPDQQHUDV6XER[RQH7DEOHWDQGPDQ\RWKHUGUXJV²KDGWKHORZHVWUDWH

RIXQLQWHQGHGSHGLDWULFH[SRVXUHDPRQJWKHWKUHHFDWHJRULHVLQ0DVVDFKXVHWWV

             8SRQ UHFHLYLQJ WKH DQDO\VLV WKH 0HGLFDO $IIDLUV 0DQDJHU DVNHG 5$'$56

    FRS\LQJ,QGLYLRU¶V*OREDO0HGLFDO'LUHFWRU LIVKHFRXOG³MXVWDGGWKHPRQRDQGFRPELQDWLRQ

WDEOHWVWRVHHWKHGLIIHUHQFHIURPILOP´

             2QRUDERXW2FWREHUWKH0HGLFDO$IIDLUV0DQDJHUVHQWWKH0DVV+HDOWK

RIILFLDODQHPDLOFRQWDLQLQJIDOVHDQGPLVOHDGLQJVWDWHPHQWV7KHHPDLOFRQWDLQHGDFDOFXODWLRQRI



.
                                              3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 8 of
                                                          Page 18411ofPageid#:
                                                                      211      8




WKHXQLQWHQGHGSHGLDWULFH[SRVXUHGDWDIRU0DVVDFKXVHWWVWKDWDGGHGWKHWZRWDEOHWUDWHVWRJHWKHU

ZKHQ LQ IDFW DGGLQJ WKH WZR WDEOHW UDWHV WRJHWKHU ZRXOG QRW SURYLGH DQ DFFXUDWH FDOFXODWLRQ

)XUWKHUWKH0HGLFDO$IIDLUV0DQDJHULQGLFDWHGWRWKH0DVV+HDOWKRIILFLDOWKDWVKHKDGUHFHLYHG

WKHFDOFXODWLRQVIURP5$'$56ZKHQLQIDFWVKHKDGQRWUHFHLYHGWKHPIURP5$'$56EXWKDG

GRQHWKHFDOFXODWLRQVKHUVHOI7KH0HGLFDO$IIDLUV0DQDJHUVWDWHGWRWKH0DVV+HDOWKRIILFLDODQG

KHU FDOFXODWLRQV DSSHDUHG WR VKRZ WKDW 6XER[RQH )LOP KDG WKH ORZHVW UDWH RI XQLQWHQWLRQDO

SHGLDWULFH[SRVXUHLQ0DVVDFKXVHWWVZKHQLQIDFWEXSUHQRUSKLQHRQO\WDEOHWVOLNH6XEXWH[7DEOHW

KDG WKH ORZHVW UDWH LQ 0DVVDFKXVHWWV DFFRUGLQJ WR WKH 5$'$56 GDWD  7KH 0HGLFDO $IIDLUV

0DQDJHUDOVRIRUZDUGHGKHUHPDLOWR,QGLYLRU¶V*OREDO0HGLFDO'LUHFWRUVWDWLQJWKDWVKHVHQWLWWR

WKH0DVV+HDOWKRIILFLDOWR³KHOSXVJHWVRPHPRYHPHQWLQ0DVV´

            2QRUDERXW1RYHPEHUUHVSRQGLQJWRDIROORZXSTXHVWLRQDERXWKHUIDOVH

DQGPLVOHDGLQJHPDLOUHIHUHQFHGLQWKHSUHFHGLQJSDUDJUDSKWKH0HGLFDO$IIDLUV0DQDJHUVHQWWKH

0DVV+HDOWKRIILFLDODQHPDLOFRQWDLQLQJDFKDUWZLWKLQIRUPDWLRQIURPDQ,QGLYLRUSURPRWLRQDO

EURFKXUH VHHLPDJHRQULJKWEHORZ WKDWUHIHUHQFHGSHGLDWULFH[SRVXUHGDWDFRPSDULQJWKHWZR

SURGXFWVWKDWFRQWDLQHGERWKEXSUHQRUSKLQHDQGQDOR[RQHLQGLFDWLQJWKDW6XER[RQH)LOPKDGD

VXEVWDQWLDOO\ORZHUUDWHRISHGLDWULFH[SRVXUHWKDQ6XER[RQH7DEOHWV7KHFKDUWGLGQRWLQFOXGHD

WKLUG OLQH RI GDWD NQRZQ WR WKH 0HGLFDO $IIDLUV 0DQDJHU WKDW VKRZHG 6XEXWH[ 7DEOHWV ZKLFK

FRQWDLQ RQO\ EXSUHQRUSKLQH DQG QRW QDOR[RQH  ZLWK D ORZHU UDWH RI SHGLDWULF H[SRVXUH WKDQ

6XER[RQH7DEOHWVDQGZLWKOHVVRIDGLIIHUHQFHLQWKHUDWHRISHGLDWULFH[SRVXUHWKDQ6XER[RQH

)LOP VHHLPDJHRQOHIWEHORZ 6KDUHGLQOLJKWRIWKH0HGLFDO$IIDLUV0DQDJHU¶VSULRUIDOVHDQG

PLVOHDGLQJHPDLODERXWXQLQWHQGHGSHGLDWULFH[SRVXUHUDWHVLQ0DVVDFKXVHWWVWKHFKDUWZLWKRXW

WKHWKLUGOLQHRIGDWDIDLOHGWRUHYHDOIDFWVPDWHULDOWR0DVV+HDOWKSULRUWRLWVXSGDWHGIRUPXODU\

GHFLVLRQ  %\ QRW LQFOXGLQJ WKH GDWD UHODWHG WR 6XEXWH[ 7DEOHWV WKH 0HGLFDO $IIDLUV 0DQDJHU



.
                                               3DJHRI
Case 1:20-cr-00024-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         06/30/20
                                          Filed 09/18/20Page 9 of
                                                          Page 18511ofPageid#:
                                                                      211      9




UHLQIRUFHGKHUIDOVHDQGPLVOHDGLQJFODLPWKDW0DVVDFKXVHWWVVSHFLILFGDWDVKRZHG6XER[RQH)LOP

DVKDYLQJWKHORZHVWUDWHRIXQLQWHQGHGSHGLDWULFH[SRVXUHLQWKHVWDWH




                                                                                                   

           6XEVHTXHQWO\ WKH 0HGLFDO $IIDLUV 0DQDJHU UHFHLYHG DGGLWLRQDO XQLQWHQGHG

SHGLDWULFH[SRVXUHGDWDVKRZLQJWKDW6XER[RQH)LOPGLGQRWKDYHWKHORZHVWUDWHRIXQLQWHQGHG

SHGLDWULFH[SRVXUHLQ0DVVDFKXVHWWVEXWVKHGLGQRWSURYLGHWKHGDWDWR0DVV+HDOWK7KH0HGLFDO

$IIDLUV 0DQDJHU ODWHU WROG RWKHU ,QGLYLRU HPSOR\HHV EXW QRW LQFOXGLQJ 7+$;7(5 WKDW KHU

UDWLRQDOHIRUZLWKKROGLQJWKHDGGLWLRQDOGDWDIURP0DVV+HDOWKZDV³GRQ¶WDVNGRQ¶WWHOO´

           ,QRUDERXW'HFHPEHU0DVV+HDOWKLVVXHGDSUHVVUHOHDVHDQQRXQFLQJWKDWLW

ZRXOG³SURYLGHDFFHVVWRWKHXQLWGRVHGILOPIRUPXODWLRQWRWKRVHPHPEHUVSUHVFULEHG6XER[RQH

ZKROLYHLQKRXVHKROGVZLWKFKLOGUHQOHVVWKDQVL[\HDUVRIDJH´FLWLQJWR,QGLYLRU¶VQDWLRQZLGH

SHGLDWULFH[SRVXUHUDWHGDWD

           ,QGLYLRUIDLOHGWRFRUUHFWWKHIDOVHDQGPLVOHDGLQJVWDWHPHQWVPDGHWR0DVV+HDOWK

DERXWXQLQWHQGHGSHGLDWULFH[SRVXUHLQ0DVVDFKXVHWWVXQWLO'HFHPEHUDSSUR[LPDWHO\WZR

\HDUV DIWHU WKH JRYHUQPHQW¶V LQYHVWLJDWLRQ KDG EHJXQ $IWHU OHDUQLQJ RI WKH VWDWHPHQWV

7+$;7(5DSSURYHGVHQGLQJDFRUUHFWLRQOHWWHUWR0DVV+HDOWK

           7+$;7(5 DV D UHVSRQVLEOH ,QGLYLRU H[HFXWLYH IDLOHG WR SUHYHQW DQG SURPSWO\

FRUUHFW WKH GLVWULEXWLRQ RI WKH IDOVH DQG PLVOHDGLQJ XQLQWHQGHG SHGLDWULF H[SRVXUH GDWD DQG

PDUNHWLQJFODLPVWR0DVV+HDOWK

.
                                             3DJHRI
Case 1:20-cr-00024-JPJ-PMS  Document
       Case 2:20-cv-04602-MSG        1 Filed
                               Document      06/30/20
                                        1 Filed       Page
                                                09/18/20   10 of
                                                         Page 18611ofPageid#:
                                                                     211      10




        

                                         &281721(
                   ,QWURGXFWLRQRI0LVEUDQGHG'UXJVLQ,QWHUVWDWH&RPPHUFH
                              86& D  D   D 
            
            7KHUHIRUHRQGDWHVVHWIRUWKLQWKLV,QIRUPDWLRQLQWKH:HVWHUQ'LVWULFWRI9LUJLQLD

DQGHOVHZKHUHWKHGHIHQGDQW

                                         6+$817+$;7(5

D UHVSRQVLEOH ,QGLYLRU H[HFXWLYH FDXVHG WKH LQWURGXFWLRQ DQG GHOLYHU\ IRU LQWURGXFWLRQ LQWR

LQWHUVWDWHFRPPHUFHRI6XER[RQH)LOPDGUXJWKDWZDVPLVEUDQGHGLQWKDWWKHGUXJ¶VODEHOLQJZDV

IDOVHDQGPLVOHDGLQJ$OOLQYLRODWLRQRI7LWOH8QLWHG6WDWHV&RGH6HFWLRQV D  D  

DQG D 

                                    127,&(2))25)(,785(

             8SRQFRQYLFWLRQRIWKHRIIHQVHDOOHJHGLQWKLV,QIRUPDWLRQ6+$817+$;7(5

VKDOOIRUIHLWWRWKH8QLWHG6WDWHVSXUVXDQWWR7LWOH8QLWHG6WDWHV&RGH6HFWLRQDQG7LWOH

8QLWHG6WDWHV&RGH6HFWLRQ F DQ\TXDQWLWLHVRIGUXJVZKLFKZHUHLQWURGXFHGLQWRLQWHUVWDWH

FRPPHUFHLQYLRODWLRQRI7LWOH8QLWHG6WDWHV&RGH6HFWLRQ

             ,IDQ\RIWKHSURSHUW\GHVFULEHGDERYHDVEHLQJVXEMHFWWRIRUIHLWXUHZKLFKYDOXHG

DWDSSUR[LPDWHO\DVDUHVXOWRIDQ\DFWRURPLVVLRQRIWKHGHIHQGDQW

        D     FDQQRWEHORFDWHGXSRQWKHH[HUFLVHRIGXHGLOLJHQFH
        E     KDVEHHQWUDQVIHUUHGRUVROGWRRUGHSRVLWHGZLWKDWKLUGSHUVRQ
        F     KDVEHHQSODFHGEH\RQGWKHMXULVGLFWLRQRIWKH&RXUW
        G     KDVEHHQVXEVWDQWLDOO\GLPLQLVKHGLQYDOXHRU
        H     KDVEHHQFRPPLQJOHGZLWKRWKHUSURSHUW\ZKLFKFDQQRWEH                 
                VXEGLYLGHGZLWKRXWGLIILFXOW\

LWLVWKHLQWHQWLRQRIWKH8QLWHG6WDWHVSXUVXDQWWR7LWOH8QLWHG6WDWHV&RGH6HFWLRQ S DV

LQFRUSRUDWHG E\ 7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ  F  WR VHHN IRUIHLWXUH RI DQ\ RWKHU




.
                                              3DJHRI
Case 1:20-cr-00024-JPJ-PMS  Document
       Case 2:20-cv-04602-MSG        1 Filed
                               Document      06/30/20
                                        1 Filed       Page
                                                09/18/20   11 of
                                                         Page 18711ofPageid#:
                                                                     211      11
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 188 of 211




               EXHIBIT 4
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 1 of
                                                          Page 18911ofPageid#:
                                                                      211      1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                     ABINGDON

UNITED STATES OF AMERICA                          )
                                                  )         Criminal No.
       v.                                         )
                                                  )         Violations:
TIMOTHY BAXTER                                    )         21 U.S.C. §§ 331(a), 352(a), 333(a)(1)
                                                  )

                                         INFORMATION

       The United States charges that:

                                          DEFENDANT

       1.      At all times relevant to this Information, the defendant, TIMOTHY BAXTER, was

a resident of Richmond, Virginia.

       2.      At all times relevant to this Information through on or about December 23, 2014,

BAXTER was the Global Medical Director of Reckitt Benckiser Pharmaceuticals Inc. (“RBP”), a

Delaware corporation with offices in Richmond, Virginia, that conducted business in the Western

District of Virginia and elsewhere. RBP was a subsidiary of Company A. As the Global Medical

Director of RBP, BAXTER reported to the top executive of RBP.

       3.      On or about December 23, 2014, RBP was demerged from Company A. Following

the demerger, RBP was renamed Indivior Inc. and became a subsidiary of Indivior PLC, a United

Kingdom company with offices in Slough, England, and Richmond, Virginia, that conducted

business in the Western District of Virginia and elsewhere. After on or about December 23, 2014,

BAXTER was the Chief Medical Officer of Indivior PLC, until he left the company in May 2016.

       4.      Indivior Solutions, Inc., previously known as Reckitt Benckiser Pharmaceutical

Solutions, Inc., is a wholly owned subsidiary of Indivior Inc. Indivior Solutions, Inc. is a Delaware

corporation headquartered in Richmond, Virginia. At all times relevant to this Information,


.
                                             Page 1 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 2 of
                                                          Page 19011ofPageid#:
                                                                      211      2




BAXTER had responsibility for and authority over Indivior Solutions, Inc.’s medical affairs. This

Information refers to RBP, Indivior Inc. and Indivior Solutions, Inc. collectively as “Indivior.”

       5.      At all times relevant to this Information, Indivior was engaged in the

pharmaceutical business throughout the United States, including in the Western District of

Virginia. Indivior’s business included marketing, promotion, field sales, managed-care sales, and

field-medical functions for drugs containing buprenorphine, an opioid, under brand names

including Suboxone and Subutex.

                                    LEGAL BACKGROUND

       6.      Under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.

(“FDCA”), any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention

of disease in humans is a drug. 21 U.S.C. § 321(g).

       7.      The FDCA prohibits the introduction or delivery for introduction into interstate

commerce of a misbranded drug or the causing thereof. 21 U.S.C. § 331(a). Under 21 U.S.C. §

333(a)(1) and applicable case law, a responsible executive with authority to either prevent in the

first instance or to promptly correct certain conduct resulting in the misbranding of a drug

introduced or delivered for introduction into interstate commerce may be liable for a misdemeanor

violation of 331(a).

       8.      The FDCA provides that a drug is misbranded if, among other things, its labeling

is “false or misleading in any particular.” 21 U.S.C. § 352(a). “Labeling” includes “brochures,

booklets . . . letters . . . exhibits [and] literature . . . descriptive of a drug” whether or not it

physically accompanies the drug when distributed.           See 21 U.S.C. § 321(m); 21 C.F.R.

§ 202.1(l)(2). Considering whether labeling is misleading requires assessing “the extent to which




.
                                             Page 2 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 3 of
                                                          Page 19111ofPageid#:
                                                                      211      3




the labeling . . . fails to reveal facts” that are “material” in light of “representations made or

suggested by statement, word, design, device, or any combination thereof.” 21 U.S.C. § 321(n).

                                    SUBOXONE PRODUCTS

       9.      Opioid addiction/dependence was and is an epidemic. Some individuals seeking to

recover from opioid addiction/dependence continue to take opioids under medical supervision to

avoid or reduce withdrawal symptoms while they seek to recover. The only opioid medication

approved for use in such treatment outside a treatment clinic (i.e., that a patient could take at home)

was buprenorphine, an opioid partial agonist and Schedule III controlled substance under the

Controlled Substances Act.

       10.     On or about October 8, 2002, Indivior received approval from the Food and Drug

Administration (“FDA”) for the first buprenorphine-containing drugs for use in the treatment of

opioid addiction/dependence: Suboxone Sublingual Tablet (“Suboxone Tablet”) and Subutex

Sublingual Tablet (“Subutex Tablet”). Indivior had previously obtained orphan-drug designation

for buprenorphine for the “treatment of opioid addiction in opioid users.” Among other things,

this designation meant that Suboxone and Subutex were potentially eligible for 7-years of orphan-

drug exclusivity upon approval (which would prohibit FDA from approving any competing

application for buprenorphine for the same indication for 7 years). After approving these drugs,

FDA determined that they were eligible and granted them orphan-drug exclusivity.

       11.     Suboxone Tablet contained buprenorphine and another substance, naloxone.

Suboxone Tablet was intended to be taken by placement under the tongue until dissolved. The

naloxone generally was not active when taken under the tongue as intended, but it could precipitate

withdrawal if the drug were taken in other ways (e.g., injected). Pharmacies typically dispensed

Suboxone Tablet in bottles with child-resistant caps.



.
                                             Page 3 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 4 of
                                                          Page 19211ofPageid#:
                                                                      211      4




       12.     Subutex Tablet was similar to Suboxone Tablet, but it did not include naloxone. It

was intended for induction and certain patient populations, such as patients hypersensitive to

naloxone. Pharmacies typically dispensed Subutex Tablet in bottles with child-resistant caps.

       13.     In 2007, as Suboxone Tablet and Subutex Tablet neared the end of their period of

exclusivity, Indivior began developing a new buprenorphine-containing drug for use in opioid

addiction/dependence treatment: Suboxone Sublingual Film (“Suboxone Film”).

       14.     Like Suboxone Tablet, Suboxone Film was a combination of buprenorphine and

naloxone, but because aspects of the film formulation were patented, it arguably had patent

protection. Suboxone Film differed from Suboxone Tablet in that (among other things) it has a

thin form; sticks to the tongue/mouth; dissolves more rapidly; has potentially greater relative

bioavailability at certain doses (as stated in the FDA-approved label); is formulated to taste better;

and is packaged in individually wrapped, child-resistant foil pouches.

       15.     In August 2010, Indivior received approval from the FDA to market Suboxone Film

for use in the treatment of opioid addiction/dependence.

       16.     At times relevant to this Information, Indivior marketed Suboxone Film to

physicians and healthcare programs throughout the United States, including the Western District

of Virginia.

                                PEDIATRIC EXPOSURE RISK

       17.     Suboxone Tablet, Subutex Tablet, and Suboxone Film, like many other drugs, carry

a risk to children who take them by accident, sometimes called “unintended pediatric exposure.”

This risk of unintended pediatric exposure is identified in the Important Safety Information in




.
                                             Page 4 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 5 of
                                                          Page 19311ofPageid#:
                                                                      211      5




Suboxone’s FDA-approved labeling, on its package, and in a Medication Guide and Physician

Brochure with instructions on safe storage of the drug.

       18.     Indivior executives, including BAXTER, received data from poison control centers

on unintended pediatric exposure for all buprenorphine drugs. During 2012 and thereafter,

Indivior contracted with the Researched Abuse, Diversion, and Addiction-Related Surveillance

System (“RADARS”) to analyze the data for rates and trends. Indivior’s Medical Affairs Manager

was Indivior’s primary point of contact with respect to RADARS’ pediatric exposure analysis

projects in 2012, and reported directly to BAXTER.

PROMOTION AND DISTRIBUTION OF SUBOXONE FILM TO MASSHEALTH WITH
                     MISLEADING LABELING

       19.     At all times relevant to this Information, sales of Suboxone Tablet, Subutex Tablet,

and Suboxone Film generated substantially all of Indivior’s revenue. After Indivior received FDA

approval in August 2010 to market Suboxone Film, the company actively promoted only Suboxone

Film. Indivior used RADARS analyses of unintended pediatric exposure to buprenorphine drugs

in the marketing of Suboxone Film.

       20.     Before in or around December 2012, Suboxone Film was not a preferred drug on

the Massachusetts Medicaid program (“MassHealth”) formulary and had restrictions on approval

for reimbursement. MassHealth was the largest Medicaid program in the country by volume of

addiction-treatment-drug business.     Thus, Indivior placed high importance on persuading

MassHealth to expand coverage of Suboxone Film.

       21.     BAXTER was familiar with the issue of unintended pediatric exposure, and

Indivior’s use of analyses of unintended pediatric exposure. He attended meetings at which

Indivior personnel and others discussed potentially arguing that there was a negative safety issue

with tablets, and that Suboxone Film offered superior safety, though at the time no studies on this


.
                                            Page 5 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 6 of
                                                          Page 19411ofPageid#:
                                                                      211      6




issue had been performed. He attended meetings at which Indivior personnel told FDA personnel

that Indivior believed Suboxone Film potentially could provide a means of guarding against

unintended pediatric exposure, due to its packaging, though no studies on this issue had yet been

performed. He attended a working session in which he and other Indivior personnel discussed

potentially highlighting the issue of unintended pediatric exposure to doctors, though no studies

of whether Suboxone Film had any benefit related to unintended pediatric exposure had yet been

performed. And he emailed fellow Indivior personnel, reporting that the FDA appeared to have

denied Indivior the ability to make a promotional claim that Suboxone Film provided additional

safety with regard to unintended pediatric exposure, noting (among other reasons) that no studies

on the issue had yet been performed.

       22.     In June 2012, BAXTER approved Indivior’s retention of RADARS for access to

data from poison control centers for use in analyzing unintended pediatric exposure.

       23.     On or about September 28, 2012, BAXTER and other employees received an email

from Indivior’s Medical Affairs Manager. In the email, the Medical Affairs Manager stated that a

MassHealth official had reached out “requesting a meeting with me in his offices.” The Medical

Affairs Manager noted, “I am very excited at this opportunity to share the pediatric data” from

RADARS, but asked to attend the meeting alone because “the situation . . . is very delicate.” “You

can rest assured,” the Medical Affairs Manager wrote, “that we will have a successful meeting and

things will change in Massachusetts.”

       24.     On or about October 9, 2012, Indivior’s Medical Affairs Manager met with the

MassHealth official and provided a RADARS analysis of unintended pediatric exposure data from

poison control centers nationwide. Following the meeting, the Medical Affairs Manager emailed

a report of the meeting to BAXTER and others, stating that the MassHealth official was “very



.
                                           Page 6 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 7 of
                                                          Page 19511ofPageid#:
                                                                      211      7




responsive to the pediatric data,” and adding, “[b]ecause RADARS can analyze exposure data to

the 3-digit zip code in the US, my next step is that I have asked [RADARS] to do an immediate

analysis of the rates of unintended pediatric exposure to buprenorphine tablets in Massachusetts

as the utilization of tablets is high there and I expect that the rates of exposure follow suit. I am

going to follow up with a telephone meeting with [the MassHealth official] to share this

information.” The Medical Affairs Manager then asked RADARS for an analysis of unintended

pediatric exposure data for Massachusetts only, i.e., a Massachusetts-specific analysis, to provide

to the MassHealth official.

       25.     The next day, on or about October 10, 2012, RADARS provided the Medical

Affairs Manager with the Massachusetts-specific analysis. It showed the rates of unintended

pediatric exposure in Massachusetts for three categories of drugs: Suboxone Film, Suboxone

Tablet, and buprenorphine-only tablets (sometimes called “mono tablets”). The analysis showed

that, in Massachusetts, there were 3.3 exposures per 10,000 unique recipients for Suboxone

Tablets, 2.7 exposures per 10,000 unique recipients for Suboxone Film, and 1.8 exposures per

10,000 unique recipients for buprenorphine-only tablets. These data showed that buprenorphine-

only tablets—which are packaged in bottles with child-resistant caps, in the same manner as

Suboxone Tablet and many other drugs—had the lowest rate of unintended pediatric exposure

among the three categories in Massachusetts.

       26.     Upon receiving the analysis, the Medical Affairs Manager emailed RADARS,

copying BAXTER, asking if she could “just add the mono and combo tablets to see the difference

from film?” BAXTER responded, to the Medical Affairs Manager only, with the observation that

the data RADARS sent “actually appear[ed] to make mono tablets look best or am I mi[s]-




.
                                             Page 7 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 8 of
                                                          Page 19611ofPageid#:
                                                                      211      8




reading?” RADARS replied-all, indicating that it would obtain additional calculations and data

that would be needed.

       27.     On or about October 16, 2012, the Medical Affairs Manager sent the MassHealth

official an email containing false and misleading statements. The email contained a calculation of

the unintended pediatric exposure data for Massachusetts that added the two tablet rates together

when, in fact, adding the two tablet rates together would not provide an accurate calculation.

Further, the Medical Affairs Manager indicated to the MassHealth official that she had received

the calculations from RADARS when, in fact, she had not received them from RADARS, but had

done the calculations herself. The Medical Affairs Manager stated to the MassHealth official in

the email, and her calculations appeared to show, that Suboxone Film had the lowest rate of

unintentional pediatric exposure in Massachusetts when, in fact, buprenorphine-only tablets like

Subutex Tablet had the lowest rate in Massachusetts, according to the RADARS data – a fact on

which BAXTER had previously remarked. The Medical Affairs Manager then forwarded her

email to BAXTER, stating that she sent it to the MassHealth official to “help us get some

movement in Mass.” BAXTER did not respond to this email.

       28.     On or about November 19, 2012, responding to a follow-up question about her false

and misleading email referenced in the preceding paragraph, the Medical Affairs Manager sent the

MassHealth official an email containing a chart with information from an Indivior promotional

brochure (see image on right below) that referenced pediatric exposure data comparing the two

products that contained both buprenorphine and naloxone, indicating that Suboxone Film had a

substantially lower rate of pediatric exposure than Suboxone Tablets. The chart did not include a

third line of data known to the Medical Affairs Manager that showed buprenorphine-only tablets

(such as Subutex and generic equivalents) with a lower rate of pediatric exposure than Suboxone



.
                                           Page 8 of 11
Case 1:20-cr-00032-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         08/31/20
                                          Filed 09/18/20Page 9 of
                                                          Page 19711ofPageid#:
                                                                      211      9




Tablets, and with less of a difference in the rate of pediatric exposure than Suboxone Film (see

image on left below). Shared in light of the Medical Affairs Manager’s prior false and misleading

email about unintended pediatric exposure rates in Massachusetts, the chart without the third line

of data failed to reveal facts material to MassHealth prior to its updated formulary decision. By

not including the data related to buprenorphine-only tablets, the Medical Affairs Manager

reinforced her false and misleading claim that Massachusetts-specific data showed Suboxone Film

as having the lowest rate of unintended pediatric exposure in the state. BAXTER was not copied

on this email; however, around the same time, another Indivior employee emailed BAXTER,

stating, “I couldn’t help but notice that the chart did not show the [buprenorphine-only tablets]

line. Does that mean we can also show the graph without [that] line? That would make such a

huge difference!” BAXTER responded, “That chart is now published so nock [sic] yourself out!”




       29.     Subsequently, the Medical Affairs Manager received additional unintended-

pediatric-exposure data showing that Suboxone Film did not have the lowest rate of unintended

pediatric exposure in Massachusetts, for one quarter of 2012, but she did not provide the data to

MassHealth. The Medical Affairs Manager later told other Indivior employees that her rationale

for withholding the additional data from MassHealth was, “don’t ask, don’t tell.”

       30.     In or about December 2012, MassHealth issued a press release announcing that it

would “provide access to the unit-dosed film formulation to those members prescribed Suboxone

.
                                           Page 9 of 11
Case 1:20-cr-00032-JPJ-PMS  Document
       Case 2:20-cv-04602-MSG        1 Filed
                               Document      08/31/20
                                        1 Filed       Page
                                                09/18/20   10 of
                                                         Page 19811ofPageid#:
                                                                     211      10




who live in households with children less than six years of age,” citing to Indivior’s nationwide

pediatric exposure-rate data.

       31.     Indivior failed to correct the false and misleading statements made to MassHealth

about unintended pediatric exposure in Massachusetts until December 2015, approximately two

years after the government’s investigation had begun. BAXTER approved sending a correction

letter to MassHealth at that time.

       32.     BAXTER, as a responsible Indivior executive, failed to prevent and promptly

correct the distribution of the false and misleading unintended pediatric exposure data and

marketing claims to MassHealth.



                                       COUNT ONE
                 Introduction of Misbranded Drugs in Interstate Commerce
                            21 U.S.C. §§ 331(a), 333(a)(1), 352(a)

       33.     Therefore on dates set forth in this Information, in the Western District of Virginia

and elsewhere, the defendant,

                                     TIMOTHY BAXTER,

a responsible Indivior executive, caused the introduction and delivery for introduction into

interstate commerce of Suboxone Film, a drug that was misbranded in that the drug’s labeling was

false and misleading. All in violation of Title 21, United States Code, Sections 331(a), 333(a)(1),

and 352(a).




.
                                           Page 10 of 11
    Case 1:20-cr-00032-JPJ-PMS  Document
           Case 2:20-cv-04602-MSG        1 Filed
                                   Document      08/31/20
                                            1 Filed       Page
                                                    09/18/20   11 of
                                                             Page 19911ofPageid#:
                                                                         211      11




      Dated:       ~ ~ i, 2 O.l-0


~
    ,~-~ ~·~
        aniel P.ubar
      First Assistant United States Attorney
      Attorney for the United States, Acting Under Authority Conferred by 28 U.S.C. § 515



 11~                  ,~
1T . . .Director
      Consumer Protection Branch, Civil Division
      United States Department of Justice




                                               Page 11 of 11
Case 2:20-cv-04602-MSG Document 1 Filed 09/18/20 Page 200 of 211




               EXHIBIT 5
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 1 of
                                                          Page 20111ofPageid#:
                                                                      211      1



  Attnchntent3(Sxll/*lfB)f/ResollltlottWzreellell/
  Unlled&tatqzv.llWfvfol.Jilr.andJl'ldfpltu'plc                                                        Infllrm:-tion


                                          UNITED STATESX ISTRICT COURT
                                          W ESTAV PISTRICT OF VW GINIA
                                                      ABIN GDON

  UNITED STATES OF AMEIX A                                  )
                                                            )       crimlnalNo.l'
                                                                                .k # @ bâ 7
             V.                                             )
                                                            )       Violations:      cuERrs OFFICE U.S. DISTRICT COURT
  INUIVIQF SOLUTIONS,INC.                                   )       18U.S.C.j1035                 ATABINGDON,VA
                                                            )                                              FILED

                                                     A FORM ATION                                    JUL 2i 2922
                                                                                                 JULIA C         DL ,C RK
                                                COUNT ONK
                                                                                                 eY:
                                 FalseStatementsRelatingtoH eaIth CareM atters
                                                     18 U.S.C.j1035
             TheAttorneffortheUnitedStateslchargesthat;
                                                      DEFENDANT

             1.          INDIVIOR SOLUTIONSN,INC.(hereinaherC'INDIVIOR SOLUTIONS'')is
  a wholly owned subsldiary of Indivior lnc.,which waspreviously known as Reckitt

  BencldserPharmaceuticalslnc.CXRP'').INDIW OR SOLUTIONSwasadivisionofRRP
  untilitbecam ea subsidiary corporation in September2013. INDIVIOR SOLUTION S is

  aDelawarecorporationheadquarteredinkichmond,Virginia.
             2.          AttimesrelevanttoShisInformation,INDIVIOR SOLUTION Swasengaged

  in the pharmaceuticalbusiness throughoutthe United States,including in the W estern

  DistrictofVirginia.'IN DIVIOR SOLUTIONS'businessincluded marketing, prom otion,

  field sales, managed-care sales, and Geld-medical.
                                                   '
                                                   N.nctions for dtugs containing
  buprenorphine,an opiold,underbrand nam esincluding Suboxoneand Subutex.


  1Authorityconferredby28U.S.C.j5l5.
  kà*e
    lllb#ltBatt
              o                                                            Autllorlzedf'
                                                                                       /rp#rzlfeOzlcer'
                                                                                                      sInldal
                                                                                                            s:
              q.bAVl
                   .el
  &l      Zl         fndl
                      lAqbbree'me
                           iot   nut
                               Sol tlonsfllc.
                                                        Page1of10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 2 of
                                                          Page 20211ofPageid#:
                                                                      211      2



   Attadtmettt.
              f'(E%-
                   klbltB)1/Resvlntl11Agreentent
   &il#edStatesv.lndivlorfllr.andlndlvlorplu                                                              Informatlon


             3.          UntilDecember2014,RRP and               IVIOR SOLUTION S wtre subsidimies

   ofCom pany A .

                                      HEALTH'
                                            .CAV BEN:FIT PRO;GRAM S
             4.         M edicaidisahealthcarebenefitprogram underTitle18,United StatesCode,

   Section24(b)thatwasadministel'
                                edbyagenciesofthevariousstatestoprovidehealthcare
   benefitsand servicesto thosewho qualiied.Medicaidisfundedjointly bythestatesand

   byCV S
        .andpaidforctrtuinprescriptiondrugsforV'edicaidbeneficiaries.
                        M assé, eal
                          . .     th isthenameoftheCommonwealthofV'àssachusettsV'kdicaid
  Pro@Xm .
                                SJJBOXONE TABLET AND SUBUTEX TABL:T
             6.         Opioid addiction/dependence was and is an epidelnic. Som e individuals

   seeking to recover from opioid addiction/dependence continued taking opioids under

   medicalsupervision to avoidorreducewithdrawalsymptom swhilethry sopgl
                                                                       htto recover.

   Theonly opioid approved forusein suchtreatmentoutsideatreatmentclinlc(i.e.,thata
  patientcouldtakeathome)wasbuprenorphine,aSoheduleII1controlledsubstanceunder
  theControlled SubstancesAct.

                        Onoraboutoctober8,2002,lt'
                                                 vPreceivedapprovalfrom theFoodandDrug
  Administration (%TDA'') for the flrst buprenorphine-containing drugs for use in the
  treatment of opioid addiction/dependence:Suboxone Sublingual Tablet Csuboxone
  Tablet'')and Subutex SublingualTabletCfsubutexTablet'').TheFDA desi> àtedboth as
  orphan drugs,m eaning theFDA comm itted notto approve any competitordrug forseven

  years(theRexclusivityperiod'').
  Falilbit#f;PleqWgreelllel//                                           Allf/lezfze, CorporateJ-f/icer'
                                                                                                      :Inltlaln   -
  Uldted&J/eJ%..lndivlot's'tllll/ltww$klnc.
                                                   Page2 of 10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 3 of
                                                          Page 20311ofPageid#:
                                                                      211      3




  X#ac/lllellt3(EV/l&l'
                      B)fpReknlltt'
                                  lpltX#reflllCll/
  UnlledStatesv.Indiviorfllc.andl'
                                 lldfvMl-,/c                                                    InfnrmRtion


                8.        SuboxoneTabletcontainedbuprenorphineand anothersubstance,naloxone.

  SuboxoneTabletwasintended to betaken by placementunderthe tongueuntildissolved.

  The naloxone genetally was notactive when taken underthe tongue as intended,but it

  could precipitate withdrawal if the drug were taken in othbr ways (e.g., injected).
  Pharm aciestypicaliy dispensed SuboxoneTabletin bottleswith child-resistantcaps.
            '
                9.        Subutex Tablet was similar to Suboxone Tablet, but it did not include

  naloxone. Itwas intended forinduction and certain patientpopulations,such aspatients

  hypersensitivetonaloxone.Pharmaciestypically dispensed Subutex Tabletin bottlesw ith
                                                                                    .




  child-resistantcapâ.

                                                     SUBOXON:LFILM
                10.       In 2007,as Suboxone Tablet and Subutex Tabletneartd the end oftheir

  periodofexclusivity,RBP began developing anew buprenom hine-containingdrug foruse

  in opioid addiction/dependencetreatment:SuboxoneSublingualFilm (sçsuboxoneFilm'').
                11.       LikeSuboxone Tablet,SuboxoneFilm w asa combination ofbuprenorphine

  and naloxone,butbecause aspectsofthetllm formulation w erepatented,itarguably had

  patentprotection.

                12. SuboxoneFilm differedfrom SuboxoneTabletinthat(amongotherthings)
  it has a thin form ;sticks to the tonp e/mouth;dissolves m or: rapidly;has potentially

  r eaterrelativebioavailability atcertain doses(asstated in theFDA-approved label);is
  formulated to taste better;and is packaged in individually wrapped,child-resistantfoil

  pouches.


  ExltlbltBtoPleazzl#rezlllell/                                      AuthnrlzedCorporateD/Weer'
                                                                                              .
                                                                                              çInltlal
                                                                                                     s: ?. .
  Ultltedslalesv.Indîvlor.$'t,/111/()11.$.
                                         ,J?lr.
                                                        Page3oflo
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 4 of
                                                          Page 20411ofPageid#:
                                                                      211      4



   Attqclmeltt3f'exâ/âf/B)//Reapltntitm.
   '                                   ?lg'
                                          z'
                                           aw?lw?/
   Ui
    '
    l/ledq
         pc/e.
             çv.Indinlorlnc.Jl?#lndlvlorplc                                                            Infbrmatit
                                                                                                                )n


              13. ln August2010,1!,
                                  BP received approvalfrom theFDA tomarketSuboxone
   Film forusein thetreatm entofopioid addiction/dependence.

             14. Attim es relevantto this Information,INDIVIOR SOLUTION S marketed

   Suboxone Film to physicians and healthcare prop am s tk oughout the United States,

   includingtheW esternDistdctofVirginia
                                                                 ,. '

                                          PE.
                                            DIATZ C tA OSURRyR..ygu
             15.       Suboxone Tablet, Subutex Tablet, and Suboxone Film, like many other

   drugs?cany a risk to children who take thep ,by accident,sometim escalled ççunintended

   pediatric exposure.'' This risk of unintended pediatric exposure is identised in the

   lmportantSafety lnformation in Suboxone'sFDA-approved labeling,on itspackage,and

   in aM edication Guide and Physician Brochure with instructions on safe storage ofthe
   drug.

             16. Y DIVIOR SOLUTIQNS and others received data from poison conkol
   centerson unintended pediatric exposure for allbuprenom hine drugs. During 2012 and

   thereaher,the data were analyzed by the R.çsearched Abuse,Diversion,and Addiction-
   RelatedSurveillanceSystem (ç'1t''
                                   XDAk
                                     ' S'')forratesandtrends.
             17. w plvloR sot-u-
                               n oxs usedF
                                         kAoN ts analysesofunintendedpediatric
   exposure to buprenorphine drugs in the m arketing of Suboxone Film. Specifically,

   W DIVIOR SOLUTIONSusedRADXR
                            ''SanalysestoassertthatSuboxoneFilm provided
   v eaterproteotion againstunintended pediatricexposure than other,similardrugs.




   FaltlbltBt/PlnaWjreezzle
                          p/                                            AlttlmrkedCerp/rfl/eOs cer'
                                                                                                  slillflfll
                                                                                                           r
   Unqndstalesv.ô?#l
                   1#*rJ' t
                          #l//f@?l
                                 .
                                 tfllc.
                                                     Paje4of10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 5 of
                                                          Page 20511ofPageid#:
                                                                      211      5



  gf/flr/llllelltJ(ExhlbltB)/@Respltttlonzlgreeplell/
  UttîtçdJlcte.çv.Indiviot.nlnc.J??dlêtdlvlorJ?1v                                                    Informatlon


           M ATBRIALLV FALSE STATEM ENTS To ,
                                            k AssutALTs om clwt,s
                1S.           BeforeinoraroundDecember2012,SuboxoneFilm wasnotapreferreddrug

  on the M assHea1th fonnulary and had restrictions on approvalforreilnbursement. To

  increasesalesofSuboxoneFilm,'
                              IWDIVIOR SOLUTIONS elnployeesand agentssought
  to persuadeM assHeAlththatSuboxoneFilm had safety benefkscompared to other,sim ilar

  drugs,in an effortto make SuboxoneFilm apreferred drug on theM assHealth formulary

  andboostprofits.

                19.            On oraboutM ay 17,2011,a purported physician, acting atthe behest of

  W DIVIOR SOLUTIONSStateGovernmentAffairsemployeessubmittedanOp-EdLetter
  toTheBoston Globe,TheBoston Herald,andThePatriotLedger,stating thatSuboxone
  Film was Rpreventing diversion, recidivism , and the accidental death of inquisitive

  childreny''and by declining toprovideM edicaid coverage ofSuboxoneFilm ,M assHea1th

  oo cialswereetengaging in 21Stcentury biologicalwarfare,no differentthan giving sm all

  pox infectedblanketsto thelndians.''

                20.            On oraboutJune23,2011,thesam epurportedphysician,again acting atthe

  behest of IN DW IOR SOLUTION S State Oovernment Affairs employees, sent an

  unsubstantiated email to Mas4t1ealth oKcials stating, 'Xhere is less oppom nity for
  diversion with''Suboxone Film,S'there is lesschance thata curious child willingestthe

  l1m,''and çstheinaction by thepolicy makers ofMassftealth can beseen justas Strom
                                                                       ,




  Thurmond's lilibuster in opposition ofthe CivilRi
                                                  . ghts Act of 1957.9' The purported

  physician subsequently emailed the IM XVIOR SOLUTION S State Govem m entAffairs

  employees,seeking a $30,000 donation to his foundation and a Harley-Davidson Road
                                                                                                          .?

  Faklbl
       tB to'leldlgreellellt                                               Autl
                                                                              torlzedC/rp/m/:Op cer'
                                                                                                   sfllfllr .'
  Iàïltltetl17/c?dyT#.1ll(flplLït*.$7()!llll()llJ,/?lt).                                                  ,' '
                                                           Page5of10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 6 of
                                                          Page 20611ofPageid#:
                                                                      211      6



  Attqcltmmtt3fEWllllfB)fpReselntiqltzlzl.
                                         e:lllell/
      Unlted&J/e.çw lndtvtor/l?c.undàlf//'v/tlrg/r                                             Inf-qr- matlon


  King motorcycle aspaym ent. TheINDN IOR SOLUTION S State GovernmentAffairs

  employeesdeclinedto makesuch payments.

                21, On or about October 9,2012,IKDIVIOR SOLUTION S M edicalA ffairs

  M AnagermetwithaM psslz
                        kalthol cial,andprovidedaRADARSanalysisofunlntended
                                     ,




  pediatric exposure duta from poison clmtrolcenters nationwide. Aqer the meetinp the

  '
  W DIVIOR.SOLUTIONS M edicalAffairsM anagerasked RADARS foran analysisof
  unlntended pediatric exposure data forM àssachusetts only,i.e.,a'M àssachusetts-specisc
                                                                            .




  analysisytoprovideto thcM assHealth oftk ial.

                22.       The next day, on or about October 10, 2012,.RX. 17ARS provided the
                                                                      . .,)



  1NDIVIOR SOLUTIONS M edical Affairs M anager with the V àssachusetts-specisc
          .




  analysis. Itstated the rates ofunintended pediatric exposure in.M assachusetts forthree

  categories ofdrugs:Suboxone Film,Suboxone Tablet,and bupreno* hine-only tablets

  such asSubutexTablet(sometimescalledGmonotabletsg). ItstatedthatinM assachusetts
  there were 1.8 exposuresper 10,000 unitsforbuprenomhine-only tabletssuch asSubutex

  Tablet,3.3 exposuresper10,000unitsforSuboxoneTablets,and 2.7 exposuresper10,000

  unitsforSuboxoneFilm .Thesedatashowed thatbuprenop hine-only tabletslike Subutex

  Tablet- which are packaged in bottles with child-resistantcapsvin the same matm er as

  Suboxone Tablet and m any other drugs- had the lowest rate of unintended pediatric

  exposuream ong thethme categöriesin'
                                     M assachusetts.
                                         .




               23. Upon receivingtheanalysis,the'
                                                ,
                                                l&blvloR sol-gTloxs k'edicalAffairs
  / anagerasked''
  .             ?'.''ARS (copying1kBP'sGlobalMedicalDirector)ifshecould'justadd


  Utt
  Exl
    l
    tl
     ebdn
     l itBtaf
            t
            eaPpl.
            ,    ela
                   nWjr
                    dNîo
                       er$'
                         a&ll
                        e-d llf
                              J/o?l
                                  â*
                                   ,Ittc.                         zlllfl@Wzd#CprporqteO'lrer'
                                                                                            çInltlal
                                                                                            .      s:
                                                     Page6 of10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 7 of
                                                          Page 20711ofPageid#:
                                                                      211      7



 Atmcltment3f/N#ll
                 âl/B)to#e.
                          çplll/l@llAgreetneltt
  Jlli/e#lkc/e.çv.Indlb'lotfllr.andl/l#htitll'J#c                                               IRformation

  them ono and combination tabletsto seethedifference 9om fi1m .'' However,adding the

  ratestogetherwould notprovidean accuratecalculation.

              24. On oraboutOctober16,2012,theTNDIVIOR SOLUTIONS M edicalAffairs

  ManagersenttheV'
                 assHealthofficialanemailcontainingfalseandmisleadingstatements.
  The email contained a calculation of the unintended pediatric exposure data for

  M assachusetts thatin factadded the two tabletratestogether. Further,the IN DW IOR

  SOLUTION S M edicalAffairsM anagerindicated to theM asiHea1th officialthatshe had

  received the calculationsfrom RADARS,when in fact,she had notreceived them &om

  RADARS,buthad donethem herself. The INDIVIEV .SOLUTIONS M edicalAffairs
  '
  A.anagerstated to the Masjf'tealth official,and hercalculations appeared to show,that
  SuboxoneFilm had the lowestrattofunintentionalpediatricexposureinM assachusetts,
  w hen in fact, buprenop hine-only tablets like Subutex Tablet had the lowest rate in

  M assachusetts. TheINDIVIOR SOLUTION S M edicalAffairsM anager then forwarded

  this emailto RBP'sGlobalM edicalDirector,stating thatshe sentitto çshelp usgetsom e

  m ovementin'M ass.''

              25.          Subsequently, the IN DIW OR    SOLW IONS M edical Affairs Vanager
  received additionalunintended pediatric exposure data thatdid notshow thatSuboxone

  Film had tlw lowestrate ofunintended pediatric exposure in à
                                                             M assachusetts,and did not

  provideitto M assHealth. Atan RRP corporateconferehce,theW DIVIOR SOLUTION S

  MedicalAffairsV'
                 anagertoldotherX DIVIOR SOLUTIONSemployeesthatherrationale
  forw ithholdingtheadditionaldatafrom M assllealth was,çtdon'task,don'ttell.''
                                                          .




                                                                                                        '
                                                                                                            :
                                                                                                            ,
  EaltlbltB toPleaAgreentent                                        AutltorlzedCorporate@l/leerl
                                                                                               çInldql
                                                                                               .     n . ' '..
  r-/zl//eldll/e.çv.lndlvior1tl/ll/lf,m-$',/hlc.
                                                    Page7 of10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 8 of
                                                          Page 20811ofPageid#:
                                                                      211      8



  Attacltlttent3(XWllâl/B)* Reb
                              WllttlnnXgré/lllelll
      Uttltedntatestv.llldfWorlttc.alldlndlklolsplc                                                    Inlbrmallon

                26.        In oraboutDecember 2012,M asslilealth issued apressrelease announcing
                                                                     .




  that it would ''
                 provide access to the unit-dosed film formulation to those members

  prescribed Suboxonewho livein householdswith children lessthan six yearsofagey''and

  citing to INDIVIOR SOLUTION S'nationwidepediatric exposure ratedata.

                27. INDIVIOR SOLUTION S failed to correct its inaccurate, false, and
  m isleading statement made to M assH ea1th about unintended pediatric exposure in

  M assachusettsuntilDecem ber2015,aAerthegovernm enthad seizeddocum entsrelated to

  the false statements in a search warrant executed at .
                                                       ttBP's Richmond, Virginia,
  headquarters. During an intervening period bytweenD ecember2012 andD ecember2015,

  M assH ealth reimbursed at least a portion ofthe costfor Suboxone Film prescrlptions

  writtenforcertain ofitsbeneficiaries,a1lto thebenefk ofIN DIVIOR SOLUTION S.

                28. Thereforeon datessetforth in thisInformation,in the'
                                                                       W estern Districtof
  Virginia and elsewhere,thedefendant

                                                 INDIVIOR SOLUTIOXS,INC.
  lm pwingly and willfully made materially false statements to M assHealth in colm ection
  .




  with the delivery of and payment for health care benefits, items, and services, alIin

  violation ofTitle 18,United StatesCode,Section 1035.

                                                      NOTIC1:OF FON EITVRE
                                                                         '
                1.         Upon conviction of the offense alleged in this lnform ation, 1N D IVIOR

  SOLUTIONS shallforfeitto theUnited Statesprope# thatconstimtesori'
                                                                   sderived,
  directly orindirectly,9om vossproceed:traceable to the com mission of.
                                                                       knowingly and


  E<ldbltB 1/PleqAgreettteltt                                             Antlttœlzet
                                                                                    lCbr#em/eOm cer'
                                                                                                   sl'
                                                                                                     lllf/lr
  &il/le#Statesv.lndivlor.O !l?l/o?l.ç,lllc.
                                                            Page 8 of10
Case 1:20-cr-00027-JPJ-PMS
     Case 2:20-cv-04602-MSGDocument 1 1Filed
                             Document         07/24/20
                                          Filed 09/18/20Page 9 of
                                                          Page 20911ofPageid#:
                                                                      211      9



  Attaclttnnut3(S.
                 vJlé1/B)to1N.
                             ç,lll/b?lAgreentent
  UnltedJ/J/eJ#.Ind*iov/llc.a'tdfl?#fv/tll.p/c                                                   Iqformatlon

  willfully m aldng false statem entsrelating to health care matters in violation of 18 U.S.C.

      j 1035,pursuantto 18U.S.C.j982(a)(7).
                2.          The property to be forfeited to the United States is a forfeiture money

  judgmentofupto$289,000,000(TwoHundredEighty-NineM illionDollars)pursuantto
      18U.S.C.j982(a)(7)and28U.S.C.j2461(c),inthatsuchsum inaggregatewasobtained
      directly orindirectly asaresultofsaid oftbnsesoristraceableto suchproperty.

                3.          Ifany ofthe above-described forfeitablepropeo ,as aresultofany actor
      omission ofthedefendant;

                      a. cannotbelocatedupon the exercise ofdue diligence;
                      b. hasbeen transferred orsold to,ordeposited with athirdperson;
                      c. hasbeenplacedbeybndthejurisdictionoftheCourt;.
                      d. hasbten substantially dim inished in value;or
                      e. hasbeen com mingledw ith otherproperty which cannotbe
                         subdivided withoutdiftk ulty.

      itisthe intentoftheU nited Ssatesto seekforfeiture ofany otherproperty ofthe defendant

      uptothevalueoftheabove-describedforfeitableproperty,pursuantto21U.S.C.j8531).
      Dated:



      D anielP.B ubar
      FirstAssistahtUnited StatesAttorney
      Attom eyfortheUnitedStates,ActingUnderAljthorityConfen'edby 28U.S.C.j515

      J   .                      . '''''
  '
      GustavW .Eyler
      Director
      ConsumerProtectionr
                        branch
      United StatesDepartmentofJustice


      I
      Eab
        ttl
        ylti
           lt
            blt
              .
              17
               lt?/t
               B   @r
                    .
                    ç1,
                    Pl.
                      e1
                       anWz
                         di3'
                            lo
                            rel
                              .l;
                              wlt
                                7?
                                l
                                ell
                                  '/
                                   fl/t
                                      )?l
                                        1)
                                         .kr
                                           ??()
                                              .                        .
                                                                       41d1t0,1*dC@rllpmfeOj-
                                                                                            lker'
                                                                                                Thtltlal
                                                                                                       s: é
                                                                                                          C'
                                                    Page9of10
Case 1:20-cr-00027-JPJ-PMS  Document
       Case 2:20-cv-04602-MSG        1 Filed
                               Document      07/24/20
                                        1 Filed       Page
                                                09/18/20   10 of
                                                         Page 21011ofPageid#:
                                                                     211      10




    Aahkltmàtt.   !.(Exhitil-lvtojizzi/ll/l 'll
                                              iLjgreèl ttenlf
                                                            '
    l
    ur
     lp//.ji
           l.
            6*
             r<J4
                ;,
                 .
                 :,!-:
                     .k
                      jl
                       fj
                        !
                        l-
                         l.
                          fJ),-
                              .
                              k$f!
                              '  4.:/41
                                      ,I'
                                        -
                                        t'  k!-
                                         tià' Iz
                                               !z!/?/..                                           .                                                                                                                                                                         lf
                                                                                                                                                                                                                                                                             l'
                                                                                                                                                                                                                                                                              ëf-i
                                                                                                                                                                                                                                                                                 bàtiùl
                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                      i,

    Ywi11fu
          '
          ..
            1;
             1y l'
                 nntwltlk.'  falsè xat
                 . . . f**#' l > I   .qt
                                      ..n'
                                         ent
                                           *é
                                            't
                                             f..dl.ti
                                                 za p' :
                                                       :!p't
                                                     .zi   xb.
                                                            : heàl
                                                               e /t
                                                                  h,'
                                                                    è'àt.e'
                                                                         zi hi
                                                                             ''àl
                                                                                t't2tt'j
                                                                                       '''
                                                                                         -lh..'.viplà
                                                                                                    't
                                                                                                     'i
                                                                                                      fl
                                                                                                       .-it
                                                                                                          o'f -18.
                                                                                                                 .'
                                                                                                                  U.'.
                                                                                                                   , ,
                                                                                                                     .,S'
                                                                                                                        lt'
                                                                                                                          C'',
                                                                                                                            1.
                                                                                                                             $ .                          .


            .
        ..j('
        j   .
            ,
            q)
             'D
              '
              W.
               ,?p.
                  <u/éu.ànt.to
                             .,.
                               1'
                                $
                                t
                                g.
                                 ',
                                  pg.'g
                                      ;.
                                       jz
                                        G
                                        -g
                                         x.jt
                                            ,
                                            r
                                            s
                                            j.
                                             ,
                                             -
                                             .
                                             'gg
                                               v.
                                                r'
                                                (.y(.
                                                 g; g..
                                                    ' yjs                                                                              ..                         .

                                                            . .                                                        .                       .                      .                      'k               ..z'         -                       .           . .        ..           . I
                                                            4Yc'.p''
                                                                   l-
                                                                    '
                                                                    è'peftl,t:'
                                                                              bl
                                                                               Jp'
                                                                                 fpffètîéd.te'the':
                                                                                                  Ulh-tédJ'S-t:tqslis
                                                                                                  ,                 '.,a
                                                                                                                       -'f'
                                                                                                                          èrfe
                                                                                                                             -itt'
                                                                                                                                 ltç-money,
    'u'
      d''eht''
             .
             ()t-tip'''tb'$289 0-00..
                                    000'
                                       ,(:
                                         T
                                         ''
                                          a
                                          sko14tlltdfkd'
                                                       Eikhtk='
                                                              N'fn
                                                                 'ç'M ill-bp'-
                                                                             D't
                                                                               h
                                                                               ,1la-rsl
                                                                                      'è'
                                                                                        puréuàt'
                                                                                               ltJtp.
        '
    '1'
      8'Ur
         -
         :g
          -'
           t.
            C
            ...'
               ;-&'
                 b98'
                    à
                    .
                    '
                    ,
                    -(.
                      ,
                      $,(1
                         ;
                         .
                         7.
                          j.à,h
                              ..
                               d'.
                                 '
                                 :
                                 -i8')
                                     U.
                                      ','
                                        S.J
                                          s
                                          .
                                          ;C-'
                                          '  ;
                                             ..,
                                               j
                                               .-.
                                                 24
                                                  /.
                                                   6,
                                                    .
                                                    1-
                                                     (d)'
                                                        ,'
                                                         in..Llât'jdph'tytïin:-fnâg
                                                                                  ''
                                                                                   oivjàle
                                                                                         -t
                                                                                          wàsxob.tyb
                                                                                                   -n-èd.                                                                 . ..
                                                                                                                                                                             .               ,-       .       .
                                                                                                                                                                                                               .
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                   -. . ..., ,
                                                                                                                                                                                                                                            .      ..      ..       ..     &...-               . -

                                                                .,                                                         .                        ''            *                                                                    ..
                                                                                                                                                                                                                                        k        . - .
    .
    d4
     !1;c4.tj
        .   y-#-c**tj#
                r.
                 1   lr4d. C.
                         tl)y.a.
                               sa.q  ttj(,yjj
                                  fè$.      .ygJA
                                                ll
                                                 g
                                                 .g.
                                                   qjjgsu
                                                        .,
                                                         .yjjjg:jy;
                                                                  js,(j
                                                                      iy
                                                                      .,q.yyj ju--
                                                                            ,..  jy.
                                                                                   u
                                                                                   rj
                                                                                    .jSj
                                                                                       .jyPj
                                                                                        .. jj
                                                                                           ,
                                                                                           ..yyg
                                                                                               ..'
                                                                                                 o
                                                                                                  y6.y                                                                                                                                                          .
                                                                                                                                                                                                                                                                      .


                                                                     .                                                                         z-                           k       ,;           .,                        .                            . ''        I,.                       ..
                                                            1'f'an,yk(jf-the.âb
                                                                              .t
                                                                               'slt
                                                                               4  j'
                                                                                   td
                                                                                    -è
                                                                                     .s
                                                                                      .cfibëd,
                                                                                             t.
                                                                                              tljttk!t
                                                                                                     xgb
                                                                                                       .1e,
                                                                                                          '.
                                                                                                           #.rop4r
                                                                                                                 g)
                                                                                                                  .!,'
                                                                                                                     p$y
                                                                                                                       à.reiul
                                                                                                                             .
                                                                                                                             '
                                                                                                                             t't
                                                                                                                               jldily à4
                                                                                                                                       .
                                                                                                                                       -
                                                                                                                                       .t.ir
                 .           .                  .-                                   .r
    om iéélo.n.()t.lhqdeteùdahtt .                      -

                                       '


                                        E cânà6tbe localèd'                 tfptiit,    'thttv,ékefçis'     ù gf'  dtit dilibèhvgt
                                           .       ,.               .           k                                   ' b                N k'' '        ;
                                        bt hàj.
                                        '         , beeù'tl-.  ariàf vqli
                                                                        .-
                                                                        ..
                                                                          gd.    ofu    q ol-
                                                                                            d, ,t Qi.
                                                                                                      r.
                                                                                                       ö'r '
                                                                                                           dé pt  hi ted Wlth a tlul       dr  peystjns,
                                                                                                                                            . 1 .                               .                                      .
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                            . .                    w

                                        tl'* h
                                           . '.'asr
                                                  v'
                                                   .b'een placed. m.b   'ey.p',.'
                                                                                pt
                                                                                 .id..'..',
                                                                                          the' J-a'
                                                                                                  *r'
                                                                                                  '
                                                                                                      l
                                                                                                      .'
                                                                                                       z
                                                                                                       ..d:
                                                                                                         ,- tt
                                                                                                             .'
                                                                                                              lo:k.g,
                                                                                                                    d.'
                                                                                                                      F,th' e'wCopr
                                                                                                                               .'
                                                                                                                                )$   tF'
                                                .
                                                '       .                jgja es .. .: s,v , j
                                                                         .   .            .                rk                                                                                .        .       ..
                                       ,u hg     .-,
                                                 s  ..x
                                                    b p-.
                                                        q..
                                                          n'
                                                           .spxbAtA'n,tlg.llyi.'   ,'
                                                                                    .
                                                                                    dim lr!;s     ..hc,d   :
                                                                                                           '
                                                                                                           Alp'v.é,lue. s,p.r
                                                                                                                        -                            .
                                           ,   -.                                             .         .,                             .             ..       ,        ,.                                      ,

                                        e. .h
                                           ..
                                              .waj.
                                                  ,
                                                  .$  .
                                                      ,
                                                      4.e n
                                                          .:
                                                            -'
                                                             (
                                                             jo m nï
                                                                   ... l
                                                                       pg    t
                                                                             .ç .
                                                                                c1 '
                                                                                 -,.
                                                                                 .
                                                                                   4 vI
                                                                                      ..-
                                                                                           t
                                                                                           u
                                                                                           h >
                                                                                             ,  .
                                                                                                 j .
                                                                                                   h'c.!-p
                                                                                                       . ..
                                                                                                      ..   ,1
                                                                                                            2
                                                                                                            .-,
                                                                                                              p qr..t
                                                                                                                    '-
                                                                                                                     )'.
                                                                                                                      ,: y>.!c'hr'çgp..p(7..t;br.
                                                                                                                               .                .             .
                                                                                                                                                              .           - .
                                                                                                                                                                                         .
                                                                                                                                                                                         ,        . .
                                                                                                                                                                                                          .        .
                                                                                                                                                                                                               .. ..                    .. -
                                               ,    .
                                                      .s (
                                             subdlkldedX,$
                                                        '    , ..
                                                                 j.
                                                                  jj ,
                                                                     jjtlt.j t
                                                                             j
                                                                             ,g  k
                                                                                 j.
                                                                                  j-y
                                                                                    txs a, uj(y,  ,,          ..                       ,.                              .
                                                                  ê .                     ; t :..
                                                                                          , .                                  .                .
    '
                         w       '                                   .       .            ' .                  .           .                                  .                                                                                            .. ..                   .
    t
    'tis'
        lh:'
           ihtèht,
                 '
                 o'f,thé,'
                         U'ùitèd:' '
                                   Stàf:à.
                                         to.éiek..
                                                 fbrféituîèöfkàti?w.l
                                                                    -
                                                                    lthdtb.fob':rtk.'pf't'
                                                                                         h:. defépdR-l.
                                                                                                                                       v
    '

    'QP't0'-t-hk
            ''
              '.'val
                  ..v':.,.-'th1.
                         ùf    k.abb.
                                    v.
                                     e.
                                      hd.è
                                         ..
                                          àcv
                                            ri-
                                            e b-éad
                                                  -
                                                  .
                                                  4
                                                  ':ibtfè
                                                        '.
                                                         i.
                                                          t.
                                                           à.r
                                                             b.alef
                                                                  .'
                                                                   .P
                                                                    'f.
                                                                      o.
                                                                       p-
                                                                        e.
                                                                         ft.
                                                                           k'
                                                                            !tpt
                                                                              u.l
                                                                                .t
                                                                                 .>j
                                                                                   ttaht-txo,r
                                                                                     '
                                                                                      ,      4
                                                                                             ''
                                                                                              >1
                                                                                               .'
                                                                                                'U
                                                                                                 '
                                                                                                 -11'
                                                                                                    S-t-C*'
                                                                                                          'e$'
                                                                                                             '53*
                                                                                                             8  ()R).'
                                                                                                                     i'                                                                                                                                                   .. .
                                                                                                                                                                                                                                                                               '       ' '.
                                                                                                                                                                                                                                                                                        - .-



    Dàtèd.?-
    .

    '

                 ..',            '1L                        ,1,...,'.
                                                                                 n                    .'
                                                                                                       --                  - ..        ,.' .
                                                                                                                                       ..  $    ..
        ,
                           .      ..
                     .,,- ..'- ' 8 . ..                 '
                                                                             y   )j
                                                                                  .j
                                                                                   .
                                                                                   f
                                                                                   & y
                                                                                     j .wae
                                                                                 lk. r .. .
        k.             . * ' .'
                                                                ' !œ*...
                                                                       ''..
                                                                          -.:'.w.
                                                                                -.
                                                                                 w
                                                                                 .-
                                                                                  ....
                                                                                     w.
                                                                                      w
                                                                                      .
                                                                                      ,..
                                                                                        -..,
    Danlelx'
    ..
           P!,'B'
                ,
                -qba,r
                 ,                                               ..
                                                                                                                           '
    F-
     frstA'sslstantU.k
             a
                     .
                     nl
                      :te
                        'd '
                           StatesA tt
                                    .
                                    ,or
                                     . ftev                                                                        .

    A'
     ttb.tne6v t
    - 0        bfthèUé'it:d'Stlhey,'
                                   A.qtin'
                                         :
                                         . Uh
                                            'dèfr'
                                                 Authôrzir,Ctm-'
                                                               fbffèd.kby
                                                                        'LR'
                                                                        .  $ l'
                                                                              )'
                                                                               .S
                                                                                .'
                                                                                 bC'..,
                                                                                      9.515*
                                                                                      .

                                                    '                        '                                                     '
             .                                  .                                          '*e                                             '
                                           <        .                    .   .                                         .                    --7
                                                                                                                                             .
    OugtàRt )j.
            W.sEy1
                 .èf.,

    D iitètör.
    '
    Cbns'
        ttftzl-.Protçcti.tp''r
            . ..
                             l#qpuh''' *                                                                                           :
    U nttèd S1atés'D.#p.1p:tm çntpf,
                     .           . -1t)s(.ic.g
                                       ..                                                     .        .               .               .




    tïï
      bltil'
           tl1k
              -
              )?z
                #;
                 J?Jii
                     di.fttb.t
                             Lb
                              tttk
                                 ïntt                                                                                                                                                                              Aùiltiklzed'
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              efirliqrttê.è-/
                                                                                                                                                                                                                                            -/kkry/llf
                                                                                                                                                                                                                                                     /p
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                      aliz                                           .
    /-
     zlll
        ?sdkli
             ftya,b-
                   ..'
                     ltldib-
                           îv!-.
                               9/?l ?ft?l/
                                         J;4
                                           ///
                                             t--
                                                                                                                                                              l
                                                                                                                                                              '
                                                                                                                                                              Ctike 9-
                                                                                                                                                              - *.Y' ?èI71(/
Case 1:20-cr-00027-JPJ-PMS  Document
       Case 2:20-cv-04602-MSG        1 Filed
                               Document      07/24/20
                                        1 Filed       Page
                                                09/18/20   11 of
                                                         Page 21111ofPageid#:
                                                                     211      11




     A Mqr-ntqt6n'
                 tJ'f&âiNlBj* Aè
     (7illJ#&*fézv.lnàtyly Jl;é.Jl
                                 '
                                  l#Ifl
                                 ?d'
                                      YyâAgtcnttttt
                                      ndlvîprple                                                                                                     iorormatlon
                                                                                                                                                     !'
                                                                                                                                                          -


                                                                                                                                                     t
     Sqvaapd Aereed,
                   :0:

     Indivior'splutionw Iqc.
                                                                                                  '



                                                                                                                              a>   ., .              1
     YY 1                      '                                   ,
                                                                                        '
                                                                                                                 .
                                                                                                                          '
                                                                                                                          .    .   . ,.   5     . ' .
               Javie '
                     keà
                       'fi 'z                                                                         DA TE,                                         k
                   Authoetzed om orateAkprezea/lfve                                                                                                  $
                                                                                                                                                     )
                   przazklw SolwtîqnsàInc.                                                                                                           ;

                                                                                                                                                     ?

                                                                                                                           ?//'           '


               y... '
                          '.
                               '

                               . ' .
                                        '        .
                                                     a
                                                                            .   ''       '
                                                                                             ''           --r
                                                                                                            :;
                                                                                                             :
                                                                                                             ;
                                                                                                             )
                                                                                                             ,,--
                                                                                                                '
                                                                                                                .--
                                                                                                                  5.
                                                                                                                   :-.-
                                                                                                                      '-
                                                                                                                       .
                                                                                                                       ';;
                                                                                                                         .'
                                                                                                                          '- - -1r-.
                                                                                                                               .
                                                                                                                                   ---
                                                                                                                                     4::2-
                                                                                                                                         ' 1
                                                                                                                                     .-.-.-
                                                                                                                                          ..-        . ..---       -..

           '
                   .

                   '.   esR.W                        :#.
                                                                            k
                                                                                        .             DAT:   .       ..
                                                                                                                                                 y
                                        >
               .                   ..
                        ounzelf: I #;W@z'Sk.
                                           lidiov,fziti:
                                                         .
                                                                                                                                                 l
                                                                                                                                                 '


          .'                                *t
                                                                                                                                                 j
                          .                 ?                      v

                                            .                          ..
                                                                        .   a           ...
               .

               Thbmài< Bç çf /                       *       - .        .
                                                                        '

                    Coùnàtlfo'
                             rIn IJ
                                  v/,
                                    # J4J*
                                         .ti
                                           ,ons,1
                                                .H.d$




                                                                                                                                                 1
                                                                                                                                                 1
                                                                                                                                                 î

                                                                                                                                                 f
                                                                                                                                                 )
                                                                                                                                                 i
                                                                                                                                            ;
                                                                                                                                      ..    t
    & â/z##'
           feP'çaWr4eé//l4flz.                                                                                   Autâqrkeice-pp
                                                                                                                              x.
                                                                                                                                 r
                                                                                                                                 àtr'
                                                                                                                                    û-mc
                                                                                                                                     ''
                                                                                                                                      -
                                                                                                                                         e
                                                                                                                                         r%:#/#a&
                                                                                                                                            )                  .
                                                                                                                                                                     '
     Unltêd.
           st
            atB v.l'idh. f# &?l
                              i@ ??mlic                                                                                                          b
                                                                                     Paé:10pf1:
